Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 1 of 175
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 2 of 175
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 3 of 175
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 4 of 175




                     EXHIBIT A
               Case 18-12012-LSS              Doc 829       Filed 08/28/19        Page 5 of 175




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re                                                   Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                        Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                        (Jointly Administered)
                           Debtors.



    ENCLOSED IN YOUR SOLICITATION PACKAGE YOU WILL FIND A WHITE USB
          (FLASH DRIVE) CONTAINING THE FOLLOWING DOCUMENTS.


     1. DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN OF LIQUIDATION
        PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS [DOCKET NO. 821]

     2. ORDER (I) APPROVING DISCLOSURE STATEMENT, (II) FIXING
        VOTING RECORD DATE, (III) SCHEDULING PLAN CONFIRMATION
        HEARING AND APPROVING FORM AND MANNER OF RELATED NOTICE
        AND OBJECTION PROCEDURES, (IV) APPROVING SOLICITATION PACKAGES
        AND PROCEDURES AND DEADLINES FOR SOLICITING, RECEIVING AND
        TABULATING VOTES ON THE PLAN, AND (V) APPROVING THE FORM
        OF BALLOT AND NOTICE TO NON-VOTING PLAN CLASSES
        [DOCKET NO. 819]

     3. JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY
        DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS
        [DOCKET NO. 821]




1
     The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
     Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
     (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
     LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 6 of 175




                     EXHIBIT B
                          Case
                           Case18-12012-LSS
                                18-12012-LSS Doc
                                              Doc829
                                                  822 Filed
                                                       Filed08/28/19
                                                             08/22/19 Page
                                                                       Page71ofof175
                                                                                  3



                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE


 In re                                                             Chapter 11

 OPEN ROAD FILMS, LLC, a Delaware limited                          Case No.: 18-12012 (LSS)
 liability company, et al.,1
                                                                   (Jointly Administered)
                             Debtors.
                                                                   Re Docket No. 819


                        NOTICE OF (I) APPROVAL OF DISCLOSURE STATEMENT,
     (II) ESTABLISHMENT OF VOTING RECORD DATE, (III) HEARING ON CONFIRMATION OF PLAN AND
             PROCEDURES AND DEADLINE FOR OBJECTING TO CONFIRMATION OF PLAN, AND
                       (IV) PROCEDURES AND DEADLINE FOR VOTING ON PLAN

 PLEASE TAKE NOTICE OF THE FOLLOWING:
          1.       Approval of Disclosure Statement. By order dated August 22, 2019 [Docket No. 819] (the “Disclosure
 Statement Order”), the United States Bankruptcy Court for the District of Delaware (the “Court”), having jurisdiction over
 the chapter 11 cases of Open Road Films, LLC and its affiliated debtors and debtors in possession (the “Debtors”),
 approved the Disclosure Statement for the Joint Plan of Liquidation Proposed by Debtors and Official Committee of
 Unsecured Creditors, attached as Exhibit 4 to the Disclosure Statement Order (as it may be amended, supplemented, or
 modified from time to time, the “Disclosure Statement”) as containing adequate information within the meaning of section
 1125 of title 11 of the United States Code (the “Bankruptcy Code”), and authorized the Debtors to solicit votes to accept
 or reject the Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors
 (as it may be amended, supplemented or modified from time to time pursuant to the terms thereof, the “Plan”),4 annexed
 as Exhibit A to the Disclosure Statement.
          2.       Deadline for Voting on the Plan. By the Disclosure Statement Order, the Court established September
 23, 2019 at 5:00 p.m. (prevailing Eastern Time) (the “Voting Deadline”) as the deadline by which Ballots accepting or
 rejecting the Plan must be received. Only holders of Claims in Classes 3 and 4 under the Plan are entitled to vote on the
 Plan and will receive ballots for casting such votes. To be counted, original Ballots must actually be received on or
 before the Voting Deadline by Donlin, Recano & Company, Inc. (the “Voting Agent”) at Open Road Films Ballot
 Processing, c/o Donlin, Recano & Company, Inc., Attn: Voting Department, P.O. Box 199043, Blythebourne Station,
 Brooklyn, NY 11219. Ballots cast by e-mail, facsimile, or any other electronic format will not be counted. Classes that
 are presumed to accept the Plan and Classes that are deemed to reject the Plan are not entitled to vote on the Plan and,
 therefore, will receive a Notice of Non-Voting Status rather than a Ballot.
         3.      Confirmation Hearing. A hearing (the “Confirmation Hearing”) will be held before the Honorable
 Laurie Selber Silverstein, United States Bankruptcy Judge, on October 2, 2019 at 1:30 p.m. (prevailing Eastern Time),
 in Courtroom 6 of the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor,
 Wilmington, Delaware 19801, to consider confirmation of the Plan, and for such other and further relief as may be just or
 proper. The Confirmation Hearing may be continued from time to time without further notice other than the
 announcement of the adjourned date(s) at the Confirmation Hearing or any continued hearing or on the applicable hearing
 agenda. The Plan may be modified in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Plan, and other


 1
       The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road Films,
       LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-Del.); Open
       Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is 1800 Century Park East,
       Suite 600, Los Angeles, CA 90067.
 4
       All capitalized terms used but not otherwise defined herein shall have the meaning provided to them in the Plan.

01:25044346.2
                       Case
                        Case18-12012-LSS
                             18-12012-LSS Doc
                                           Doc829
                                               822 Filed
                                                    Filed08/28/19
                                                          08/22/19 Page
                                                                    Page82ofof175
                                                                               3

applicable law, without further notice, prior to or as a result of the Confirmation Hearing. If the Court enters an order
confirming the Plan, Bankruptcy Code section 1141 shall become applicable with respect to the Plan and the Plan shall be
binding on all parties to the fullest extent permitted by the Bankruptcy Code.
          4.      Deadline for Objections to Confirmation of Plan. Objections, if any, to confirmation of the Plan, must
(i) be in writing; (ii) state the name and address of the objecting party and the nature of the claim or interest of such party;
(iii) state with particularity the legal and factual basis and nature of any objection or response; and (iv) be filed with the
Court and served on the following parties so as to be actually received before September 25, 2019 at 4:00 p.m.
(prevailing Eastern Time): (i) counsel for the Debtors, (a) Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the
Stars, Thirty-Ninth Floor, Los Angeles, California 90067, Attn: Michael L. Tuchin, Esq. and Jonathan M. Weiss, Esq.,
and (b) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801,
Attn: Michael R. Nestor, Esq. and Robert F. Poppiti, Jr., Esq.; (ii) counsel to the Committee, Pachulski Stang Ziehl &
Jones LLP, 919 Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899, Attn: Robert J. Feinstein, Esq.
and Maxim B. Litvak, Esq.; (iii) counsel to the Prepetition Lenders, (a) Paul Hastings LLP (x) 1999 Avenue of the Stars,
27th Floor, Los Angeles, California 90067, Attn: Susan Williams, Esq. and (y) 200 Park Avenue, New York, New York
10166, Attn: Andrew V. Tenzer, Esq., and (b) Ashby & Geddes, P.A., 500 Delaware Avenue, 8th Floor, Wilmington,
Delaware 19801, Attn: Bill Bowden, Esq.; and (iv) the U.S. Trustee, J. Caleb Boggs Building, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Richenderfer, Esq.
         5.       Releases, Injunction, and Exculpation Provisions Contained in Plan. Article IX of the Plan contains
certain release, injunction, and exculpation provisions. You should carefully review the Plan, including these provisions,
as your rights may be affected. In particular, the releases in Sections 9.3 and 9.4 of the Plan, as well as the relevant
defined terms contained therein, provide for the following:
                                                          Section 9.3:
         As of and subject to the occurrence of the Effective Date, for good and valuable consideration, the
         Debtors, for themselves and the Estates, hereby irrevocably, unconditionally and generally release the
         Released Parties from any and all claims, obligations, rights, suits, damages, causes of action, and
         liabilities, whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or
         contingent, matured or unmatured, in law or equity or otherwise, which the Debtors or their Estates
         ever had, now have or hereafter can, shall or may have against any of the Released Parties from the
         beginning of time to the Effective Date that in any way relate to the Debtors, their direct or indirect
         non-Debtor subsidiaries, the Estates, or the Chapter 11 Cases; provided, however, that the foregoing
         provisions of this subsection shall have no effect on the liability of any Person that results from any
         such act or omission that is determined in a Final Order to have constituted willful misconduct or
         actual fraud. For the avoidance of doubt, the scope of the release provided under this Section 9.3 does
         not include any of the current or former members of the Debtors or any of the former officers,
         managers and representatives of the Debtors who did not serve in such capacities during the Chapter
         11 Cases or a portion thereof.
                                                          Section 9.4:
         As of and subject to the occurrence of the Effective Date and except for the treatment provided in the
         Plan, for good and valuable consideration each Releasing Creditor, for itself and its respective present
         or former officers, directors, managers, shareholders, trustees, partners and partnerships, members,
         agents, employees, representatives, attorneys, accountants, professionals, and successors or assigns, in
         each case solely in their capacity as such, shall be deemed to have completely, conclusively,
         unconditionally and irrevocably released the Released Debtor/Committee Parties from any and all
         claims, obligations, rights, suits, damages, causes of action, and liabilities, whether known or
         unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or contingent, matured or
         unmatured, in law or equity or otherwise, which the Releasing Creditor, the Debtors or their Estates
         ever had, now have or hereafter can, shall or may have against any of the Released Debtor/Committee
         Parties from the beginning of time to the Effective Date that in any way relate to the Debtors, their
         direct or indirect non-Debtor subsidiaries, the Estates, or the Chapter 11 Cases, provided, however, that
         the foregoing release does not affect or impair any obligations under any intercreditor agreements or
         any other agreements or arrangements between and among non-Debtor parties. For the avoidance of
         doubt, the Released Debtor/Committee Parties do not include any of the current or former non-Debtor
                                                               2
01:25044346.2
                      Case
                       Case18-12012-LSS
                            18-12012-LSS Doc
                                          Doc829
                                              822 Filed
                                                   Filed08/28/19
                                                         08/22/19 Page
                                                                   Page93ofof175
                                                                              3

         members of the Debtors or any former officers, managers and representatives of the Debtors who did
         not serve in such capacities during the Chapter 11 Cases or a portion thereof.
                                                  Relevant Definitions:
         Releasing Creditor: Each Holder of a Claim that votes to accept, or is deemed to accept, the Plan, other
         than any Holder of a Class 4 Claim that affirmatively elects on its Ballot to opt out of being a
         Releasing Creditor.
         Released Parties: Collectively, (i) the Debtors’ directors, officers (including, but not limited to, the
         CRO), and employees who served in such capacities during the Chapter 11 Cases or a portion thereof,
         (ii) the Debtor Retained Professionals, (iii) the Committee and its members (solely in their respective
         capacity as members of the Committee), (iv) the Committee Retained Professionals, (v) the Prepetition
         Lenders and their professionals and representatives, and (vi) the respective successors or assigns of the
         foregoing parties.
         Released Debtor/Committee Parties: Collectively, (i) the Debtors, (ii) the Estates, (iii) the Debtors’
         directors, officers (including, but not limited to, the CRO), and employees who served in such
         capacities during the Chapter 11 Cases or a portion thereof, (iv) the Debtor Retained Professionals,
         (v) the Committee and its members (solely in their respective capacity as members of the Committee),
         (vi) the Committee Retained Professionals, (vii) the Prepetition Lenders and their professionals and
         representatives, and (viii) the respective successors or assigns of the foregoing parties.
         Effective Date: The first Business Day immediately following the first day upon which all of the
         conditions to the occurrence of the Effective Date have been satisfied or waived in accordance with the
         Plan.
        6.       Copies of the Plan and Related Documents. Copies of the Plan, the Disclosure Statement, the Disclosure
Statement Order, and related documents are available for review at www.donlinrecano.com/Clients/orf/Index, or upon
request to the Debtors’ Voting Agent by email to orinfo@donlinrecano.com or by telephone at (212) 771-1128. In
addition, the Plan Proponents anticipate filing a Plan Supplement on or before September 16, 2019. A copy of the Plan
Supplement will be served upon any party entitled to vote on the Plan, and will also be available for review at
www.donlinrecano.com/Clients/orf/Index, or upon request to the Debtors’ Voting Agent by email to
orinfo@donlinrecano.com or by telephone at (212) 771-1128.
        7.      Deadline for Filing Motions to Have Claim Temporarily Allowed for Voting Purposes. Any alleged
Creditor seeking to have a Claim temporarily allowed for purposes of voting to accept or reject the Plan pursuant to
Bankruptcy Rule 3018(a) must file and serve on the Debtors’ undersigned attorneys, a motion for relief and notice of
hearing on such a motion for such relief no later than September 18, 2019 at 4:00 p.m. (prevailing Eastern Time). Any
such motion shall be heard at the Confirmation Hearing.

Dated: August 22, 2019

/s/ Ian J. Bambrick_______________________
YOUNG CONAWAY STARGATT & TAYLOR, LLP                         KLEE, TUCHIN, BOGDANOFF & STERN LLP
Rodney Square                                                1999 Avenue of the Stars
1000 North King Street                                       39th Floor
Wilmington, Delaware 19801                                   Los Angeles, California 90067
Tel:     (302) 571-4757                                      Tel:    (310) 407-4000

                                    Counsel for the Debtors and Debtors in Possession




                                                            3
01:25044346.2
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 10 of 175




                      EXHIBIT C
                 Case 18-12012-LSS             Doc 829       Filed 08/28/19         Page 11 of 175
                                                                                                     Class: «pclass»
«SEQ»

                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re                                                     Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                          Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                          (Jointly Administered)
                            Debtors.
                                                          Re Docket No. 819


                      BALLOT FOR CLASS 3 CLAIMS FOR
      ACCEPTING OR REJECTING THE JOINT CHAPTER 11 PLAN OF LIQUIDATION
    PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS

    TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY DONLIN, RECANO
     COMPANY, INC. BY SEPTEMBER 23, 2019 at 5:00 P.M. (PREVAILING EASTERN TIME).

        This ballot (the “Ballot”) is being submitted to you by the above-captioned debtors and debtors in
possession (the “Debtors”) to solicit your vote to accept or reject the Joint Chapter 11 Plan of Liquidation
Proposed by Debtors and Official Committee of Unsecured Creditors (as it may be amended,
supplemented, or modified from time to time pursuant to the terms thereof, the “Plan”)2 submitted by the
Debtors and described in and attached as Exhibit A to the related Disclosure Statement for the Joint
Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors (as
it may be amended, supplemented or modified from time to time, the “Disclosure Statement”) that was
approved by and annexed as Exhibit 4 to an order [Docket No. 819] of the United States Bankruptcy
Court for the District of Delaware (the “Court”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot. Court approval of the Disclosure
Statement does not indicate Court approval of the Plan. If you do not have a Disclosure Statement or
Plan you may obtain a copy free of charge on the webpage of Donlin, Recano, Company, Inc. (the
“Voting Agent”) at www.donlinrecano.com/Clients/orf/Index. Copies of the Disclosure Statement and
Plan are also available: (i) for a fee, on the Court’s website, www.deb.uscourts.gov (a PACER account is
required) or (ii) upon request to the Debtors’ Voting Agent by email to orinfo@donlinrecano.com or by
telephone at (212) 771-1128.




1
      The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
      Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
      (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
      LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
2
      All capitalized terms used but not otherwise defined herein have the meanings set forth in the Plan.

                                                                                                      «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS     Doc 829        Filed 08/28/19    Page 12 of 175
                                                  2


                                           IMPORTANT

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and your classification and treatment under the Plan. Your Claim
has been placed in Class 3 under the Plan. If you hold Claims in more than one Class under the
Plan, you will receive a ballot for each Class in which you are entitled to vote.
If your Ballot is not actually received by the Voting Agent on or before September 23, 2019 at 5:00
p.m. (prevailing Eastern Time) (the “Voting Deadline”), and such deadline is not extended in the
sole discretion of the Debtors, your vote will not count as either an acceptance or rejection of the
Plan. If the Plan is confirmed by the Court it will be binding on you whether or not you vote.
You may return your Ballot in the return envelope provided in your package or send it to:
If by First-Class Mail:                                 If by Hand Delivery or Overnight Mail:
Open Road Films Ballot Processing                       Open Road Films Ballot Processing
c/o Donlin, Recano & Company, Inc.                      c/o Donlin, Recano & Company, Inc.
Attn: Voting Department                                 Attn: Voting Department
P.O. Box 199043, Blythebourne Station                   6201 15th Avenue
Brooklyn, NY 11219                                      Brooklyn, NY 11219

                             ACCEPTANCE OR REJECTION OF THE PLAN

Item 1. Vote Amount. For purposes of voting to accept or reject the Plan, as of August 21, 2019 (the
“Voting Record Date”), the undersigned (the “Claimant”) was a holder of a Class 3 Claim against Debtor
«Debtor_Name» in the aggregate amount set forth below.

                                            «v_amt_c»

Item 2. Vote on Plan. CHECK ONE BOX ONLY:


         ACCEPTS (votes FOR) the Plan                    REJECTS (votes AGAINST) the Plan




                     (abs)                                 (a/r)




                                                                                       «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS            Doc 829         Filed 08/28/19     Page 13 of 175
                                                          3

Item 3. Tax Information. Under penalty of perjury, Claimant certifies that:

          A.         Claimant’s correct taxpayer identification number is:

                     (Social Security Number) ____-___-____,

                     (or Employer Identification Number) ____-______________; and

          B.         Claimant is not subject to backup withholding because (please check appropriate box):

                    Claimant is exempt from backup withholding;

                    Claimant has not been notified by the Internal Revenue Service (“IRS”) that Claimant is
                     subject to backup withholding as a result of a failure to report all interest or dividends; or

                    The IRS has notified Claimant that Claimant is no longer subject to backup withholding.

Item 4. Releases.

If the Bankruptcy Court confirms the Plan, as of and subject to the occurrence of the Effective Date,
certain release, injunction, and exculpation provisions set forth in Article IX of the Plan will become
effective.

Specifically, the releases in Section 9.4 of the Plan provide:

          As of and subject to the occurrence of the Effective Date and except for the treatment
          provided in the Plan, for good and valuable consideration each Releasing Creditor, for
          itself and its respective present or former officers, directors, managers, shareholders,
          trustees, partners and partnerships, members, agents, employees, representatives,
          attorneys, accountants, professionals, and successors or assigns, in each case solely in
          their capacity as such, shall be deemed to have completely, conclusively,
          unconditionally and irrevocably released the Released Debtor/Committee Parties from
          any and all claims, obligations, rights, suits, damages, causes of action, and liabilities,
          whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed
          or contingent, matured or unmatured, in law or equity or otherwise, which the
          Releasing Creditor, the Debtors or their Estates ever had, now have or hereafter can,
          shall or may have against any of the Released Debtor/Committee Parties from the
          beginning of time to the Effective Date that in any way relate to the Debtors, their
          direct or indirect non-Debtor subsidiaries, the Estates, or the Chapter 11 Cases,
          provided, however, that the foregoing release does not affect or impair any obligations
          under any intercreditor agreements or any other agreements or arrangements between
          and among non-Debtor parties.           For the avoidance of doubt, the Released
          Debtor/Committee Parties do not include any of the current or former non-Debtor
          members of the Debtors or any former officers, managers and representatives of the
          Debtors who did not serve in such capacities during the Chapter 11 Cases or a portion
          thereof.




                                                                                                  «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS       Doc 829          Filed 08/28/19   Page 14 of 175
                                                      4

Item 5. Certification. By signing this Ballot, the Claimant certifies that: (i) on the Voting Record Date,
it was the holder of the Class 3 Claims to which this Ballot pertains or an authorized signatory for such
holder; (ii) it has full power and authority to vote to accept or reject the Plan and execute and return the
Ballot; and (iii) it has received a copy of the Disclosure Statement, the Plan, and other solicitation
materials. The undersigned understands that an otherwise properly completed, executed, and timely-
returned Ballot that does not indicate either acceptance or rejection of the Plan or indicates both
acceptance and rejection of the Plan will not be counted. The undersigned also certifies that its vote on
the Plan is subject to all the terms and conditions set forth in the Plan and the Disclosure Statement.

                                         Name of Claimant:

                                         Signature:

                                         Name (if different from Claimant):

                                         Title: ______________________

                                         Address:



                                         Dated:

Please make sure you have provided all information requested in this Ballot. Please read and
follow the instructions set forth in the attached Voting Instructions carefully. Please complete, sign,
and date this Ballot and return it, with your original signature, by mail, hand delivery or overnight
courier so that it is received by the Voting Agent by September 23 2019 at 5:00 p.m. (prevailing
Eastern Time).




                                                                                            «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS           Doc 829         Filed 08/28/19    Page 15 of 175
                                                         5

                                           VOTING INSTRUCTIONS

1.        In order for your vote to count, you must:

          (i)        In the boxes provided in Item 2 of the Ballot, indicate either acceptance or rejection of
                     the Plan by checking the appropriate box; and

          (ii)       Review and sign the certifications in Item 5 of the Ballot. Please be sure to sign and date
                     your Ballot. Your signature is required in order for your vote to be counted. If you are
                     completing the Ballot on behalf of an entity, indicate your relationship with such entity
                     and the capacity in which you are signing. If the Claim is held by an entity, your Ballot
                     must be executed in the name of an authorized signatory. In addition, please provide
                     your name and mailing address if different from that set forth on the attached mailing
                     label or if no such mailing label is attached to the Ballot.

2.        To facilitate distributions under the Plan (to the extent that the Plan is confirmed and
          consummated), please complete Item 3, which requests certain tax information that is necessary
          to make distributions to holders of Claims.

3.        To have your vote counted, you must complete, sign, and return this Ballot so that it is
          actually received by the Voting Agent not later than September 23, 2019 at 5:00 p.m.
          (prevailing Eastern Time).

4.        Return the completed Ballot to the Voting Agent in the pre-addressed, postage pre-paid return
          envelope enclosed with this Ballot or return it to:

          If by First-Class Mail:                                     If by Hand Delivery or Overnight Mail:
          Open Road Films Ballot Processing                           Open Road Films Ballot Processing
          c/o Donlin, Recano & Company, Inc.                          c/o Donlin, Recano & Company, Inc.
          Attn: Voting Department                                     Attn: Voting Department
          P.O. Box 199043, Blythebourne Station                       6201 15th Avenue
          Brooklyn, NY 11219                                          Brooklyn, NY 11219

5.        THE BALLOT YOU SUBMIT MUST BEAR YOUR ORIGINAL SIGNATURE. DO NOT
          SUBMIT YOUR BALLOT BY FAX, EMAIL, OR ELECTRONIC TRANSMISSION. A Ballot
          submitted by fax, email, or electronic transmission will not be counted, unless approved by the
          Debtors in writing or otherwise ordered by the Court.

6.        A Ballot that either indicates both an acceptance and rejection of the Plan or fails to indicate
          either an acceptance or rejection of the Plan, will not be counted.

7.        You must vote all your Claims within a single Class under the Plan either to accept or reject the
          Plan. A Ballot that partially rejects and partially accepts the Plan will not be counted.

8.        If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the last
          properly executed Ballot timely received by the Voting Agent will be deemed to reflect your
          intent and shall supersede and revoke any earlier received Ballot. If you cast multiple Ballots on
          account of the same Claim, which are received by the Voting Agent on the same day and at the
          same time, but which are voted inconsistently, such Ballots shall not be counted.


                                                                                                «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS          Doc 829         Filed 08/28/19    Page 16 of 175
                                                        6


9.        Any Ballot that is illegible or that contains insufficient information to permit the identification of
          the Claimant will not be counted.

10.       This Ballot does not constitute, and shall not be deemed to be, a proof of claim against any of the
          Debtors or an assertion or admission of a Claim by any of the Debtors.

11.       If you wish to have your Claim temporarily allowed for purposes of voting on the Plan
          pursuant to Bankruptcy Rule 3018(a), you must file with the Court and serve on the
          Debtors’ attorneys no later than 4:00 p.m. (prevailing Eastern Time) on September 18, 2019
          a motion seeking temporary allowance of your Claim for purposes of voting and a notice of
          hearing on such motion. All such motions shall to be heard at the Confirmation Hearing on
          October 2, 2019 at 1:30 p.m. (prevailing Eastern Time).

12.       It is important that you vote. The Plan can be confirmed by the Court and thereby made binding
          on you if it is accepted by the holders of at least two-thirds in amount and more than one-half in
          number of the Claims in each impaired Class who vote on the Plan and if the Plan otherwise
          satisfies the applicable requirements of section 1129(a) of title 11 of the United States Code (the
          “Bankruptcy Code”). If the requisite acceptances are not obtained, the Court nonetheless may, in
          certain circumstances, confirm the Plan if it finds that the Plan: (i) provides fair and equitable
          treatment to, and does not unfairly discriminate against, the Class or Classes voting to reject the
          Plan; and (ii) otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code. To
          confirm a plan over the objection of a dissenting Class, the Court also must find that at least one
          Impaired Class has accepted the plan, with such acceptance being determined without including
          the acceptance of any “insider” in such Class.

13.       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR
          TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE
          MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION MATERIALS
          APPROVED BY THE COURT, INCLUDING, WITHOUT LIMITATION, THE DISCLOSURE
          STATEMENT.

14.       PLEASE RETURN YOUR BALLOT PROMPTLY.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR THESE VOTING
INSTRUCTIONS, OR IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE VOTING AGENT AT: (212) 771-1128

PLEASE NOTE THAT THE VOTING AGENT’S STAFF IS NOT PERMITTED TO GIVE LEGAL
ADVICE. YOU SHOULD CONSULT AN ATTORNEY FOR ANY LEGAL ADVICE RELATING TO
THIS BALLOT OR THE OTHER DOCUMENTS REFERENCED HEREIN.




                                                                                               «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS   Doc 829        Filed 08/28/19    Page 17 of 175
                                                7




                               [this page intentionally left blank]




                                                                                  «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS      Doc 829   Filed 08/28/19   Page 18 of 175
                                                                              Class: «pclass»
«SEQ»




 RE:       OPEN ROAD FILMS, LLC


 «barhuman»          («seq»/«pclass»)
 «l1»
 «l2»
 «l3»
 «l4»
 «l5»
 «l6»




 Ballot ID: «ballotid»




                                                                               «instance» «ballotid»
(«crednoseq») «l1»
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 19 of 175




                      EXHIBIT D
                 Case 18-12012-LSS             Doc 829       Filed 08/28/19         Page 20 of 175
                                                                                                     Class: «pclass»
«SEQ»

                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re                                                     Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                          Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                          (Jointly Administered)
                            Debtors.
                                                          Re Docket No. 819


                      BALLOT FOR CLASS 4 CLAIMS FOR
      ACCEPTING OR REJECTING THE JOINT CHAPTER 11 PLAN OF LIQUIDATION
    PROPOSED BY DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS

    TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY DONLIN, RECANO
     COMPANY, INC. BY SEPTEMBER 23, 2019 at 5:00 P.M. (PREVAILING EASTERN TIME).


     IF YOU VOTE IN ITEM 2 BELOW TO ACCEPT THE PLAN, YOU WILL RELEASE THE
    RELEASED DEBTOR/COMMITTEE PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF
      ACTION TO THE EXTENT PROVIDED IN ARTICLE IX OF THE PLAN, UNLESS YOU
          CHECK THE BOX IN ITEM 4 BELOW TO “OPT-OUT” OF SUCH RELEASE

        This ballot (the “Ballot”) is being submitted to you by the above-captioned debtors and debtors in
possession (the “Debtors”) to solicit your vote to accept or reject the Joint Chapter 11 Plan of Liquidation
Proposed by Debtors and Official Committee of Unsecured Creditors (as it may be amended,
supplemented, or modified from time to time pursuant to the terms thereof, the “Plan”)2 submitted by the
Debtors and described in and attached as Exhibit A to the related Disclosure Statement for the Joint
Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors (as
it may be amended, supplemented or modified from time to time, the “Disclosure Statement”) that was
approved by and annexed as Exhibit 4 to an order [Docket No. 819] of the United States Bankruptcy
Court for the District of Delaware (the “Court”). The Disclosure Statement describes the Plan and
provides information to assist you in deciding how to vote your Ballot. Court approval of the Disclosure
Statement does not indicate Court approval of the Plan. If you do not have a Disclosure Statement or
Plan you may obtain a copy free of charge on the webpage of Donlin, Recano, Company, Inc. (the
“Voting Agent”) at www.donlinrecano.com/Clients/orf/Index. Copies of the Disclosure Statement and
Plan are also available: (i) for a fee, on the Court’s website, www.deb.uscourts.gov (a PACER account is
required) or (ii) upon request to the Debtors’ Voting Agent by email to orinfo@donlinrecano.com or by
telephone at (212) 771-1128.




1
      The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
      Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
      (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
      LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
2
      All capitalized terms used but not otherwise defined herein have the meanings set forth in the Plan.

                                                                                                      «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS     Doc 829        Filed 08/28/19    Page 21 of 175
                                                  2


                                           IMPORTANT

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and your classification and treatment under the Plan. Your Claim
has been placed in Class 4 under the Plan. If you hold Claims in more than one Class under the
Plan, you will receive a ballot for each Class in which you are entitled to vote.
If your Ballot is not actually received by the Voting Agent on or before September 23, 2019 at 5:00
p.m. (prevailing Eastern Time) (the “Voting Deadline”), and such deadline is not extended in the
sole discretion of the Debtors, your vote will not count as either an acceptance or rejection of the
Plan. If the Plan is confirmed by the Court it will be binding on you whether or not you vote.
You may return your Ballot in the return envelope provided in your package or send it to:
If by First-Class Mail:                                 If by Hand Delivery or Overnight Mail:
Open Road Films Ballot Processing                       Open Road Films Ballot Processing
c/o Donlin, Recano & Company, Inc.                      c/o Donlin, Recano & Company, Inc.
Attn: Voting Department                                 Attn: Voting Department
P.O. Box 199043, Blythebourne Station                   6201 15th Avenue
Brooklyn, NY 11219                                      Brooklyn, NY 11219

                             ACCEPTANCE OR REJECTION OF THE PLAN

Item 1. Vote Amount. For purposes of voting to accept or reject the Plan, as of August 21, 2019 (the
“Voting Record Date”), the undersigned (the “Claimant”) was a holder of a Class 4 Claim against Debtor
«Debtor_Name» in the aggregate amount set forth below.

                                            «v_amt_c»

Item 2. Vote on Plan. CHECK ONE BOX ONLY:


         ACCEPTS (votes FOR) the Plan                    REJECTS (votes AGAINST) the Plan




                     (abs)                                 (a/r)


                                                                                       «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS            Doc 829         Filed 08/28/19     Page 22 of 175
                                                          3

Item 3. Tax Information. Under penalty of perjury, Claimant certifies that:

          A.         Claimant’s correct taxpayer identification number is:

                     (Social Security Number) ____-___-____,

                     (or Employer Identification Number) ____-______________; and

          B.         Claimant is not subject to backup withholding because (please check appropriate box):

                    Claimant is exempt from backup withholding;

                    Claimant has not been notified by the Internal Revenue Service (“IRS”) that Claimant is
                     subject to backup withholding as a result of a failure to report all interest or dividends; or

                    The IRS has notified Claimant that Claimant is no longer subject to backup withholding.

Item 4. Releases.

                      IMPORTANT INFORMATION REGARDING THE RELEASES

IF YOU VOTED IN ITEM 2 ABOVE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO
HAVE COMPLETELY, CONCLUSIVELY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASED THE RELEASED DEBTOR/COMMITTEE PARTIES FROM ANY AND ALL
CLAIMS/CAUSES OF ACTION TO THE EXTENT PROVIDED IN ARTICLE IX OF THE
PLAN, UNLESS YOU CHECK THE BOX BELOW TO “OPT-OUT” OF SUCH RELEASE. IF
YOU VOTED IN ITEM 2 ABOVE TO REJECT THE PLAN OR YOU DO NOT SUBMIT A
BALLOT WITH RESPECT TO THE PLAN, YOU WILL NOT BE GRANTING A RELEASE OF
THE RELEASED DEBTOR/COMMITTEE PARTIES.

                            The undersigned Claimant elects not to grant (and therefore OPTS OUT of)
                             the releases set forth in Article IX of the Plan.



If the Bankruptcy Court confirms the Plan, as of and subject to the occurrence of the Effective Date,
certain release, injunction, and exculpation provisions set forth in Article IX of the Plan will become
effective. In determining how to cast your vote on the Plan, it is important to read the provisions
contained in Article IX of the Plan very carefully so that you understand how such provisions will affect
you and any Claim(s) you may hold against the Released Debtor/Committee Parties under the Plan.

Specifically, the releases in Section 9.4 of the Plan provide:

          As of and subject to the occurrence of the Effective Date and except for the treatment
          provided in the Plan, for good and valuable consideration each Releasing Creditor, for
          itself and its respective present or former officers, directors, managers, shareholders,
          trustees, partners and partnerships, members, agents, employees, representatives,
          attorneys, accountants, professionals, and successors or assigns, in each case solely in
          their capacity as such, shall be deemed to have completely, conclusively,
          unconditionally and irrevocably released the Released Debtor/Committee Parties from
          any and all claims, obligations, rights, suits, damages, causes of action, and liabilities,
          whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed
          or contingent, matured or unmatured, in law or equity or otherwise, which the
                                                                                                  «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS        Doc 829          Filed 08/28/19    Page 23 of 175
                                                       4

          Releasing Creditor, the Debtors or their Estates ever had, now have or hereafter can,
          shall or may have against any of the Released Debtor/Committee Parties from the
          beginning of time to the Effective Date that in any way relate to the Debtors, their
          direct or indirect non-Debtor subsidiaries, the Estates, or the Chapter 11 Cases,
          provided, however, that the foregoing release does not affect or impair any obligations
          under any intercreditor agreements or any other agreements or arrangements between
          and among non-Debtor parties.         For the avoidance of doubt, the Released
          Debtor/Committee Parties do not include any of the current or former non-Debtor
          members of the Debtors or any former officers, managers and representatives of the
          Debtors who did not serve in such capacities during the Chapter 11 Cases or a portion
          thereof.

The definitions of certain defined terms in the releases in Section 9.4 are defined in the Plan as follows:

          Releasing Creditor: Each Holder of a Claim that votes to accept, or is deemed to
          accept, the Plan, other than any Holder of a Class 4 Claim that affirmatively elects on
          its Ballot to opt out of being a Releasing Creditor.
          Released Debtor/Committee Parties: Collectively, (i) the Debtors, (ii) the Estates,
          (iii) the Debtors’ directors, officers (including, but not limited to, the CRO), and
          employees who served in such capacities during the Chapter 11 Cases or a portion
          thereof, (iv) the Debtor Retained Professionals, (v) the Committee and its members
          (solely in their respective capacity as members of the Committee), (vi) the Committee
          Retained Professionals, (vii) the Prepetition Lenders and their professionals and
          representatives, and (viii) the respective successors or assigns of the foregoing parties.
          Effective Date: The first Business Day immediately following the first day upon which
          all of the conditions to the occurrence of the Effective Date have been satisfied or
          waived in accordance with the Plan.

Item 5. Certification. By signing this Ballot, the Claimant certifies that: (i) on the Voting Record Date,
it was the holder of the Class 4 Claims to which this Ballot pertains or an authorized signatory for such
holder; (ii) it has full power and authority to vote to accept or reject the Plan, make the opt-out election,
and execute and return the Ballot; and (iii) it has received a copy of the Disclosure Statement, the Plan,
and other solicitation materials. The undersigned understands that an otherwise properly completed,
executed, and timely-returned Ballot that does not indicate either acceptance or rejection of the Plan or
indicates both acceptance and rejection of the Plan will not be counted. The undersigned also certifies
that its vote on the Plan is subject to all the terms and conditions set forth in the Plan and the Disclosure
Statement.

                                          Name of Claimant:

                                          Signature:

                                          Name (if different from Claimant):

                                          Title: ______________________

                                          Address:



                                          Dated:
                                                                                             «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS           Doc 829         Filed 08/28/19    Page 24 of 175
                                                         5



Please make sure you have provided all information requested in this Ballot. Please read and
follow the instructions set forth in the attached Voting Instructions carefully. Please complete, sign,
and date this Ballot and return it, with your original signature, by mail, hand delivery or overnight
courier so that it is received by the Voting Agent by September 23, 2019 at 5:00 p.m. (prevailing
Eastern Time).

                                           VOTING INSTRUCTIONS

1.        In order for your vote to count, you must:

          (i)        In the boxes provided in Item 2 of the Ballot, indicate either acceptance or rejection of
                     the Plan by checking the appropriate box; and

          (ii)       Review and sign the certifications in Item 5 of the Ballot. Please be sure to sign and date
                     your Ballot. Your signature is required in order for your vote to be counted. If you are
                     completing the Ballot on behalf of an entity, indicate your relationship with such entity
                     and the capacity in which you are signing. If the Claim is held by an entity, your Ballot
                     must be executed in the name of an authorized signatory. In addition, please provide
                     your name and mailing address if different from that set forth on the attached mailing
                     label or if no such mailing label is attached to the Ballot.

2.        To facilitate distributions under the Plan (to the extent that the Plan is confirmed and
          consummated), please complete Item 3, which requests certain tax information that is necessary
          to make distributions to holders of Claims.

3.        If you voted to accept the Plan, review the opt-out election disclosure in Item 4 and determine
          whether to opt out of the Plan’s release provisions by checking the box in Item 4.

4.        To have your vote counted, you must complete, sign, and return this Ballot so that it is
          actually received by the Voting Agent not later than September 23, 2019 at 5:00 p.m.
          (prevailing Eastern Time).

5.        Return the completed Ballot to the Voting Agent in the pre-addressed, postage pre-paid return
          envelope enclosed with this Ballot or return it to:

          If by First-Class Mail:                                     If by Hand Delivery or Overnight Mail:
          Open Road Films Ballot Processing                           Open Road Films Ballot Processing
          c/o Donlin, Recano & Company, Inc.                          c/o Donlin, Recano & Company, Inc.
          Attn: Voting Department                                     Attn: Voting Department
          P.O. Box 199043, Blythebourne Station                       6201 15th Avenue
          Brooklyn, NY 11219                                          Brooklyn, NY 11219

6.        THE BALLOT YOU SUBMIT MUST BEAR YOUR ORIGINAL SIGNATURE. DO NOT
          SUBMIT YOUR BALLOT BY FAX, EMAIL, OR ELECTRONIC TRANSMISSION. A Ballot
          submitted by fax, email, or electronic transmission will not be counted, unless approved by the
          Debtors in writing or otherwise ordered by the Court.

7.        A Ballot that either indicates both an acceptance and rejection of the Plan or fails to indicate
          either an acceptance or rejection of the Plan, will not be counted.



                                                                                                «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS          Doc 829         Filed 08/28/19    Page 25 of 175
                                                        6


8.        You must vote all your Claims within a single Class under the Plan either to accept or reject the
          Plan. A Ballot that partially rejects and partially accepts the Plan will not be counted.

9.        If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the last
          properly executed Ballot timely received by the Voting Agent will be deemed to reflect your
          intent and shall supersede and revoke any earlier received Ballot. If you cast multiple Ballots on
          account of the same Claim, which are received by the Voting Agent on the same day and at the
          same time, but which are voted inconsistently, such Ballots shall not be counted.

10.       Any Ballot that is illegible or that contains insufficient information to permit the identification of
          the Claimant will not be counted.

11.       This Ballot does not constitute, and shall not be deemed to be, a proof of claim against any of the
          Debtors or an assertion or admission of a Claim by any of the Debtors.

12.       If you wish to have your Claim temporarily allowed for purposes of voting on the Plan
          pursuant to Bankruptcy Rule 3018(a), you must file with the Court and serve on the
          Debtors’ attorneys no later than 4:00 p.m. (prevailing Eastern Time) on September 18, 2019
          a motion seeking temporary allowance of your Claim for purposes of voting and a notice of
          hearing on such motion. All such motions shall to be heard at the Confirmation Hearing on
          October 2, 2019 at 1:30 p.m. (prevailing Eastern Time).

13.       It is important that you vote. The Plan can be confirmed by the Court and thereby made binding
          on you if it is accepted by the holders of at least two-thirds in amount and more than one-half in
          number of the Claims in each impaired Class who vote on the Plan and if the Plan otherwise
          satisfies the applicable requirements of section 1129(a) of title 11 of the United States Code (the
          “Bankruptcy Code”). If the requisite acceptances are not obtained, the Court nonetheless may, in
          certain circumstances, confirm the Plan if it finds that the Plan: (i) provides fair and equitable
          treatment to, and does not unfairly discriminate against, the Class or Classes voting to reject the
          Plan; and (ii) otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code. To
          confirm a plan over the objection of a dissenting Class, the Court also must find that at least one
          Impaired Class has accepted the plan, with such acceptance being determined without including
          the acceptance of any “insider” in such Class.

14.       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR
          TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE
          MATERIALS MAILED WITH THIS BALLOT OR OTHER SOLICITATION MATERIALS
          APPROVED BY THE COURT, INCLUDING, WITHOUT LIMITATION, THE DISCLOSURE
          STATEMENT.

15.       PLEASE RETURN YOUR BALLOT PROMPTLY.

IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR THESE VOTING
INSTRUCTIONS, OR IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
ENCLOSED MATERIALS, PLEASE CONTACT THE VOTING AGENT AT: (212) 771-1128

PLEASE NOTE THAT THE VOTING AGENT’S STAFF IS NOT PERMITTED TO GIVE LEGAL
ADVICE. YOU SHOULD CONSULT AN ATTORNEY FOR ANY LEGAL ADVICE RELATING TO
THIS BALLOT OR THE OTHER DOCUMENTS REFERENCED HEREIN.




                                                                                               «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS   Doc 829        Filed 08/28/19    Page 26 of 175
                                                7




                               [this page intentionally left blank]




                                                                                  «instance» «ballotid»
(«crednoseq») «l1»
                 Case 18-12012-LSS      Doc 829   Filed 08/28/19   Page 27 of 175
                                                                              Class: «pclass»
«SEQ»




 RE:       OPEN ROAD FILMS, LLC


 «barhuman»          («seq»/«pclass»)
 «l1»
 «l2»
 «l3»
 «l4»
 «l5»
 «l6»




 Ballot ID: «ballotid»




                                                                               «instance» «ballotid»
(«crednoseq») «l1»
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 28 of 175




                      EXHIBIT E
                          Case 18-12012-LSS              Doc 829       Filed 08/28/19         Page 29 of 175



                                             UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF DELAWARE


         In re                                                      Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                           Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                    (Jointly Administered)
                                      Debtors.
                                                                    Re Docket No. 819


                                   NOTICE OF NON-VOTING STATUS TO HOLDERS OF
                                      CLASS 1, 2, 5, & 6 CLAIMS AND INTERESTS

                 PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors in possession (the
         “Debtors”) submitted the Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official
         Committee of Unsecured Creditors (as it may be amended, supplemented, or modified from time to time
         pursuant to the terms thereof, the “Plan”),2 which is described in and attached as Exhibit A to the related
         Disclosure Statement for the Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official
         Committee of Unsecured Creditors (as it may be amended, supplemented, or modified from time to time,
         the “Disclosure Statement”), that was approved by and annexed as Exhibit 4 to an order [Docket No. 819]
         (the “Disclosure Statement Order”) of the United States Bankruptcy Court for the District of Delaware
         (the “Court”). The Disclosure Statement Order authorizes the Debtors to solicit votes to accept or reject
         the Plan, from the holders of Claims in Voting Classes that are (or may be) entitled to receive
         Distributions under the Plan.

              YOU ARE OR MIGHT BE THE HOLDER OF CLAIMS AND/OR INTERESTS IN
         CLASSES OF UNIMPAIRED CLAIMS DEEMED TO ACCEPT THE PLAN OR IMPAIRED
         CLAIMS AND INTERESTS DEEMED TO REJECT THE PLAN THAT, IN EITHER CASE, ARE
         NOT ENTITLED TO VOTE ON THE PLAN. THE FOLLOWING IS A SUMMARY OF THE
         TREATMENT OF SUCH NON-VOTING CLASSES UNDER THE PLAN.

                       Class             Description of Class                                Treatment

                         1       Priority Non-Tax Claims                       Unimpaired; Presumed to Accept

                         2       Miscellaneous Secured Claims                  Unimpaired; Presumed to Accept

                         5       Subordinated Claims                              Impaired; Deemed to Reject

                         6       Interests                                        Impaired; Deemed to Reject


         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
         2
                All capitalized terms used but not otherwise defined herein have the meanings set forth in the Plan.
01:25044633.2
                      Case 18-12012-LSS           Doc 829        Filed 08/28/19    Page 30 of 175




               UNDER THE TERMS OF THE PLAN, HOLDERS OF CLAIMS IN CLASSES 1 AND 2
         ARE UNIMPAIRED UNDER THE PLAN AND THEREFORE, PURSUANT TO THE PLAN AND
         BANKRUPTCY CODE SECTION 1126(f), ARE (I) PRESUMED TO HAVE ACCEPTED THE
         PLAN, (II) NOT ENTITLED TO VOTE ON THE PLAN, AND (III) DEEMED TO HAVE
         COMPLETELY,      CONCLUSIVELY,  UNCONDITIONALLY,     AND   IRREVOCABLY
         RELEASED THE RELEASED DEBTOR/COMMITTEE PARTIES FROM ANY AND ALL
         CLAIMS/CAUSES OF ACTION TO THE EXTENT PROVIDED IN ARTICLE IX OF THE
         PLAN.

              UNDER THE TERMS OF THE PLAN, HOLDERS OF CLAIMS OR INTERESTS IN
         CLASSES 5 AND 6 ARE IMPAIRED UNDER THE PLAN AND ARE NOT ENTITLED TO
         RECEIVE OR RETAIN ANY PROPERTY ON ACCOUNT OF THEIR CLAIMS OR
         INTERESTS IN THOSE CLASSES AND THEREFORE, PURSUANT TO BANKRUPTCY CODE
         SECTION 1126(g), ARE (I) DEEMED TO HAVE REJECTED THE PLAN, (II) NOT ENTITLED
         TO VOTE ON THE PLAN, AND (III) DEEMED TO NOT BE GRANTING THE RELEASES SET
         FORTH IN SECTION 9.4 OF THE PLAN.

                  You are also being served with the Notice of (I) Approval of Disclosure Statement,
         (II) Establishment of Voting Record Date, (III) Hearing on Confirmation of Plan and Procedures and
         Deadline for Objecting to Confirmation of Plan, and (IV) Procedures and Deadline for Voting on Plan,
         which notice sets forth the date, time and place of the Confirmation Hearing on the Debtors’ Plan, the
         deadline to object to confirmation of the Debtors’ Plan, and other important information.

                 Copies of the Plan, the Disclosure Statement, the Disclosure Statement Order, and related
         documents are available for review at www.donlinrecano.com/Clients/orf/Index, or upon request to the
         Debtors’ Voting Agent by email to orinfo@donlinrecano.com or by telephone at (212) 771-1128. Please
         be advised that the Voting Agent cannot provide legal advice. Copies of the Plan, Disclosure Statement,
         Disclosure Statement Order, Solicitation Procedures Order, and other materials are also available for a fee
         through the Court’s “pacer” website, https://ecf.deb.uscourts.gov (a pacer password and login are
         required).




         Dated: August 22, 2019

         /s/ Ian J. Bambrick
         YOUNG CONAWAY STARGATT & TAYLOR, LLP                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
         Rodney Square                                        1999 Avenue of the Stars
         1000 North King Street                               39th Floor
         Wilmington, Delaware 19801                           Los Angeles, California 90067
         Tel:     (302) 571-4757                              Tel:    (310) 407-4000

                                    Counsel for the Debtors and Debtors in Possession




01:25044633.2


                                                             2
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 31 of 175




                      EXHIBIT F
                                Case 18-12012-LSS                 Doc 829   Filed 08/28/19              Page 32 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 1 of 10                                                                                                                     08/28/2019 08:13:59 PM
003655P002-1400A-159            002232P001-1400A-159                          004070P001-1400A-159                       004085P001-1400A-159
42 WEST LLC                     5 ALARM MUSIC                                 AARON WERTHEIMER                           ACCESS DIGITAL CINEMA PHASE 2 CORP
GREG O'CONNOR                   3500 W OLIVE AVE STE 810                      9001 E PRAIRIE RD                          CINEDIGM DIGITAL FUNDING 2 LLC
600 THIRD AVE 23RD FLR          BURBANK CA 91505                              EVANSTON IL 60203                          KELLEY DRYE AND WARREN LLP
NEW YORK NY 10016                                                                                                        101 PARK AVE
                                                                                                                         NEW YORK NY 10178



003263P002-1400A-159            004100P001-1400A-159                          000631P002-1400A-159                       003660P002-1400A-159
ADAM BITTNER                    ADSPACE NETWORKSINC                           ADWEEK LLC                                 ALAMO DRAFTHOUSE CINEMA LLC
4243 MARY ELLEN AVE             YE-LING CHEN                                  MATTHEW C PASS                             612A E 6TH ST
STUDIO CITY CA 91604            99 PARK AVE                                   825 8TH AVE 29TH FL                        AUSTIN TX 78701
                                SUITE #310                                    NEW YORK NY 10019
                                NEW YORK NY 10016



003687P002-1400A-159            002225P001-1400A-159                          002165P006-1400A-159                       002211P001-1400A-159
ALEXA PLATT                     ALEXIS JAMES THOMAKOS                         ALIBI MUSIC LP                             ALLIED INTEGRATED MARKETING
682 MUSKINGUM AVE               545 THROOP AVE                                JEFFREY A PARKS                            ALLIED ADVERTISING LP
PACIFIC PALISADES CA 90272      APT 4                                         70 E BROAD ST                              PO BOX 845382
                                BROOKLYN NY 11216                             BETHLEHEM PA 18018-5916                    BOSTON MA 02284




004045P001-1400A-159            003266P003-1400A-159                          002570P002-1400A-159                       004039P003-1400A-159
AMBER RASBERRY                  AMC NETWORK ENTERTAINMENT LLC                 AMELIA AGENCY INC DBA GREYSCALE MGMT       AMERICAN MULTI CINEMA INC
4848 LEXINGTON AVE              STANLEY KOPEC                                 CLOUTIER REMIX ADRIENNE NOVAK              AKA AMC OR AMC THEATRES
#104                            11 PENN PLAZA 16TH FLOOR                      8952 ELLIS AVE                             HUSCH BLACKWELL LLP
LOS ANGELES CA 90029            NEW YORK NY 10001                             LOS ANGELES CA 90034                       4801 MAIN STREET STE 1000
                                                                                                                         KANSAS CITY MO 64112



000499P001-1400A-159            002610P001-1400A-159                          002451P002-1400A-159                       002429P002-1400A-159
ANDREW THOMAS PR INC            ANGELIKA SCHUBERT DBA CELESTINE               ARBELA TECHNOLOGIES CORP                   AUDIO BREWERY LLC
8581 SANTA MONICA BLVD #583     7250 MELROSE AVE STE 6                        STEPHANIE HAMILTON                         MICHAEL MASTRANGELO
WEST HOLLYWOOD CA 90069         LOS ANGELES CA 90046                          7700 IRVINE CTR DR STE 950                 407 11TH ST
                                                                              IRVINE CA 92618                            HERMOSA BEACH CA 90254




002313P002-1400A-159            004125P002-1400A-159                          000590P002-1400A-159                       004004P002-1400A-159
AVALON TRANSPORTATION LLC       BANK LEUMI USA                                BANK ROBBER MUSIC LLC                      BEAU STEPHENSON PRODUCTIONS INC
MARISSA LAGUDA                  REED SMITH LLP                                DOUGLAS SMITH                              ATLAS TALENT AGENCY INC
1000 CORPORATE POINTE 150       CO JASON D ANGELO ESQUIRE                     40 EXCHANGE PL                             15 EAST 32ND ST 6TH FL
CULVER CITY CA 90230            1201 NORTH MARKET ST                          STE 1900                                   NEW YORK NY 10016
                                SUITE 1500                                    NEW YORK NY 10005
                                WILMINGTON DE 19801


002321P003-1400A-159            002769P003-1400A-159                          002497P002-1400A-159                       003943P001-1400A-159
BIG PICTURE ENTERTAINMENT LLC   BIG VISUAL GROUP                              BLT COMMUNICATIONS LLC                     BMG RIGHTS MANAGEMENT LLC
JESSICA JOSEPH                  BETH HILL                                     LAW OFFCS OF JEFFREY A SLOTT               6100 WILSHIRE BLVD STE 1600
3524 HAYDEN AVE                 5764 CROSSINGS BLVD                           JEFFREY A SLOTT                            LOS ANGELES CA 90048
CULVER CITY CA 90232            ANTIOCH TN 37013                              15760 VENTURA BLVD STE 1600
                                                                              ENCINO CA 91436
                                   Case 18-12012-LSS                  Doc 829   Filed 08/28/19              Page 33 of 175
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 2 of 10                                                                                                                           08/28/2019 08:13:59 PM
002589P002-1400A-159               004126P002-1400A-159                           000664P001-1400A-159                       004064P001-1400A-159
BOND CREATIVE LLC                  BPGRAPHICS INC                                 BRANCHED CHAIN INC                         BRIGADE MARKETING LLC
SETH ALTHOFF                       CURTIS CARPENTER                               340 MADISON AVE 19TH FL                    TOM CUNHA
1157 N HIGHLAND AVE                3940 W MONTECITO AVE                           NEW YORK NY 10173                          116 WEST 23RD ST STE 500
LOS ANGELES CA 90038               PHOENIX AZ 85019                                                                          NEW YORK NY 10011




003035P001-1400A-159               004090P001-1400A-159                           000927P001-1400A-159                       003175P001-1400A-159
BROOKE FORD                        BROOKE FORD BECK                               BUDDHA JONES                               BUDDHA JONES LLC
2049 CENTURY PK EAST               BROOKE FORD                                    1741 IVAR AVE                              MARINA MILLER
4TH FL                             1739 SOUTH HOLT AVE                            LOS ANGELES CA 90028                       1741 IVAR AVE
LOS ANGELES CA 90067               LOS ANGELES CA 90035                                                                      HOLLYWOOD CA 90028




000941P001-1400A-159               004127P003-1400A-159                           000953P002-1400A-159                       000955P002-1400A-159
CAPTIONS INC                       CAUTIOUSLY OPTIMISTIC INC FKA ZDPRODS INC      CDW LLC                                    CELEBRITY FOOTAGE
640 SOUTH GLENWOOD PL              VENABLE LLP                                    VIDA KRUG                                  MICHAEL GOLDBERG
BURBANK CA 91506                   KEITH C OWENS                                  200 N MILWAUKEE AVE                        320 SOUTH ALMONT DR
                                   2049 CENTURY PK EAST 23RD FL                   VERNON HILLS IL 60061                      BEVERLY HILLS CA 90211
                                   LOS ANGELES CA 90067



000963P001-1400A-159               000972P002-1400A-159                           004086P001-1400A-159                       000979P003-1400A-159
CHARLES FIORELLO DBA KABUKIMAGIC   CHINESE THEATRES LLC                           CHRISTIE DIGITAL SYSTEMS USA INC           CINEDIGM DIGITAL FUNDING 1 LLC
466 WASHINGTON AVE EXT             CAROL BRAIDI                                   GREENBERG GLUSKER FIELDS CLAMAN AND        KELLEY DRYE AND WARREN LLP
SAUGERTIES NY 12477                6925 HOLLYWOOD BLVD                            MACHTINGER LLP - CO JEFFREY A KRIEGER      JAMES CARR KRISTIN ELLIOTT
                                   LOS ANGELES CA 90028                           1900 AVENUE OF THE STARS STE 2100          101 PARK AVE
                                                                                  LOS ANGELES CA 90067                       NEW YORK NY 10178



004102P003-1400A-159               004103P001-1400A-159                           001005P001-1400A-159                       001013P001-1400A-159
CITY EVENTIONS USA LLC             CITYBRIDGE LLC                                 COCA COLA REFRESHMENTS                     COMPUMARK
MARIA LALLY                        ATTENTION: LEGAL DEPT                          PO BOX 740214                              PO BOX 71892
1333 BROADWAY SUITE 502            10 HUDSON YARDS 26TH FLOOR                     LOS ANGELES CA 90074                       CHICAGO IL 60694
NEW YORK NY 10018                  NEW YORK NY 10001




004092P001-1400A-159               001909P001-1400A-159                           004136P002-1400A-159                       001042P001-1400A-159
COOKING CHANNEL                    CRASHER TUNES                                  CREATIVE ARTISTS AGENCY LLC                CREATIVE SOUNDSCAPES INC
MARY L FULLINGTON                  817 N ALFRED ST                                ERIKA SCHREIBER                            1930 N MAIN ST
WYATT TARRANT AND COMBS LLP        UNIT 205                                       405 LEXINGTON AVE 21ST FL                  LOS ANGELES CA 90031
250 WEST MAIN ST STE 1600          WEST HOLLYWOOD CA 90069                        NEW YORK NY 10174
LEXINGTON KY 40507



002016P001-1400A-159               002214P001-1400A-159                           001059P002-1400A-159                       004031P001-1400A-159
CT CORP                            DAN KLUSMAN DBA SHOWTIME                       DAVID FRIEDMAN                             DAVID LUONG
PO BOX 4349                        638 FERGUSON RD                                14431 VENTURA BLVD APT 144                 1717 EAST BADILLO ST
CAROL STREAM IL 60197-4349         STE 3                                          SHERMAN OAKS CA 91423                      COVINA CA 91724
                                   BOZEMAN MT 59718-6405
                                             Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 34 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 3 of 10                                                                                                                               08/28/2019 08:13:59 PM
004075P001-1400A-159                         004073P002-1400A-159                         001065P001-1400A-159                    003623P001-1400A-159
DAVID RUBIN                                  DE LAGE LANDEN FINANCIAL SVCS                DELANCEY STREET FOUNDATION              DELUXE MEDIA CREATIVE SVC INC
3617 GRAND VIEW BLVD                         1111 OLD EAGLE SCHOOL RD                     600 EMBARCADERO                         2130 N HOLLYWOOD WAY
LOS ANGELES CA 90066                         WAYNE PA 19087                               SAN FRANCISCO CA 94107                  BURBANK CA 91505




002263P001-1400A-159                         003173P001-1400A-159                         001088P001-1400A-159                    001091P002-1400A-159
DELUXE TORONTO LTD                           DEW BEAUTY LLC                               DHS ASSOCIATES                          DIGITAL CINEMA DISTRIBUTION COALITION LLC
901 KING ST W STE 700                        ERIN AHLGREN                                 5845 WEST 78TH PL                       JOHN NOHELTY
TORONTO ON M5V 3H5                           4538 KRAFT AVE                               LOS ANGELES CA 90045                    1840 CENTURY PK EAST STE 550
CANADA                                       STUDIO CITY CA 91602                                                                 LOS ANGELES CA 90067




004081P001-1400A-159                         003905P002-1400A-159                         001096P003-1400A-159                    001100P001-1400A-159
DIGITAL CINEMA IMPLEMENTATION PARTNERS LLC   DIGITAL MEDIA MANAGEMENT INC                 DIGITAL VIDEOSTREAM LLC                 DIRECTORS GUILD OF AMERICA
MICHAEL POLITI                               FRANK RAZO                                   A/K/A DVS INTELESTREAM                  7920 SUNSET BLVD
100 ENTERPRISE DRIVE STE 505                 5670 WILSHIRE BLVD 11TH FL                   LISA HARDIN                             LOS ANGELES CA 90046
ROCKAWAY NJ 07866                            LOS ANGELES CA 90036                         2625 W OLIVE AVE
                                                                                          BURBANK CA 91505



004093P001-1400A-159                         003178P002-1400A-159                         001110P001-1400A-159                    001112P002-1400A-159
DISCOVERY INC                                DOG AGENCY LLC                               DOLBY LABORATORIES INC                  DOMINO PUBLISHING CO OF AMERICA INC
MARY L FULLINGTON                            135 MADISON AVE 5TH FL                       16841 COLLECTIONS CTR DR                SEIGO TAKESHIMA
WYATT TARRANT AND COMBS LLP                  NEW YORK NY 10016                            CHICAGO IL 60693                        20 JAY ST STE 626
250 WEST MAIN ST STE 1600                                                                                                         BROOKLYN NY 11201
LEXINGTON KY 40507



001136P001-1400A-159                         003988P002-1400A-159                         001151P001-1400A-159                    001152P001-1400A-159
ECLIPSE ADVERTISING INC                      EDMODO INC                                   ELLIOT SLUTZKY                          EMAGINE ROYAL OAK AND STAR LANES
1329 SCOTT RD                                MARK COSTIGAN                                2561 CORDELIA RD                        200 NORTH MAIN ST
BURBANK CA 91504                             1200 PARK PL SUITE 400                       LOS ANGELES CA 90049                    ROYAL OAK MI 48067
                                             SAN MATEO CA 94403




003644P001-1400A-159                         001166P001-1400A-159                         004005P001-1400A-159                    003651P003-1400A-159
EMI ENTERTAINMENT WORLD INC                  ENTERTAINMENT PARTNERS                       ERIK ANDREASEN                          ERWIN PENLAND LLC
PO BOX 415000                                2835 N NAOMI ST BURBANK                      ERIK ANDREASEN                          110 E COURT ST STE 400
NASHVILLE TN 37241                           BURBANK CA 91504                             2147 EWING ST                           GREENVILLE SC 29601
                                                                                          LOS ANGELES CA 90039




004035P001-1400A-159                         001213P002-1400A-159                         001215P001-1400A-159                    001217P002-1400A-159
FACEBOOK INC                                 FILM SOLUTIONS LLC                           FILMNATION INTERNATIONAL LLC            FILMTRACK INC
CO DAVID SEREPCA MCMAHON SEREPCA LLP         KARLA O' LEARY                               150 WEST 22ND ST 9TH FLR                CINDY SHAPIRO
985 INDUSTRIAL RD STE 201                    1121 S FLOWER ST                             NEW YORK NY 10011                       12001 VENTURA PL STE 500
SAN CARLOS CA 94070                          BURBANK CA 91502                                                                     STUDIO CITY CA 91604
                                     Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 35 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 4 of 10                                                                                                                         08/28/2019 08:13:59 PM
001221P001-1400A-159                 003944P001-1400A-159                         000864P002-1400A-159                     002150P001-1400A-159
FIRST CHOICE FIRE PROTECTION         FISHERMEN LABS LLC                           FLO AND EDDIE INC                        FONS PR INC
550 PATRICE PL UNIT E                140 PENN ST                                  EVAN S COHEN                             4408 BURNET RD
GARDENA CA 90248                     EL SEGUNDO CA 90245                          1180 SOUTH BEVERLY DR                    STE A
                                                                                  STE 510                                  AUSTIN TX 78756
                                                                                  LOS ANGELES CA 90035



001232P001-1400A-159                 001234P001-1400A-159                         001236P001-1400A-159                     001237P001-1400A-159
FORWARD ARTISTS LLC                  FOTOKEM INC                                  FOUR SEASONS HOTEL                       FOUR STAR ENTERTAINMENT
7080 HOLLYWOOD BLVD STE 902          PO BOX 7755                                  300 S DOHENY DR                          8421 E 61ST ST STE V
LOS ANGELES CA 90028                 BURBANK CA 91510                             LOS ANGELES CA 90048                     TULSA OK 74133




004087P002-1400A-159                 003254P003-1400A-159                         001249P001-1400A-159                     004128P001-1400A-159
FOX CABLE NETWORKS SVCS              FRAMEWORK STUDIO                             FRIDLEY THEATRES                         FULLSCREEN INC
PAUL J LAURIN                        ROSEMARY FLORES                              1321 WALNUT ST                           BRIAN J LOHAN
BARNES AND THORNBURG LLP             3524 HAYDEN AVE                              DES MOINES IA 50309                      ARNOLD AND PORTER KAYE SCHOLER LLP
2029 CENTURY PK EAST STE 300         CULVER CITY CA 90232                                                                  70 WEST MADISON ST
LOS ANGELES CA 90067                                                                                                       SUITE 4200
                                                                                                                           CHICAGO IL 60602


001261P002-1400A-159                 001266P001-1400A-159                         000654P002-1400A-159                     004065P002-1400A-159
GDC DIGITAL CINEMA NETWORK USA LLC   GERRIT KINKEL PRODUCTIONS LLC                GIARONOMO PRODUCTIONS INC                GIMLET MEDIA INC
KEN HWANG                            21559 IGLESIA DR                             JOSEPH GRACEFFO                          AKA MULLENLOWE MEDIABUB LA
1016 W MAGNOLIA BLVD                 WOODLAND HILLS CA 91364                      1501 BROADWAY                            CHRISTINA SULLIVAN
BURBANK CA 91506                                                                  STE 705                                  41 FLATBUSH AVE 7TH FL
                                                                                  NEW YORK NY 10036                        BROOKLYN NY 11217



003670P002-1400A-159                 001280P001-1400A-159                         003177P001-1400A-159                     001290P005-1400A-159
GLASER WEIL FINK HOWARD AVCHEN AND   GOLDEN STAR TECHNOLOGY                       GOOGLE LLC FKA GOOGLE INC                GRAND SLAM MUSIC INC
SHAPIRO LLP                          12881 166TH ST                               CO AMY E VULPIO WHITE AND WILLIAMS LLP   LISA WASIAK CORBETT
10250 CONSTELLATION BLVD STE 19      CERRITOS CA 90703                            1650 MARKET ST FL 18                     4325 BUFFALO FORD RD
LOS ANGELES CA 90067                                                              PHILADELPHIA PA 19103                    GEORGETOWN TX 78628




003176P001-1400A-159                 001295P002-1400A-159                         001299P001-1400A-159                     004082P002-1400A-159
GRANITE PRODUCTIONS INC              GREEN CUBE INC                               GRNLR                                    HARRISON XU
LAURENCE GRANTE                      PAUL T AUSTIN                                525 VENEZIA AVE                          1400 BRIXTON RD
1108 STEELE LN                       16215 MARQUARDT AVE                          VENICE CA 90291                          PASADENA CA 91105
FLOWER MOUND TX 75022                CERRITOS CA 90703




001324P003-1400A-159                 000891P002-1400A-159                         004094P001-1400A-159                     002664P001-1400A-159
HI-FINESSE MUSIC AND SOUND LLC       HIT HOUSE LLC                                HOME AND GARDEN TELEVISION               HOWLING ENTERTAINMENT LLC
JEX COLIN                            SALLY HOUSE                                  MARY L FULLINGTON                        1880 CENTURY PK EAST
2012 WALNUT AVE                      4611 MILNE DR                                WYATT TARRANT AND COMBS LLP              STE 200
VENICE CA 90291                      TORRANCE CA 90505                            250 WEST MAIN ST STE 1600                LOS ANGELES CA 90067
                                                                                  LEXINGTON KY 40507
                                      Case 18-12012-LSS               Doc 829   Filed 08/28/19            Page 36 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 5 of 10                                                                                                                          08/28/2019 08:13:59 PM
001341P001-1400A-159                  004078P002-1400A-159                        004109P001-1400A-159                       004030P001-1400A-159
I/D PUBLIC RELATIONS                  IHEART MEDIA INC                            IRON MOUNTAIN INFORMATION MANAGEMENT LLC   IRS- DEPT OF THE TREASURY
7060 HOLLYWOOD BLVD 8TH FL            CARRIE DIVIN                                1 FEDERAL ST 7TH FLOOR                     INTERNAL REVENUE SERVICE
8TH FL                                20880 STONE OAK PKWY                        BOSTON MA 02110                            PO BOX 7346
LOS ANGELES CA 90028                  SAN ANTONIO TX 78258                                                                   PHILADELPHIA PA 19101-7346




002772P001-1400A-159                  004123P003-1400A-159                        003275P001-1400A-159                       003255P001-1400A-159
ISPOTTV                               J BLAIR GROUP INC                           J2 CLOUD SVC LLC                           JACK PAN
15831 NE 8TH ST                       UYEN NGUYEN                                 EFAX CORPORATE                             304 16TH PL
#100                                  HEATH STEINBECK LLP                         CO J2 CLOUD SVC LLC                        MANHATTAN BEACH CA 90266-4629
BELLEVUE WA 98008                     5777 W CENTURY BLVD # 765                   6922 HOLLYWOOD BLVD
                                      LOS ANGELES CA 90045                        SUITE 500
                                                                                  LOS ANGELES CA 90028


001405P002-1400A-159                  001412P002-1400A-159                        004032P001-1400A-159                       004033P001-1400A-159
JENSENS SOUND GENERATIONS LLC         JIM EVANS STUDIO LLC                        JOSHUA DEUTSCH ESQ                         JUN OH
A/K/A ANDREW JENSEN                   JIM EVANS                                   CAROLINE R DJANG                           3012 EARLMAR DR
31 ALEXANDER BLVD                     2305 LIVE OAK MEADOW RD                     BEST BEST AND KRIEGER LLP                  LOS ANGELES CA 90064
POUGHKEEPSIE NY 12603                 MALIBU CA 90265                             18101 VON KARMAN AVE
                                                                                  SUITE 1000
                                                                                  IRVINE CA 92612


001970P002-1400A-159                  004041P001-1400A-159                        001447P002-1400A-159                       001452P001-1400A-159
JUNKET PRODUCTIONS INC                JUSTWATCH INC                               KASIMA LLC                                 KATHLEEN LIDDY DBA FLYLINGUAL
SUZANNE TRAPP                         ONE BOSTON PLACE SUITE 2600                 MICHAEL POLITI                             5842 ALCOVE AVE
5 OLD FARM LN                         BOSTON MA 02108                             100 ENTERPRISE DR STE 505                  VALLEY VILLAGE CA 91607
HARTSDALE NY 10530                                                                ROCKAWAY NJ 07866




004095P001-1400A-159                  001464P001-1400A-159                        001466P001-1400A-159                       000488P002-1400A-159
KATHY SANTIAGO                        KEN BARBOZA ASSOCIATES INC                  KERASOTES SHOWPLACE THEATRES LLC           KPMG LLP
300 S SANTA FE AVE #371               383 JEFFERSON AVE                           641 WEST LAKE ST STE 305                   DEPT 0922
LOS ANGELES CA 90013                  RAHWAY NJ 07065                             CHICAGO IL 60661                           PO BOX 120922
                                                                                                                             DALLAS TX 75312-0939




004122P001-1400A-159                  004130P002-1400A-159                        003897P001-1400A-159                       001505P001-1400A-159
LA LIVE PROPERTIES LLC                LAKESHORE ENTERTAINMENT GROUP LLC AND       LATHAM AND WATKINS LLP                     LE STUDIO PHOTOGRAPHY
AKA LA LIVE AND AKA LA LIVE THEATER   LAKESHORE ENTERTAINMENT PRODUCTIONS LLC     JEFFREY E BJORK                            26520 ROYAL VISTA CT
ARENT FOX LLP                         ASHLEY MCDOW                                355 SOUTH GRAND AVE STE 100                CANYON COUNTRY CA 91351
555 W 5TH ST 48TH FL                  555 SOUTH FLOWER ST                         LOS ANGELES CA 90071
LOS ANGELES CA 90013-1065             SUITE 3300
                                      LOS ANGELES CA 90071


003680P001-1400A-159                  004034P002-1400A-159                        001504P001-1400A-159                       001531P001-1400A-159
LEOPOLD PETRICH AND SMITH             LIGHT IRON DIGITAL LLC                      LISA TABACK CONSULTING INC                 LIZ BIBER
2049 CENTURY PK E # 3110              MARA MORNER-RITT                            845 VIA DE LA PAZ STE 1                    1719 S CRESCENT HEIGHTS BLVD
LOS ANGELES CA 90067                  6101 VARIEL AVENUE                          PACIFIC PALISADES CA 90272                 LOS ANGELES CA 90035
                                      WOODLAND HILLS CA 91637
                                   Case 18-12012-LSS                  Doc 829   Filed 08/28/19              Page 37 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 6 of 10                                                                                                                          08/28/2019 08:13:59 PM
004110P002-1400A-159               001536P001-1400A-159                           003264P002-1400A-159                       001564P001-1400A-159
LOREN SCHWARTZ                     LORI BURNS                                     LORI BURNS                                 MAKE IT RAIN LLC DBA NINJA TRACKS
12500 OSPREY LN #3                 ADDRESS INTENTIONALLY OMITTED                  3634 CALLE JAZMIN                          5762 ANDASOL AVE
PLAYA VISTA CA 90094                                                              CALABASAS CA 91302                         ENCINO CA 91316




001566P001-1400A-159               004006P001-1400A-159                           001588P002-1400A-159                       003256P002-1400A-159
MALCO THEATRES INC                 MARKMONITOR INC                                MASSIVE NOISE MACHINE                      MATT CREEM
PO BOX 171809                      LEGAL                                          11316 WHEAT RIDGE RD                       1050 S GRAND AVE
MEMPHIS TN 38187-1809              3540 EAST LONGWING LN                          CHARLOTTE NC 28277-3472                    UNIT 1610
                                   SUITE 300                                                                                 LOS ANGELES CA 90015
                                   MERIDIAN ID 83646



000519P002-1400A-159               003657P001-1400A-159                           001599P001-1400A-159                       004131P001-1400A-159
MCGREGOR CO                        MEDIA CHAIN LTD                                MEDIA STORM LLC                            MEDIABRANDS WORLDWIDE INC
A/K/A WILLIAM MCGREGOR             127-129 PORTLAND ST                            PO BOX 6411                                INTERPUBLIC GROUP
9766 WILSHIRE BLVD STE 100         MANCHESTER GREATER MANCHE M14PZ                BRATTLEBORO VT 05302                       ATTTN WILLIAM H CROSBY JR
BEVERLY HILLS CA 90212             UNITED KINGDOM                                                                            909 THIRD AVE
                                                                                                                             24TH FLOOR
                                                                                                                             NEW YORK NY 10022


002207P001-1400A-159               001638P002-1400A-159                           001657P001-1400A-159                       004132P001-1400A-159
MJR DIGITAL CINEMAS                MOCEAN LLC A/K/A MOCEAN PICTURES LLC           MOVIE MOGUL INC                            MULLENLOWE US INC
41000 WOODWARD AVE                 RALUCA HIRINIA ROSHONE HARMON                  10106 SUNBROOK DR                          INTERPUBLIC GROUP
STE 135 EAST                       2440 S SEPULVEDA BLVD STE 150                  BEVERLY HILLS CA 90210                     WILLIAM H CROSBY JR
BLOOMFIELD HILLS MI 48304          LOS ANGELES CA 90064                                                                      909 THIRD AVE
                                                                                                                             24TH FLOOR
                                                                                                                             NEW YORK NY 10022


001674P001-1400A-159               000694P002-1400A-159                           001685P002-1400A-159                       004066P002-1400A-159
NANCY JAY MALOSKY                  NATIONAL AMUSEMENTS                            NATIONAL RESEARCH GROUP INC                NAZY MEKNAT
5337 GATESWORTH LN                 MS PAULA J KEOUGH                              JAMES MCNAMARA                             STYLES BY NAZ
DALLAS TX 75287                    846 UNIVERSITY AVE                             5780 W JEFFERSON BLVD                      641 12 N HARPER AVE
                                   PO BOX 9108                                    LOS ANGELES CA 90016                       LOS ANGELES CA 90048
                                   NORWOOD MA 02062



003950P004-1400A-159               000416P003-1400A-159                           001709P001-1400A-159                       004133P001-1400A-159
NBCUNIVERSAL MEDIA LLC             NJ- UNCLAIMED PROPERTY DIVISION                NORTHGATE CINEMA INC                       NOT ORDINARY MEDIA LLC
MARY MCKENNA                       NJ DEPARTMENT OF TREASURY                      3778 LAKEWOOD DR                           COO
30 ROCKEFELLER PLZ 1221 CAMPUS     PO BOX 214                                     GREENFIELD IN 46140                        600 WILSHIRE BLVD
NEW YORK NY 10112                  TRENTON NJ 08625                                                                          SUITE 1500
                                                                                                                             LOS ANGELES CA 90017



002931P002-1400A-159               003262P002-1400A-159                           004121P001-1400A-159                       004037P001-1400A-159
NY- DEPT OF TAXATION AND FINANCE   OLE MEDIA MANAGEMENT LP                        ONE HUNDRED TOWERS LLC                     OUTFRONT MEDIA LLC
BANKRUPTCY SECTION                 DBA 5 ALARM                                    ALLEN MATKINS LECK GAMBLE ET AL            CLAUDIO E IANNITELLI
PO BOX 5300                        JASON KLEIN                                    MICHAEL S GREGER                           IANNITELLI MARCOLINI PC
ALBANY NY 12205-0300               120 BREMNER BLVD                               1900 MAIN ST 5TH FL                        5353 NORTH 16TH ST STE 315
                                   TORONTO ON M5J 0A8                             IRVINE CA 92614                            PHOENIX AZ 85016
                                   CANADA
                                              Case 18-12012-LSS               Doc 829   Filed 08/28/19            Page 38 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 7 of 10                                                                                                                                08/28/2019 08:13:59 PM
002628P001-1400A-159                          003900P001-1400A-159                        001757P002-1400A-159                     001760P001-1400A-159
PACIFIC CINEMAS CORPORATION/ARCLIGHT CINEMA   PANDORA MEDIA INC                           PICTURE HEAD LLC                         PITNEY BOWES
120 NORTH ROBERTSON BLVD                      LAWRENCE SCHWAB/THOMAS GAA                  JENNIFER FERRER                          PO BOX 371896
THIRD FLOOR TREASURY                          BIALSON BERGEN AND SCHWAB                   1132 VINE ST                             PITTSBURGH PA 15250
LOS ANGELES CA 90048                          633 MENLO AVE STE 100                       LOS ANGELES CA 90038
                                              MELO PARK CA 94025



001761P003-1400A-159                          004046P001-1400A-159                        003594P003-1400A-159                     001763P001-1400A-159
PIX SYSTEM                                    PIXELOGIC MEDIA PARTNERS LLC                PLACEIQ INC                              PLATT MEDIA ADVISORS
SANJIT TOOR                                   LEAH QUIJANO                                LAUREN LEGUIZAMON                        12117 LA CASA LN
100 FIRST ST STE 300                          4000 W ALAMEDA AVE                          1065 AVE OF THE AMERICAS 18TH FLR        LOS ANGELES CA 90049
SAN FRANCISCO CA 94105                        SUITE 110                                   NEW YORK NY 10018
                                              BURBANK CA 91505



001770P002-1400A-159                          001793P002-1400A-159                        001799P002-1400A-159                     004067P002-1400A-159
POSITION MUSIC INC                            PROMOSHOP INC                               PUSHER LLC                               PXL BROS LLC
JULIE HODGES                                  KARIN MEYER                                 GIL BERNARDY                             MATTHEW MICHALOWSKI
702 N MARIPOSA ST                             5420 MCCONNELL AVE                          1800 S BRAND BLVD STE 109                849 S BROADWAY STE 602
BURBANK CA 91506                              LOS ANGELES CA 90066                        GLENDALE CA 91204                        LOS ANGELES CA 90014




002199P002-1400A-159                          001989P001-1400A-159                        000835P002-1400A-159                     004076P002-1400A-159
REALD INC                                     REBOOT CORP                                 REFINERY AV LLC                          RENTRAK CORP
5700 FLATIRONS PKWY                           PO BOX 491059                               ERIC LINGER                              COMSCORE INC
BOULDER CO 80301                              LOS ANGELES CA 90049                        14455 VENTURA BLVD                       ROSALIND LEWIS
                                                                                          SHERMAN OAKS CA 91423                    11950 DEMOCRACY DR
                                                                                                                                   SUITE 600
                                                                                                                                   RESTON VA 20190


001834P002-1400A-159                          003267P002-1400A-159                        003945P001-1400A-159                     002324P001-1400A-159
RHINO ENTERTAINMENT CO                        RICHARD M FAY                               RICHIE FAY                               RIPTIDE MUSIC INC
MORRIS MANNING & MARTIN LLP                   5481 COLLINGWOOD CIR                        2049 CENTURY PK EAST                     9469 JEFFERSON BLVD
FRANK DEBORDE                                 CALABASAS CA 91302                          4TH FL                                   STE 114
3343 PEACHTREE RD NE                                                                      LOS ANGELES CA 90067                     CULVER CITY CA 90232
1600 ATLANTA FINANCIAL CENTER
ATLANTA GA 30326


000450P002-1400A-159                          002138P001-1400A-159                        002770P003-1400A-159                     001858P001-1400A-159
RIVERSTONE PICTURES (SHOW DOGS) LIMITED       ROADSHOW FILMS PTY LTD                      ROMIN INC A/K/A CINEMASCORE              ROUTE 66 MOVIE THEATER
NICHOLAS BOWER                                1 GARDEN ST                                 EDWARD MINTZ                             24 S MAIN
99 KENTON RD                                  SOUTH YARRA VIC3141                         8812 RAINBOW RIDGE DR                    WEBB CITY MO 84870
HARROW, MIDDLESEX HA3 0AN                     AUSTRALIA                                   LAS VEGAS NV 89117
UNITED KINGDOM



004091P002-1400A-159                          003257P002-1400A-159                        003906P001-1400A-159                     003265P004-1400A-159
RUTH FERNANDEZ                                SANDY FRIEDMAN                              SAWYER STUDIOS LLC                       SCION THREE MUSIC LLC
200 MAUJER STREET APT 1A                      SANFORD M FRIEDMAN                          ARNIE SAWYER                             MEMORY LANE MUSIC GROUP
BROOKLYN NY 11206                             7245 ROCK RIDGE TER                         SAWYER STUDIOS                           PO BOX 634
                                              WEST HILLS CA 91307-1267                    36 WEST 25TH ST                          NEW YORK NY 10116
                                                                                          12TH FLOOR
                                                                                          NEW YORK NY 10010
                                    Case 18-12012-LSS                  Doc 829   Filed 08/28/19              Page 39 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 8 of 10                                                                                                                           08/28/2019 08:13:59 PM
004074P001-1400A-159                002665P002-1400A-159                           002186P001-1400A-159                       000572P002-1400A-159
SCRABBLE VENTURES LLC               SCREEN ENGINE ASI LLC                          SCREENING SVC GROUP                        SEE MANAGEMENT INC
GREENBERG GLUSKER ET AL             LEGAL DEPT                                     8670 WILSHIRE BLVD                         MICHELLE ROSA
CO JEFFREY A KRIEGER                NICK SINGER                                    STE 112                                    307 SEVENTH AVE STE 1607
1900 AVENUE OF THE STARS STE 2100   1925 CENTURY PK EAST                           BEVERLY HILLS CA 90211                     NEW YORK NY 10001
LOS ANGELES CA 90067                STE 950
                                    LOS ANGELES CA 90067


002414P002-1400A-159                003260P002-1400A-159                           002583P001-1400A-159                       003942P001-1400A-159
SENCIT MUSIC LLC                    SETH SPECTOR                                   SHADIK TECHNOLOGIES                        SHERIFF PRODUCTION INC FSO JAY RODAN
JOHNNY GEORGE                       10916 ASHTON AVE APT 303                       410 NORTH POINSETTIA PL                    21103 MULHOLLAND DR
1205 ALMA ST                        LOS ANGELES CA 90024                           LOS ANGELES CA 90036                       LOS ANGELES CA 91364
GLENDALE CA 91202




002445P001-1400A-159                002641P001-1400A-159                           003250P002-1400A-159                       004079P001-1400A-159
SILENTCO INC                        SINDEE LEVIN                                   SINDEE LEVIN                               SNAP INC
3300 NE LINCOLN RD                  149 S BARRINGTON AVE #810                      A/K/A YELDARPS                             EDWARD H TILLINGHAST III ESQ
IDABEL OK 74745                     LOS ANGELES CA 90049                           ATTORNEY AT LAW                            SHEPPARD MULLIN RICHTER AND HAMPTON LLP
                                                                                   149 S BARRINGTON AVE #810                  30 ROCKEFELLER PLZ
                                                                                   LOS ANGELES CA 90049                       NEW YORK NY 10112



004042P003-1400A-159                000719P003-1400A-159                           002689P001-1400A-159                       002202P001-1400A-159
SOCIAL REWARDS INC                  SONY ELECTRONICS INC                           SONY PICTURES                              SONY/ATV MUSIC PUBLISHING INC
MIKE UESUGI                         RICK BLAZIER                                   BANK OF AMERICA FILE 54715                 DBA EXTREME GROUP HOLDINGS LLC
3528 TORRANCE BLVD SUITE 101        115 W CENTURY RD STE 250                       LOS ANGELES CA 90074-4715                  PO BOX 11407 DEPT 1520
TORRANCE CA 90503                   PARAMUS NJ 07652                                                                          BIRMINGHAM AL 35246-1520




002244P002-1400A-159                004134P001-1400A-159                           002594P002-1400A-159                       003901P001-1400A-159
SOUTHERN MUSIC PUBLISHING CO INC    SPOTIFY USA INC                                STAMPEDE POST PRODUCTIONS INC              STAPLES BUSINESS CREDIT
A/K/A PEERTUNES LTD; PEERMUSIC      MORRISON AND FOERSTER LLP                      BENJAMIN ARNOLD                            PO BOX 105638
901 W ALAMEDA AVE                   LORENZO MARINUZZI AND DANIEL HARRIS            816 NORTH HIGHLAND AVE                     ATLANTA GA 30348-5525
STE 108                             250 WEST 55TH ST                               LOS ANGELES CA 90038
BURBANK CA 91506                    NEW YORK NY 10019



002453P001-1400A-159                003172P001-1400A-159                           002334P001-1400A-159                       002431P003-1400A-159
STARPIX LTD                         STARWORKS ARTISTS LLC                          STUDIO MOVIE GRILL HOLDINGS LLC            SWISHER PRODUCTIONS LLC
4 BEACON WAY STE 1811               STARWORKS ARTISTS LLC90046-9998                8350 NORTH CENTRAL EXPWY STE 400           NATHAN SWISHER
JERSEY CITY NJ 07304                1125 N FAIRFAX AVE #46309                      DALLAS TX 75206                            1438 N GOWER ST BLDG 6060 STE 300 BOX 3
                                    WEST HOLLYWOOD CA 90046-9998                                                              HOLLYWOOD CA 90028




003996P001-1400A-159                002621P001-1400A-159                           002975P002-1400A-159                       004096P001-1400A-159
SYCAMORE STATE THEATER              TACK ARTIST GROUP LLC                          TANG MEDIA PARTNERS LLC                    TELEVISION FOOD NETWORK
DARYL HOPPER                        7119 W SUNSET BL 190                           1800 CENTURY PARK EAST                     MARY L FULLINGTON
420 W STATE ST                      LOS ANGELES CA 90046                           5TH FLOOR                                  WYATT TARRANT AND COMBS LLP
SYCAMORE IL 60178                                                                  LOS ANGELES CA 90067                       250 WEST MAIN ST STE 1600
                                                                                                                              LEXINGTON KY 40507
                                             Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 40 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 9 of 10                                                                                                                               08/28/2019 08:13:59 PM
004088P001-1400A-159                         003634P001-1400A-159                         000687P001-1400A-159                    004089P001-1400A-159
THE CW NETWORK LLC                           THE HIT HOUSE LLC                            THE HURWITZ ENTERTAINMENT CO            THE WALL GROUP LA LLC
LAWRENCE M JACOBSON                          4611 MILNE DR                                5344 VINELAND AVE                       ENDEAVOR
GLICKFELD FIELDS AND JACOBSON LLP            TORRANCE CA 90505                            NORTH HOLLYWOOD CA 91601                COURTNEY BRAUN
8383 WILSHIRE BOULEVARD SUITE 341                                                                                                 9601 WILSHIRE BLVD 3RD FL
BEVERLY HILLS CA 90211                                                                                                            BEVERLY HILLS CA 90210



004117P001-1400A-159                         000760P002-1400A-159                         002862P002-1400A-159                    002357P001-1400A-159
THE WALT DISNEY CO AND AFFILIATED ENTITIES   TICKTBOX ENTERPRISES LLC                     TIMOTHY R SOMMERFELD                    TIVOLI ENTERPRISES INC DBA CLASSIC CINEMAS
DISNEY WORLD WIDE SVC                        ANDREW LY                                    ADDRESS INTENTIONALLY OMITTED           603 ROGERS ST
ADRIAN TUSTIN                                7670 OPPORTUNITY RD STE 250                                                          DOWNERS GROVE IL 60515
1180 CELEBRATION BLVD                        SAN DIEGO CA 92111
FLOOR 2
CELEBRATION FL 34747


003827P002-1400A-159                         004080P002-1400A-159                         003268P002-1400A-159                    003252P002-1400A-159
TOMAS COSTANZA                               TOTALLYHER MEDIA LLC                         TRAILER PARK INC                        TRESENSA INC A/K/A MULLEN LOWE
4665 ST CLAIRE AVE                           JOSH ELLINGWOOD                              A/K/A ART MACHINE                       CEO
VALLEY VILLAGE CA 91607                      5140 GOLDLEAF CIR 1ST FL                     6922 HOLLYWOOD BLVD                     443 PARK AVE SOUTH
                                             LOS ANGELES CA 90056                         LOS ANGELES CA 90028                    SUITE 506
                                                                                                                                  NEW YORK NY 10016



004118P001-1400A-159                         004084P001-1400A-159                         003174P002-1400A-159                    003684P001-1400A-159
TURNER BROADCASTING SALES INC                TWENTIETH TELEVISION INC                     TWITTER INC                             UNITED STATES TREASURY
CO TIFFANY S COBB                            PAUL J LAURIN                                NICOLE LEIER CREDIT AND COLLECTIONS     PO BOX 249
VORYS SATER SEYMOUR AND PEASE LLP            BARNES AND THORNBURG LLP                     1355 MARKET STREET SUITE 900            CINC.INNATI OH 45999-0039
52 EAST GAY ST                               2029 CENTURY PK EAST STE 300                 SAN FRANCISCO C 94104
COLUMBUS OH 43215                            LOS ANGELES CA 90067



004097P001-1400A-159                         003626P001-1400A-159                         003179P002-1400A-159                    000761P002-1400A-159
UNIVERSAL MUSIC CORP                         UNIVERSAL MUSIC ENTERPRISES                  UNIVISION COMMUNICATIONS INC            US TELEPACIFIC CORP DBA TPX COMMUNICATIONS
FRIEDMAN AND SPRINGWATER LLP                 2200 COLORADO AVE                            SZABO ASSOCIATES                        OFFICE OF THE GENERAL COUNSEL
ELLEN FRIEDMAN                               SANTA MONICA CA 90404                        3355 LENOX RD NE STE 945                515 S FLOWER ST 47TH FL
350 SANSOME ST                                                                            ATLANTA GA 30326                        LOS ANGELES CA 90071-2201
SAN FRANCISCO CA 94104



002674P001-1400A-159                         002766P001-1400A-159                         002699P001-1400A-159                    003705P002-1400A-159
VEENA CROWNHOLM                              VERITAS TECHNOLOGIES LLC                     VERITES                                 VIACOM MEDIA NETWORKS
2159 FERN DELL PL                            500 E MIDDLEFIELLD RD                        DEPT 5032                               MICHELENA HALLIE
LOS ANGELES CA 90068                         MOUNTAIN VIEW CA 94043                       LOS ANGELES CA 90084                    1515 BROADWAY
                                                                                                                                  NEW YORK NY 10036




002349P001-1400A-159                         004077P003-1400A-159                         003258P002-1400A-159                    000749P002-1400A-159
VICTOR ORLY CONSULTING                       WARNER CHAPPELL MUSIC INC                    WATTPAD CORP (WP TECHNOLOGIES)          WEBEDIA MOVIES PRO LLC
PO BOX 29                                    MORRIS MANNING & MARTIN LLP                  A/K/A MULLEN COMMUNICATIONS INC         FKA WEBEDIA ENTERTAINMENT LLC
HARBOR CITY CA 90710                         FRANK DEBORDE                                36 WELLINGTON STREET EAST #200          DAVID STONEHILL
                                             3343 PEACHTREE RD NE                         TORONTO O M5E1C7                        63 COPPS HILL RD
                                             1600 ATLANTA FINANCIAL CENTER                CANADA                                  RIDGEFIELD CT 06877
                                             ATLANTA GA 30326
                                             Case 18-12012-LSS                 Doc 829   Filed 08/28/19         Page 41 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 10 of 10                                                                                                                                 08/28/2019 08:13:59 PM
002654P001-1400A-159                         002241P001-1400A-159                          002183P002-1400A-159                        004068P001-1400A-159
WEST LA STORAGE LLC D B A SELF STORAGE 1     WILDTRACKS                                    WILLIAM MORRIS ENDEAVOR ENTERTAINMENT LLC   WM GROUP WEST ENGINEERS
11820 W OLYMPIC BLVD                         4111 W ALAMEDA AVE                            COURTNEY BRAUN                              ALI SHERAFAT
LOS ANGELES CA 90064                         STE 102                                       9601 WILSHIRE BLVD                          12121 WILSHIRE BLVD
                                             BURBANK CA 91505                              BEVERLY HILLS CA 90210                      SUITE 202
                                                                                                                                       LOS ANGELES CA 90025



004119P001-1400A-159                         004069P002-1400A-159
WRITERS GUILD OF AMERICA WEST INC            ZUFFA INTERNATIONAL LLC
JOSEPH A KOHANSKI                            AKA ULTIMATE FIGHTING CHAMPIONSHIP (UFC)
801 N BRAND BLVD STE 950                     ENDEAVOR
GLENDALE CA 91203                            11 MADISON AVE
                                             17TH FLOOR
                                             NEW YORK NY 10010




          Records Printed :                258
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 42 of 175




                      EXHIBIT G
                                 Case 18-12012-LSS                 Doc 829   Filed 08/28/19               Page 43 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 1 of 2                                                                                                                         08/23/2019 09:41:35 PM
002788P002-1400A-159             003263P002-1400A-159                          003898P001-1400A-159                        003170P002-1400A-159
YVONNE ABT                       ADAM BITTNER                                  BRETT FREEDMAN                              BRITISH BULLDOG LLC
HIU YEE YVONNE ABT               4243 MARY ELLEN AVE                           CELESTINE AGENCY                            A/K/A ALLYSON SPIEGELMAN MANAGEMENT
ADDRESS INTENTIONALLY OMITTED    STUDIO CITY CA 91604                          7250 MELROSE AVE STE 6                      ALLYSON SPIEGELMAN
                                                                               LOS ANGELES CA 90046                        6253 HOLLYWOOD BLVD
                                                                                                                           APT 1203
                                                                                                                           LOS ANGELES CA 90028


004090P001-1400A-159             000953P002-1400A-159                          000963P001-1400A-159                        004075P001-1400A-159
BROOKE FORD BECK                 CDW LLC                                       CHARLES FIORELLO DBA KABUKIMAGIC            DAVID RUBIN
BROOKE FORD                      VIDA KRUG                                     466 WASHINGTON AVE EXT                      3617 GRAND VIEW BLVD
1739 SOUTH HOLT AVE              200 N MILWAUKEE AVE                           SAUGERTIES NY 12477                         LOS ANGELES CA 90066
LOS ANGELES CA 90035             VERNON HILLS IL 60061




004106P001-1400A-159             004005P001-1400A-159                          001217P002-1400A-159                        001059P002-1400A-159
DIRECTORS GUILD OF AMERICA INC   ERIK ANDREASEN                                FILMTRACK INC                               DAVID FRIEDMAN
JOSEPH A KOHANSKI                ERIK ANDREASEN                                CINDY SHAPIRO                               14431 VENTURA BLVD APT 144
BUSH GOTTLIEB A LAW CORP         2147 EWING ST                                 12001 VENTURA PL STE 500                    SHERMAN OAKS CA 91423
801 N BRAND BLVD STE 950         LOS ANGELES CA 90039                          STUDIO CITY CA 91604
GLENDALE CA 91203



001290P005-1400A-159             003640P003-1400A-159                          004082P002-1400A-159                        004109P001-1400A-159
GRAND SLAM MUSIC INC             GRAND SLAM MUSIC INC                          HARRISON XU                                 IRON MOUNTAIN INFORMATION MANAGEMENT LLC
LISA WASIAK CORBETT              LISA WASIAK                                   1400 BRIXTON RD                             1 FEDERAL ST 7TH FLOOR
4325 BUFFALO FORD RD             4325 BUFFALO FORD RD                          PASADENA CA 91105                           BOSTON MA 02110
GEORGETOWN TX 78628              GEORGETOWN TX 78628




003255P001-1400A-159             004036P002-1400A-159                          003264P002-1400A-159                        003256P002-1400A-159
JACK PAN                         JOHN ZOIS                                     LORI BURNS                                  MATT CREEM
304 16TH PL                      3496 WADE STREET                              3634 CALLE JAZMIN                           1050 S GRAND AVE
MANHATTAN BEACH CA 90266-4629    LOS ANGELES CA 90066                          CALABASAS CA 91302                          UNIT 1610
                                                                                                                           LOS ANGELES CA 90015




003267P002-1400A-159             000450P002-1400A-159                          000450S001-1400A-159                        003257P002-1400A-159
RICHARD M FAY                    RIVERSTONE PICTURES (SHOW DOGS) LIMITED       RIVERSTONE PICTURES (SHOW DOGS) LIMITED     SANDY FRIEDMAN
5481 COLLINGWOOD CIR             NICHOLAS BOWER                                Sheridans                                   SANFORD M FRIEDMAN
CALABASAS CA 91302               99 KENTON RD                                  JAMES KAY                                   7245 ROCK RIDGE TER
                                 HARROW, MIDDLESEX HA3 0AN                     76 Wardour Street                           WEST HILLS CA 91307-1267
                                 UNITED KINGDOM                                LONDON W1F 0UR
                                                                               UNITED KINGDOM


002630P001-1400A-159             003260P002-1400A-159                          002862P002-1400A-159                        003171P001-1400A-159
SCOTT FEINBERG                   SETH SPECTOR                                  TIMOTHY R SOMMERFELD                        THINKLATINO INC
8811 BURTON WAY APT 305          10916 ASHTON AVE APT 303                      ADDRESS INTENTIONALLY OMITTED               ROCIO PRADO KISSLING
LOS ANGELES CA 90048             LOS ANGELES CA 90024                                                                      THINKLATINO
                                                                                                                           24311 SYLVAN GLEN RD
                                                                                                                           CALABASAS CA 91302
                                    Case 18-12012-LSS                   Doc 829   Filed 08/28/19   Page 44 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 2 of 2                                                                                                     08/23/2019 09:41:35 PM
003259P001-1400A-159                004119P001-1400A-159
DANIEL WINKEL                       WRITERS GUILD OF AMERICA WEST INC
555 ORANGE GROVE CIR APT 245        JOSEPH A KOHANSKI
PASADENA CA 91105                   801 N BRAND BLVD STE 950
                                    GLENDALE CA 91203




          Records Printed :    30
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 45 of 175




                      EXHIBIT H
                                          Case 18-12012-LSS                    Doc 829   Filed 08/28/19           Page 46 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 1 of 4                                                                                                                                 08/23/2019 09:47:35 PM
000111P002-1400S-159                      000014P001-1400S-159                             000105P002-1400S-159                    000153P001-1400S-159
AKIN GUMP STRAUSS HAUER & FELD LLP        ARIZONA ATTORNEY GENERAL'S OFFICE                ASHBY & GEDDES, P.A.                    AUSTRIA SHRUM LLC
DAVID F. STABER, ESQ.                     PO BOX 6123                                      WILLIAM P BOWDEN, ESQ                   MATTHEW P AUSTRIA
2300 N FIELD ST STE 1800                  MD 7611                                          500 DELAWARE AVE                        1201 N ORANGE ST STE 502
DALLAS TX 75201                           PHOENIX AZ 85005-6123                            8TH FLOOR                               WILMINGTON DE 19801
                                                                                           WILMINGTON DE 19801-1150



000152P001-1400S-159                      000017P001-1400S-159                             000059P002-1400S-159                    000129P001-1400S-159
BALLARD SPAHR LLP                         BANK OF AMERICA AS ADMIN. AGENT                  BANK OF AMERICA, N.A.                   BARNES & THORNBURG LLP
MATTHEW G SUMMERS;LAUREL D ROGLEN         333 S HOPE ST                                    TIFFANY SHIN/AGENCY MANAGEMENT          DAVID M POWLEN;KEVIN G COLLINS
919 N MARKET ST 11TH FLOOR                13TH FL                                          HOUGHTON BANK. CTR MC WA3-132-01-01     1000 N WEST ST STE 1500
WILMINGTON DE 19801-3034                  LOS ANGELES CA 90071                             10623 NE 68TH STREET                    WILMINGTON DE 19801
                                                                                           KIRKLAND WA 98033



000130P001-1400S-159                      000142P001-1400S-159                             000155P002-1400S-159                    000108P001-1400S-159
BARNES & THORNBURG LLP                    BUCHALTER, A PROFESSIONAL CORPORATION            BUCHANAN INGERSOLL & ROONEY PC          BUSH GOTTLIEB, A LAW CORPORATION
PAUL LAURIN;JONATHAN WIGHT                PAMELA K WEBSTER                                 MARY F CALOWAY,ESQ                      JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL
2029 CENTURY PARK E STE 300               1000 WILSHIRE BLVD STE 1500                      919 N MARKET ST STE 990                 801 NORTH BRAND BLVD STE 950
LOS ANGELES CA 90067                      LOS ANGELES CA 90017                             WILMINGTON DE 19801                     GLENDALE CA 91203




000079P001-1400A-159                      000282P001-1400A-159                             000080P001-1400A-159                    000081P001-1400A-159
CALIFORNIA AIR RESOURCES BOARD            CALIFORNIA ATTORNEY GENERAL                      CALIFORNIA DEPT OF                      CALIFORNIA DEPT OF CONSERVATION
1001 I ST                                 XAVIER BACERRA                                   TOXIC SUBSTANCES CONTROL                801 K ST
PO BOX 2815                               1300 I ST                                        1001 I ST                               MS 24-01
SACRAMENTO CA 95814                       STE 1740                                         11TH FL                                 SACRAMENTO CA 95814
                                          SACRAMENTO CA 95814                              SACRAMENTO CA 95814



000012P001-1400A-159                      000013P001-1400A-159                             000082P001-1400A-159                    000083P001-1400A-159
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS          CALIFORNIA DEPT OF WATER RESOURCES      CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY
SAN FRANCISCO                             LOS ANGELES                                      PO BOX 942836                           1001 I ST
DIRECTOR                                  DIRECTOR                                         SACRAMENTO CA 94236                     PO BOX 2815
455 GOLDEN GATE AVE 10TH FL               320 W FOURTH ST                                                                          SACRAMENTO CA 95812-2815
SAN FRANCISCO CA 94102                    LOS ANGELES CA 90013



000171P001-1400A-159                      002929P001-1400A-159                             000084P001-1400A-159                    000172P001-1400A-159
CALIFORNIA FRANCHISE TAX BOARD            CALIFORNIA FRANCHISE TAX BOARD                   CALIFORNIA INTEGRATED WASTE             CALIFORNIA STATE BOARD OF EQUALIZATION SBOE
BANKRUPTCY BE MS A345                     PO BOX 942857                                    MANAGEMENT BOARD                        SPECIAL OPERATIONS BANKRUPTCY TEAM
PO BOX 2952                               SACRAMENTO CA 94257-4040                         1001 I ST                               MIC 74 PO BOX 942879
SACRAMENTO CA 95812-2952                                                                   PO BOX 2815                             SACRAMENTO CA 94279-0074
                                                                                           SACRAMENTO CA 95812-2815



000390P001-1400A-159                      000163P002-1400S-159                             000167P001-1400S-159                    000150P002-1400S-159
CALIFORNIA STATE CONTROLLER'S OFFICE      COLE SCHOTZ P.C.                                 COLLINS COLLINS MUIR + STEWART          CROSS & SIMON, LLC
UNCLAIMED PROPERTY DIVISION               NORMAN L. PERNICK / DAVID J. DEAN                CRISTINA MEDINA                         CHRISTOPHER P. SIMON / KEVIN S. MANN
10600 WHITE ROCK RD                       PATRICK J. REILLEY                               1100 EL CENTRO STREET                   1105 NORTH MARKET ST STE 901
STE 141                                   500 DELAWARE AVENUE, SUITE 1410                  SOUTH PASADENA CA 91030                 WILMINGTON DE 19801
RANCHO CORDOVA CA 95670                   WILMINGTON DE 19801
                                      Case 18-12012-LSS                  Doc 829   Filed 08/28/19               Page 47 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 2 of 4                                                                                                                              08/23/2019 09:47:35 PM
000117P001-1400S-159                  000009P001-1400S-159                           000008P001-1400S-159                        000119P001-1400S-159
DELAWARE ATTORNEY GENERAL             DELAWARE DIVISION OF REVENUE                   DELAWARE SECRETARY OF STATE                 DELAWARE SECRETARY OF STATE
ATTN: BANKRUPTCY DEPARTMENT           ZILLAH A. FRAMPTON, BANKR. ADMIN.              DIVISION OF CORPORATIONS                    CORPORATIONS FRANCHISE TAX
CARVEL STATE OFFICE BUILDING          CARVEL STATE OFFICE BUILD. 8TH FLOOR           401 FEDERAL STREET, SUITE 4                 PO BOX 898
820 N FRENCH ST. 6TH FL               820 N. FRENCH STREET                           DOVER DE 19901                              DOVER DE 19903
WILMINGTON DE 19801                   WILMINGTON DE 19801



000122P001-1400S-159                  000162P001-1400S-159                           000161P002-1400S-159                        000138P003-1400S-159
DELAWARE STATE TREASURY               DUANE MORRIS LLP                               Duanne Morris LLP                           ENTERTAINMENT ONE FILMS CANADA INC
ATTN: BANKRUTPCY DEPARTMENT           Rosanne Ciambrone, Esq                         Sommer L. Ross                              LAUREN BLAIWAIS;EMILY HARRIS
820 SILVER LAKE BLVD STE 100          Jeff Hamera, Esq                               222 Deleware Avenue Suite 1600              134 PETER STREET STE 700
DOVER DE 19904                        190 South LaSalle Street                       Wilmington Delaware 19801-1659              TORONTO ON M5V 2H2
                                      Suite 3700                                                                                 CANADA
                                      Chicago Illinois 60603


000157P001-1400A-159                  000165P001-1400A-159                           000010P001-1400S-159                        000164P002-1400S-159
ENVIRONMENTAL PROTECTION AGENCY       ENVIRONMENTAL PROTECTION AGENCY                FRANCHISE TAX BOARD                         GREENBERG GLUSKER FIELDS
290 BROADWAY                          75 HAWTHORNE ST                                BANKRUPTCY SECTION, MS:A-340                BRIAN L. DAVIDOFF ESQ.; KEITH BANNER
NEW YORK NY 10007-1866                SAN FRANCISCO CA 94105                         PO BOX 2952                                 1900 AVENUE OF THE STARS
                                                                                     SACRAMENTO CA 95812-2952                    21 ST FLOOR
                                                                                                                                 LOS ANGELS CA 90067



000151P002-1400S-159                  000154P001-1400S-159                           000004P001-1400S-159                        000005P003-1400S-159
HILLER LAW, LLC                       HUSCH BLACKWELL LLP                            INTERNAL REVENUE SERVICE                    INTERNAL REVENUE SERVICE
Adam Hiller                           MICHAEL D FIELDING                             CENTRALIZED INSOLVENCY OPERATION            CENTRALIZED INSOLVENCY OPERATION
1500 North French St 2nd Fl           4801 MAIN ST STE 1000                          PO BOX 7346                                 2970 MARKET STREET
WILMINGTON DE 19801                   KANSAS CITY MO 64112                           PHILADELPHIA PA 19101-7346                  MAIL STOP 5-Q30 133
                                                                                                                                 PHILADELPHIA PA 19104-5016



000135P001-1400S-159                  000165P001-1400S-159                           000146P001-1400S-159                        000158P001-1400S-159
IRELL & MANELLA LLP                   IRON MOUNTAIN INFORMATION MANAGEMENT LLC       KASIMA LLC                                  KLEHR HARRISON HARVEY BRANZBURG LLP
JEFFREY REISNER; KERRI LYMAN          JOSEPH CORRIGAN,ESQ                            MICHAEL POLITI                              DOMENIC E PACITTI;MICHAEL W YURKEWICZ
840 NEWPORT CENTER DR STE 400         ONE FEDERAL ST                                 100 ENTERPRISE DRIVE STE 505                919 N MARKET ST STE 1000
NEWPORT BEACH CA 92660-6324           BOSTON MA 02110                                ROCKAWAY NJ 07866                           WILMINGTON DE 19801-3062




000159P001-1400S-159                  000156P001-1400S-159                           000157P001-1400S-159                        000109P001-1400S-159
KLEHR HARRISON HARVEY BRANZBURG LLP   LATHAM & WATKINS LLP                           LATHAM & WATKINS LLP                        LAW OFFICE OF SUSAN E KAUFMAN LLC
MORTON R BRANZBURG                    ANDREW M PARLEN                                JASON B GOTT                                SUSAN E KAUFMAN, ESQ
1835 MARKET ST 14TH FLOOR             885 THIRD AVE                                  330 NORTH WABASH AVE STE 2800               919 N MARKET ST STE 460
PHILADELPHIA PA 19103                 NEW YORK NY 10022                              CHICAGO IL 60611                            WILMINGTON DE 19801




000144P001-1400S-159                  000145P001-1400S-159                           002934P001-1400A-159                        000116P001-1400S-159
LOEB & LOEB LLP                       LOEB & LOEB LLP                                LOS ANGELES COUNTY TAX COLLECTOR            LUSKIN STERN & EISLER LLP
VADIM J RUBINSTEIN,ESQ                LANCE N JURICH                                 225 NORTH HILL ST RM 122                    RICHARD STERN; STEPHAN E HORNUNG
345 PARK AVE                          10100 SANTA MONICA BLVD                        LOS ANGELES CA 90012                        ELEVEN TIMES SQUARE
NEW YORK NY 10154                     LOS ANGELES CA 90067                                                                       NEW YORK NY 10036
                                                Case 18-12012-LSS                   Doc 829   Filed 08/28/19          Page 48 of 175
                                                                                 Open Road Films, LLC, et al.
                                                                                       Exhibit Pages

Page # : 3 of 4                                                                                                                                         08/23/2019 09:47:35 PM
000166P001-1400S-159                            000011P001-1400S-159                            000310P001-1400A-159                        000198P001-1400A-159
Loeb & Loeb LLP                                 MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.       NEW YORK ATTORNEY GENERAL                   NEW YORK CITY DEPT OF FINANCE
Susan Zuckerman Williams, Esq.                  ATTN: LITIGATION LIAISON                        ERIC T SCHNEIDERMAN                         1 CENTRE ST MUNICIPAL BLDG #500
10100 Santa Monica Blvd                         430 WEST ALLEGAN STREET                         DEPT OF LAW                                 NEW YORK NY 10007
LOS ANGELES CA 90067                            2ND FLOOR, AUSTIN BUILDING                      THE CAPITOL 2ND FL
                                                LANSING MI 48922                                ALBANY NY 12224-0341



002937P001-1400A-159                            000042P001-1400A-159                            000199P001-1400A-159                        000366P001-1400A-159
NEW YORK CITY DEPT OF FINANCE                   NEW YORK DEPT OF LABOR                          NEW YORK DEPT OF TAXN AND FINANCE           NEW YORK STATE
66 JOHN ST RM 104                               COMMISSIONER                                    BANKRUPTCY SECTION                          CONSUMER PROTECTION BOARD
NEW YORK NY 10038                               STATE CAMPUS BLDG 12 RM 500                     PO BOX 5300                                 5 EMPIRE STATE PLZ
                                                ALBANY NY 12240                                 ALBANY NY 12205-0300                        STE 2101
                                                                                                                                            ALBANY NY 12223-1556



000418P001-1400A-159                            000124P001-1400A-159                            002931P002-1400A-159                        000545P001-1400A-159
NEW YORK STATE COMPTROLLER                      NEW YORK STATE DEPT OF                          NY- DEPT OF TAXATION AND FINANCE            OFFICE OF FINANCE CITY OF LOS ANGELES
OFFICE OF UNCLAIMED FUNDS                       ENVIRONMENTAL CONSERVATION                      BANKRUPTCY SECTION                          PO BOX 30716
110 STATE ST                                    625 BROADWAY                                    PO BOX 5300                                 LOS ANGELES CA 90030-0716
ALBANY NY 12236                                 ALBANY NY 12233-0001                            ALBANY NY 12205-0300




000336P001-1400A-159                            000006P002-1400S-159                            000125P001-1400S-159                        000126P001-1400S-159
OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE U.S. TRUSTEE                      ONE HUNDRED TOWERS LLC                      ONE HUNDRED TOWERS LLC
CALIFORNIA DEPT OF JUSTICE                      LINDA RICHENDERFER                              CBRE INC                                    JP MORGAN ASSET MGT. GLOBAL REAL ASSETS
PUBLIC INQUIRY UNIT                             844 KING STREET                                 ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT   REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO
PO BOX 944255                                   SUITE 2207                                      2049 CENTURY PARK EAST                      2029 CENTURY PARK EAST
SACRAMENTO CA 94244-2550                        WILMINGTON DE 19801                             STE 1950                                    SUITE 4150
                                                                                                LOS ANGELES CA 90067-3283                   LOS ANGELES CA 90067


000127P001-1400S-159                            000131P001-1400S-159                            000132P001-1400S-159                        000015P001-1400S-159
ONE HUNDRED TOWERS LLC                          PACHULSKI STANG ZIEHL & JONES LLP               PACHULSKI STANG ZIEHL & JONES LLP           PAUL HASTINGS LLP
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL   ROBERT J FEINSTEIN;SCOTT L HAZAN                COLIN R ROBINSON, ESQ                       SUSAN WILLIAMS
ATTN: ANTON N. NATSIS, ESQ.                     780 THIRD AVE, 34TH FLOOR                       919 N MARKET ST, 17TH FLOOR                 1999 AVENUE OF THE STARS
1901 AVENUE OF THE STARS                        NEW YORK NY 10017                               WILMINGTON DE 19801                         27TH FLOOR
SUITE 1800                                                                                                                                  LOS ANGELES CA 90067
LOS ANGELES CA 90067


000016P001-1400S-159                            000110P001-1400S-159                            000149P001-1400S-159                        000128P001-1400S-159
PAUL HASTINGS LLP                               PAUL HASTINGS LLP                               PILLSBURY WINTHROP SHAW PITTMAN LLP         PROCOPIO CORY HARGREAVES & SAVITCH LLP
ANDREW V. TENZER                                ANDREW V TENZER;SHLOMO MAZA                     KATHY A JORRIE, ESQ                         GERALD P KENNEDY, ESQ
200 PARK AVENUE                                 75 EAST 55TH ST                                 725 SOUTH FIGUEROA ST STE 2800              525 B STREET STE 2200
NEW YORK NY 10166                               NEW YORK NY 10022                               LOS ANGELES CA 90017-5406                   SAN DIEGO CA 92101




000114P001-1400S-159                            000115P001-1400S-159                            000136P002-1400S-159                        000137P001-1400S-159
REED SMITH LLP                                  REED SMITH LLP                                  REED SMITH LLP                              RICHARDS LAYTON & FINGER PA
MARSHA A HOUSTON;CHRISTOPHER O RIVAS            MICHAEL S SHERMAN                               KURT GWYNNE; JASON ANGELO                   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD
355 SOUTH GRAND AVE STE 2900                    1901 AVE OF THE STARS STE 700                   1201 N. MARKET ST STE 1500                  ONE RODNEY SQUARE
LOS ANGELES CA 90071-1514                       LOS ANGELES CA 90067                            WILMINGTON DE 19801                         920 NORTH KING ST
                                                                                                                                            WILMINGTON DE 19801
                                       Case 18-12012-LSS                      Doc 829   Filed 08/28/19            Page 49 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 4 of 4                                                                                                                                 08/23/2019 09:47:35 PM
000141P001-1400S-159                   000148P001-1400S-159                               000120P001-1400S-159                     000121P001-1400S-159
ROBINS KAPLAN LLP                      ROSENTHAL MONHAIT & GODDESS PA                     SECURITIES & EXCHANGE COMMISSION         SECURITIES & EXCHANGE COMMISSION
HOWARD J WEG;MICHAEL T DELANEY         NORMAN M MONHAIT;EDWARD B ROSENTHAL                NY REG OFFICE ATTN: BANKRUPTCY DEPT.     SEC OF THE TREASURY OFFICE OF GEN COUNSEL
2049 CENTURY PARK EAST STE 3400        919 N MARKET ST STE 1401                           BROOKFIELD PL                            100 F ST NE
LOS ANGELES CA 90067                   P O BOX 1070                                       200 VESEY ST STE 400                     WASHINGTON DC 20549
                                       WILMINGTON DE 19899-1070                           NEW YORK NY 10281-1022



000123P001-1400S-159                   000004P001-1400A-159                               000140P002-1400S-159                     000106P001-1400S-159
SECURITIES & EXCHANGE COMMISSION       SECURITIES AND EXCHANGE COMMISSION                 SHEPPARD MULLIN RICHTER & HAMPTON LLP    SIDLEY AUSTIN LLP
PHIL. OFC - ATTN: BANKRUPTCY DEPT.     NY REG OFFICE A CALAMARI REG DIR                   EDWARD H TILLINGHAST, ESQ                JENNIFER C HAGLE, ESQ
ONE PENN CENTER                        BROOKFIELD PL                                      MICHAEL T DRISCOLL, ESQ                  555 WEST FIFTH ST 40TH FLOOR
1617 JFK BLVD. STE 520                 200 VESEY ST STE 400                               30 ROCKEFELLER PLAZA                     LOS ANGELES CA 90013
PHILADELPHIA PA 19103                  NEW YORK NY 10281-1022                             NEW YORK NY 10112



000107P001-1400S-159                   000013P001-1400S-159                               000168P001-1400S-159                     000007P002-1400S-159
SIDLEY AUSTIN LLP                      SOCIAL SECURITY ADMINISTRATION                     TN DEPT OF REVENUE                       US ATTORNEY FOR DELAWARE
ANNIE C WALLIS, ESQ                    OFFICE OF THE GEN. COUNSEL, REGION 3               TN ATTORNEY GENERAL'S OFFICE             CHARLES OBERLY C/O ELLEN SLIGHTS
ONE SOUTH DEARBORN                     300 SPRING GARDEN STREET                           BANKRUPTCY DIVISION                      1007 N. ORANGE STREET STE 700
CHICAGO IL 60603                       PHILADELPHIA PA 19123                              P O BOX 20207                            PO BOX 2046
                                                                                          NASHVILLE TN 37202-0207                  WILMINGTON DE 19899-2046



000057P001-1400A-159                   000064P001-1400A-159                               000012P002-1400S-159                     000133P002-1400S-159
US DEPT OF LABOR OSHA                  US DEPT OF LABOR OSHA                              US EPA REG. 3, OFFICE OF REG. COUNSEL    VENABLE LLP
OSHA REGION 2                          OSHA REGION 9                                      ATTN: BANKRUPTCY DEPT.                   DANIEL A O'BRIEN
FEDERAL BLDG                           SAN FRANCISCO FEDERAL BLDG                         1650 ARCH STREET                         1201 N MARKET ST STE 1400
201 VARICK ST RM 670                   90 7TH ST STE 18100                                PHILADELPHIA PA 19103                    WILMINGTON DE 19801
NEW YORK NY 10014                      SAN FRANCISCO CA 94103



000134P001-1400S-159                   000112P001-1400S-159                               000139P001-1400S-159
VENABLE LLP                            WHITEFORD, TAYLOR & PRESTON LLC                    WYATT TARRANT & COMBS LLP
KEITH C OWENS                          C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN       MARY L FULLINGTON
2049 CENTURY PARK EAST STE 2300        THE RENAISSANCE CENTRE                             250 WEST MAIN ST STE 1600
LOS ANGELES CA 90067                   405 NORTH KING ST., STE 500                        LEXINGTON KY 40507
                                       WILMINGTON DE 19801




          Records Printed :          103
Case 18-12012-LSS   Doc 829   Filed 08/28/19   Page 50 of 175




                      EXHIBIT I
                                                Case 18-12012-LSS                     Doc 829   Filed 08/28/19             Page 51 of 175
                                                                                     Open Road Films, LLC, et al.
                                                                                           Exhibit Pages

Page # : 1 of 125                                                                                                                                         08/23/2019 10:14:37 PM
003180P001-1400A-159                            000592P001-1400A-159                              002424P001-1400A-159                      000652P001-1400A-159
127 WALL PRODUCTIONS LIMITED                    135TH STREET AGENCY                               15/40 PRODUCTIONS LTD                     20TH CENTURY FOX NY SCREENING ROOM
HENRY LI                                        WEALTH MANAGEMENT ASSOCIATES                      3133 JACK NORTHROP AVE                    FOX NY SCREENING ROOM
PO BOX 309                                      45 BROADWAY STE 2230                              HAWTHORNE CA 90250                        1211 6TH AVE 3FL
UGLAND HOUSE                                    NEW YORK NY 10006                                                                           4748 S
GRAND CAYMAN KY1-1104                                                                                                                       NEW YORK NY 10036
CAYMAN ISLANDS


003955P001-1400A-159                            002962P001-1400A-159                              002962S002-1400A-159                      002962S001-1400A-159
21ST CENTURY FOX                                29 FILM DISTRIBUTION LIMITED                      29 FILM DISTRIBUTION LIMITED              29 FILM DISTRIBUTION LTD
10201 W PICO BLVD                               DIMITRI RASAM                                     NATIONAL BANK OF CANADA                   NATIXIS COFICINE
LOS ANGELES CA 90067                            FIELDFISHER RIVERBANK HOUSE                       600 DE LA GAUCHETIÈRE ST WEST             6 RUE DE L'AMIRAL HAMELIN
                                                2 SWAN LN                                         MONTREAL QC H3B 4L2                       PARIS 75116
                                                LONDON EC4R 3TT                                   CANADA                                    FRANCE
                                                UNITED KINGDOM


002367P001-1400A-159                            000702P001-1400A-159                              000475P001-1400A-159                      000640P001-1400A-159
34X118 HOLDINGS LLC                             360 DEGREE COMMUNICATIONS                         42 WEST LLC                               500 PARK AVENUE SCREENING ROOM LLC
DBA RHYTHM AND HUES                             15407 ALBRIGHT ST                                 FINANCE DEPT                              500 PARK AVE LOBBY LEVEL
2100 E GRAND AVE                                PACIFIC PALISADES CA 90272                        600 THIRD AVE 23RD FLR                    NEW YORK NY 10022
EL SEGUNDO CA 90245                                                                               NEW YORK NY 10016




000633P001-1400A-159                            002606P001-1400A-159                              003806P001-1400A-159                      000501P001-1400A-159
56TH STREET HOTEL LLC DBA THE WHITBY HOTEL      5FT GIANT LLC                                     615 MUSIC LIBRARY LLC                     8020 CONSULTING LLC
18 WEST 56TH ST                                 1031 N CRESCENT HEIGHTS BL UNIT 1B                1030 16TH AVE SOUTH                       6303 OWENSMOUTH AVE 10TH FLR
NEW YORK NY 10019                               LOS ANGELES CA 90046                              NASHVILLE TN 37212                        WOODLAND HILLS CA 91367




002170P001-1400A-159                            002147P001-1400A-159                              002190P001-1400A-159                      004124P001-1400A-159
97TH STREET FILMS INC F S O ROBERT ELSWIT       999 HOLDINGS LLC                                  999 NY PRODUCTIONS CORP                   ?
WME ENTERTAINMENT                               9378 WILSHIRE BLVD STE 210                        SIERRA                                    ?
MATT MEUSE                                      BEVERLY HILLS CA 90212                            9378 WILSHIRE BLVD STE 210                CHICAGO IL 60602
9601 WILSHIRE BLVD 3RD FLR                                                                        BEVERLY HILLS CA 90212
BEVERLY HILLS CA 90210



003966P001-1400A-159                            000678P001-1400A-159                              003729P001-1400A-159                      003730P001-1400A-159
A AND E NETWORKS                                A AND E TELEVISION NETWORKS                       A AND E TELEVISION NETWORKS LLC           A AND E TELEVISION NETWORKS LLC AND
2049 CENTURY PK EAST                            PO BOX 184668                                     2049 CENTURY PK EAST #1000                ELEVATION PICTURES CORP
#1000                                           NEWARK NJ 07191                                   LOS ANGELES CA 90067                      2049 CENTURY PK EAST #1000
LOS ANGELES CA 90067                                                                                                                        LOS ANGELES CA 90067




003731P001-1400A-159                            003859P001-1400A-159                              000553P001-1400A-159                      003771P001-1400A-159
A AND E TELEVISION NETWORKS LLC AND VVS FILMS   A MILES MOSLEY                                    A SIDE MUSIC LLC                          A SIDE MUSIC LLC
2049 CENTURY PK EAST #1000                      TAMING BEAR PUBLISHING                            PO BOX 120365                             DBA MODERN WORKS MUSIC PUBLISHING
LOS ANGELES CA 90067                            17 TOPSAIL ST #2                                  NASHVILLE TN 37212                        OBO RUBBER BAND MUSIC BMI
                                                MARINA DEL REY CA 90292                                                                     PO BOX 120365
                                                                                                                                            NASHVILLE TN 37212
                                               Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 52 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 2 of 125                                                                                                                                    08/23/2019 10:14:37 PM
003868P001-1400A-159                           002294P001-1400A-159                         001839P001-1400A-159                       002569P001-1400A-159
A SIDE MUSIC LLC                               ABA JOURNAL                                  ROBERT ABELE                               AVI ABIKZER
DBA MODERN WORKS PUBLISHING                    CASH RECEIPTS DEPT                           3245 SELBY AVE                             2942 BEVERWILL DR
OBO BAD CANDY MUSIC ASCAP                      321 NORTH CLARK ST                           LOS ANGELES CA 90034                       LOS ANGELES CA 90034
PO BOX 120365                                  CHICAGO IL 60654
NASHVILLE TN 37212



002786P001-1400A-159                           002787P001-1400A-159                         002636P001-1400A-159                       002516P001-1400A-159
AVI ABIKZER                                    NOUSH ABKARIAN                               ABM INDUSTRY GROUPS LLC                    ABM PARKING SVC INC
ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED                2049 CENTURY PK EAST LEVEL D               1150 SOUTH OLIVE ST 19TH FL
                                                                                            LOS ANGELES CA 90067                       LOS ANGELES CA 90015




002680P001-1400A-159                           001922P001-1400A-159                         002747P001-1400A-159                       000593P001-1400A-159
ABM SVC INC                                    ABSOLUTE MOBILITY CENTER                     ABSOLUTE SECURITY OF IDAHO                 ABTP SVC LLC
FILE # 53120                                   21704 87TH AVE SE                            717 RIODOSA DR                             19 W21ST ST STE 401
LOS ANGELES CA 90074                           WOODINVILLE WA 98072                         MERIDIAN ID 83642                          NEW YORK NY 10010




002184P001-1400A-159                           002688P001-1400A-159                         002789P001-1400A-159                       000787P001-1400A-159
ACADEMY OF MOTION PICTURES ARTS AND SCIENCES   ACCOUNTEMPS                                  JAMES ACKER                                ACME PR
8949 WILSHIRE BLVD                             PO BOX 743295                                ADDRESS INTENTIONALLY OMITTED              1158 26TH ST STE 881
BEVERLY HILLS CA 90211                         LOS ANGELES CA 90074-3295                                                               SANTA MONICA CA 90403




002624P002-1400A-159                           002420P001-1400A-159                         002156P001-1400A-159                       000746P001-1400A-159
ACME TRAILER CO LLC                            ACT ONE SCRIPT CLEARANCE                     ACT V THEATRES                             ACTION EMBROIDERY AND DESIGN
PMB 724                                        230 N MARYLAND AVE                           16055 SW WALKER RD #425                    4390 LONGLEY LN # 42
4804 LAUREL CANYON BLVD                        STE 201                                      BEAVERTON OR 97006                         RENO NV 89502
VALLEY VLG CA 91607-3717                       GLENDALE CA 91206




000765P001-1400A-159                           000892P001-1400A-159                         003793P002-1400A-159                       002234P001-1400A-159
ACTIVE WELLNESS                                ACTUARIAL BENEFITS CORP                      ADAM F LASUS                               ADAM PETERS GORFAINE/SCHWARTZ AGENCY
600 CALIFORNIA ST 11TH FL                      2790 SKYPARK DR 300                          14645 SUTTON ST                            4111 W ALAMEDA AVE 509
SAN FRANCISCO CA 94109                         TORRANCE CA 90505-5345                       SHERMAN OAKS CA 91403-4141                 BURBANK CA 91505




001935P001-1400A-159                           002604P001-1400A-159                         000788P001-1400A-159                       001738P001-1400A-159
ADAMS AND ADAMS                                ADAPTABLE ARTS INC                           ADDROID INC                                PATRICK ADDY
PO BOX 1014                                    7884 NAYLOR AVE                              1223 WILSHIRE BLVD #313                    5236 PINNACLE POINTE CT
PRETORIA 0001                                  LOS ANGELES CA 90045                         SANTA MONICA CA 90403                      NORCROSS GA 30071
SOUTH AFRICA
                                  Case 18-12012-LSS                   Doc 829   Filed 08/28/19            Page 53 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 3 of 125                                                                                                                              08/23/2019 10:14:37 PM
002519P001-1400A-159              002306P001-1400A-159                            002010P001-1400A-159                           002015P001-1400A-159
ADETOYE ADEWOLE ADEDIPE           ADP                                             ADP LLC                                        ADP SCREENING AND SELECTION
4911 W 20TH ST 2                  504 CLINTON CTR STE 4400                        ONE ADP DRIVE                                  PO BOX 645177
LOS ANGELES CA 90016              CLINTON MS 39056-5610                           AUGUSTA GA 30909                               CINCINNATI OH 45264-5177




003689P001-1400A-159              002060P001-1400A-159                            000899P001-1400A-159                           002104P001-1400A-159
ADP SCREENING AND SELECTION SVC   ADR SVC INC                                     ADSTREAM NORTH AMERICA INC                     ADVANCED CABLE AND COMMUNICATIONS INC
PO BOX 645177                     1900 AVENUE OF THE STARS STE 200                PO BOX 74008348                                2610 S CRODDY WAY UNIT M
CINC.INNATI OH 45264-5177         LOS ANGELES CA 90067                            CHICAGO IL 60674-8348                          SANTA ANA CA 92704




000900P001-1400A-159              000901P001-1400A-159                            000902P001-1400A-159                           003666P001-1400A-159
ADVANCED DIGITAL SVC INC          ADVANCED DISCOVERY INC                          ADVANCED PROJECTION SYSTEMS                    ADWEEK LLC
948 N CAHUENGA BLVD               PO BOX 102242                                   2416 W VICTORY BLVD 577                        825 8TH AVE
LOS ANGELES CA 90038              ATLANTA GA 30368                                BURBANK CA 91506                               29TH FL
                                                                                                                                 NEW YORK NY 10019




000778P001-1400A-159              002432P001-1400A-159                            003931P001-1400A-159                           002077P001-1400A-159
AEM                               AFM AND EP FUND                                 AMIR AGAM                                      AGILITY FINANCIAL PARTNERS
710 WILSHIRE BLVD                 817 VINE ST                                     350 S GRAND AVE                                TRIPLEF VENTURES INC 6615 PACIFIC AVENUE 104
STE 410                           HOLLYWOOD CA 90038                              STE 3000                                       PLAYA DEL REY CA 90293
SANTA MONICA CA 90401                                                             LOS ANGELES CA 90071




001871P001-1400A-159              001936P001-1400A-159                            002991P001-1400A-159                           000903P001-1400A-159
AH2                               AIDIKOFF                                        AIG EUROPE LIMITED                             AIM ARTISTS AGENCY
28322 CONSTELLATION RD            150 S RODEO DR STE 140                          2 ALTYRE RD                                    10846 BAIRD AVE
VALENCIA CA 91355                 BEVERLY HILLS CA 90212                          CROYDON CR9 2LG                                NORTHRIDGE CA 91326
                                                                                  UNITED KINGDOM




000697P001-1400A-159              000905P001-1400A-159                            000513P001-1400A-159                           002638P001-1400A-159
AJ PARK                           AJILON PROFESSIONAL STAFFING                    AKIN GUMP                                      AKTION FITNESS
PO BOX 949                        DEPT CH 14031                                   2029 CENTURY PK EAST STE 2400                  11980 SAN VICENTE BLVD 106
WELLINGTON 6140                   PALATINE IL 60055                               LOS ANGELES CA 90067                           LOS ANGELES CA 90049
NEW ZEALAND




000277P001-1400A-159              000073P001-1400A-159                            000074P001-1400A-159                           000007P001-1400A-159
ALABAMA ATTORNEY GENERAL          ALABAMA DEPT OF                                 ALABAMA DEPT OF                                ALABAMA DEPT OF LABOR
STEVE MARSHALL                    ENVIRONMENTAL MANAGEMENT                        CONSERVATION AND NATURAL RESOURSES             COMMISSIONER
501 WASHINGTON AVE                1400 COLISEUM BLVD                              N GUNTER GUY JR COMMISSIONER OF CONSERVATION   649 MONROE ST
MONTGOMERY AL 36130               MONTGOMERY AL 36130-1463                        64 N UNION ST                                  MONTGOMERY AL 36131
                                                                                  MONTGOMERY AL 36130
                                            Case 18-12012-LSS                 Doc 829   Filed 08/28/19            Page 54 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 4 of 125                                                                                                                               08/23/2019 10:14:37 PM
000167P001-1400A-159                        000386P001-1400A-159                          002140P001-1400A-159                     002141P001-1400A-159
ALABAMA DEPT OF REVENUE                     ALABAMA STATE TREASURY                        ALAMO DOWNTOWN INC                       ALAMO DRAFTHOUSE CINEMA LITTLETON
50 NORTH RIPLEY ST                          UNCLAIMED PROPERTY DIVISION                   612A E 6TH STREET                        C O ALAMO ASPEN GROVE LLC
MONTGOMERY AL 36132                         RSA UNION BUILDING                            AUSTIN TX 78701                          612A E 6TH STREET
                                            100 NORTH UNION ST                                                                     AUSTIN TX 78701
                                            STE 636
                                            MONTGOMERY AL 36104


003940P001-1400A-159                        000758P001-1400A-159                          002144P001-1400A-159                     000278P001-1400A-159
ALAMO DRAFTHOUSE CINEMA LITTLETON           ALAMO IMAX THEATRE                            ALAMO SLAUGHTER LANE LTD                 ALASKA ATTORNEY GENERAL
612A E 6TH STREET                           849 E COMMERCE ST                             1717 W 6TH ST STE 351                    JAHNA LINDEMUTH
AUSTIN TX 78701                             STE 285                                       AUSTIN TX 78703                          1031 W 4TH AVE
                                            SAN ANTONIO TX 78205                                                                   STE 200
                                                                                                                                   ANCHORAGE AK 99501-1994



000075P001-1400A-159                        000008P001-1400A-159                          000387P001-1400A-159                     000168P001-1400A-159
ALASKA DEPT OF ENVIRONMENTAL CONSERVATION   ALASKA DEPT OF LABOR AND                      ALASKA DEPT OF REVENUE                   ALASKA JUNEAU COMMISSIONER'S OFFICE
DEPT OF NATURAL RESOURCES                   WORKFORCE DEVELOPMENT                         UNCLAIMED PROPERTY                       PO BOX 110400
550 W 7TH AVE                               COMMISSIONER                                  TREASURY DIVISION                        JUNEAU AK 99811
STE 1260                                    PO BOX 11149                                  PO BOX 110405
ANCHORAGE AK 99501-3557                     JENEAU AK 99811                               JUNEAU AK 99811-0405



001920P001-1400A-159                        003690P002-1400A-159                          003875P001-1400A-159                     000563P001-1400A-159
ALEETHA CLANTON                             ALEX CRAMER WRITING SVC INC                   ALEX PITSCHKA / MONTAGE MUSIC            ALFORD ADVERTISING INC
1911 LEWIS DR                               6310 SAN VICENTE BLVD #100                    20485 ROCA CHICA DR                      1055 ST CHARES AVE STE 201
WILLINGBORO NJ 08046                        LOS ANGELES CA 90048                          MALIBU CA 90265                          NEW ORLEANS LA 70130




003913P002-1400A-159                        000713P001-1400A-159                          003596P001-1400A-159                     002948P001-1400A-159
ALIBI MUSIC LP                              ALICIA STOCKMAN                               ALL I SEE PARTNERS 2015 LP               ALL I SEE PARTNERS 2015 LP
70 E BROAD ST                               900 BITNER RD APT F37                         9200 SUNSET BLVD                         LICHTER GROSMAN NICHOLS ADLER AND FELDMAN
BETHLEHEM PA 18018-5916                     PARK CITY UT 84098                            STE 1200                                 LINDA LICHTER
                                                                                          WEST HOLLYWOOD CA 90069                  9200 SUNSET BLVD
                                                                                                                                   STE 1200
                                                                                                                                   WEST HOLLYWOOD CA 90069


002252P001-1400A-159                        002280P001-1400A-159                          000824P001-1400A-159                     002947P001-1400A-159
ALL MEDIA MUSIC GROUP INC                   ALL TEMPERATURES CONTROLLED INC               ANDREW ALLEN                             ALLIANCE OF CANADIAN CINEMA TELEVISION AND
23679 CALABASAS RD 1042                     9720 TOPANGA CANYON PL                        15339 WEDDINGTON ST APT 10               RADIO ARTISTS
CALABASAS CA 91302                          CHATSWORTH CA 91311-4134                      SHERMAN OAKS CA 91411                    300 - 380 WEST 2ND AVE
                                                                                                                                   VANCOUVER BC V5Y 1C8
                                                                                                                                   CANADA



003645P001-1400A-159                        002430P001-1400A-159                          002782P001-1400A-159                     002993P001-1400A-159
ALLIED INTEGRATED MARKETING                 ALLIED THA                                    ALLIED WORLD ASSURANCE CO                ALLIED WORLD SPECIALTY INSURANCE CO
6908 HOLLYWOOD BLVD                         6908 HOLLYWOOD BLVD 3RD FL                    AON ALBERT G RUBEN INSURANCE SVC INC     550 S HOPE ST
HOLLYWOOD CA 90028                          HOLLYWOOD CA 90028                            ERIN GREEN                               STE 1825
                                                                                          15303 VENTURA BLVD                       LOS ANGELES CA 90071
                                                                                          STE 1200
                                                                                          SHERMAN OAKS CA 91403
                                              Case 18-12012-LSS                   Doc 829   Filed 08/28/19            Page 55 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 5 of 125                                                                                                                                    08/23/2019 10:14:37 PM
001009P001-1400A-159                          000682P001-1400A-159                            001882P001-1400A-159                     002556P001-1400A-159
COLLEEN ALLISON                               ALLOY TRACKS                                    ALLY B ENTERTAINMENT                     ALLYSON SPIEGELMAN MANAGEMENT
951 E BRIARWOOD CIR N                         5650 CAMELLIA AVE                               940 VENICE BLVD 9                        6253 HOLLYWOOD BLVD #1203
CENTENNIAL CO 80122                           NORTH HOLLYWOOD CA 91601                        VENICE CA 90291                          LOS ANGELES CA 90028




003766P001-1400A-159                          002131P001-1400A-159                            001602P002-1400A-159                     002418P001-1400A-159
ALMO MUSIC CORP ON BEHALF OF ITSELF           ALTA LANGUAGE SVC INC                           MEGAN ALVINO                             AMAZON
AND PRODUCER PIZZA PUBLISHING                 3355 LENOX RD NE STE 510                        1734 SPEYER LN                           16920 W COMMERCE DR
2100 COLORADO AVE                             ATLANTA GA 30326                                REDONDO BEACH CA 90278-4730              GOODYEAR AZ 85338
SANTA MONICA CA 90404




003961P001-1400A-159                          000439P001-1400A-159                            003601P001-1400A-159                     003911P001-1400A-159
AMAZON                                        AMAZON CONTENT SVC LLC                          AMAZON CONTENT SVC LLC                   AMAZON CONTENT SVC LLC
1620 26TH ST                                  AMAZON STUDIOS                                  1620 26TH ST STE 4000N                   1620 26H ST
NORTH BUILDING                                1620 26TH ST STE 4000N                          SANTA MONICA CA 90404                    STE 4000N
SANTA MONICA CA 90404                         SANTA MONICA CA 90404                                                                    SANTA MONICA CA 90404




002949P001-1400A-159                          002950P001-1400A-159                            003732P001-1400A-159                     000816P001-1400A-159
AMAZON DIGITAL SVC LLC                        AMAZON DIGITAL SVC LLC                          AMAZON DIGITAL SVC LLC                   AMAZON STUDIOS LLC
RYAN PIROZZI                                  BRAD BEALE                                      410 TERRY AVE NORTH                      410 TERRY AVE NORTH
VP                                            VP                                              SEATTLE WA 98109-5210                    SEATTLE WA 98109
410 TERRY AVE NORTH                           410 TERRY AVE NORTH
SEATTLE WA 98109-5210                         SEATTLE WA 98109-5210



000753P001-1400A-159                          002148P001-1400A-159                            002298P001-1400A-159                     003646P001-1400A-159
AMBASSADOR INTELLIGENCE AND SECURITY AGENCY   AMBI EXCLUSIVE ACQUISITION CO LLC               AMC THEATRES                             AMC THEATRES
66 MINEOLA AVE 232                            9454 WILSHIRE BLVD STE 208                      13731 COLLECTIONS CTR DR                 11500 ASH ST
ROSLYN HEIGHTS NY 11577                       BEVERLY HILLS CA 90212                          CHICAGO IL 60693                         LEAWOOD KS 66211




003957P001-1400A-159                          002012P001-1400A-159                            000692P001-1400A-159                     002710P001-1400A-159
AMCN                                          PETER AMEND                                     AMERICAN CINEMA EDITORS                  AMERICAN CINEMATHEQUE
2425 OLYMPIC BLVD                             ESCROW ACCOUNT                                  100 UNIVERSAL CITY PLZ                   6712 HOLLYWOOD BLVD
SANTA MONICA CA 90404                         LUDWIGSPLATZ                                    VERNA FIELDS BLDG 2282 STE 190           LOS ANGELES CA 90028
                                              35390GIESSEN                                    NORTH HOLLYWOOD CA 91606
                                              GERMANY



002118P004-1400A-159                          000779P001-1400A-159                            001883P001-1400A-159                     002433P001-1400A-159
AMERICAN DIABETES ASSOCIATION                 AMERICAN ENTERTAINMENT MARKETING                AMERICAN ENTERTAINMENT MARKETING         AMERICAN FEDERATION OF MUSICIANS
2451 CRYSTAL DR STE 900                       710 WILSHIRE BLVD STE 410                       IVETTE RODRIGUEZ                         817 VINE ST
ARLINGTON VA 22202-4804                       SANTA MONICA CA 90401                           465 28TH AVE                             HOLLYWOOD CA 90038
                                                                                              VENICE CA 90291
                                            Case 18-12012-LSS                 Doc 829   Filed 08/28/19            Page 56 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 6 of 125                                                                                                                                08/23/2019 10:14:37 PM
004000P001-1400A-159                        002335P001-1400A-159                          001880P001-1400A-159                     002572P001-1400A-159
AMERICAN FEDERATION OF MUSICIANS            AMERICAN HEART ASSOCIATION INC                AMERICAN HI DEFINITION                   AMERICAN JEWISH COMMITTEE
AND FILM MUSICIANS SECONDARY MARKETS FUND   7272 GREENVILLE AVE                           7635 AIRPORT BUSINESS PKWY               11766 WILSHIRE BLVD 800
817 VINE ST                                 DALLAS TX 75231                               VAN NUYS CA 91406                        LOS ANGELES CA 90035
HOLLYWOOD CA 90038




000279P001-1400A-159                        002557P001-1400A-159                          003795P001-1400A-159                     001897P001-1400A-159
AMERICAN SAMOA ATTORNEY GENERAL             AMERICAN SOCIETY OF CINEMATOGRAPHERS          AMERITZ MUSIC LTD                        AMERITZ MUSIC LTD THE BREWHOUSE
LEMAUL HERMANN P RETZLAFF                   1782 N ORANGE DR                              WILDERSPOOL PARK GREENHALLS AVE          WILDERSPOOL PARK GREENHALLS AVE
AMERICAN SAMOA GOV'T EXEC OFC BLDG          LOS ANGELES CA 90028                          WARRINGTON, CHESHIRE WA4 6HL             WARRINGTON, CHESHIRE WA4 6HL
UTULE TERRITORY OF AMERICAN SAMOA                                                         UNITED KINGDOM                           UNITED KINGDOM
PAGO PAGO AS 96799



002558P001-1400A-159                        002359P001-1400A-159                          003796P001-1400A-159                     000689P001-1400A-159
AMMO CREATIVE LLC                           AMPHIBIOUS ZOO ENTERTAINMENT GROUP LLC        AMPLIFIED ADMINISTRATION LLC             AMPM MOBILE BILLBOARD ADVERTISING INC
6725 SUNSET BLVD STE 380                    12350 S 900 E STE 101                         PO BOX 120099                            10755 KLING ST 107
LOS ANGELES CA 90028                        DRAPER UT 84020                               NASHVILLE TN 37212                       NORTH HOLLYWOOD CA 91602




000703P002-1400A-159                        002608P001-1400A-159                          000827P001-1400A-159                     002609P001-1400A-159
AMY NADINE ENTERPRISES LLC                  AMY NEUNSINGER PHOTOGRAPHER INC               ANAPAMU FILMS INC F/S/O WHITNEY JAMES    AND CO LLC
942 OLD CHURCH RD                           8467 BRIER DR                                 4842 SYLMAR AVE                          8240 W SUNSET BLVD
CORRALES NM 87048-8634                      LOS ANGELES CA 90046                          SHERMAN OAKS CA 91423                    LOS ANGELES CA 90046




000530P001-1400A-159                        002791P001-1400A-159                          000673P001-1400A-159                     002290P001-1400A-159
ANDERSEN TAX LLC                            ERIK ANDREASEN                                ANDREW ECCLES PHOTOGRAPHY INC            ANDREW HENDERSON DBA DREWTHEBARBER LLC
1861 INTERNATIONAL DR STE 501               ADDRESS INTENTIONALLY OMITTED                 FORTE MANAGEMENT                         2715 W WASHINGTON UNIT 2
MCLEAN VA 22102                                                                           170 VARICK ST 2ND FL                     CHICAGO IL 60612
                                                                                          NEW YORK NY 10013




000637P001-1400A-159                        002601P001-1400A-159                          000730P001-1400A-159                     001244P001-1400A-159
ANDREW SAFFIR D/B/A CINEMA SOCIETY          ANDREW STACHLER DBA MAX STAX MEDIA            ANDREWS INTERNATIONAL LLC                FRED M ANDREWS
11 EAST 76TH ST                             PO BOX 411232                                 200 MANSELL CT STE 500                   1410 EL MIRADERO AVE
NEW YORK NY 10021                           LOS ANGELES CA 90041                          ROSWELL GA 30076                         GLENDALE CA 91201




002120P001-1400A-159                        002233P001-1400A-159                          001079P001-1400A-159                     002226P001-1400A-159
STEVEN ANDRIUZZO                            ANE PRODUCTIONS INC                           DENNIS ANGEL                             ANGELA YEE INC
ADDRESS INTENTIONALLY OMITTED               3500 OLIVE AVE 10TH FL                        1075 CENTRAL PK AVE STE 306              793 GREENE AVE #2
                                            BURBANK CA 91505                              SCARSDALE NY 10583                       BROOKLYN NY 11221
                                        Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 57 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 7 of 125                                                                                                                             08/23/2019 10:14:37 PM
002745P001-1400A-159                    001874P001-1400A-159                          002533P001-1400A-159                      002611P001-1400A-159
ANGELCOM MEDIA GROUP INC                ANGELS MAKE UP INC                            ANGRY MOB MUSIC LLC                       ANNIE CAMPBELL INC
804 PARKWOOD CT                         4804 LAUREL CANYON BLVD #515                  11601 WILSHIRE BLVD STE 2490              8211 LOOKOUT MOUNTAIN AVE
MCKINNEY TX 75070                       VALLEY VILLAGE CA 91607                       LOS ANGELES CA 90025                      LOS ANGELES CA 90046




002154P001-1400A-159                    002318P001-1400A-159                          002695P001-1400A-159                      002492P001-1400A-159
ANNIE RAY CREATIVE LLC                  ANONYMOUS CONTENT LLC                         ANTELOPE ENTERTAINMENT INC                ANTHEM
1000 SAN MARCOS ST # 442                3532 HAYDEN AVE                               1901 AVENE OF THE STARS                   PO BOX 51011
AUSTIN TX 78702                         CULVER CITY CA 90232                          STE 1050                                  LOS ANGELES CA 90051-5311
                                                                                      LOS ANGELES CA 90067




004143P002-1400A-159                    002591P001-1400A-159                          002568P001-1400A-159                      003799P001-1400A-159
ANTHEM PRODUCTIONS LLC                  ANTHESIS INC                                  ANTI-HERO                                 ANTIC INC
MIMI TSENG                              1880 CENTURY PK EAST STE 200                  3712 WESTWOOD BLVD 210                    842 N FAIRFAX AVE 2ND FL
2049 CENTURY PK EAST                    LOS ANGELES CA 90067                          LOS ANGELES CA 90034                      LOS ANGELES CA 90046
4TH FL
LOS ANGELES CA 90067



003815P001-1400A-159                    002697P001-1400A-159                          002446P001-1400A-159                      002245P001-1400A-159
ANTIC INC DBA POSTHASTE MUSIC LIBRARY   AON ALBERT G RUBEN INSURANCE SVC INC          AON RISK SVC SOUTH INC                    AOPATL LLC
842 N FAIRFAX AVE 2ND FL                PO BOX 849832                                 ONE PIEDMONT CENTER SUITE 700             PO BOX 7837
LOS ANGELES CA 90046                    LOS ANGELES CA 90084                          3565 PIEDMONT RD NE                       BURBANK CA 91510
                                                                                      INGLEWOOD CA 90305




002246P001-1400A-159                    000850P001-1400A-159                          000568P001-1400A-159                      002559P001-1400A-159
AOPNBTL LLC                             AP FACILITIES PTY LTD                         AP WIDE WORLD PHOTOS INC                  APM MUSIC
PO BOX 7837                             180 BANK ST                                   450 WEST 33RD ST                          6255 SUNSET BLVD
BURBANK CA 91510                        SOUTH MELBOURNE VIC3205                       NEW YORK NY 10001                         STE 900
                                        AUSTRALIA                                                                               LOS ANGELES CA 90028




000709P001-1400A-159                    000653P001-1400A-159                          000666P001-1400A-159                      003181P001-1400A-159
APOLLO COVENTRY CINEMAS LLC             APOLLO JETS LLC                               APOLLO MANAGEMENT V LP                    APPLAUSE ENTERTAINMENT LIMITED
280 IDAHO ST                            220 W 42ND ST 10TH FLR                        9 WEST 57TH ST 43RD FL                    JOY CHAI
PARAMUS NJ 07306                        NEW YORK NY 10036                             NEW YORK NY 10019                         UNIT F 17 F MG TOWER
                                                                                                                                133 HOI BUN RD
                                                                                                                                KWUN TONG, KOWLOON
                                                                                                                                HONG KONG


003733P001-1400A-159                    002659P001-1400A-159                          002269P001-1400A-159                      003643P001-1400A-159
APPLE INC                               APPLES AND SHOVELS INC                        NOEL ARAQUEL                              ARBELA TECHNOLOGIES CORP
ONE INFINITE LOOP                       1880 CENTURY PK EAST                          24 TWIN PAULS CRESCENT                    7700 IRVINE CTR DR STE 950
CUPERTINO CA 95014                      LOS ANGELES CA 90067                          TORONTO ON M1R 3Z5                        IRVINE CA 92618
                                                                                      CANADA
                                Case 18-12012-LSS              Doc 829   Filed 08/28/19           Page 58 of 175
                                                              Open Road Films, LLC, et al.
                                                                    Exhibit Pages

Page # : 8 of 125                                                                                                               08/23/2019 10:14:37 PM
002999P001-1400A-159            002185P001-1400A-159                       002360P001-1400A-159                    002670P001-1400A-159
ARCH INSURANCE GROUP            ARCHITECTURE 350                           ARDMORE SOUND LTD                       ARENAS ENTERTAINMENT LLC
2345 GRAND BLVD                 339 S ROBERTSON BLVD 103                   31 UPPER MOUND ST                       3375 BARHAM BLVD
STE 900                         BEVERLY HILLS CA 90211                     DUBLIN 2                                LOS ANGELES CA 90068
KANSAS CITY MO 64108                                                       IRELAND




002792P001-1400A-159            000280P002-1400A-159                       000076P001-1400A-159                    000169P001-1400A-159
PATRICIA ARIAS                  ARIZONA ATTORNEY GENERAL                   ARIZONA DEPT OF ENVIRONMENTAL QUALITY   ARIZONA DEPT OF REVENUE
ADDRESS INTENTIONALLY OMITTED   MARK BRNOVICH                              1110 W WASHINGTON ST                    1600 W MONROE
                                2005 N CENTRAL AVE                         PHOENIX AZ 85007                        PHOENIX AZ 85007
                                PHOENIX AZ 85004-1592




000388P001-1400A-159            000077P001-1400A-159                       000009P001-1400A-159                    000010P001-1400A-159
ARIZONA DEPT OF REVENUE         ARIZONA GAME AND FISH DEPT                 ARIZONA INDUSTRIAL COMMISSION PHOENIX   ARIZONA INDUSTRIAL COMMISSION TUCSON
UNCLAIMED PROPERTY UNIT         5000 W CAREFREE HWY                        CHAIRMAN                                CHAIRMAN
PO BOX 29026                    PHOENIX AZ 85086-5000                      800 WEST WASHINGTON ST                  2675 E BROADWAY BLVD
PHOENIX AZ 85038-9026                                                      PHOENIX AZ 85007                        TUCSON AZ 85716




000281P001-1400A-159            000389P001-1400A-159                       000078P001-1400A-159                    000170P001-1400A-159
ARKANSAS ATTORNEY GENERAL       ARKANSAS AUDITOR OF STATE                  ARKANSAS DEPT OF                        ARKANSAS DEPT OF FINANCE AND ADMINISTRATION
LESLIE RUTLEDGE                 UNCLAIMED PROPERTY DIVISION                ENVIRONMENTAL QUALITY                   1509 WEST 7TH ST
323 CENTER ST                   1401 WEST CAPITAL AVE                      5301 NORTHSHORE DR                      LITTLE ROCK AR 72201
STE 200                         STE 325                                    NORTH LITTLE ROCK AR 72118-5317
LITTLE ROCK AR 72201-2610       LITTLE ROCK AR 72201



000011P001-1400A-159            001160P001-1400A-159                       002493P001-1400A-159                    001051P001-1400A-159
ARKANSAS DEPT OF LABOR          EMPORIO ARMANI                             ARMANINO LLP                            DANIEL ARMBRUSTER
DIRECTOR                        450 WEST 15TH ST 4TH FL                    11766 WILSHIRE BLVD                     125 LEDGEWOOD DR
10421 WEST MARKHAM              NEW YORK NY 10011                          LOS ANGELES CA 90025                    ROCHESTER NY 14615
LITTLE ROCK AR 77205




001876P001-1400A-159            000767P001-1400A-159                       002319P001-1400A-159                    000793P001-1400A-159
AROMA CAFE CULTURE INC          ALEJANDRO ARROYO                           ARSONAL DESIGN LLC                      ART DEPT LA INC
14141 COVELLO ST                1422 19TH AVE                              3524 HAYDEN AVE                         2900 COLORADO AVE
VAN NUYS CA 91405               SAN FRANCISCO CA 94122                     CULVER CITY CA 90232                    SANTA MONICA CA 90404




002693P001-1400A-159            001878P001-1400A-159                       000473P001-1400A-159                    002742P001-1400A-159
ART MACHINE                     ARTFX MUSIC DESIGN                         ARTHUR J GALLAGHER AND CO               ARTIST UNTIED
PO BOX 2950                     6616 MATILIJA AV                           PO BOX 742886                           1155C ARNOLD DR 386
LOS ANGELES CA 90078            VAN NUYS CA 91405                          LOS ANGELES CA 90074-2886               MARTINEZ CA 94553
                                   Case 18-12012-LSS               Doc 829   Filed 08/28/19           Page 59 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 9 of 125                                                                                                                      08/23/2019 10:14:37 PM
000578P001-1400A-159               002152P001-1400A-159                        002396P001-1400A-159                       003271P001-1400A-159
ARTLIST INC                        ARTS+LABOR                                  ASAP COURIER AND LOGISTICS INC             ASHBY AND GEDDES PA
195 CHRYSTIE ST STE 700E           PO BOX 9464                                 3811 SW 47TH AVE                           BILL BOWDEN ESQ
NEW YORK NY 10002                  AUSTIN TX 78766                             STE 601                                    500 DELAWARE AVE 8TH FL
                                                                               FORT LAUDERDALE FL 33314                   WILMINGTON DE 19801




002496P001-1400A-159               000683P001-1400A-159                        003642P001-1400A-159                       002514P001-1400A-159
ASIA SOCIETY SOUTHERN CALIFORNIA   ASPECT RATIO                                ASSOCIATED PRODUCTION MUSIC LLC            ATELIER MANAGEMENT
244 S SAN PEDRO ST STE 201         5161 LANKERSHIM BLVD 300                    6255 SUNSET BOULEDVARD STE 820             529 S BROADWAY STE 305
LOS ANGELES CA 90012               NORTH HOLLYWOOD CA 91601                    HOLLYWOOD CA 90028                         LOS ANGELES CA 90013




002127P001-1400A-159               002388P001-1400A-159                        000794P001-1400A-159                       000671P001-1400A-159
ATLANTA'S ROYAL PHOTOGRAPHY        ATLAS CINEMAS GREAT LAKES                   ATOM TICKETS LLC                           ATTITUDE NEW YORK
170 BLVD SE LOFT C418              22624 LAKESHORE BLVD                        2700 COLORADO AVE 4TH FL                   PO BOX 1974
ATLANTA GA 30312                   EUCLID OH 44123                             SANTA MONICA CA 90404                      NEW YORK NY 10161




000355P001-1400A-159               000357P001-1400A-159                        000362P001-1400A-159                       000367P001-1400A-159
ATTORNEY GENERAL'S OFFICE          ATTORNEY GENERAL'S OFFICE                   ATTORNEY GENERAL'S OFFICE                  ATTORNEY GENERAL'S OFFICE
CONSUMER SVC DIVISION              CONSUMER PROTECTION DIVISION                CONSUMER PROTECTION AND ANTITRUST BUREAU   CONSUMER PROTECTION SECTION
1400 BREMER TOWER                  PO BOX 22947                                33 CAPITOL ST                              30 EAST BROAD ST
445 MINNESOTA ST                   JACKSON MS 39225-2947                       CONCORD NH 03301                           17TH FL
ST. PAUL MN 55101                                                                                                         COLUMBUS OH 43215-3428



003639P001-1400A-159               000674P002-1400A-159                        002374P001-1400A-159                       000594P001-1400A-159
AUDIO BREWERY LLC                  AUDIO DEPT                                  AUDIO MACHINE                              AUDIO NETWORK
407 11TH ST                        119 WEST 57TH ST                            H2 MANAGEMENT                              48 WEST 25TH ST 10TH FL
HERMOSA BEACH CA 90254             STE 400                                     15760 VENTURA BLVD                         NEW YORK NY 10010
                                   NEW YORK NY 10019                           STE 1020
                                                                               ENCINO CA 91436



003864P002-1400A-159               002734P001-1400A-159                        001907P001-1400A-159                       003636P001-1400A-159
AUDIO NETWORK US INC               AUDIO PRECISION DESIGN LLC                  AUDIO VIDEO INTERIORS LTD                  AUDIOMACHINE
45 WEST 27TH ST FL 3               14108 TAHITI WAY 631                        8687 MELROSE AVE G275                      15760 VENTURA BLVD
NEW YORK NY 10001                  MARINA DEL REY CA 90292                     WEST HOLLYWOOD CA 90069                    STE 1020
                                                                                                                          ENCINO CA 91436




003854P001-1400A-159               002115P001-1400A-159                        002153P001-1400A-159                       000619P001-1400A-159
AUDIOSOCKET OBO LEOPONA INC        AUDIOWITHIN LLC                             AUSTIN THEATRE ALLIANCE                    AUTISM SPEAKS INC
LEOPONA SUB A AND                  30110 DIANA CT                              PO BOX 1566                                1 EAST 33RD ST 4TH FLR
MARK PETRIE MUSIC PUBLISHING       AGOURA HILLS CA 91301                       AUSTIN TX 78767-1566                       NEW YORK NY 10016
9100 WILSHIRE BLVD STE 100W
BEVERLY HILLS CA 90212
                             Case 18-12012-LSS                 Doc 829   Filed 08/28/19            Page 60 of 175
                                                              Open Road Films, LLC, et al.
                                                                    Exhibit Pages

Page # : 10 of 125                                                                                                                     08/23/2019 10:14:37 PM
002612P001-1400A-159         003672P001-1400A-159                          002459P001-1400A-159                       003865P001-1400A-159
AV SQUAD INC                 AVALON TRANSPORTATION LLC                     AVALON ZERO                                AVALON ZERO SARL
7750 SUNSET BLVD             1000 CORPORATE POINTE 150                     3 ZI ZARE ILOT OUEST                       3 ZI ZARE ILOT OUEST
LOS ANGELES CA 90046         CULVER CITY CA 90230                          L-4384 EHLERANGE,                          L-4384 EHLERANGE,
                                                                           LUXEMBOURG                                 LUXEMBOURG




002338P001-1400A-159         002615P001-1400A-159                          000742P001-1400A-159                       000440P003-1400A-159
AVIATION CINEMAS INC         AVIVA FAMILY AND CHILDRENS SVC                AVON CINEMA                                AWESOMENESS DISTRIBUTION LLC
631 W JEFFERSON BLVD         GRANT ASSOCIATES                              PO BOX 2301                                2701 OLYMPIC BLVD BLDG B
DALLAS TX 75208              7120 FRANKLIN AVE                             PROVIDENCE RI 02906                        SANTA MONICA CA 90404-4183
                             LOS ANGELES CA 90046




002534P002-1400A-159         000795P001-1400A-159                          002743P001-1400A-159                       002988P001-1400A-159
AWESOMENESS LLC              AWESOMENESSTV HOLDINGS LLC                    AXIS GLOBAL LOGISTICS                      AXIS INSURANCE CO
2701 OLYMPIC BLVD BLDG B     2701 OLYMPIC BLVD BLDG B                      46-35 54TH ROAD                            111 S WACKER DR
SANTA MONICA CA 90404-4183   SANTA MONICA CA 90404                         PO BOX 780108                              STE 3500
                                                                           MASPETH NY 11378                           CHICAGO IL 60606




001437P001-1400A-159         000665P001-1400A-159                          002219P001-1400A-159                       000580P001-1400A-159
JOYCE AZANOW                 B AND H PHOTO                                 BACKSTAGE LLC                              ALEJANDRO BADIA
4252 MILDRED AVE             420 NINTH AVE                                 45 MAIN ST STE 416                         23 EAST 10TH ST APT 1001
LOS ANGELES CA 90066         NEW YORK NY 10001                             BROOKLYN NY 11201                          NEW YORK NY 10003




000696P001-1400A-159         001634P001-1400A-159                          000617P001-1400A-159                       002031P001-1400A-159
PAOLA BAHARI                 MINOO BAHRI                                   ANDREW W BAILEY                            KIM BAILEY
FLAT 2 27 COLLEGE CRESCENT   10790 WILSHIRE BLVD 703                       91 BEDFORD ST 3FS                          612 PARK ROW DR
LONDON NW35LH                LOS ANGELES CA 90024                          NEW YORK NY 10014                          LOS ANGELES CA 90012
UNITED KINGDOM




000535P001-1400A-159         002942P002-1400A-159                          002942S001-1400A-159                       002942S002-1400A-159
BANK HAPOALIM BM             BANK LEUMI USA                                BANK LEUMI USA                             BANK LEUMI USA
555 S FLOWER ST 4210         GUILLAUME DE CHALENDAR / DAVID HENRY          QUINN EMANUEL URQUHART & SULLIVAN, LLP     REED SMITH
LOS ANGELES CA 90017         555 W 5TH ST                                  GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM   Michael S. Sherman
                             STE 3300                                      865 S. FIGUEROA ST                         1901 Avenue of the Stars, 7th Floor
                             LOS ANGELES CA 90013                          10TH FLOOR                                 LOS ANGELES CA 90067
                                                                           LOS ANGELES CA 90017-2543


003935P001-1400A-159         003935S001-1400A-159                          003935S002-1400A-159                       002716P001-1400A-159
BANK LEUMI USA               BANK LEUMI USA                                BANK LEUMI USA                             BANK OF AMERICA -RANCHO PARK
QUINN EMANUEL URQUHART       REED SMITH LLP                                REED SMITH LLP                             RANCHO PARK
865 S FIGUEROA ST            MICHAEL S SHERMAN                             MARSHA A HOUSTON;CHRISTOPHER O RIVAS       10731 W PICO BLVD
10TH FLOOR                   1901 AVE OF THE STARS STE 700                 355 SOUTH GRAND AVE STE 2900               LOS ANGELES CA 90064
LOS ANGELES CA 90017         LOS ANGELES CA 90067                          LOS ANGELES CA 90071-1514
                                              Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 61 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 11 of 125                                                                                                                               08/23/2019 10:14:37 PM
000441P001-1400A-159                          000469P001-1400A-159                           000534P001-1400A-159                    000536P001-1400A-159
BANK OF AMERICA AS ADMINISTRATIVE AGENT       BANK OF AMERICA MERRILL LYNCH                  BANK OF AMERICA NA                      BANK OF AMERICA NA
333 S HOPE ST 13TH FL                         333 S HOPE ST STE 1900                         901 MAIN ST                             1000 W TEMPLE ST
LOS ANGELES CA 90071                          LOS ANGELES CA 90071                           DALLAS TX 75202                         LOS ANGELES CA 90012




003182P001-1400A-159                          003915P001-1400A-159                           004101P002-1400A-159                    003627P001-1400A-159
BANK OF AMERICA NA                            BANK OF AMERICA NA                             BANK OF AMERICA NA                      BANK ROBBER MUSIC LLC
TIFFANY SHIN                                  333 S HOPE ST 13TH FL                          ANDREW V TENZER PARTNER                 40 EXCHANGE PL
HOUGHTON BANKING CENTER                       LOS ANGELES CA 90071                           PAUL HASTINGS LLP                       STE 1900
10623 NE 68TH ST                                                                             200 PARK AVE                            NEW YORK NY 10005
WA3-132-01-01                                                                                NEW YORK NY 10166
KIRKLAND WA 98033


003803P001-1400A-159                          002171P001-1400A-159                           000823P001-1400A-159                    001271P001-1400A-159
BANK ROBBER MUSIC LLC OBO DRAG CITY RECORDS   BARAN BO ODAR DAVID FLYNN AT UTA               BARC PRODUCTS LTD                       GIL BARTAL
40 EXCHANGE PL                                9336 CIVIC CTR DR                              9 DIXON RD                              1859 W ADAMS BLVD
STE 1900                                      BEVERLY HILLS CA 90210                         SHEFFIELD S6 4FY UK                     LOS ANGELES CA 90018
NEW YORK NY 10005                                                                            UNITED KINGDOM




001417P001-1400A-159                          000681P002-1400A-159                           003183P001-1400A-159                    003718P001-1400A-159
JOHN BARTNICKI                                BASIC WHITE SHIRT LTD                          BATRAX ENTERTAINMENT BV                 BATRAX ENTERTAINMENT BV
1212 ABBOT KINNEY BLVD UNIT A                 333 SCHERMERHORN ST APT 245                    SAID BOUDARGA                           STATIONSWEG 32
VENICE CA 90291                               BROOKLYN NY 11217-3874                         STATIONSWEG 32                          LEIDEN 2312 AV
                                                                                             2312 AV LEIDEN                          THE NETHERLANDS
                                                                                             THE NETHERLANDS



001854P001-1400A-159                          002634P001-1400A-159                           002633P001-1400A-159                    001917P001-1400A-159
RONALD BATZDORFF                              TRAVIS BAUMANN                                 STEVEN BAUMGARTNER                      BAZAN ENTERTAINMENT MARKETING INC
3805 BUENA PK DR                              101 N CROFT AVE 307                            6115 ORANGE ST APT 4                    4 RAINBOW TER
STUDIO CITY CA 91604                          LOS ANGELES CA 90048                           LOS ANGELES CA 90048                    WEST ORANGE NJ 07052




000625P001-1400A-159                          001908P001-1400A-159                           003606P001-1400A-159                    003606S001-1400A-159
BBC RETAIL AND INTERNET LLC                   BBG HOME AGAIN                                 BBG HOME AGAIN LLC                      BBG HOME AGAIN LLC
C O GR REID ASSOCIATES                        9255 SUNSENT BLVD STE 310                      9255 SUNSET BLVD                        BARNES AND THORNBURG LLP
780 THIRD AVE 7TH FLR                         WEST HOLLYWOOD CA 90069                        STE 310                                 DAVID M POWLEN;KEVIN G COLLINS
NEW YORK NY 10017                                                                            LOS ANGELES CA 90069                    1000 N WEST ST STE 1500
                                                                                                                                     WILMINGTON DE 19801



003606S002-1400A-159                          002735P001-1400A-159                           003978P001-1400A-159                    001893P002-1400A-159
BBG HOME AGAIN LLC                            BCREATIVE                                      BDG MEDIA INC                           BEACH CINEMA BISTRO GROUP INC
BARNES AND THORNBURG LLP                      117 REEF MALL                                  559 DRIGGS AVE                          1340 N GREAT NECK RD STE 1272
PAUL LAURIN;JONATHAN WIGHT                    MARINA DEL REY CA 90292                        SUITE 2                                 VIRGINIA BEACH, VA 23454-2268
2029 CENTURY PK EAST STE 300                                                                 BROOKLYN NY 11211
LOS ANGELES CA 90067
                             Case 18-12012-LSS                 Doc 829   Filed 08/28/19              Page 62 of 175
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 12 of 125                                                                                                                 08/23/2019 10:14:37 PM
002172P001-1400A-159         002513P001-1400A-159                          003829P001-1400A-159                       002485P002-1400A-159
BEAU SWAYZE                  BEBE BOOTH                                    BEFORE YOU EXIT LLC                        BEGGARS GROUP MEDIA LIMITED
MANAGEMENT 360               505 N FIGUEROA ST                             911 VENTURA AVE                            17-19 ALMA RD
9111 WILSHIRE BLVD           APT 750                                       ORLANDO FL 32804                           LONDON SW18 1AA
BEVERLY HILLS CA 90210       LOS ANGELES CA 90012                                                                     UNITED KINGDOM




002486P001-1400A-159         002486S001-1400A-159                          003184P001-1400A-159                       000554P001-1400A-159
BEKBER PRODCUTIONS LIMITED   BEKBER PRODCUTIONS LIMITED                    BEKBER PRODUCTIONS LIMITED                 BELCOURT THEATRE INC
72 WELLS ST                  Bruns Brennan & Berry, PLLC                   THE DIRECTORS                              2102 BELCOURT AVE
LONDON W1T 3QF               Hamish Berry                                  15 GOLDEN SQUARE                           NASHVILLE TN 37212
UNITED KINGDOM               99 Madison Avenue, 5th Fl.                    LONDON W1F 9JG
                             NEW YORK NY 10016                             UNITED KINGDOM



000442P001-1400A-159         002309P001-1400A-159                          002320P001-1400A-159                       002625P001-1400A-159
BELIEVE FILM PARTNERS LLC    BELIEVE FILM PARTNERS LLC                     BELVEDERE MUSIC INC                        BEMIS BALKIND LLC
345 N MAPLE DR STE 105       2151 S LEJEUNE RD 150                         DBA JOANN KANE MUSIC SVC                   6135 WILSHIRE BLVD
BEVERLY HILLS CA 90210       CORAL GABLES FL 33134                         3623 HAYDEN AVE                            LOS ANGELES CA 90048
                                                                           CULVER CITY CA 90232




002560P001-1400A-159         002736P001-1400A-159                          002910P001-1400A-159                       001563P001-1400A-159
BENJAMIN HALL                BENJAMIN Z COPLON DBA BC CREATIVE LLC         TIFFANY BENSON                             MAGRIKIE BERG
1314 1/2 N SYCAMORE AVE      117 REEF MALL                                 ADDRESS INTENTIONALLY OMITTED              521 HOLLISTER AVE APT 4
LOS ANGELES CA 90028         MARINA DEL REY CA 90292                                                                  SANTA MONICA CA 90405




002163P001-1400A-159         000522P001-1400A-159                          002426P001-1400A-159                       002124P001-1400A-159
BERKELEY REPERTORY THEATRE   BERKELEY RESEARCH GROUP                       BERKELEY THEATRES INC                      BERKEMEYER ATTORNEYS AND COUNSELORS
999 HARRISON ST              550 S HOPE ST 2150                            647 LITTLE GEOGETOWN RD                    835 JACARANDA BLDG 4TH FL
BERKELEY CA 94710            LOS ANGELES CA 90071                          HEDGESVILLE WV 25427                       ASUNCION, 1206
                                                                                                                      PARAGUAY




002378P001-1400A-159         002793P001-1400A-159                          002731P001-1400A-159                       002173P002-1400A-159
NANCY GOLIGER BERMAN         ABIGAIL BERRY                                 BETTY MAE INC                              BEVERLY HILLS INTEGRATED WELLNESS CENTER LLC
PBSM LLP                     ADDRESS INTENTIONALLY OMITTED                 F/S/O MARY VERNIEU                         C O V VLACHONIS
16030 VENTURA BLVD STE 380                                                 13375 BEACH AVE                            9646 HEATHER RD
ENCINO CA 91436                                                            MARINA DEL REY CA 90291                    BEVERLY HILLS CA 90210-1757




002613P001-1400A-159         003809P001-1400A-159                          003654P001-1400A-159                       002577P001-1400A-159
BEYER MUSIC GROUP INC        BIG CHOCOLATE LLC                             BIG PICTURE ENTERTAINMENT                  BIG PICTURE GROUP
2412 ZORADA DR               850 LARCHWOOD WAY                             3524 HAYDEN AVE                            110 S FAIRFAX AVE STE 355
LOS ANGELES CA 90046         MINDEN NV 89423                               CULVER CITY CA 90232                       LOS ANGELES CA 90036
                                 Case 18-12012-LSS                 Doc 829     Filed 08/28/19            Page 63 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 13 of 125                                                                                                                     08/23/2019 10:14:37 PM
002794P001-1400A-159             002524P001-1400A-159                            002247P001-1400A-159                     002895P001-1400A-159
ANNE BINGHAM                     BIRDIE PRODUCTIONS                              BISCHOFFS                                ADAM BITTNER
ADDRESS INTENTIONALLY OMITTED    10960 WILSHIRE BLVD 5TH FL                      54 EAST MAGNOLIA BLVD                    ADDRESS INTENTIONALLY OMITTED
                                 LOS ANGELES CA 90024                            BURBANK CA 91502




003185P001-1400A-159             002527P001-1400A-159                            002588P001-1400A-159                     002235P001-1400A-159
BLACK BICYCLE ENTERTAINMENT      BLACK BICYCLE GROUP                             BLACK BOX CREATIVE GROUP LLC             BLACK BULL MUSIC
ERIKA OLDE                       FINTAGE COLLECTION ACC MGMT                     1020 COLE AVE 4375                       STEVLAND MORRIS
9255 SUNSET BLVD STE 310         10880 WILSHIRE BLVD STE 2100                    LOS ANGELES CA 90038                     4616 MAGNOLIA BLVD
LOS ANGELES CA 90069             LOS ANGELES CA 90024                                                                     BURBANK CA 91505




000650P001-1400A-159             001884P002-1400A-159                            000802P002-1400A-159                     000620P001-1400A-159
BLACK ENTERTAINMENT TELEVISION   BLACK SHEEP MUSIC                               BLACK TOP FILMS INC                      BLACKBOARD GROUP INC
PO BOX 33026                     416 N OAKHURST DR APT 106                       PROVIDENT FINANCIAL MGMT                 245 FIFTH AVE 10TH FLR
NEWARK NJ 07188                  BEVERLY HILLS CA 90210-4087                     3130 WILSHIRE BLVD STE 600               NEW YORK NY 10016
                                                                                 SANTA MONICA CA 90403-2349




002660P001-1400A-159             003939P001-1400A-159                            003917P001-1400A-159                     000843P002-1400A-159
BLACKED OUT FICTION              BLACKED OUT FICTION FSO SHAFER AND VICKNAIR     BLACKED OUT FICTION LLC                  BLAIR GYAMFI DBA IMPAQ BEAUTY LLC
1875 CENTURY PK EAST             1875 CENTURY PK EAST                            UNITED TALENT AGENCY                     3607 WHEELER BRANCH RD
STE 260                          STE 260                                         MAX MICHAEL                              HEPHZIBAH GA 30815-4021
LOS ANGELES CA 90067             LOS ANGELES CA 90067                            9336 CIVIC CTR DR
                                                                                 BEVERLY HILLS CA 90210



002893P001-1400A-159             001148P001-1400A-159                            002345P001-1400A-159                     000569P001-1400A-159
VICKY BLAKE                      ELIZABETH BLALOCK                               ANNALISA BLANCO                          BLEED FOR THIS LLC
ADDRESS INTENTIONALLY OMITTED    15923 DEVONSHIRE ST                             4550 CHERRY CHEEK S DR APT 813           TREVANNA POST
                                 GRANADA HILLS CA 91344                          DENVER CO 80246                          260 WEST 35TH ST 10TH FLR
                                                                                                                          NEW YORK NY 10001




003597P001-1400A-159             002162P001-1400A-159                            000829P001-1400A-159                     003649P001-1400A-159
BLEED FOR THIS LLC               BLOGHER INC                                     BLOOD AND CHOCOLATE INC                  BLT COMMUNICATIONS
260 WEST 35TH ST 10TH FLR        301 SHOREWAY RD                                 15973 VALLEY WOOD RD                     6430 SUNSET BLVD 8TH FL
NEW YORK NY 10001                STE 340                                         SHERMAN OAKS CA 91403                    LOS ANGELES CA 90028
                                 BELMONT CA 94002




003186P001-1400A-159             000474P001-1400A-159                            000863P001-1400A-159                     002645P001-1400A-159
BLUE LANTERN LLC                 BLUE SHIELD                                     BLUES TUNES                              BLUMHOUSE PRODUCTIONS LLC
DAN TRAN                         PO BOX 749415                                   11720 LAURELCREST DR                     2401 BEVERLY BLVD
24551 DEL PRADO #3733            LOS ANGELES CA 90074-9415                       STUDIO CITY CA 91604                     LOS ANGELES CA 90057
DANA POINT CA 92629
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 64 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 14 of 125                                                                                                                     08/23/2019 10:14:37 PM
002161P001-1400A-159            002626P001-1400A-159                         000634P001-1400A-159                         003631P001-1400A-159
BLZBSZ855 LLC                   BMG PRODUCTION MUSIC INC                     BMG RIGHTS MANAGEMENT LLC                    BMG RIGHTS MANAGEMENT US LLC
3355 WARD NEAL RD               6100 WILSHIRE BLVD STE 1600                  1745 BROADWAY 19TH FL                        1745 BROADWAY 19TH FL
BELLS TX 75414                  LOS ANGELES CA 90048                         NEW YORK NY 10019                            NEW YORK NY 10019




002312P001-1400A-159            002795P001-1400A-159                         002561P001-1400A-159                         002756P001-1400A-159
BOARDWALK BUILDERS              TIMOTHY BOCK                                 BOLD FILMS PRODUCTIONS LLC                   BOLET AND TERRERO
3805 CANFILED AVE STE B         ADDRESS INTENTIONALLY OMITTED                6464 SUNSET BLVD STE 800                     CARACAS 1060
CULVER CITY CA 90212                                                         LOS ANGELES CA 90028                         MIRANDA
                                                                                                                          VENEZUELA




002796P001-1400A-159            003187P001-1400A-159                         003187S001-1400A-159                         003659P001-1400A-159
MICHAEL BOLKIN                  BONA ENTERTAINMENT CO LTD                    BONA ENTERTAINMENT CO LTD                    BOND CREATIVE LLC
ADDRESS INTENTIONALLY OMITTED   LILY JIANG                                   ALEXANDER LAWRENCE FRUMES AND LABOWITZ LLP   1157 N HIGHLAND AVE
                                UNIT 215 2F INNO CENTRE                      HOWARD M FRUMES                              LOS ANGELES CA 90038
                                72 TAT CHEE AVE                              1880 CENTURY PK EAST STE 914
                                KOWLOON                                      LOS ANGELES CA 90067
                                HONG KONG


002627P001-1400A-159            003780P001-1400A-159                         002236P001-1400A-159                         002223P001-1400A-159
BOO FATZ INC                    BOOMERANG MUSIC LLC                          BOOMERANG!                                   BOOMGEN STUDIOS LLC
LOGAN MILLER                    514 SOUTH GAYLORD DR                         514 SOUTH GAYLORD DR                         5 DEVOE ST 2ND FL
BWA                             BURBANK CA 91505                             BURBANK CA 91505                             BROOKLYN NY 11211
6300 WILSHIRE BLVD 1460
LOS ANGELES CA 90048



002375P001-1400A-159            000748P001-1400A-159                         000712P001-1400A-159                         004047P001-1400A-159
BOUTIQUE PUBLICITY INC          BOW TIE CINEMAS LLC                          BOWEN TAX LAW                                BOWEN TAX LAW
16000 VENTURA BLVD STE 1102     641 DANBURY RD                               719 YARMOUTH RD STE 103                      719 YARDMOUTH RD
ENCINO CA 91436                 RIDGEFIELD CT 06877                          PALOS VERDES ESTATES CA 90274                STE 103
                                                                                                                          PALOS VERDES PENINSULA CA 90274




001737P001-1400A-159            000768P001-1400A-159                         002462P002-1400A-159                         003678P001-1400A-159
PATRICIA BOWERS                 BOX INC                                      BOX OFFICE ANALYST LLC                       BOX OFFICE ANALYST LLC
10117 JACKSON AVE               DEPT 34666                                   7301 MISSION RD STE 234                      801 W 47TH ST STE 400
SOUTH GATE CA 90280             PO BOX 39000                                 PRAIRIE VILLAGE KS 66208-3031                KANSAS CITY MO 64112
                                SAN FRANCISCO CA 94139




001877P002-1400A-159            002578P001-1400A-159                         000789P001-1400A-159                         002259P002-1400A-159
BP DESIGN GROUP INC             BPG INTERACTIVE LLC                          BRABAZON INC                                 BEN BRADLEE JR
4001 WILSHIRE BLVD STE F        110 S FAIRFAX AVE STE 355                    THE SKOURAS AGENCY                           276 PALFREY ST
LOS ANGELES CA 90010-3440       LOS ANGELES CA 90036                         1149 3RD ST 3RD FL                           WATERTOWN MA 02472-1837
                                                                             SANTA MONICA CA 90403
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 65 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 15 of 125                                                                                                                08/23/2019 10:14:37 PM
000974P001-1400A-159            002208P001-1400A-159                         002614P001-1400A-159                     000647P001-1400A-159
CHRISTOPHER BRAGG               BRAINERD ENTERTAINMENT LLC                   BRAND X MUSIC LLC                        BRANDNICE INC
DBA GHOSTWRITER MUSIC LLC INC   900 EAST 80TH ST                             842 N FAIRFAX AVE 2FL                    DUCKETT FINANCIAL SVC
26910 CUATRO MILPAS ST          BLOOMINGTON MN 55420                         LOS ANGELES CA 90046                     121 STAINT NICHOLAS AVE STE 3D
VALENCIA CA 91354                                                                                                     NEW YORK NY 10026




002033P001-1400A-159            000906P001-1400A-159                         000907P001-1400A-159                     000911P001-1400A-159
BRANDOW AND JOHNSTON            BRATTLE FILM FOUNDATION INC                  BRAUN CREATIVE INC                       BRAVADO INTERNATIONAL GROUP
700 S FLOWER ST STE 1800        40 BRATTLE ST                                2825 SEATTLE DR                          32206 COLLECTION CTR DR
LOS ANGELES CA 90017            CAMBRIDGE MA 02138                           LOS ANGELES CA 90046                     CHICAGO IL 60693




003734P001-1400A-159            003188P001-1400A-159                         000908P001-1400A-159                     000909P001-1400A-159
BRAVO MEDIA LLC                 BRAVOS PICTURES LTD                          BREAD AND BUTTER                         BRENDEN THEATERS
145 WEST 28TH ST 2ND FL         RICKY TSE                                    5001 WEST WASHINGTON BLVD                4321 WEST FLAMINGO RD
NEW YORK NY 10001               ROOM 2206 KODAK HOUSE II                     LOS ANGELES CA 90016                     LAS VEGAS NV 89103
                                39 HEALTHY ST EAST NORTH PT
                                HONG KONG
                                CHINA


002535P001-1400A-159            000910P001-1400A-159                         000913P001-1400A-159                     002981P001-1400A-159
BRENTWOOD PRODUCTIONS LLC       BRETTS NU DU 4 U INC                         BRIAN DIEDERICH DBA TORQUE DESIGN        BRIARCLIFF LLC
C O TREVANNA POST INC           5715 8TH AVE                                 11928 NORTH RICASOLI WAY                 2049 CENTURY PK EAST
11833 MISSISSIPPI AVE # 101     LOS ANGELES CA 90043                         NORTHRIDGE CA 91326                      4TH FL
LOS ANGELES CA 90025                                                                                                  LOS ANGELES CA 90067




000917P001-1400A-159            000918P001-1400A-159                         001448P001-1400A-159                     000919P001-1400A-159
BRIDGE AND TUNNEL LLC           BRIDGEPORT MUSIC INC                         KATE BRIEN                               BRIGADE MARKETING LLC
7365 OAKWOOD AVE                18500 W 10 MILE RD                           2301 WALNUT AVE                          116 W 23RD ST STE 500
LOS ANGELES CA 90036            SOUTHFIELD MI 48075                          VENICE CA 90291                          NEW YORK NY 10011




000920P001-1400A-159            000921P001-1400A-159                         000923P001-1400A-159                     000924P001-1400A-159
BRILLIANT CONSULTING GROUP      BRITISH BULLDOG LLC                          BROADCAST FILM CRITICS ASSOCIATION       BROADWAY SCREENING ROOM
1420 AMBASSADOR ST #2101        630 SOUTH PARISH PL                          9220 SUNSET BLVD STE 220                 1619 BROADWAY # 5
LOS ANGELES CA 90035            BURBANK CA 91506                             LOS ANGELES CA 90069                     NEW YORK NY 10019




001938P001-1400A-159            002797P001-1400A-159                         000684P001-1400A-159                     002914P001-1400A-159
BROOK FURNITURE RENTAL          BENJAMIN BROWER                              EBONY BROWN                              JENNIFER BROWN
100 N FIELD DR STE 220          ADDRESS INTENTIONALLY OMITTED                5062 LANKERSHIM BLVD                     ADDRESS INTENTIONALLY OMITTED
LAKE FOREST IL 60045                                                         STE 133
                                                                             NORTH HOLLYWOOD CA 91601
                                Case 18-12012-LSS                   Doc 829   Filed 08/28/19            Page 66 of 175
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 16 of 125                                                                                                                   08/23/2019 10:14:37 PM
002478P001-1400A-159            002909P001-1400A-159                            002273P001-1400A-159                     001754P001-1400A-159
KERRY BROWN                     KRYSTA BROWN                                    ZACHARY RODGER BROWN                     PHILIP BRUNO
12 CASIN AVE                    ADDRESS INTENTIONALLY OMITTED                   COPE MANAGEMENT                          2004 OAK ST
HERNE HILL SE24 9PH                                                             8846 AZUL DR                             SANTA MONICA CA 90405
UNITED KINGDOM                                                                  CANOGA PARK CA 91304




000581P001-1400A-159            002061P001-1400A-159                            000926P001-1400A-159                     002913P001-1400A-159
BRYAN BANTRY INC                BRYAN HILL ICM                                  BRYDGES AND MACKINNEY                    LIANA BRYER
900 BROADWAY                    10250 CONSTELLATION BLVD 31ST FL                48 GREENE ST 4TH FL                      ADDRESS INTENTIONALLY OMITTED
STE 400                         LOS ANGELES CA 90067                            NEW YORK NY 10013
NEW YORK NY 10003




002912P001-1400A-159            002439P001-1400A-159                            001428P001-1400A-159                     002798P001-1400A-159
PHILIP BUATTI                   YVONNE BUCHANAN                                 JONAH BUENSUCESO                         RODOLPHE BUET
ADDRESS INTENTIONALLY OMITTED   1962 S CRESCENT HEIGHTS BLVD                    5247 RAMSDELL AVE                        ADDRESS INTENTIONALLY OMITTED
                                LOS ANGELES CA 90034                            LA CRESCENTA CA 91214




002281P001-1400A-159            001526P001-1400A-159                            002331P001-1400A-159                     000928P001-1400A-159
BUGNION SA                      LISA BUONO                                      TODD BURANDT                             BURSON-MARSTELLER
ROUTE DE FLORISSANT 10          20052 PIENZA LN                                 1430 MAGNOLIA PK CIR                     PO BOX 101880
GENEVA 1206                     PORTER RANCH CA 91326                           CUMMING GA 30040                         ATLANTA GA 30392
SWITZERLAND




000858P001-1400A-159            002365P001-1400A-159                            003824P001-1400A-159                     001270P002-1400A-159
STEVE BUSCH                     BUSTAMANTE AND BUSTAMANTE PATENTES Y MARCAS     BUTAMUSE                                 GIANNA BUTLER
4236 ARCH DR 301                AV AMAZONAS E469 Y PATRIA                       1832 N KENWOOD ST                        1717 N NORMANDIE AVE APT 207
STUDIO CITY CA 91604            COFIEC BUILDING 4TH FLR                         BURBANK CA 91505                         LOS ANGELES CA 90027-3913
                                QUITO
                                ECUADOR



001390P001-1400A-159            002009P001-1400A-159                            002040P001-1400A-159                     000595P001-1400A-159
JASON BYERS                     KATHLEEN BYERS-DENT                             JUSTIN BYRNE                             BYSTORM TECHNOLOGIES INC
332 BLEEKER ST # K46            300 ALEXAN DR 206                               5420 RUSSELL AVE 7                       25 MADISON AVE
NEW YORK NY 10014               DURHAM NC 27707                                 LOS ANGELES CA 90027                     23RD FL
                                                                                                                         NEW YORK NY 10010




002717P001-1400A-159            003899P002-1400A-159                            003899S001-1400A-159                     001939P001-1400A-159
C MAJOR                         CA- LOS ANGELES COUNTY TREASURER                CA- LOS ANGELES COUNTY TREASURER         CACTUS COMMUNICATIONS
2440 S SEPULVEDA BLVD           AND TAX COLLECTOR                               AND TAX COLLECTOR                        PO BOX 3210
STE 152                         PO BOX 54110                                    PO BOX 5110                              SAN DIMAS CA 91773
LOS ANGELES CA 90064            LOS ANGELES CA 90054                            LOS ANGELES CA 90054
                                          Case 18-12012-LSS                   Doc 829   Filed 08/28/19               Page 67 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 17 of 125                                                                                                                                08/23/2019 10:14:37 PM
000738P001-1400A-159                      000929P001-1400A-159                            002032P001-1400A-159                        000079P001-1400A-159
CAESARS PALACE                            CAHUENGA THEATER                                JAMES CALHOUN                               CALIFORNIA AIR RESOURCES BOARD
BUSINESS SVC                              1415 N CAHUENGA BLVD                            5532 VILLAGE GREEN                          1001 I ST
PO BOX 96118                              HOLLYWOOD CA 90028                              LOS ANGELES CA 90016                        PO BOX 2815
LAS VEGAS NV 89193                                                                                                                    SACRAMENTO CA 95814




000282P001-1400A-159                      000933P001-1400A-159                            000080P001-1400A-159                        000081P001-1400A-159
CALIFORNIA ATTORNEY GENERAL               CALIFORNIA CINEMA INVESTMENTS LLC               CALIFORNIA DEPT OF                          CALIFORNIA DEPT OF CONSERVATION
XAVIER BACERRA                            14951 N DALLAS PKWY STE 300                     TOXIC SUBSTANCES CONTROL                    801 K ST
1300 I ST                                 DALLAS TX 75254                                 1001 I ST                                   MS 24-01
STE 1740                                                                                  11TH FL                                     SACRAMENTO CA 95814
SACRAMENTO CA 95814                                                                       SACRAMENTO CA 95814



000012P001-1400A-159                      000013P001-1400A-159                            000082P001-1400A-159                        000083P001-1400A-159
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS         CALIFORNIA DEPT OF WATER RESOURCES          CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY
SAN FRANCISCO                             LOS ANGELES                                     PO BOX 942836                               1001 I ST
DIRECTOR                                  DIRECTOR                                        SACRAMENTO CA 94236                         PO BOX 2815
455 GOLDEN GATE AVE 10TH FL               320 W FOURTH ST                                                                             SACRAMENTO CA 95812-2815
SAN FRANCISCO CA 94102                    LOS ANGELES CA 90013



000171P001-1400A-159                      002929P001-1400A-159                            000084P001-1400A-159                        000172P001-1400A-159
CALIFORNIA FRANCHISE TAX BOARD            CALIFORNIA FRANCHISE TAX BOARD                  CALIFORNIA INTEGRATED WASTE                 CALIFORNIA STATE BOARD OF EQUALIZATION SBOE
BANKRUPTCY BE MS A345                     PO BOX 942857                                   MANAGEMENT BOARD                            SPECIAL OPERATIONS BANKRUPTCY TEAM
PO BOX 2952                               SACRAMENTO CA 94257-4040                        1001 I ST                                   MIC 74 PO BOX 942879
SACRAMENTO CA 95812-2952                                                                  PO BOX 2815                                 SACRAMENTO CA 94279-0074
                                                                                          SACRAMENTO CA 95812-2815



000390P001-1400A-159                      002025P001-1400A-159                            000935P001-1400A-159                        002887P002-1400A-159
CALIFORNIA STATE CONTROLLER'S OFFICE      CALLTOWER INC                                   CAMP WILSON INC                             BRYCE CAMPBELL
UNCLAIMED PROPERTY DIVISION               10701 S RIVER FRONT PKWY STE 450                8383 WILSHIRE BLVD STE 500                  ADDRESS INTENTIONALLY OMITTED
10600 WHITE ROCK RD                       SOUTH JORDAN UT 84095                           BEVERLY HILLS CA 90211
STE 141
RANCHO CORDOVA CA 95670



002799P001-1400A-159                      000936P001-1400A-159                            000937P001-1400A-159                        002261P001-1400A-159
KELLY CAMPBELL                            CAMPOS COMMUNICATIONS                           CAMPUS CIRCLE INC                           CANADA WORLDWIDE SVC INC
ADDRESS INTENTIONALLY OMITTED             1555 RISING GLEN RD                             5042 WILSHIRE BLVD # 600                    7699 BATH RD
                                          LOS ANGELES CA 90069                            LOS ANGELES CA 90036                        MISSISSAUGA ON L4T 3T1
                                                                                                                                      CANADA




002098P001-1400A-159                      001418P001-1400A-159                            002386P001-1400A-159                        003858P001-1400A-159
LOWELL CANNON                             JOHN CANTU                                      CAPILLARY MUSIC                             CAPILLARY MUSIC INC
10915 BLUFFSIDE DR 313                    11306 MOORPARK ST UNIT 8                        C O KIMMEL ROGOVIN AND CO                   16255 VENTURA BLVD STE 509
STUDIO CITY CA 91604                      NORTH HOLLYWOOD CA 91602                        16255 VENTURA BLVD STE 509                  ENCINO CA 91436
                                                                                          ENCINO CA 91436
                                 Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 68 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 18 of 125                                                                                                                    08/23/2019 10:14:37 PM
000938P001-1400A-159             000939P001-1400A-159                          000940P001-1400A-159                      000626P001-1400A-159
CAPRI 8 THEATRE                  CAPRI THEATRE                                 CAPTION MEDIA SVC LLC                     CARDINAL COMMUNICATIONS USA INC
1215 THEATRE DR                  1045 E FAIRVIEW AVE                           PO BOX 7517                               295 MADISON AVE
OTTUMWA IA 52501                 MONTGOMERY AL 36106                           SANTA MONICA CA 90401                     33RD FL
                                                                                                                         NEW YORK NY 10017




002024P001-1400A-159             002661P001-1400A-159                          000724P001-1400A-159                      000158P001-1400A-159
CAREER GROUP INC                 CAREER GROUP INC                              CAREN LTD                                 CARIBBEAN ENVIRONMENTAL PROTECTION DIVISION
PO BOX 203654                    10100 SANTA MONICA BLVD                       THE WHITE COTTAGE                         CITY VIEW PLZ II
DALLAS TX 75320-3654             STE 900                                       HAMMERSLEY LANE                           STE 7000 #48 RD KM 1.2
                                 LOS ANGELES CA 90067                          PENN 4P1 0MB                              GUAYNABO PR 00968-8069
                                                                               UNITED KINGDOM



002224P001-1400A-159             002275P001-1400A-159                          004048P001-1400A-159                      000945P001-1400A-159
TANNER CARLSON                   CARMEL CINEMA                                 CARMEN LEWIS                              CARMIKE CINEMAS INC
245 S 3RD ST 8                   PUTNAM COUNTY MOVIE THEATRE                   8601 WILSHIRE BLVD                        PO BOX 391
BROOKLYN NY 11211                150 ROUTE 52                                  APT 1005                                  COLUMBUS GA 31902
                                 CARMEL NY 10512                               BEVERLY HILLS CA 90211




002470P001-1400A-159             001055P001-1400A-159                          001590P001-1400A-159                      000946P001-1400A-159
CAROL HAYES MANAGEMENT           DARONN CARR                                   MATT CARROLL                              CARTOON NETWORK/ADULT SWIM
5-6 UNDERHILL STREET             7190 SUNSET BLVD #537                         291 PARK ST                               PO BOX 32183
LONDON NW1 7HS                   LOS ANGELES CA 90046                          WEST ROXBURY MA 02132                     NEW YORK NY 10087
UNITED KINGDOM




000947P003-1400A-159             002081P001-1400A-159                          002555P001-1400A-159                      000949P001-1400A-159
CARVE CREATIVE ADVERTISING LLC   CAS COMMUNICATIONS INC                        WILLIAM CASEY                             CASHET CARD LLC
14044 ROBLAR RD                  4067 HARDWICK ST #373                         4221 LOS FELIZ BLVD 7                     9000 SUNSET BLVD 950
SHERMAN OAKS CA 91423-4616       LAKEWOOD CA 90712                             LOS ANGELES CA 90027                      LOS ANGELES CA 90069




000950P001-1400A-159             002544P001-1400A-159                          000951P001-1400A-159                      002055P001-1400A-159
CASSANDRA DITTMAR INC            SOPHIA LASH CASSIDY                           CAST AND CREW ENTERTAINMENT SVC LLC       CBREI ITF CALSTRS
9703 NATIONAL BLVD #1            1315 MACCOLLUM ST                             2300 EMPIRE AVE 5TH FL                    1840 CENTURY PK EAST 600
LOS ANGELES CA 90034             LOS ANGELES CA 90026                          BURBANK CA 91504-3350                     LOS ANGELES CA 90067




003991P001-1400A-159             000952P001-1400A-159                          003674P001-1400A-159                      000954P001-1400A-159
CBS                              CCS LOS ANGELES JANITORIAL INC                CDW LLC                                   CEDAR LEE THEATRE
MULLENLOWE                       PO BOX 845112                                 PO BOX 75723                              2163 LEE RD STE 107
99 WASHINGTON ST                 LOS ANGELES CA 90084                          CHICAGO IL 60675                          CLEVELAND OH 44118
SOUTH NORWALK CT 06854-3818
                                     Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 69 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 19 of 125                                                                                                                        08/23/2019 10:14:37 PM
003675P001-1400A-159                 002248P004-1400A-159                         002471P001-1400A-159                       000932P001-1400A-159
CELEBRITY FOOTAGE                    THOMAS MICHAEL CELLI                         CENTRAL DIRECT MAILING (EURO) LIMITED      CENTRE CINEMAS LLC
320 SOUTH ALMONT DR                  1855 BARING BLVD APT 1312                    FLORENTIA VILLAGE                          3070 LAKECREST CIR 400269
BEVERLY HILLS CA 90211               SPARKS NV 89434-6775                         PRINCESS ANNE COTTAGE VALE RD              LEXINGTON KY 40513
                                                                                  LONDON N4 1TD
                                                                                  UNITED KINGDOM



000956P001-1400A-159                 000957P001-1400A-159                         000770P001-1400A-159                       000958P001-1400A-159
CENTURY DOWNTOWN PLAZA               CENTURY MONTEREY 13                          CENTURY SAN FRANCISCO CENTRE 9             CENTURY THEATRES
445 DOWNTOWN PLZ                     1700 DEL MONTE CTR                           845 MARKET ST                              3900 DALLAS PKWY STE 500
SACRAMENTO CA 95814                  MONTEREY CA 93940                            STE 500                                    PLANO TX 75093
                                                                                  SAN FRANCISCO CA 94103




002590P001-1400A-159                 000959P001-1400A-159                         000960P001-1400A-159                       000961P001-1400A-159
CHAINSAW INC                         CHAKERES THEATRES                            CHALKA INC                                 CHAMPION COACH LLC
940 N ORANGE DR                      222 N MURRAY ST                              10960 WILSHIRE BLVD STE 1900               930 IRVING DR
2ND FL                               SPRINGFIELD OH 45503                         LOS ANGELES CA 90024                       BURBANK CA 91504
LOS ANGELES CA 90038




001496P001-1400A-159                 002376P001-1400A-159                         002800P001-1400A-159                       004049P001-1400A-159
LAUREN CHAPLUK                       CHARLES CHRISTOPHER INC                      CHELSEA CHARLES                            CHARLIE AND SONS LOGISTICS INC
1915 NE JUNIOR ST                    16027 VENTURA BLVD                           ADDRESS INTENTIONALLY OMITTED              6110 PICKFORD PL
PORTLAND OR 97211                    STE 301                                                                                 LOS ANGELES CA 90035
                                     ENCINO CA 91436




004137P001-1400A-159                 002898P001-1400A-159                         002919P001-1400A-159                       003973P001-1400A-159
CHARLOTTE VAN WEEDE                  LAUREL CHARNETSKY                            MICHAEL CHASIN                             CHEETAH MEDIALINK
LEEMZEULDER 16                       ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED              91 AVENUE LEDRU ROLLIN
CHARLOTTE VAN WEEDE LEEMZEULDER 16                                                                                           PARIS 75011
LAREN NH 1251AP                                                                                                              FRANCE
NETHERLANDS



002237P001-1400A-159                 002801P001-1400A-159                         002504P001-1400A-159                       002408P001-1400A-159
CHEF PRODUCTIONS LLC                 BETTY CHEN                                   WEI CHEN                                   ANTHONY CHENG
THE ACCOUNTING GROUP                 ADDRESS INTENTIONALLY OMITTED                2491 PURDUE AVE APT 114                    1994 PALMETTO
4100 W BURBANK BLVD 2ND FL                                                        LOS ANGELES CA 90064                       FULLERTON CA 92831
BURBANK CA 91505




001089P001-1400A-159                 003881P001-1400A-159                         000969P001-1400A-159                       000970P001-1400A-159
DIANA CHENG                          CHESKY PRODUCTIONS INC                       CHESTNUT RIDGE PRODUCTIONS INC             CHEVY CHEVIS ENTERTAINMENT LLC
33 LINDBERG                          DBA MANHATTAN PRODUCTION MUSIC               1880 CENTURY PK EAST #512                  45 ROCKEFELLER PLZ 20TH FLR
IRVINE CA 92620                      1650 BROADWAY STE 900                        LOS ANGELES CA 90067                       NEW YORK NY 10111
                                     NEW YORK NY 10019
                                       Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 70 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 20 of 125                                                                                                                               08/23/2019 10:14:37 PM
000971P001-1400A-159                   002776P001-1400A-159                           002778P001-1400A-159                         000948P001-1400A-159
CHICAGO COMIC AND ENTERTAINMENT EXPO   CHINA EVERBRIGHT LIMITED                       CHINA HARVEST PARTNERS LP                    CARYL CHINN
PO BOX 72477585                        16 HARCOURT RD                                 2 ICE HOUSE ST                               1906 S CRESENT HEIGHTS BLVD
PHILADELPHIA PA 19170                  46TH FL                                        STE 305                                      LOS ANGELES CA 90034
                                       HONG KONG                                      HONG KONG
                                       HONG KONG                                      HONG KONG



002080P001-1400A-159                   001856P001-1400A-159                           000973P001-1400A-159                         000976P001-1400A-159
CHINOIS ON MAIN                        ROSE CHIRILLO                                  CHRISTIE DIGITAL SYSTEMS USA INC             CHROMA MUSIC LLC
CHINOIS ON MAIN 2709 MAIN STREET       1915 1/2 APEX AVE                              10550 CAMDEN DR                              211 WINDWARD AVE
SANTA MONICA CA 90405                  LOS ANGELES CA 90039                           CYPRESS CA 90630                             VENICE CA 90291




002989P001-1400A-159                   000482P001-1400A-159                           002802P001-1400A-159                         000470P001-1400A-159
CHUBB NATIONAL INSURANCE CO            CHUN FRUTO LAW CORP                            GIOVANNI CIENFUEGOS                          CIGNA HEALTH AND LIFE INSURANCE
555 S FLOWER ST                        155 N LAKE AVE 8TH FLR                         ADDRESS INTENTIONALLY OMITTED                900 COTTAGE GROVE RD
3RD FL                                 PASADENA CA 91101                                                                           BLOOMFIELD CT 06002
LOS ANGELES CA 90071




000978P001-1400A-159                   000980P001-1400A-159                           000981P001-1400A-159                         002128P001-1400A-159
CINEDIGM DIGITAL CINEMA CORP           CINEDIGM PHASE 2 DIGITAL CINEMA CORP           CINEMA ART PRODUCTIONS LTD                   CINEMA CONCEPTS
PO BOX 26606                           PO BOX 950003760                               82 JEFFERSON ST                              2030 POWERS FERRY RD SE
NEW YORK NY 10087                      PHILADELPHIA PA 19195                          BROOKLYN NY 11206                            STE 214
                                                                                                                                   ATLANTA GA 30339




000982P001-1400A-159                   000983P001-1400A-159                           000984P001-1400A-159                         000740P001-1400A-159
CINEMA ENTERTAINMENT CORP              CINEMA PROPERTIES GROUP                        CINEMA SCENE MARKETING                       CINEMA TECHNOLOGY SVC
1621 W DIVISION ST                     251 SOUTH MAIN ST                              9200 INDIAN CREEK PKWY #200                  PO BOX D400
WAITE PARK MN 56387                    LOS ANGELES CA 90012                           SHAWNEE MISSION KS 66210                     245 QUAKER RD
                                                                                                                                   POMONA NY 10970




002394P001-1400A-159                   000985P001-1400A-159                           004063P001-1400A-159                         000986P001-1400A-159
CINEMACON LLC                          CINEMAJESTIC LLC                               CINEMARK HOLDINGS INC                        CINEMARK USA
60 CUTTER MILL RD                      628 SOUTHWIND DR                               MICHAEL D CAVALIER ESQ                       3900 DALLAS PKWY STE 500
STE 413                                MICHIGAN CITY IN 46360                         3900 DALLAS PKWY                             PLANO TX 75093
GREAT NECK NY 11020                                                                   PLANO TX 75093




000987P001-1400A-159                   002397P001-1400A-159                           001941P002-1400A-159                         000988P001-1400A-159
CINEMASCORE                            CINEPHASE                                      CINEPLEX ENTERTAINMENT LIMITED PARTNERSHIP   CINETRAX
8812 RAINBOW RIDGE DR                  20 AVENUE MARCEL MARTINIE                      1303 YONGE ST                                8033 SUNSET BLVD STE 400
LAS VEGAS NV 89117                     VANVES 92170                                   TORONTO ON M5B 1T2                           LOS ANGELES CA 90046
                                       FRANCE                                         CANADA
                                  Case 18-12012-LSS                    Doc 829   Filed 08/28/19                Page 71 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 21 of 125                                                                                                                           08/23/2019 10:14:37 PM
000989P001-1400A-159              000531P001-1400A-159                             002985P003-1400A-159                         003002P002-1400A-159
CINEVIZION LLC                    CIT BANK NA                                      CIT BANK NA                                  CIT BANK NA
5300 MELROSE AVE STE B210         11 WEST 42ND ST                                  PO BOX 471                                   75 NORTH FAIR OAKS AVE
LOS ANGELES CA 90038              NEW YORK NY 10036                                SANTA MONICA CA 90401                        PASADENIA CA 91103




003984P001-1400A-159              000990P001-1400A-159                             000443P001-1400A-159                         000443S001-1400A-159
CITIZENNET                        CITY CINEMAS LLC DBA PARIS THEATRE               CITY NATIONAL BANK NA                        CITY NATIONAL BANK NA
6300 WILSHIRE BLVD                189 SECOND AVE STE 2N                            400 NORTH ROXBURY DR STE 400                 DLA PIPER
LOS ANGELES CA 90048              NEW YORK NY 10003                                BEVERLY HILLS CA 90210                       Chris Hanson
                                                                                                                                3 NOBLE STREET
                                                                                                                                LONDON EC2V 7EE
                                                                                                                                UNITED KINGDOM


002288P001-1400A-159              002935P001-1400A-159                             002936P001-1400A-159                         002174P001-1400A-159
CITY OF CHICAGO DEPT OF FINANCE   CITY OF CHICAGO DEPT OF FINANCE                  CITY OF CHICAGO DEPT OF FINANCE              CITY ROOM CREATIVE LLC
TAX DIVISION                      22149 NETWORK PL                                 121 N LASALLE ST 7TH FL                      OLC LLP
121 NORTH LASALLE ST #700         CHICAGO IL 60673-1221                            CHICAGO IL 60602                             9301 WILSHIRE BLVD STE 507
CHICAGO IL 60602                                                                                                                BEVERLY HILLS CA 90210




000991P001-1400A-159              000993P001-1400A-159                             000997P001-1400A-159                         000998P001-1400A-159
CKX INC                           CLAY LACY AVIATION                               CLEAN FUN PROMOTIONAL MARKETING LLC          CLEARED BY ASHLEY INC
650 MADISON AVE 16TH FL           7435 VALJEAN                                     3187 PULLMAN ST                              6049 LAKE LINDERO DR
NEW YORK NY 10022                 VAN NUYS CA 91406                                COSTA MESA CA 92626                          AGOURA HILLS CA 91301




000999P001-1400A-159              001000P001-1400A-159                             001001P002-1400A-159                         001002P001-1400A-159
CLEARVIEW CINEMAS                 CLEVELAND CINEMAS MANAGEMENT CO LTD              CLIMATE RIDE                                 CLOUD SOURCE MEDIA INC
200 PARK AVE                      2163 LEE RD STE 107                              111 N HIGGINS AVE STE 415                    23672 OAKFIELD RD
FLORHAM PARK NJ 07932             CLEVELAND OH 44118                               MISSOULA MT 59802-4401                       HIDDEN HILLS CA 91302




001003P001-1400A-159              001004P001-1400A-159                             002201P001-1400A-159                         001006P001-1400A-159
CLOUTIER REMIX                    CNMK TEXAS PROPERTIES LLC                        COBB THEATRES III LLC                        CODE42 SOFTWARE INC
8952 ELLIS AVE                    3900 DALLAS PKWY STE 500                         2000 B SOUTHBRIDGE PKWY                      100 WASHINGTON AVE SOUTH 20TH FLR
LOS ANGELES CA 90034              PLANO TX 75093                                   STE 100                                      MINNEAPOLIS MN 55401
                                                                                   BIRMINGHAM AL 35209




001007P001-1400A-159              002006P001-1400A-159                             002062P001-1400A-159                         001058P001-1400A-159
CODIGO MUSIC LLC                  COGENT COMMUNICATIONS                            CHARLIE COHEN                                DAVID COHEN
5400 NE 4TH CT STUDIO 1A          PO BOX 791087                                    1800 CENTURY PK EAST STE 580                 1539 S SHENANDOAH ST APT 101
MIAMI FL 33137                    BALTIMORE MD 21279-1087                          LOS ANGELES CA 90067                         LOS ANGELES CA 90035
                                         Case 18-12012-LSS                  Doc 829   Filed 08/28/19            Page 72 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 22 of 125                                                                                                                           08/23/2019 10:14:37 PM
001942P001-1400A-159                     002175P001-1400A-159                           000483P001-1400A-159                     001008P001-1400A-159
COLD OPEN                                COLDWELL BANKER RESIDENTIAL BROKERAGE          COLEMAN AND ASSOCIATES                   COLLAGE FLORAL DESIGN AND EVENTS
1313 INNES PL                            301 NORTH CANON DR                             23800 LADRILLO ST                        1084 S FAIRFAX AVE
VENICE CA 90291                          STE E                                          WOODLAND HILLS CA 91367                  LOS ANGELES CA 90019
                                         BEVERLY HILLS CA 90210




001010P001-1400A-159                     000283P001-1400A-159                           000337P001-1400A-159                     000391P001-1400A-159
COLOR ON DEMAND                          COLORADO ATTORNEY GENERAL                      COLORADO ATTORNEY GENERAL                COLORADO DEPT OF PERSONNEL AND ADMINISTRATION
2030 S WESTGATE AVE                      CYNTHIA COFFMAN                                CONSUMER PROTECTION SECTION              UNCLAIMED PROPERTY DIVISION
LOS ANGELES CA 90025                     RALPH L CARR COLORADO JUDICIAL CENTER          COLORAD DEPT OF LAW                      1580 LOGAN ST
                                         1300 BROADWAY 10TH FL                          RALPH L CARR JUDICIAL BLDG               DENVER CO 80203
                                         DENVER CO 80203                                1300 BROADWAY 7TH FL
                                                                                        DENVER CO 80203


000085P001-1400A-159                     000173P001-1400A-159                           000014P001-1400A-159                     002322P001-1400A-159
COLORADO DEPT OF PUBLIC HEALTH           COLORADO DEPT OF REVENUE                       COLORODO DEPT OF LABOR AND EMPLOYMENT    COLORWORKS
AND ENVIRONMENT                          1375 SHERMAN ST                                EXECUTIVE DIRECTOR                       10202 WEST WASHINGTON BLVD
4300 CHERRY CREEK DR SOUTH               DENVER CO 80261                                633 17TH ST                              STAGE 6
DENVER CO 80246-1530                                                                    STE 201                                  CULVER CITY CA 90232
                                                                                        DENVER CO 80202-3660



001011P002-1400A-159                     002013P001-1400A-159                           003699P001-1400A-159                     001943P001-1400A-159
COLUMBUS                                 COMCAST SPORTSNET                              COMEDY PARTNERS                          COMERCIALIZADORA KAZARU SA
3001 BROADWAY ST NE STE 320              RICH RODOWICZ                                  345 HUDSON ST 9 FL                       PARIS 84 COL
MINNEAPOLIS MN 55413-2657                WELLS FARGO CTR C O ALLIED IM                  NEW YORK NY 10014                        PRADOS DE CUERNAVACA 62239
                                         3601 S BROAD ST                                                                         MEXICO
                                         PHILADELPHIA PA 19148



003189P001-1400A-159                     003189S001-1400A-159                           001012P001-1400A-159                     000174P001-1400A-159
COMERICA ENTERTAINMENT GROUP             COMERICA ENTERTAINMENT GROUP                   COMIC-CON INTERNATIONAL                  COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE
COMERICA BANK                            BABOK AND ROBINSON LLP                         PO BOX 128458                            PO BOX 7010
ADAM J KORN                              ROSE P SHINER                                  SAN DIEGO CA 92112                       BOSTON MA 02204
2000 AVENUE OF THE STARS STE 210         9201 WILSHIRE BLVD STE 303
LOS ANGELES CA 90067                     BEVERLY HILLS CA 90210



000437P001-1400A-159                     002095P001-1400A-159                           001995P001-1400A-159                     000175P001-1400A-159
COMMONWEALTH OF PUERTO RICO              COMP LA TECHNOLOGICAL SOLUTIONS                COMPLETE IT LIMITED                      COMPTROLLER OF MARYLAND REVENUE
COMMISSIONER OF FINANCIAL INSTITUTIONS   4424 WHITSETT AVE #312                         7 THE COURTYARD GLORY PK                 REVENUE ADMINISTRATION CENTER
UNCLAIMED PROPERTY DIVISION              STUDIO CITY CA 91604                           BUCKINGHAMSHIRE 0DG UK                   80 CALVERT ST
PO BOX 11855                                                                            ENGLAND                                  ANNAPOLIS MD 21404
SAN JUAN PR 00910-3131



002155P001-1400A-159                     001014P001-1400A-159                           001015P002-1400A-159                     001019P001-1400A-159
COMPTROLLER OF PUBLIC ACCOUNTS           CONACO LLC                                     CONCEPT ARTS                             CONCERN FOUNDATION
TEXAS FRANCHISE TAX RETURN               4000 WARNER BLVD BLDG 34 2ND FL                4201 WILSHIRE BLVD STE 500               1026 S ROBERTSON BLVD STE 300
PO BOX 149348                            BURBANK CA 91522                               LOS ANGELES CA 90010-3624                LOS ANGELES CA 90034
AUSTIN TX 78714
                                     Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 73 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 23 of 125                                                                                                                      08/23/2019 10:14:37 PM
001016P001-1400A-159                 002022P001-1400A-159                           001017P001-1400A-159                    001944P001-1400A-159
CONCERT MEDIA DESIGNS                CONCUR TECHNOLOGIES INC                        CONEXIS BENEFITS ADMINISTRATORS         CONFIDENTIAL DATA DESTRUCTION CO
1118 3RD ST STE 501                  62157 COLLECTIONS CTR DR                       PO BOX 6241                             28042 AVENUE STANFORD UNIT E
SANTA MONICA CA 90403                CHICAGO IL 60693                               ORANGE CA 92863                         VALENCIA CA 91355




002592P001-1400A-159                 003819P001-1400A-159                           000284P001-1400A-159                    000086P001-1400A-159
CONFIDENTIAL MUSIC INC               CONFIDENTIAL MUSIC INC                         CONNECTICUT ATTORNEY GENERAL            CONNECTICUT DEPT OF ENVIRONMENTAL PROTECTION
BRENTWATER PARTNERS                  1255 NORTH CHEROKEE AVE                        GEORGE C JEPSEN                         79 ELM ST
1255 NORTH CHEROKEE AVE              LOS ANGELES CA 90038                           55 ELM ST                               HARTFORD CT 06106-5127
LOS ANGELES CA 90038                                                                HARTFORD CT 06141-0120




000015P001-1400A-159                 000392P001-1400A-159                           000968P001-1400A-159                    000582P001-1400A-159
CONNECTICUT DEPT OF LABOR            CONNECTICUT OFFICE OF THE STATE TREASURER      CHELSEA CONNORS                         CONSOLIDATED ENTERTAINMENT INC
COMMISSIONER                         UNCLAIMED PROPERTY DIVISION                    1436 S SHENANDOAH                       DBA ANGELIKA FILM CENTER -DALLAS
200 FOLLY BROOK BLVD                 PO BOX 5065                                    LOS ANGELES CA 90034                    189 SECOND AVE STE 2S
WETHERSFIELD CT 06109                HARTFORD CT 06102                                                                      NEW YORK NY 10003




002967P001-1400A-159                 002967S001-1400A-159                           002353P001-1400A-159                    003820P001-1400A-159
CONSTANTIN FILM VERLEIH GMBH         CONSTANTIN FILM VERLEIH GMBH                   CONSTANTIN MUSIC GMBH                   CONSTANTIN MUSIC VERLAGS GMBH
MARTIN MOSZKOWICZ                    CONSTANTIN FILM DEV INC                        FEILITZSCHSTR 6                         FEILITZSCHSTR 6
FEILITZCHSTRASSE 6                   SEVP BUSINESS AND LEGAL AFFAIRS                MUENCHEN 80802                          MUENCHEN 80802
MUNICH D-80802                       9200 SUNSET BLVD                               GERMANY                                 GERMANY
GERMANY                              STE 800
                                     LOS ANGELES CA 90069


000994P001-1400A-159                 000380P001-1400A-159                           000364P001-1400A-159                    003817P001-1400A-159
CONSUMER DIG INC DBA TORQUE DESIGN   CONSUMER PROTECTION                            CONSUMER PROTECTION DIVISION            CONSUMERDIG INC TORQUE DESIGN
11928 N RICASOLI WAY                 FOOD SAFETY AND CONSUMER PROTECTION            PO BOX 1508                             11928 NORTH RICASOLI WAY
NORTHRIDGE CA 91326                  116 STATE ST                                   407 GALISTEO                            NORTHRIDGE CA 91326
                                     DRAWER 20                                      SANTA FE NM 87504-1508
                                     MONTPELIER VT 05620-2901



000995P001-1400A-159                 001449P001-1400A-159                           000996P001-1400A-159                    001020P001-1400A-159
CONTEMPORARY VINTAGE INC             KATHARINE COOK                                 COOLIDGE CORNER THEATRE FOUNDATION      COOP ATLAS GREAT LAKES
10990 WISHIRE BLVD 8TH FL            1180 EAST 5690 SOUTH                           290 HARVARD ST                          7860 MENTOR AVE
LOS ANGELES CA 90024                 SALT LAKE CITY UT 84121                        BROOKLINE MA 02446                      MENTOR OH 44060




001557P001-1400A-159                 001021P001-1400A-159                           000934P001-1400A-159                    001022P001-1400A-159
LYSA COOPER                          COPIOUS MANAGEMENT INC                         CAMP DEL CORAZON                        CORBIS CORP
105 CROSBY ST                        110 S FAIRFAX AVE STE 380                      11615 HESBY ST                          13159 COLLECTIONS CTR DR
NEW YORK NY 10012                    LOS ANGELES CA 90036                           NORTH HOLLYWOOD CA 91601                CHICAGO IL 60693
                                   Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 74 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 24 of 125                                                                                                                    08/23/2019 10:14:37 PM
002090P001-1400A-159               001024P001-1400A-159                          001025P001-1400A-159                    001027P001-1400A-159
COREY SIENEGA                      CORNERSTONE AGENCY INC                        CORNERSTONE RECORDS MANAGEMENT          CORP SVC CO
4750 ETHEL AVE 204                 71 WEST 23RD ST FLR 13                        PO BOX 791361                           PO BOX 13397
SHERMAN OAKS CA 91423              NEW YORK NY 10010                             BALTIMORE MD 21279                      PHILADELPHIA PA 19101-3397




001026P001-1400A-159               001028P001-1400A-159                          001429P001-1400A-159                    001029P001-1400A-159
CORPORATE OPTION GROUP             CORT FURNITURE RENTAL                         JONATHAN CORUM                          COSFORD CINEMA
DBA LEGAL OPTION GROUP INC         1641 COBB PKWY SOUTH                          1310 RIDGEWAY AVE                       PO BOX 248106
1901 AVENUE OF THE STARS STE 800   MARIETTA GA 30060                             NEW ALBANY IN 47150                     CONTROLLER'S OFFICE
LOS ANGELES CA 90067                                                                                                     CORAL GABLES FL 33124-2912




001030P001-1400A-159               000704P001-1400A-159                          001465P001-1400A-159                    001945P001-1400A-159
COSTCO                             BEN COTNER                                    KENYON COTTON                           COUNTDOWN MEDIA GMBH
PO BOX 34783                       1009 BIENVENEDA AVE                           1062 FOXCREST DR                        WICHMANNSTRABE 4 22607
SEATTLE WA 98124                   PACIFIC PALISADES CA 90272                    PARK CITY UT 84060                      HAMBURG
                                                                                                                         GERMANY




000872P001-1400A-159               001450P001-1400A-159                          001031P001-1400A-159                    002215P001-1400A-159
COUNTRY CARS HIRE LIMITED          KATHERINE C COX                               COZY CASTLE CINEMA                      COZY TOURING INC
ROSE COTTAGE HIGH STREET           15500 WEST SUNSET BLVD APT 102                PO BOX 117                              109 WESTPARK DR
CHESWARDINE                        PACIFIC PALISADES CA 90272                    SAGUACHE CO 81149                       STE 400
TF9 2RSSHROPSHIRE                                                                                                        BRENTWOOD TN 37027
FRANCE



002487P001-1400A-159               001032P001-1400A-159                          001033P001-1400A-159                    001034P001-1400A-159
LINDI CRADDOCK                     CRANBERRY THEATERS                            CRASH PAD MUSIC LLC                     CRAWFORD MEDIA SVC
FLAT 102 DIPROSE CT                650 SMITHFIELD ST STE 2015                    35630 CLOCHE DR                         6 WEST DRUID HILLS DR NE
8 BOW COMMON LN                    PITTSBURGH PA 15222                           WINCHESTER CA 92596                     ATLANTA GA 30329
LONDON E3 4AX
UNITED KINGDOM



003190P002-1400A-159               001035P001-1400A-159                          001036P001-1400A-159                    001997P001-1400A-159
CRAYHILL VERSA FUNDING LLC         CREATE ADVERTISING GROUP                      CREATION ENTERTAINMENT                  CREATIVE ARTISTS AGENCY (BEIJING)
JOSH EATON PRESIDENT               6022 WASHINGTON BLVD                          217 S KENWOOD ST                        10 F STE 1001 CHINA VIEW TOWER 1
34 E 51ST ST FL 18                 CULVER CITY CA 90232                          GLENDALE CA 91205                       NO 2 JIA EAST GONGTI RD CHAOYANG DIST
NEW YORK NY 10022                                                                                                        BEIJING 100027
                                                                                                                         CHINA



001041P001-1400A-159               001043P001-1400A-159                          002896P001-1400A-159                    002662P001-1400A-159
CREATIVE IMPACT AGENCY             CREATIVE VISION GRAPHICS INC                  MATT CREEM                              CREEPING DEATH MUSIC
16000 VENTURA BLVD STE 750         11519 LA MAIDA ST                             ADDRESS INTENTIONALLY OMITTED           KING HOLMS
ENCINO CA 91436                    VALLEY VILLAGE CA 91601                                                               1900 AVE OF STARS 25TH FL
                                                                                                                         LOS ANGELES CA 90067
                                   Case 18-12012-LSS               Doc 829   Filed 08/28/19             Page 75 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 25 of 125                                                                                                                     08/23/2019 10:14:37 PM
003878P001-1400A-159               001463P001-1400A-159                        001044P001-1400A-159                      003866P001-1400A-159
CREEPING DEATH MUSIC ASCAP         KELSEY CRESSMAN                             CREST THEATRECSLM INC                     CRINGE AUDIO
1900 AVE OF STARS 25TH FL          2221 10TH ST APT B                          1013 K ST                                 438 TOWNE HILL RD
LOS ANGELES CA 90067               SANTA MONICA CA 90405                       SACRAMENTO CA 95814                       MONTPELIER VT 05602




000791P001-1400A-159               001045P001-1400A-159                        001046P001-1400A-159                      001047P001-1400A-159
TONY CRONIN                        CROSBY CARTER MANAGEMENT LLC                CROSBY STREET HOTEL LLC                   CROWD CONTROL GROUP LLC
1142 9TH                           16130 VENTURA BLVD STE 320                  79 CROSBY ST                              1040 N LAS PALMAS
SANTA MONICA CA 90403              ENCINO CA 91436                             NEW YORK NY 10012                         LOS ANGELES CA 90038




001940P001-1400A-159               002271P001-1400A-159                        002803P001-1400A-159                      001621P001-1400A-159
CHRISTOPHER CAMERON CUBBISON       SONIA CUDIAMAT                              RUI CUI                                   MICHAEL JOHN CULBERT
430 S UNION AVE                    21015 RODAX ST                              ADDRESS INTENTIONALLY OMITTED             11431 KINGSLAND ST
LOS ANGELES CA 90017               CANOGA PARK CA 91304                                                                  LOS ANGELES CA 90066




001885P001-1400A-159               001380P001-1400A-159                        001948P001-1400A-159                      001857P001-1400A-159
CULTURE JAM                        JAMES ANDREW CURNYN                         CURRENT ENTERTAIMENT                      ROSEMARY CUSACK
2434 LINCOLN BLVD                  425 21ST ST                                 F/S/O PAUL PATTISON                       PO BOX 892
FL 2                               MANHATTAN BEACH CA 90266                    10387 LORENZO DR                          TELLURIDE CO 81435
VENICE CA 90291                                                                LOS ANGELES CA 90064




001048P001-1400A-159               001946P001-1400A-159                        003962P001-1400A-159                      002111P001-1400A-159
CUSTOM CHARACTERS                  CUSTOME MARBLE MASTER                       CW                                        CYBEX SECURITY SOLUTIONS
621 THOMPSON AVE                   15942 ARMINTA ST                            1325 AVENUE OF THE AMERICAS               1334 BLUE OAKS BLVD
GLENDALE CA 91201                  VAN NUYS CA 91406                           NEW YORK NY 10019                         ROSEVILLE CA 95678




001049P001-1400A-159               002472P001-1400A-159                        003825P001-1400A-159                      002106P001-1400A-159
CYNTHY WU INC                      D AND V STYLE LTD                           D RANGER PUBLISHING                       D RENEE CHRISTENSEN INC
1320 N SIERRA BONITA AVE APT 313   1 LONSDALE RD                               1880 CENTURY PK EAST STE 1600             1413 PHEASANT CT
LOS ANGELES CA 90046               LONDON                                      LOS ANGELES CA 90067                      FULLERTON CA 92833
                                   UNITED KINGDOM




002599P001-1400A-159               000464P001-1400A-159                        003874P001-1400A-159                      001054P001-1400A-159
SCHEHEREZADE DAFTARY               DALEY AND TANG                              DANIEL DIAZ ANTI-HERO                     DANVILLE STADIUM 8 CINEMAS
2302 FARGO ST                      900 N MICHIGAN AVE STE 1720                 3712 WESTWOOD BLVD 210                    1001 BEN ALI DR STE 1
LOS ANGELES CA 90039               CHICAGO IL 60611                            LOS ANGELES CA 90034                      DANVILLE KY 40422
                                    Case 18-12012-LSS                    Doc 829   Filed 08/28/19             Page 76 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 26 of 125                                                                                                                          08/23/2019 10:14:37 PM
003194P001-1400A-159                003194S001-1400A-159                             002804P001-1400A-159                      001056P001-1400A-159
DARBY FINANCIAL PRODUCTS            DARBY FINANCIAL PRODUCTS                         HELEN DARFUS                              DARTMOUTH COLLEGE
GENERAL COUNSEL                     SUREFIRE ENTERTAINMENT CAPITAL LLC               ADDRESS INTENTIONALLY OMITTED             6041 WILSON HALL #202
401 CITY AVE                        ANDREW C ROBINSON                                                                          HANOVER NH 03755
BALA CYNWYD PA 19004                8949 W SUNSET BLVD STE 202
                                    WEST HOLLYWOOD CA 90069



002112P001-1400A-159                001057P002-1400A-159                             003821P001-1400A-159                      003671P001-1400A-159
DATARANK INC                        DATASAT DIGITAL ENTERTAINMENT                    DAVID EDWARD ASTHMA                       DAVID FRIEDMAN
2211 ELLIOTT AVE STE 310            4596 ISH DR STE 210                              DBA SPUNKSHINE PRODUCTIONS                14431 VENTURA BLVD 144
SEATTLE WA 98121                    SIMI VALLEY CA 93063-7691                        23310 85TH PL                             SHERMAN OAKS CA 91423
                                                                                     SALEM WI 53168




001061P001-1400A-159                002702P001-1400A-159                             002362P001-1400A-159                      001062P001-1400A-159
DAVIS WRIGHT TREMAINE LLP           ANNETTE DAVIS                                    VANESSA DAVIS-KAIB                        DAVISVILLE MUSIC PUBLISHING INC
865 SOUTH FIGUEROA ST 2400          12301 WILSHIRE BLVD STE 311                      401 DUNBAR DR                             5650 YONGE ST
LOS ANGELES CA 90017                LOS ANGELES CA 90025                             DUNWOODY GA 30338                         TORONTO ON M2M 4H5
                                                                                                                               CANADA




001063P001-1400A-159                001037P001-1400A-159                             001038P001-1400A-159                      002473P001-1400A-159
DAX PFT LLC                         DC BERRIDGE LLC                                  DCA BUSINESS MEDIA LLC                    DDA EVENT MANAGEMENT LTD
5750 HANNUM AVE STE 100             314 VISTA ST                                     256 POST RD E 206                         192-198 VAUXHALL BRIDGE ROAD
CULVER CITY CA 90230                LOS ANGELES CA 90036                             WESTPORT CT 06880                         LONDON SW1V 1DX
                                                                                                                               UNITED KINGDOM




004071P001-1400A-159                004072P001-1400A-159                             002536P001-1400A-159                      003195P001-1400A-159
DE- DIVISION OF CORPORATIONS        DE- DIVISON OF CORPORATIONS                      DEA PRODUCTIONS LLC                       DEA PRODUCTIONS LLC
DELAWARE DIVISION OF CORPORATIONS   DELAWARE DIVISION OF CORPORATIONS                QED HOLDINGS                              PAUL HANSON
401 FEDERAL ST                      401 FEDERAL ST                                   11601 WILSHIRE BLVD STE 1900              1800 HIGHLAND AVE 5TH FL
STE 4                               STE 4                                            LOS ANGELES CA 90025                      LOS ANGELES CA 90028
DOVER DE 19901                      DOVER DE 19901



003617P001-1400A-159                001039P001-1400A-159                             002103P001-1400A-159                      003885P002-1400A-159
DEA PRODUCTIONS LLC                 DEAD PINE MUSIC                                  DEAL VALUATION LLC                        DEAPLANETA
11601 WILSHIRE BLVD STE 1900        2420 ASPEN DR                                    7700 IRVINE CTR DR STE 800                AVDA DIAGONAL 662664
LOS ANGELES CA 90025                LOS ANGELES CA 90068                             IRVINE CA 92618                           BARCELONA 08034
                                                                                                                               SPAIN




003801P001-1400A-159                001064P003-1400A-159                             001814P001-1400A-159                      000285P001-1400A-159
DEEP ELM DIGITAL LLC                DEFY MEDIA LLC                                   REBECCA DEHERRERA                         DELAWARE ATTORNEY GENERAL
PO BOX 792197                       231 MARKET PL STE 373                            554 E CYPRESS UNIT A                      MATTHEW DENN
PAIA HI 96779-2197                  SAN RAMON CA 94583-4743                          BURBANK CA 91501                          CARVEL STATE OFFICE BLDG
                                                                                                                               820 N FRENCH ST
                                                                                                                               WILMINGTON DE 19801
                                         Case 18-12012-LSS               Doc 829   Filed 08/28/19           Page 77 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 27 of 125                                                                                                                       08/23/2019 10:14:37 PM
000087P001-1400A-159                     002930P001-1400A-159                        000016P001-1400A-159                    000737P001-1400A-159
DELAWARE DEPT OF NATURAL RESOURCES AND   DELAWARE DIVISION OF REVENUE                DELAWARE SECRETARY OF LABOR             DELAWARE SECRETARY OF STATE
ENVIRONMENTAL CONTROL                    PO BOX 2044                                 SECRETARY                               STATE OF DELAWARE
89 KINGS HWY                             WILMINGTON DE 19801-2044                    4425 N MARKET ST 4TH FL                 DIVISION OF CORPORATIONS
DOVER DE 19901                                                                       WILMINGTON DE 19802                     PO BOX 5509
                                                                                                                             BINGHAMTON NY 13902



000394P001-1400A-159                     000006P001-1400A-159                        004050P001-1400A-159                    002474P001-1400A-159
DELAWARE STATE ESCHEATOR                 DELAWARE STATE TREASURY                     DELIVER LA EXPRESS GROUP INC            DELUXE 142 DBA CO 3 LONDON
UNCLAIMED PROPERTY DIVISION              820 SILVER LAKE BLVD STE 100                10801 NATIONAL BLVD                     142 WARDOUR ST
PO BOX 8931                              DOVER DE 19904                              STE 104                                 LONDON W1F 8DD
WILMINGTON DE 19899                                                                  LOS ANGELES CA 90064                    UNITED KINGDOM




001066P001-1400A-159                     001067P001-1400A-159                        001068P001-1400A-159                    003622P001-1400A-159
DELUXE ADVERTISING LLC                   DELUXE ADVERTISING SVC LLC                  DELUXE DIGITAL CINEMA INC               DELUXE DIGITAL CINEMA INC
FILE 56477                               PO BOX 749663                               FILE# 56477                             2130 N HOLLYWOOD WAY
LOS ANGELES CA 90074                     LOS ANGELES CA 90074                        LOS ANGELES CA 90074                    BURBANK CA 91505




001069P001-1400A-159                     002690P001-1400A-159                        001070P001-1400A-159                    001071P001-1400A-159
DELUXE DIGITAL MEDIA                     DELUXE EFILM SVC                            DELUXE FILM REJUVENATION INC            DELUXE FILM SVC
FILE 56477                               DELUXE MEDIA CREATIVE SVC                   PO BOX 749663                           PO BOX 749663
LOS ANGELES CA 90074                     PO BOX 749663                               LOS ANGELES CA 90074                    LOS ANGELES CA 90074
                                         LOS ANGELES CA 90074-9663




001072P001-1400A-159                     001073P001-1400A-159                        001074P001-1400A-159                    002681P001-1400A-159
DELUXE LABORATORIES INC                  DELUXE LABS - CINETECH                      DELUXE MEDIA                            DELUXE MEDIA BY CHACE
PO BOX 56479                             PO BOX 749663                               PO BOX 749663                           DELUXE MEDIA SVC
LOS ANGELES CA 90074-6479                LOS ANGELES CA 90074                        LOS ANGELES CA 90074                    PO BOX 749663
                                                                                                                             LOS ANGELES CA 90074




001075P001-1400A-159                     002721P001-1400A-159                        001076P001-1400A-159                    001077P001-1400A-159
DELUXE MEDIA CREATIVE SVC INC            DELUXE MEDIA GROUP                          DELUXE MEDIA MANAGEMENT                 DELUXE MEDIAVU
PO BOX 749663                            CINETECH LABS                               FILE 56477                              FILE 56477
LOS ANGELES CA 90074                     PO BOX 749663                               LOS ANGELES CA 90074                    LOS ANGELES CA 90074
                                         LOS ANGELES CA 90074




003624P001-1400A-159                     000618P001-1400A-159                        001078P001-1400A-159                    001080P001-1400A-159
DELUXE MEDIAVU                           DELUXE NEW YORK                             DELUXE TORONTO LTD - LA                 DENVER FILM SOCIETY
2130 N HOLLYWOOD WAY                     435 HUDSON ST                               FILE 56474                              1510 YORK ST 3RD FL
BURBANK CA 91505                         9TH FL                                      LOS ANGELES CA 90074                    DENVER CO 80206
                                         NEW YORK NY 10014
                                   Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 78 of 175
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 28 of 125                                                                                                                     08/23/2019 10:14:37 PM
000383P001-1400A-159               000372P001-1400A-159                         000371P001-1400A-159                       000338P001-1400A-159
DEPT OF AGRICULTURE                DEPT OF ATTORNEY                             DEPT OF CONSUMER AFFAIRS                   DEPT OF CONSUMER PROTECTION
TRADE AND CONSUMER PROTECTION      CONSUMER PROTECTION UNIT                     JOSE ANTONIO                               165 CAPITOL AVE
2811 AGRICULTURE DR                150 SOUTH MAIN ST                            ALICIA RIVERA SECRETARY                    HARTFORD CT 06106
PO BOX 8911                        PROVIDENCE RI 02903                          MINILLAS STATION
MADISON WI 53708-8911                                                           PO BOX 41059
                                                                                SANTRUCE PR 00940-1059


000020P001-1400A-159               000379P001-1400A-159                         001081P001-1400A-159                       002907P001-1400A-159
DEPT OF LABOR GOVERNMENT OF GUAM   DEPT OF LICENSING                            DESCRIPTIVE VIDEO WORKS                    SAMANTHA DESHON
DIRECTOR                           AND CONSUMER AFFAIRS                         1812 WEST BURBANK BLVD STE 440             ADDRESS INTENTIONALLY OMITTED
710 WEST MARINE CORPS DR           PROPERTY AND PROCUREMENT BLDG                BURBANK CA 91506
STE 301 3RD FL BELL TOWER PLZ      NO 1 SUB BASE RM 205
HAGATNA GU 96910                   ST. THOMAS VI 00802



002034P001-1400A-159               001373P001-1400A-159                         002940P002-1400A-159                       002940S001-1400A-159
DESIGN PRINTING                    JACK H DEUTCHMAN                             JOSHUA DEUTSCH                             JOSHUA DEUTSCH
5364 VENICE BLVD                   440 WEST END AVE 4A                          9000 SANTA MONICA BLVD                     BENT CARYL & KROLL, LLP
LOS ANGELES CA 90019               NEW YORK NY 10024                            WEST HOLLYWOOD CA 90069                    STEVEN KROLL
                                                                                                                           6300 WILSHIRE BLVD
                                                                                                                           STE 1415
                                                                                                                           LOS ANGELES CA 90048


003933P001-1400A-159               002891P001-1400A-159                         002078P001-1400A-159                       001082P001-1400A-159
JOSHUA DEUTSCH                     LIZ DEUTSCH                                  DEVASTUDIOS INC                            DEVIN HAWKER
BENT CARYL AND KROLL               ADDRESS INTENTIONALLY OMITTED                919 COLORADO AVE                           10516 LA MAIDA ST
6300 WILSHIRE BLVD # 1415                                                       SANTA MONICA CA 90401                      NORTH HOLLYWOOD CA 91601
LOS ANGELES CA 90048




001083P001-1400A-159               002987P002-1400A-159                         001087P001-1400A-159                       002228P001-1400A-159
DEW BEAUTY LLC                     DEWITT STERN                                 DEWOLFE MUSIC LIBRARY                      DFL MANAGEMENT LLC
4514 VESPER AVE                    500 N BRAND BLVD                             25 WEST 45TH ST STE 401                    DEBBIE FINK
SHERMAN OAKS CA 91403              STE 1600                                     NEW YORK NY 10036                          355 WEST DUNDEE RD
                                   GLENDALE CA 91203                                                                       BUFFALO GROVE IL 60089




001084P001-1400A-159               001085P001-1400A-159                         001086P001-1400A-159                       002917P001-1400A-159
DFS                                DG                                           DG ENTERTAINMENT                           SARIKA DHIMAN
FILE 749663                        PO BOX 951392                                3280 CAHUENGA BLVD WEST                    ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90074               DALLAS TX 75395-1392                         LOS ANGELES CA 90068




001090P001-1400A-159               001379P001-1400A-159                         001114P001-1400A-159                       000781P001-1400A-159
DICK CLARK PRODUCTIONS INC         JAMECCA DICKERSON                            DONNA DICKMAN                              DIG THE KID LLC
2900 OLYMPIC BLVD 2ND FL           248 WESTERN AVE #412                         283 AVENUE C APT 8D                        OCEAN PARK MUSIC GROUP
SANTA MONICA CA 90404              LOS ANGELES CA 90004                         NEW YORK NY 10009                          1119 COLORADO AVE STE 21
                                                                                                                           SANTA MONICA CA 90401
                                    Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 79 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 29 of 125                                                                                                                          08/23/2019 10:14:37 PM
003872P001-1400A-159                000796P001-1400A-159                          001092P003-1400A-159                         001093P001-1400A-159
DIG THE KID LLC                     DIGIHEARIT                                    DIGITAL MEDIA MANAGEMENT INC                 DIGITAL MEDIA SYSTEMS INC
1119 COLORADO AVE STE 21            DBA UPDOWN SOUND                              5670 WILSHIRE BLVD FL 11                     248 WEST 35TH ST STE 901
SANTA MONICA CA 90401               1825 STANFORD ST                              LOS ANGELES CA 90036-5627                    NEW YORK NY 10001
                                    SANTA MONICA CA 90404




000752P001-1400A-159                001094P001-1400A-159                          001095P001-1400A-159                         001097P001-1400A-159
DIGITAL ONE COMMUNICATIONS INC      DIGITAL POST SVC                              DIGITAL PRESENTATIONS INC                    DIGITOUR MEDIA LLC
904 SILVER SPUR RD                  712 SEWARD ST                                 1539 MERRITT BLVD 201                        13103 VENTURA BLVD STE 101
STE 393                             LOS ANGELES CA 90038                          DUNDALK MD 21222                             STUDIO CITY CA 91604
ROLLING HILLS ESTATES CA 90274




001098P001-1400A-159                001099P002-1400A-159                          004104P001-1400A-159                         002227P001-1400A-159
DIPSON THEATERS                     DIRECT SEARCH ALLIANCE                        DIRECTOR GUILD OF AMERICA-PRODUCER PENSION   DIRECTOR'S CUT GROOMING LLC
388 EVANS ST                        4311 WILSHIRE BLVD STE 622                    AND HEALTH PLANS                             1601 BEVERLEY RD
BUFFALO NY 14221                    LOS ANGELES CA 90010-3747                     JOSEPH A KOHANSKI                            APT 3L
                                                                                  801 N BRAND BLVD STE 950                     BROOKLYN NY 11226
                                                                                  GLENDALE CA 91203



004107P003-1400A-159                004105P002-1400A-159                          001101P001-1400A-159                         004108P001-1400A-159
DIRECTORS GUILD OF AMERICA          DIRECTORS GUILD OF AMERICA INC                DIRECTORS GUILD OF AMERICA THEATER COMPLEX   DIRECTORS GUILD OF AMERICA-PRODUCER PENSION
PRODUCER PENSION AND HEALTH PLANS   JOSEPH A KOHANSKI                             110 WEST 57TH ST                             AND HEALTH PLANS
JOSEPH A KOHANSKI                   801 N BRAND BLVD SUITE 950                    NEW YORK NY 10019                            JOSEPH A KOHANSKI
801 N BRAND BLVD STE 950            GLENDALE CA 91203                                                                          801 N BRAND BVLD STE 950
GLENDALE CA 91203                                                                                                              GLENDALE CA 91203



001102P001-1400A-159                001103P001-1400A-159                          003953S001-1400A-159                         001104S001-1400A-159
DIRTY DEEDZ INC                     DISCOVERY LICENSING INC                       DISCOVERY SCRIPPS                            DISCOVERY.COM LLC
10880 WILSHIRE BLVD STE 2100        ONE DISCOVERY PLACE                           WYATT TARRANT AND COMBS LLP                  WYATT TARRANT AND COMBS LLP
LOS ANGELES CA 90024                SILVER SPRING MD 20910                        MARY L FULLINGTON                            MARY L FULLINGTON
                                                                                  250 WEST MAIN ST STE 1600                    250 WEST MAIN ST STE 1600
                                                                                  LEXINGTON KY 40507                           LEXINGTON KY 40507



003953P001-1400A-159                001104P001-1400A-159                          001105P001-1400A-159                         001572P001-1400A-159
DISCOVERY/SCRIPPS                   DISCOVERYCOM LLC                              DISHELL MULTIMEDIA GROUP                     MARCO DISILVIO
9721 SHERRILL BLVD                  ONE DISCOVERY PLACE                           16350 VENTURA BLVD STE D119                  3630 CHADWICK LN
KNOXVILLE TN 37932                  SILVER SPRING MD 20910                        ENCINO CA 91436                              LAKE IN THE HILLS IL 60156




002805P001-1400A-159                003949P001-1400A-159                          001106P001-1400A-159                         003760P001-1400A-159
ROBERT DISILVIO                     DISNEY                                        DISTORTION MUSIC AND SOUND DESIGN            DISTORTION PARTNERSHIP LLC
ADDRESS INTENTIONALLY OMITTED       1180 CELEBRATION BLVD                         PO BOX 937                                   DISTORTION MUSIC AND SOUNDS DESIGN
                                    SUITE 201                                     BEVERLY HILLS CA 90213                       PO BOX 937
                                    CELEBRATION FL 34747                                                                       BEVERLY HILLS CA 90213
                                 Case 18-12012-LSS                  Doc 829     Filed 08/28/19            Page 80 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 30 of 125                                                                                                                       08/23/2019 10:14:37 PM
003812P001-1400A-159             000088P001-1400A-159                             000286P001-1400A-159                     000017P001-1400A-159
DISTORTION PARTNERSHIP LLC       DISTRICT DEPT OF THE ENVIRONMENT                 DISTRICT OF COLUMBIA ATTORNEY GENERAL    DISTRICT OF COLUMBIA EMPLOYMENT SVC DEPT
PO BOX 937                       1200 FIRST ST NE                                 KARL A RACINE                            DIRECTOR
BEVERLY HILLS CA 90213           WASHINGTON DC 20002                              441 4TH ST NW                            4058 MINNESOTA AVE NE
                                                                                  STE 1100S                                WASHINGTON DC 20019
                                                                                  WASHINGTON DC 20001



000176P001-1400A-159             001950P001-1400A-159                             000363P001-1400A-159                     000377P001-1400A-159
DISTRICT OF COLUMBIA OFFICE OF   DIVA LIMOUSINE LTD                               DIVISION OF CONSUMER AFFAIRS             DIVISION OF CONSUMER PROTECTION
TAX AND REVENUE                  11132 VENTURA BLVD STE 100                       DEPT OF LAW AND PUBLIC SAFETY            DEPT OF COMMERCE
941 NORTH CAPITOL ST NE 1ST FL   STUDIO CITY CA 91604                             PO BOX 45027                             160 EAST 300
WASHINGTON DC 20002                                                               NEWARK NJ 07101                          PO BOX 146704
                                                                                                                           SALT LAKE CITY UT 84114-6704



002475P001-1400A-159             001109P001-1400A-159                             001808P001-1400A-159                     001111P001-1400A-159
DLA PIPER UK LLP                 DOCUSOURCE-KONICA MINOLTA BUSINESS SOLUTIONS     RAY DODSON                               DOLPHIN FILMS INC
3 NOBLE ST                       DEPT LA 22988                                    13931 CHADRON AVE #12                    2151 S LE JEUNE RD STE 150
LONDON EC2V 7EE                  PASADENA CA 91185                                HAWTHORNE CA 90250                       MIAMI FL 33134
UNITED KINGDOM




003156P002-1400A-159             003614P002-1400A-159                             003628P001-1400A-159                     003941P001-1400A-159
DOLPHIN MAX STEEL HOLDINGS LLC   DOLPHIN MAX STEEL HOLDINGS LLC                   DOMINO PUBLISHING CO LIMITED             DOMINO PUBLISHING CO OF AMERICA INC
WILLIAM 0'DOWD                   MIRTA NEGRINI                                    20 JAY ST STE 626                        20 JAY ST STE 626
2151 S LEJEUNE RD                2151 LEJEUNE RD                                  BROOKLYN NY 11201                        BROOKLYN NY 11201
STE 150                          STE 150
CORAL GABLES FL 33134            CORAL GABLES FL 33134



002220P001-1400A-159             001113P002-1400A-159                             002159P001-1400A-159                     000503P001-1400A-159
DOMINO RECORDING CO INC          DONAHUE PRINTING CO INC                          SHAN DONGBING                            DONLIN RECANO AND CO INC
55 WASHINGTON ST                 2908 OREGON CT STE H4                            ROOM 2901 BLDG 1 DONGQUGUOJI CIYUNSI     419 PARK AVE #1206
STE 742                          TORRANCE CA 90503-2683                           BEIJING                                  NEW YORK NY 10016
BROOKLYN NY 11201                                                                 CHINA




003918P001-1400A-159             001116P001-1400A-159                             001117P001-1400A-159                     002003P001-1400A-159
DONLIN RECANO AND CO INC         DOODLEBUG INC                                    DOPPLER STUDIOS                          RONALD DORFMAN
6201 15TH AVE                    6 MILLS ST                                       1922 PIEDMONT CIR NE                     97 VILLA DR
BROOKLYN NY 11219                WESTPORT CT 06880                                ATLANTA GA 30324                         WARMINSTER PA 18974




001951P001-1400A-159             001118P001-1400A-159                             001119P001-1400A-159                     001120P001-1400A-159
DORKA LTD                        DOROTHEA SARGENT AND CO                          DOS BRAINS INC                           DOWNTOWN INDEPENDENT CINEMA LLC
6 BYRON RD                       6509 MURIETTA AVE                                2707 HIGHLAND AVE                        251 S MAIN ST
EALING COMMON                    VALLEY GLEN CA 91401                             SANTA MONICA CA 90405                    LOS ANGELES CA 90012
LONDON W3 3LL
UNITED KINGDOM
                                Case 18-12012-LSS                  Doc 829   Filed 08/28/19              Page 81 of 175
                                                              Open Road Films, LLC, et al.
                                                                    Exhibit Pages

Page # : 31 of 125                                                                                                                      08/23/2019 10:14:37 PM
001121P001-1400A-159            001122P001-1400A-159                           001123P001-1400A-159                       002075P001-1400A-159
DOWNTOWN MUSIC PUBLISHING LLC   DP MUSIC PRODUCTION LLC                        DPS-LOUISIANA STATE POLICE                 DRAGONFLY TECHNOLOGIES
485 BROADWAY 3RD FL             814 S WESTGATE AVE STE 119                     2101 L-10 SERVICE RD                       531 MAIN ST 913
NEW YORK NY 10013               LOS ANGELES CA 90049                           KENNER LA 70065                            EL SEGUNDO CA 90245




001910P001-1400A-159            001124P001-1400A-159                           001126P001-1400A-159                       001130P001-1400A-159
DREAM ART MUSIC LLC             DREW BROOKMAN PROTECTION SVC INC               DRISSI ADVERTISING INC                     DRIVE MUSIC PUBLISHING INC
8721 SANTA MONICA BLVD          75 W 22ND ST                                   6721 ROMAINE ST                            12650 RIVERSIDE DR STE 200
STE 135                         HUNTINGTON STATION NY 11746                    LOS ANGELES CA 90038                       VALLEY VILLAGE CA 91607
WEST HOLLYWOOD CA 90069




003754P001-1400A-159            001127P001-1400A-159                           001128P001-1400A-159                       002057P001-1400A-159
DRIVE MUSIC PUBLISHING INC      DSG INTERNATIONAL LLC                          DTECNET                                    DUESENBERG INVESTMENT CO LLC
OBO DISTORTION MX PUBLISHING    4302 SPENCER ST                                DEPT CH 17399                              WHOLESALE LOCKBOX #511301
12650 RIVERSIDE DR STE 200      TORRANCE CA 90503                              PALATINE IL 60055-7399                     LOS ANGELES CA 90051-7856
VALLEY VILLAGE CA 91607




001129P001-1400A-159            002476P001-1400A-159                           003936P001-1400A-159                       001108P001-1400A-159
DUMB ASS PRODUCTIONS LLC        DUNCAN BROOKER                                 RICHARD DUTCHER                            DVS INTELESTREAM
8201 BEVELY BLVD 5TH FL         KONA 1C SHACKLEWELL LANE                       6945 E SAHUARO DR STE 125                  2625 W OLIVE AVE
LOS ANGELES CA 90048            LONDON E82DA                                   SCOTTSDALE AZ 85254                        BURBANK CA 91505
                                UNITED KINGDOM




002806P001-1400A-159            001195P001-1400A-159                           001131P001-1400A-159                       001952P001-1400A-159
MICHAEL DWYER                   E-Z RYDER LIMOUSINE LLC                        EAGLE ROCK STUDIOS ATLANTA                 EAGLESTONE PACIFIC INC
ADDRESS INTENTIONALLY OMITTED   PO BOX 272                                     6205 BEST FRIEND RD STE C                  15942 ARMINTA ST
                                LEONIA NJ 07605                                NORCROSS GA 30071                          VAN NUYS CA 91406




003831P001-1400A-159            001132P001-1400A-159                           000533P001-1400A-159                       001133P001-1400A-159
EAR CONUNDRUM                   EAR CONUNDRUM SOUND DESIGN AND MUSIC           EAST WEST BANK                             EASTERN NC CINEMAS LLC
10725 OHIO AVE #304             10725 OHIO AVE #304                            9378 WILSHIRE BLVD #100                    2113-A SOUTH GLENBURNIE RD
LOS ANGELES CA 90024            LOS ANGELES CA 90024                           BEVERLY HILLS CA 90212                     NEWBERN NC 28562




001134P001-1400A-159            001135P001-1400A-159                           001953P001-1400A-159                       001138P001-1400A-159
EASTPOINT MULTIPLEX LLC         EBONY DESIGN                                   EDD                                        EDGARD ALEXANDER MARQUEZ
7938 EASTERN AVE                289 7TH AVE #3F                                PO BOX 826276                              731 S GRIFFITH PK DR
BALTIMORE MD 21224              NEW YORK NY 10001                              SACRAMENTO CA 94230-6276                   BURBANK CA 91506
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19               Page 82 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 32 of 125                                                                                                                       08/23/2019 10:14:37 PM
002053P001-1400A-159              002054P001-1400A-159                         003807P002-1400A-159                        001140P001-1400A-159
EDIT SOLUTIONS LLC                EDIT TECHNOLOGY SOLUTIONS INC                EDWARD PIERSON ATTORNEY AT LAW PLLC         EDWARD'S MARQE
PO BOX 642056                     PO BOX 642056                                2911 2ND AVE UNIT 1210                      7620 KATY FWY
LOS ANGELES CA 90064              LOS ANGELES CA 90064                         SEATTLE WA 98121                            HOUSTON TX 77024




001139P001-1400A-159              002460P001-1400A-159                         000895P001-1400A-159                        000543P001-1400A-159
EDWARDS GREENWAY GRAND PALACE     SHAWN EDWARDS                                EELPIE RECORDING LTD                        EFTPSGOV
3839 WESLAYAN                     FOX 4 NEWS                                   4 FRIAS LN                                  PO BOX 7704
HOUSTON TX 77027                  3030 SUMMIT                                  RICHMOND SURREY TW9 1N1                     SAN FRANCISCO CA 94120
                                  KANSAS CITY MO 64108                         UNITED KINGDOM




001554P001-1400A-159              001141P001-1400A-159                         001594P001-1400A-159                        003602P002-1400A-159
LYNDA EICHNER                     EIGHTYTWO FILMS INC                          MAX EISENBERG                               EL PASO PRODUCTIONS INC
156 EAST 37TH ST 3B               21700 OXNARD ST STE 1770                     4150 ELMER AVE                              STANKEVICH LAW INC
NEW YORK NY 10016                 WOODLAND HILLS CA 91367                      NORTH HOLLYWOOD CA 91602                    ATTN: MARK A. STANKEVICH
                                                                                                                           860 VIA DE LA PAZ
                                                                                                                           STE B4
                                                                                                                           PACIFIC PALISADES CA 90272


003735P001-1400A-159              001142P001-1400A-159                         001143P002-1400A-159                        003736P001-1400A-159
EL REY NETWORK LLC                EL TIGRE PRODUCTIONS INC                     ELEMENT ASSOCIATES                          ELEVATION PICTURES CORP
TRES PISTOLEROS STUDIOS           10573 W PICO BLVD 88                         283 MELROSE AVE                             110 SPADINA AVE GROUND FL
4900 OLD MANOR RD                 LOS ANGELES CA 90064                         MERION STA PA 19066-1748                    TORONTO ON M5V 2K4
AUSTIN TX 78723                                                                                                            CANADA




001145P001-1400A-159              000638P001-1400A-159                         001146P001-1400A-159                        001147P001-1400A-159
ELEVENTH HOUR ENTERTAINMENT INC   ARIELE ELIA                                  ELIAS ARTS MUSIC LIBRARY LLC                ELIAS ENTERTAINMENT
PO BOX 100895                     402 E 69TH ST 26                             2219 MAIN ST                                4900 OVERLAND AVE 129
ATLANTA GA 30384                  NEW YORK NY 10021                            SANTA MONICA CA 90405                       CULVER CITY CA 90230




004135P002-1400A-159              002807P001-1400A-159                         003995P002-1400A-159                        001153P001-1400A-159
ELIZABETH DEUTSCH                 JAMES ELLIS                                  ELZ ENTERTAINMENT LLC                       EMBRIONYC LLC
5100 VIA DOLCE APT 202            ADDRESS INTENTIONALLY OMITTED                LAURIE Z FLORES                             196 PALISADE AVE
MARINA DEL REY CA 90292                                                        2144 LINDA FLORA DR                         CLIFFSIDE PARK NJ 07010
                                                                               LOS ANGELES CA 90077




000557P001-1400A-159              001154P001-1400A-159                         001157P001-1400A-159                        002984P001-1400A-159
EMI ENTERTAINMENT WORLD INC       EMILY BEAR DBA EBPR LLC                      EMPIRE DESIGN NEW YORK CORP                 EMPIRE PRODUCTIONS LLC
MSC 410820                        11 RIVERSIDE DR STE 4P EAST                  204 ELIZABETH ST TOP FLR                    2049 CENTURY PK EAST
PO BOX 415000                     NEW YORK NY 10023                            NEW YORK NY 10012                           4TH FL
NASHVILLE TN 37241                                                                                                         LOS ANGELES CA 90067
                                    Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 83 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 33 of 125                                                                                                                     08/23/2019 10:14:37 PM
001158P001-1400A-159                001159P001-1400A-159                         000444P002-1400A-159                     001161P001-1400A-159
EMPIRE VISUAL EFFECTS               EMPLOYMENT DEVELOPMENT DEPT                  ENDGAME RELEASING CO LLC                 ENDGAME RELEASING CO LLC
2495 MAIN ST STE 540                PO BOX 826215 MIC 3A                         9696 WILSHIRE BLVD FL 3                  9100 WILSHIRE BLVD 100W
BUFFALO NY 14214                    SACRAMENTO CA 94230                          `                                        BEVERLY HILLS CA 90212
                                                                                 BEVERLY HILLS CA 90212-2332




001161S002-1400A-159                003603P001-1400A-159                         003603S001-1400A-159                     003603S003-1400A-159
ENDGAME RELEASING CO LLC            ENDGAME RELEASING CO LLC                     ENDGAME RELEASING CO LLC                 ENDGAME RELEASING CO LLC
VENABLE LLP                         9100 WILSHIRE BLVD STE 100W                  BANK OF AMERICA NA                       VENABLE LLP
KEITH C OWENS                       BEVERLY HILLS CA 90212                       333 S HOPE ST 13TH FL                    KEITH C OWENS
2049 CENTURY PARK EAST STE 2300                                                  LOS ANGELES CA 90071                     2029 CENTURY PK EAST STE 300
STE 2300                                                                                                                  STE 2300
LOS ANGELES CA 90067                                                                                                      LOS ANGELES CA 90067


001161S001-1400A-159                003196P002-1400A-159                         003609P001-1400A-159                     003609S001-1400A-159
ENDGAME RELEASING COMPANY LLC       ENDGAME RELEASING FUNDING LLC                ENDGAME RELEASING FUNDING LLC            ENDGAME RELEASING FUNDING LLC
VENABLE LLP                         CINDY WILKINSON KIRVEN                       9100 WILSHIRE BLVD 100W                  VENABLE LLP
JAMIE L EDMONSON DANIEL A O'BRIEN   9696 WILSHIRE BLVD FL 3                      BEVERLY HILLS CA 90212                   KEITH C OWENS
1201 N MARKET ST STE 1400           BEVERLY HILLS CA 90212-2332                                                           2029 CENTURY PK EAST STE 300
WILMINGTON DE 19801                                                                                                       STE 2300
                                                                                                                          LOS ANGELES CA 90067


003609S002-1400A-159                003999P001-1400A-159                         001162P001-1400A-159                     001163P001-1400A-159
ENDGAME RELEASING FUNDING LLC       ENDGAME RELEASING FUNDING LLC                ENDLESS NOISE                            ENGINE ROOM
VENABLE LLP                         9100 WILSHIRE BLVD STE 100W                  1825 STANFORD ST                         1925 CENTURY PK E 950
JAMIE L EDMONSON;DANIEL A O'BRIEN   BEVERLY HILLS CA 90212                       SANTA MONICA CA 90404                    LOS ANGELES CA 90067
1201 N MARKET ST STE 1400
WILMINGTON DE 19801



001164P001-1400A-159                000803P001-1400A-159                         001165P001-1400A-159                     002746P001-1400A-159
ENTERTAINMENT CLEARANCES INC        ENTERTAINMENT DATA ORACLE INC                ENTERTAINMENT MARKETING INC              ENTERTAINMENT MARKETING INC
535 PANAMA AVE                      2110 MAIN ST                                 DBA NATO GENEVA CONVENTION               DBA GENEVA CONVENTION
LONG BEACH CA 90814                 STE 303                                      N64 W24801 MAIN ST STE 104               W168 N8936 APPLETON AVE
                                    SANTA MONICA CA 90405                        SUSSEX WI 53089                          MENOMONEE FALLS WI 53051




003197P001-1400A-159                003693P001-1400A-159                         003701P001-1400A-159                     001895P001-1400A-159
ENTERTAINMENT ONE BENELUX BV        ENTERTAINMENT ONE BENELUX BV                 ENTERTAINMENT ONE FILMS CANADA INC       ENTERTAINMENT ONE UK LIMITED
CEO                                 BERGWEG 46                                   134 PETER ST STE 700                     45 WARREN ST
BERGWEG 46                          HILVERSUM 1217 SC                            TORONTO ON M5V 2H2                       LONDON W1T6AG
1217 SC HILVERSUM                   NETHERLANDS                                  CANADA                                   UNITED KINGDOM
THE NETHERLANDS



001167P002-1400A-159                001168P001-1400A-159                         001169P001-1400A-159                     002691P001-1400A-159
ENTERTAINMENT PRINTING SVC          ENTERTAINMENT RESEARCH AND MARKETING LLC     ENTERTAINMENT RETAIL GROUP               ENTERTAINMENT TRANSPORTATION SPECIALISTS
1220 BRITTMOORE RD                  5 PENN PLZ 21ST FL                           7 HUTCHINSON DR                          DELUXE FILM SVC
HOUSTON TX 77043-4000               NEW YORK NY 10001                            DANVERS MA 01923                         PO BOX 749663
                                                                                                                          LOS ANGELES CA 90074-9663
                                            Case 18-12012-LSS                 Doc 829   Filed 08/28/19              Page 84 of 175
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 34 of 125                                                                                                                               08/23/2019 10:14:37 PM
000155P001-1400A-159                        000156P001-1400A-159                          000157P001-1400A-159                       000159P001-1400A-159
ENVIRONMENTAL PROTECTION AGENCY             ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
ARIEL RIOS BLDG                             5 POST OFFICE SQUARE                          290 BROADWAY                               1650 ARCH ST
1200 PENNSYLVANIA AVE NW                    STE 1100                                      NEW YORK NY 10007-1866                     PHILADELPHIA PA 19103-2029
WASHINGTON DC 20460                         BOSTON MA 02109-7341




000160P001-1400A-159                        000161P001-1400A-159                          000162P001-1400A-159                       000163P001-1400A-159
ENVIRONMENTAL PROTECTION AGENCY             ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
ATLANTA FEDERAL CTR                         77 WEST JACKSON BLVD                          FOUNTAIN PL 12TH FL                        11201 RENNER BLVD
61 FORSYTH ST SW                            CHICAGO IL 60604-3507                         1445 ROSS AVE STE 1200                     LENEXA KS 66219
ATLANTA GA 30303-3104                                                                     DALLAS TX 75202-2733




000164P001-1400A-159                        000165P001-1400A-159                          000166P001-1400A-159                       001173P001-1400A-159
ENVIRONMENTAL PROTECTION AGENCY             ENVIRONMENTAL PROTECTION AGENCY               ENVIRONMENTAL PROTECTION AGENCY            ENVISION CINEMAS BAR AND GRILLE
1595 WYNKOOP ST                             75 HAWTHORNE ST                               1200 SIXTH AVE                             4780 CORNELL RD
DENVER CO 80202-1129                        SAN FRANCISCO CA 94105                        STE 900                                    CINCINNATI OH 45241
                                                                                          SEATTLE WA 98101




001174P001-1400A-159                        001170P003-1400A-159                          001171P001-1400A-159                       002087P001-1400A-159
EPILEPSY FOUNDATIN OF GREATER LOS ANGELES   EPIPHANY ARTIST GROUP INC                     EPKTV                                      EQ INC
5777 W CENTURY BLVD STE 820                 5482 WILSHIRE BLVD #152                       550 NORTH 3RD ST                           21300 VICTORY BLVD 420
LOS ANGELES CA 90045                        LOS ANGELES CA 90036-4218                     BURBANK CA 91502                           WOODLAND HILLS CA 91367




001175P001-1400A-159                        000506P001-1400A-159                          001176P001-1400A-159                       001177P001-1400A-159
ERIC MCCORMICK DBA ONQ MUSIC                ERNST AND YOUNG LLP                           ERWIN PENLAND LLC                          ESB NY LLC
12735 SARAH MUSIC                           200 PLAZA DR                                  PO BOX 74008479                            4080 TIVOLI AVE
STUDIO CITY CA 91604                        SECAUCUS NJ 07094                             CHICAGO IL 60674                           LOS ANGELES CA 90066




001178P001-1400A-159                        002900P001-1400A-159                          001179P001-1400A-159                       000944P001-1400A-159
ESGI SECURITY                               CYNTHIA ESKEW                                 ESME INC                                   CARLOS ESPINOZA
PO BOX 3471                                 ADDRESS INTENTIONALLY OMITTED                 12188 CENTRAL AVE #518                     18537 7TH ST
FALL RIVER MA 02722                                                                       CHINO CA 91710                             BLOOMINGTON CA 92316




001180P001-1400A-159                        002705P001-1400A-159                          001181P001-1400A-159                       001182P001-1400A-159
ESPN INC                                    ESPN ZONE                                     ESQUIRE THEATRE LTD                        ETC LIMOUSINE
PO BOX 732527                               1011 S FIGUEROA ST                            125 EAST CT ST STE 1000                    PO BOX 882395
DALLAS TX 75373                             STE B101                                      CINCINNATI OH 45202                        LOS ANGELES CA 90009
                                            LOS ANGELES CA 90015
                                   Case 18-12012-LSS                   Doc 829   Filed 08/28/19              Page 85 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 35 of 125                                                                                                                          08/23/2019 10:14:37 PM
001183P001-1400A-159               002056P001-1400A-159                            002808P001-1400A-159                       001184P001-1400A-159
EUROFINS DIGITAL MEDIA SVC LLC     DENISE EVANS                                    DENISE EVANS                               EVE PEARL
2425 NEW HOLLAND PIKE              1800 CENTURY PK EAST STE 580                    ADDRESS INTENTIONALLY OMITTED              59 MCGREGOR AVE
LANCASTER PA 17601                 LOS ANGELES CA 90067                                                                       MOUNT ARLINGTON NJ 07856




001185P001-1400A-159               002928P001-1400A-159                            002100P002-1400A-159                       001186P001-1400A-159
EVELYNS KITCHEN INC                MORGANE EVENO                                   EVENT HORIZON PVDC INC                     EVER ORTIZ TRANSPORTATION
2317 1ST AVE                       ADDRESS INTENTIONALLY OMITTED                   320 ISTHMUS WAY UNIT 24                    45-20 JUNCTION BLVD
NEW YORK NY 10035                                                                  OCEANSIDE CA 92058-2781                    CORONA NY 11368




001187P001-1400A-159               001188P001-1400A-159                            001189P001-1400A-159                       001190P001-1400A-159
EVOLUTION MEDIA CAPITAL LLC        EXACTA SVC INC                                  EXCALIBUR INTERNATIONAL COURIERS INC       EXCLUSIVE ACCESS
405 LEXINGTON AVE 20TH FL          8909 W OLYMPIC BLVD STE 100                     235 S GLASGOW AVE                          PO BOX 415283
NEW YORK NY 10174                  BEVERLY HILLS CA 90211                          INGLEWOOD CA 90301                         MIAMI FL 33141




001191P001-1400A-159               003600P001-1400A-159                            002200P001-1400A-159                       001192P001-1400A-159
EXCLUSIVE ARTISTS MANAGEMENT INC   EXCLUSIVE MEDIA DISTRIBUTION LLC                EXCLUSIVE MEDIA GROUP HOLDINGS INC         EXCLUSIVE SUVS TRANSPORT
7700 SUNSET BLVD 205               52 HAYMARKET                                    9100 WILSHIRE BLVD                         28 PINEWOOD DR
LOS ANGELES CA 90046               LONDON SW1Y                                     STE 300                                    COMMACK NY 11725
                                   UNITED KINGDOM                                  BEVERLY HILLS CA 90212




002049P001-1400A-159               001193P001-1400A-159                            001955P001-1400A-159                       003785P001-1400A-159
EXPERIENCE CAPITAL LLC             EXPERIENCE HENDRIX LLC                          EXQUISITE AIR TRAVEL                       EXTREME GROUP HOLDINGS LLC
693 ELKINS RD                      PO BOX 88070                                    28830 OAK SPRING CANYON RD                 PO BOX 11407 DEPT 1520
LOS ANGELES CA 90049               SEATTLE WA 98138                                CANYON COUNTRY CA 91387                    BIRMINGHAM AL 35246-1520




003775P001-1400A-159               001194P001-1400A-159                            003956P001-1400A-159                       001196P001-1400A-159
EXTREME PRODUCTION MUSIC           EXTREME REACH INC                               FACEBOOK                                   FACTORY DOWNTOWN
1531 14TH ST                       75 SECOND AVE STE 720                           12777 W JEFFERSON BLVD                     261 WEST 28TH ST #7B
SANTA MONICA CA 90404              NEEDHAM MA 02494                                LOS ANGELES CA 90066                       NEW YORK NY 10001




000733P001-1400A-159               001197P001-1400A-159                            001198P001-1400A-159                       002902P001-1400A-159
FAIRSPLIT MUSIC LIMITED            FAIRVIEW CINEMA INC                             FAIRVIEW ENTERTAINMENT INC                 RACHEL FALIKOFF
VILLAGE UNDERGROUND                PO BOX 688                                      9200 SUNSET BLVD PENTHOUSE 22              ADDRESS INTENTIONALLY OMITTED
54 HOLYWELL LN                     BERWICK LA 70342                                LOS ANGELES CA 90069
PLATFORM 2 LONDON EC2A 3PQ
UNITED KINGDOM
                                    Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 86 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 36 of 125                                                                                                                    08/23/2019 10:14:37 PM
000975P001-1400A-159                001199P002-1400A-159                         001200P001-1400A-159                    001462P001-1400A-159
CHRISTOPHER FALIN                   FALL ON YOUR SWORD LLC                       FALLBROOK CREDIT FINANCE LLC            KELLY FALLON
10204 W GEDDES CIR                  10707 BURBANK BLVD                           26610 AGOURA RD 120                     431 1/2 NORTH VAN NESS AVE
LITTLETON CO 80127                  N HOLLYWOOD CA 91601-2515                    CALABASAS CA 91302                      LOS ANGELES CA 90004




001201P001-1400A-159                001202P001-1400A-159                         001203P002-1400A-159                    002409P001-1400A-159
FAMOUS FRAMES INC                   FANTASTIC FEST                               FATHOM EVENTS                           FATTS UK LTD
5839 GREEN VLY CIR STE 104          612A EAST 6TH ST                             5990 GREENWOOD PLAZA BLVD STE 100       WHIDDON FARM HOUSE
CULVER CITY CA 90230                AUSTIN TX 78701                              GREENWOOD VLG CO 80111-4795             BARNSTAPLE DEVON EX314HF
                                                                                                                         UNITED KINGDOM




003681P001-1400A-159                002809P001-1400A-159                         001204P001-1400A-159                    002810P001-1400A-159
FATTS UK LTD                        JENNA FAVILLE                                FAVOR INTERNATIONAL LLC                 RICHARD FAY
WHIDDON FARM HOUSE MILLTOWN         ADDRESS INTENTIONALLY OMITTED                3523 MCKINNEY AVE STE 428               ADDRESS INTENTIONALLY OMITTED
MUDDIFORD                                                                        DALLAS TX 75204
BARNSTAPLE EX31 4HF
UNITED KINGDOM



001205P001-1400A-159                002997P001-1400A-159                         001206P001-1400A-159                    002811P001-1400A-159
FEATURES WHILEUWAIT LLC             FEDERAL INSURANCE CO                         FEDEX                                   GENE FELIX
PO BOX 1090                         15 MOUNTAIN VIEW RD                          PO BOX 7221                             ADDRESS INTENTIONALLY OMITTED
POINT ARENA CA 95468                WARREN NJ 07059                              PASADENA CA 91109




002573P001-1400A-159                001207P001-1400A-159                         001478P001-1400A-159                    001413P001-1400A-159
ANNA FENTISOVA                      FENWAY STRATEGIES LLC                        KIRA C FEOLA                            JIM FERGUSON
1614 STEARNS DR                     8923 DORRINGTON AVE                          4665 TALOFA AVE                         4525 QUARTZ HILL PL
LOS ANGELES CA 90035                WEST HOLLYWOOD CA 90048                      NORTH HOLLYWOOD CA 91602                TUCSON AZ 85750




003198P001-1400A-159                001867P001-1400A-159                         001208P001-1400A-159                    003161P001-1400A-159
FERMION FILMS LIMITED               RUTH FERNANDEZ                               FIFTH BRAIN INC                         FIFTY SHADES PRODUCTIONS LLC
THE DIRECTORS                       200 MAUHER ST APT 1A                         4900 OLD MANOR RD                       THE BEVERLY QUEST BUILDING
15 GOLDEN SQUARE                    BROOKLYN NY 11206                            AUSTIN TX 78723                         8201 BEVERLY BLVD 5TH FL
LONDON W1F 9JG                                                                                                           LOS ANGELES CA 90048
UNITED KINGDOM



001209P001-1400A-159                001210P001-1400A-159                         003199P001-1400A-159                    003719P001-1400A-159
FIGURE AND GROOVE PRODUCTIONS LLC   FILEMAKER INC                                FILM AND TV HOUSE LIMITED               FILM AND TV HOUSE LIMITED
255 WASHINGTON AVE                  5201 PATRICK HENRY DR                        GAVIN JAMES                             3638 WESTBOURNE GROVE NEWTON RD
PLEASANTVILLE NY 10570              SANTA CLARA CA 95054                         4TH FLOOR 18 BROADWICK STREET           LONDON W2 5SH
                                                                                 LONDON W1F 8HS                          UNITED KINGDOM
                                                                                 UNITED KINGDOM
                                     Case 18-12012-LSS                    Doc 829   Filed 08/28/19               Page 87 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 37 of 125                                                                                                                              08/23/2019 10:14:37 PM
000445P001-1400A-159                 000445S001-1400A-159                             003910P001-1400A-159                        003200P001-1400A-159
FILM FINANCES INC                    FILM FINANCES INC                                FILM FINANCES INC                           FILM FINANCES LOUISIANA LLC
9000 SUNSET BLVD STE 1400            Film Finances Limited                            9000 W SUNSET BLVD                          STEVE RANSOHOFF
WEST HOLLYWOOD CA 90069              James Shirras                                    STE 1400                                    201 ST CHARLES AVE STE 4400
                                     15 Conduit Street                                WEST HOLLYWOOD CA 90069                     NEW ORLEANS LA 70170
                                     LONDON W1S 2XJ
                                     UNITED KINGDOM


001211P002-1400A-159                 001212P001-1400A-159                             001214P001-1400A-159                        000782P001-1400A-159
FILM INDEPENDENT                     FILM SOCIETY OF LINCOLN CENTER INC               FILMBAR                                     FILMDISTRICT PICTURES LLC
5670 WILSHIRE BLVD FL 9              165 WEST 65TH ST                                 90 W VIRGINIA AVE                           1520 2ND ST
LOS ANGELES CA 90036-5679            NEW YORK NY 10023                                PHOENIX AZ 85003                            STE 200
                                                                                                                                  SANTA MONICA CA 90401




003692P001-1400A-159                 003709P001-1400A-159                             003710P001-1400A-159                        003711P001-1400A-159
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND                 FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
TF1 VIDEO SAS                        PT PRIMA CINEMA MULTIMEDIA                       BLUE LANTERN LLC                            BONA ENTERTAINMENT CO LTD
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                         150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                                NEW YORK NY 10011                           NEW YORK NY 10011




003712P001-1400A-159                 003713P001-1400A-159                             003714P001-1400A-159                        003720P001-1400A-159
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND                 FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
FREEMAN FILM TRADE AND FINANCE LTD   INTERCONTINENTAL FILM DISTRIBUTORS HK LTD        VIVA COMMUNICATIONS INC                     APPLAUSE ENTERTAINMENT LIMITED
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                         150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                                NEW YORK NY 10011                           NEW YORK NY 10011




003721P001-1400A-159                 003722P001-1400A-159                             003723P001-1400A-159                        003724P001-1400A-159
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND                 FILMNATION INTERNATIONAL LLC AND            FILMNATION INTERNATIONAL LLC AND
BRAVOS PICTURES LTD                  HBO PACIFIC PARTNERS                             HUAHUA MEDIA CO LTD                         MEDIA FILM INTERNATIONAL
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                         150 WEST 22ND ST 9TH FLR                    150 WEST 22ND ST 9TH FLR
NEW YORK NY 10011                    NEW YORK NY 10011                                NEW YORK NY 10011                           NEW YORK NY 10011




003725P001-1400A-159                 003726P001-1400A-159                             001216P001-1400A-159                        003625P001-1400A-159
FILMNATION INTERNATIONAL LLC AND     FILMNATION INTERNATIONAL LLC AND                 FILMTEKNIK INC                              FILMTRACK INC
MEDIALOG CORP                        OCTOARTS FILMS                                   70 EAST LAKE ST STE 1604                    12001 VENTURA PL STE 500
150 WEST 22ND ST 9TH FLR             150 WEST 22ND ST 9TH FLR                         CHICAGO IL 60601                            STUDIO CITY CA 91604
NEW YORK NY 10011                    NEW YORK NY 10011




001218P001-1400A-159                 001219P001-1400A-159                             001220P001-1400A-159                        001998P001-1400A-159
FILMTRANS INC                        FINE GOLD MUSIC LLC                              FINISH POST                                 FINN PARTNERS INC
2861 CLUB DR                         41 UNION SQUARE WEST #416                        162 COLUMBUS AVE                            301 E 57TH ST
LOS ANGELES CA 90064                 NEW YORK NY 10003                                BOSTON MA 02116                             NEW YORK NY 10022
                            Case 18-12012-LSS                Doc 829   Filed 08/28/19             Page 88 of 175
                                                          Open Road Films, LLC, et al.
                                                                Exhibit Pages

Page # : 38 of 125                                                                                                               08/23/2019 10:14:37 PM
001222P001-1400A-159        001223P001-1400A-159                         003887P001-1400A-159                      001224P001-1400A-159
FIRST UMC PRESCHOOL         FIRSTCOM MUSIC                               FIRSTCOM MUSIC                            FISHBOWL LLC
1008 11TH ST                2110 COLORADO AVE STE 110                    A UNIT OF UNIVERSAL MUSIX Z TUNES LLC     751 N FAIRFAX AVE
SANTA MONICA CA 90403       SANTA MONICA CA 90404                        15035 COLLECTIONS CTR DR                  LOS ANGELES CA 90046
                                                                         CHICAGO IL 60693




000925P001-1400A-159        001225P001-1400A-159                         001620P001-1400A-159                      001420P001-1400A-159
BRUCE WAYNE FISHER          FISHERMAN LABS LLC                           MICHAEL FISK                              JOHN J FITZSIMONS
12 EAST 97TH ST APT 1E      140 PENN ST                                  DBA INTERMARK STRATEGY AND CONSULTING     PO BOX 7996
NEW YORK NY 10029           EL SEGUNDO CA 90245                          8964 DICKS ST                             BRECKENRIDGE CO 80424
                                                                         WEST HOLLYWOOD CA 90069




000721P001-1400A-159        003667P001-1400A-159                         003633P001-1400A-159                      000018P001-1400A-159
FIZZIOLOGY LLC              FIZZIOLOGY LLC                               FLO AND EDDIE INC                         FLORIDA AGENCY FOR WORKFORCE INNOVATION
FILE 1434                   1801 W OLYMPIC BLVD                          1180 SOUTH BEVERLY DR                     DIRECTOR
1801 W OLYMPIC BLVD         PASADENA CA 91199-1434                       STE 510                                   THE CALDWELL BLDG
PASADENA CA 91199-1434                                                   LOS ANGELES CA 90035                      107 EAST MADISON ST STE 100
                                                                                                                   TALLAHASSEE FL 32399



000287P001-1400A-159        000089P001-1400A-159                         000395P001-1400A-159                      002007P001-1400A-159
FLORIDA ATTORNEY GENERAL    FLORIDA DEPT OF ENVIRONMENTAL PROTECTION     FLORIDA STATE                             FLOURISH KLINK
PAM BONDI                   3900 COMMONWEALTH BLVD                       UNCLAIMED PROPERTY DIVISION               511 BEACON ST #8
THE CAPITOL                 MS 49                                        200 EAST GAINES ST                        BOSTON MA 02215
PL-01                       TALLAHASSEE FL 32399                         TALLAHASSEE FL 32399
TALLAHASSEE FL 32399-1050



001226P001-1400A-159        002101P001-1400A-159                         001227P001-1400A-159                      002448P001-1400A-159
FLUFFY SHOP INC             FLUID SOUND                                  FOCUS FEATURES LLC                        GERARD FOLEY
13801 VENTURA BLVD          5111 SANTA FE ST STE H                       1540 2ND ST STE 200                       16A SEAFIELD ROAD
SHERMAN OAKS CA 91423       SAN DIEGO CA 92109                           SANTA MONICA CA 90401                     CLONTARF DUBLIN
                                                                                                                   IRELAND




001228P001-1400A-159        004138P002-1400A-159                         001229P001-1400A-159                      002812P001-1400A-159
FOOJI INC                   FORCE RESIDUALS CA INC                       FORCE RESIDUALS INC                       BROOKE FORD
257 EAST SHORT ST STE 200   A/K/A MEDIA SERVICES                         500 S SEPULVEDA 4TH FL                    ADDRESS INTENTIONALLY OMITTED
LEXINGTON KY 40507          500 S SEPULVEDA BLVD 4TH FL                  LOS ANGELES CA 90049
                            LOS ANGELES CA 90049




001230P001-1400A-159        001231P001-1400A-159                         001233P001-1400A-159                      001235P001-1400A-159
FORM CONSULTANTS INC        FORMOSA GROUP LLC                            FORWARD STYLE LLC                         FOUR BROTHERS DRIVE IN LLC
PO BOX 791515               1132 N VINE ST                               7080 HOLLYWOOD BLVD STE 902               PO BOX 592
SAN ANTONIO TX 78246        LOS ANGELES CA 90038                         LOS ANGELES CA 90028                      AMENIA NY 12501
                                           Case 18-12012-LSS                    Doc 829   Filed 08/28/19             Page 89 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 39 of 125                                                                                                                                      08/23/2019 10:14:37 PM
003201P001-1400A-159                       002014P001-1400A-159                             001238P001-1400A-159                           002068P001-1400A-159
FOX 2000 PICTURES                          FOX FILM CORP                                    FOX SEARCHLIGHT PICTURES INC                   FOXIT SOFTWARE INC
A DIVISION OF 20TH CENTURY FOX FILM CORP   PO BOX 900                                       1211 AVENUE OF THE AMERICA 16TH FL             42840 CHRISTY ST STE 201
LEGAL DEPT                                 KIM SOMBROTTO                                    NEW YORK NY 10036                              FREMONT CA 94538
PO BOX 900                                 407 MAPLE L118
BEVERLY HILLS CA 90213                     BEVERLY HILLS CA 90213



003202P001-1400A-159                       001239P001-1400A-159                             002813P001-1400A-159                           002018P001-1400A-159
FPC SENIOR LENDING 6 LLC                   FR8ME LLC                                        JENNIFER FRADLIN                               FRAGOMEN DEL REY BERNSEN AND LOEWY LLP
FILM PRODUCTION CAPITAL                    8102 NORTON AVE                                  ADDRESS INTENTIONALLY OMITTED                  75 REMITTANCE DR STE # 6072
WILL FRENCH                                LOS ANGELES CA 90046                                                                            CHICAGO IL 60675
100 CONTI ST
NEW ORLEANS LA 70130



001240P001-1400A-159                       002109P001-1400A-159                             001241P001-1400A-159                           001274P001-1400A-159
FRAMEWORK STUDIO LLC                       FRANCHISE TAX BOARD                              FRANCIS POWER                                  GIUSEPPE FRANCO
3535 HAYDEN AVE #300                       PO BOX 942857                                    81-83 RIVINGTON ST #5C                         350 N CANON DR
CULVER CITY CA 90232                       SACRAMENTO CA 94257-0531                         NEW YORK NY 10002                              BEVERLY HILLS CA 90210




001242P001-1400A-159                       001243P001-1400A-159                             001156P001-1400A-159                           002888P001-1400A-159
FRANK PR INC                               FRANKFURT KURNIT KLEIN AND SELZ PC               EMILY ZOE FRANKLIN                             JENNIFER FRASER
15 MAIDEN LN STE 608                       488 MADISON AVE 10TH FL                          3352 BENNETT DR                                ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10038                          NEW YORK NY 10022                                LOS ANGELES CA 90068




002814P001-1400A-159                       001245P001-1400A-159                             001246P001-1400A-159                           001247P001-1400A-159
JO DEE FRECK                               FRED WEHRENBERG CIRCUIT OF THEATRES              FREEDMAN SPORTS PUBLIC RELATIONS               FREEFORM DBA DISNEY ABC CABLE NETWORKS GROUP
ADDRESS INTENTIONALLY OMITTED              12800 MANCHESTER RD                              1833 COMSTOCK AVE                              PO BOX 732871
                                           SAINT LOUIS MO 63131                             LOS ANGELES CA 90025                           DALLAS TX 75373




001248P001-1400A-159                       003203P001-1400A-159                             003715P001-1400A-159                           002442P001-1400A-159
FREEMAN AUDIO VISUAL SOLUTIONS INC         FREEMAN FILM TRADE AND FINANCE LTD               FREEWAY CAM BV AND STICHTING FREEWAY CUSTODY   FREEWAY ENTERTAINMENT KFT
PO BOX 660613                              TRIDENT CHAMBERS                                 134 PETER ST STE 700                           12 ANDRASSY UT
DALLAS TX 75266                            MARY BOLLER                                      TORONTO ON M5V 2H2                             1061BUDAPEST
                                           PO BOX 146                                       CANADA                                         HUNGARY
                                           ROAD TOWN
                                           TORTOLA
                                           BRITISH VIRGIN ISLANDS
003204P001-1400A-159                       002815P001-1400A-159                             002052P001-1400A-159                           002897P001-1400A-159
FREEWAY ENTERTAINMENT KFT                  ROB FRIEDMAN                                     ROBERT FRIEDMAN                                SANDY FRIEDMAN
KATALIN CSER                               ADDRESS INTENTIONALLY OMITTED                    289 N HOMEWOOD RD                              ADDRESS INTENTIONALLY OMITTED
ANDRASSY UT 12                                                                              LOS ANGELES CA 90049
BUDAPEST 1061
HUNGARY
                                             Case 18-12012-LSS                  Doc 829    Filed 08/28/19            Page 90 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 40 of 125                                                                                                                                  08/23/2019 10:14:37 PM
002562P001-1400A-159                         001250P001-1400A-159                            001251P001-1400A-159                     000502P001-1400A-159
FRIENDS OF THE CENTER                        FRONTERA PRODUCTIONS                            FTF TACTICS LLC                          FTI CONSULTING
LA GAY AND LESBIAN CENTER DEVELOPMENT DEPT   6219 CORONA NE                                  24307 MAGIC MOUNTAIN PKWY 434            PO BOX 418178
1625 N SCHRADER BLVD                         ALBUQUERQUE NM 87113                            VALENCIA CA 91355                        BOSTON MA 02241-8178
LOS ANGELES CA 90028




003914P001-1400A-159                         002274P001-1400A-159                            001252P001-1400A-159                     002771P001-1400A-159
FTI CONSULTING INC                           SCOTT FUJITA                                    FULLSCREEN INC                           FULLSCREEN INC
350 S GRAND AVE                              27350 UPPER FORTY DR                            12180 MILLENIUM DR                       12180 MILLENNIUM DR
STE 3000                                     CARMEL VALLEY CA 93924                          LOS ANGELES CA 90094                     PLAYA VISTA CA 90094
LOS ANGELES CA 90071




001253P001-1400A-159                         002130P001-1400A-159                            002545P001-1400A-159                     002753P001-1400A-159
FURIOUS FX                                   FURLINGER CINEMA SVC                            ALEJANDRO FURTH                          FUSION LOGISTICS
120 W CYPRESS AVE                            PLAZA THEATRES                                  4436 FRANKLIN AVE APT 206                NW 6355
BURBANK CA 91502                             1049 PONCE DE LEON AVE NE                       LOS ANGELES CA 90027                     PO BOX 1450
                                             ATLANTA GA 30307                                                                         MINNEAPOLIS MN 55485




003683P001-1400A-159                         002537P001-1400A-159                            001254P001-1400A-159                     001255P001-1400A-159
FUSION LOGISTICS                             FUZE ARTZ LLC                                   G5 TINT SHOP AND WINDOW COVERS           GAD COHEN INC
PO BOX 1450                                  12400 WILSHIRE BLVD                             2207 WEST VLY BLVD                       94 8TH AVE
MINNEAPOLIS MN 55485                         STE 400                                         ALHAMBRA CA 91803                        NEW YORK NY 10011
                                             LOS ANGELES CA 90025




001433P001-1400A-159                         002176P001-1400A-159                            001552P001-1400A-159                     001256P001-1400A-159
JOSH GAD                                     GAINER ENTERTAINMENT INC F S O STEVE GAINER     LUSINE GALADJIAN                         GALAXY THEATRES LLC
10556 CLARKSON RD                            JASAN PAGNI WME                                 15945 HARTLAND ST                        15060 VENTURA BLVD 350
LOS ANGELES CA 90064                         9601 WILSHIRE BLVD 3RD FL                       LAKE BALBOA CA 91406                     SHERMAN OAKS CA 91403
                                             BEVERLY HILLS CA 90210




002151P001-1400A-159                         001257P001-1400A-159                            002816P001-1400A-159                     002817P001-1400A-159
CHRISTOPHER GARCIA                           GARRETT WHOOSH LLC                              LINDA GARRIS                             ADRIENNE GARY
DBA CAPITAL SIGNS                            4233 FARMDALE AVE                               ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
1823 W ANDERSON LN                           STUDIO CITY CA 91604
AUSTIN TX 78757




000552P002-1400A-159                         001258P001-1400A-159                            001259P001-1400A-159                     001023P001-1400A-159
GAS CO                                       GASLAMP THEATRES LLC                            GASTON NUNES                             CORINE GATTI
PO BOX C                                     189 SECOND AVE STE 2S                           756 MURTLE AVE APT 4F                    213 HOLBROOK ARCH
MONTEREY PARK CA 91756-5111                  NEW YORK NY 10003                               BROOKLYN NY 11206                        SUFFOLK VA 23434
                                     Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 91 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 41 of 125                                                                                                                        08/23/2019 10:14:37 PM
002401P001-1400A-159                 003851P001-1400A-159                         001260P001-1400A-159                       002135P001-1400A-159
GAUMONT                              GAUMONT SA                                   GAVIN DE BECKER AND ASSOCIATES LP          GBS USA INC
30 AVENUE CHARLES DE GAULL           30 AVENUE CHARLES DE GAULL                   11684 VENTURA BLVD #440                    FTB: GBS USA INC
NEUILLY -SUR-SEINE 92200             NEUILLY -SUR-SEINE 92200                     STUDIO CITY CA 91604                       BMO HARRIS BANK NA
FRANCE                               FRANCE                                                                                  XEROX PROCESSING SUITE 115
                                                                                                                             LOCKBOX 675018
                                                                                                                             DALLAS TX 75230


003648P001-1400A-159                 003191P001-1400A-159                         003727P001-1400A-159                       001262P001-1400A-159
GDC DIGITAL CINEMA NETWORK USA LLC   GEM ENTERTAINMENT KFT                        GEM ENTERTAINMENT KFT                      GEMMY INDUSTRIES CORP
1016 W MAGNOLIA BLVD                 TEREZ KRT 46                                 TERÉZ KRT 46                               117 WRANGLER DR STE 100
BURBANK CA 91506                     1066 BUDAPEST                                BUDAPEST H-1066                            COPPELL TX 75019
                                     HUNGARY                                      HUNGARY




002729P001-1400A-159                 002927P001-1400A-159                         001263P001-1400A-159                       001264P001-1400A-159
GEMSTAR LIMOUSINE SVC INC            SARAH GENAZZANI                              GEORGE AND LEONA PRODUCTIONS INC           GEORGE LOIS LLC
GEMSTAR LIMOUSINE SVC                ADDRESS INTENTIONALLY OMITTED                10866 WILSHIRE BLVD 10TH FLR               37 WEST 12TH ST APT 3A
28955 PACIFIC COAST HWY                                                           LOS ANGELES CA 90024                       NEW YORK NY 10011
MALIBU CA 90265




001618P001-1400A-159                 000288P001-1400A-159                         000019P001-1400A-159                       000090P001-1400A-159
MICHAEL GEORGE                       GEORGIA ATTORNEY GENERAL                     GEORGIA DEPT OF LABOR                      GEORGIA DEPT OF NATURAL RESOURSES
419 N LARCHMONT BLVD #292            CHRIS CARR                                   COMMISSIONER                               ENVIRONMENTAL PROTECTION DIVISION
LOS ANGELES CA 90004                 40 CAPITAL SQUARE SW                         SUSSEX PL RM 600                           2 MARTIN LUTHER KING JR DR SE
                                     ATLANTA GA 30334-1300                        148 ANDREW YOUNG INTERNATIONAL BLVD NE     STE 1152 EAST TOWER
                                                                                  ATLANTA GA 30303                           ATLANTA GA 30334



000091P001-1400A-159                 000396P001-1400A-159                         000539P001-1400A-159                       000177P001-1400A-159
GEORGIA DEPT OF NATURAL RESOURSES    GEORGIA DEPT OF REVENUE                      GEORGIA DEPT OF REVENUE                    GEORGIA DEPT OF REVENUE NE
COMMISIONER'S OFFICE                 UNCLAIMED PROPERTY PROGRAM                   PO BOX 740239                              1800 CENTURY CENTER BLVD
2 MARTIN LUTHER KING JR DR SE        4245 INTERNATIONAL PK                        ATLANTA GA 30374-0239                      ATLANTA GA 30345
STE 1152 EAST TOWER                  STE A
ATLANTA GA 30334                     HAPEVILLE GA 30354



001265P001-1400A-159                 002889P001-1400A-159                         001843P001-1400A-159                       001267P001-1400A-159
GEORGIA THEATRE CO II                BOBBY GERBER                                 ROBERT GERBER                              GETTY IMAGES CHICAGO
50 CINEMA LN                         ADDRESS INTENTIONALLY OMITTED                7031 PASADENA AVE                          122 S MICHIGAN AVE STE 900
SAINT SIMONS ISLAND GA 31522                                                      DALLAS TX 75214                            CHICAGO IL 60603




001268P001-1400A-159                 001269P001-1400A-159                         003756P001-1400A-159                       001426P001-1400A-159
GETTY IMAGES INC                     GFM LLC DBA THE GROVE                        GHOSTWRITER MUSIC LLC                      JON GIARDIELLO
PO BOX 953604                        101 THE GROVE DR                             26910 CUATRO MI LPAS ST                    436 CORONADO TER APT 5
SAINT LOUIS MO 63195                 LOS ANGELES CA 90036                         VALENCIA CA 91354                          LOS ANGELES CA 90026
                                   Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 92 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 42 of 125                                                                                                                    08/23/2019 10:14:37 PM
003647P001-1400A-159               001386P001-1400A-159                         000517P001-1400A-159                     002387P001-1400A-159
GIARONOMO PRODUCTIONS INC          JAMES PATRICK GIBBONS                        GIBSON DUNN AND CRUTCHER LLP             ANITA GIBSON
1501 BROADWAY                      2655 KELTON AVE                              PO BOX 840723                            378 LANTANA AVE
STE 705                            LOS ANGELES CA 90064                         LOS ANGELES CA 90084-0723                ENGLEWOOD NJ 07631
NEW YORK NY 10036




001272P001-1400A-159               003989P001-1400A-159                         002677P001-1400A-159                     004051P001-1400A-159
GILGAMESH INTERNATIONAL LTD        GIMLET MEDIA                                 GINSBERG LIBBY LLC                       GLASER WEIL FINK HOWARD AVCHEN AND
13801 VENTURA BLVD                 92 3RD ST                                    BINDER AND CO                            SHAPIRO LLP
SHERMAN OAKS CA 91423              BROOKLYN NY 11231                            9000 SUNSET BLVD STE 1250                10250 CONSTELLATION BLVD
                                                                                LOS ANGELES CA 90069                     19TH FL
                                                                                                                         LOS ANGELES CA 90067



000508P002-1400A-159               000841P001-1400A-159                         001275P001-1400A-159                     001497P001-1400A-159
GLASER WEIL LLP                    AMANDA GLASSMAN                              GLASSNOTE ENTERTAINMENT GROUP LLC        LAURENCE D GLEASON
GARLAND A KELLEY                   40 PINNACLE MOUNTAIN RD                      2220 COLORADO AVE                        3375 BARHAM BLVD
10250 CONSTELLATION BLVD 19TH FL   SIMSBURY CT 06070                            SANTA MONICA CA 90404                    LOS ANGELES CA 90068
LOS ANGELES CA 90067




001276P001-1400A-159               002205P001-1400A-159                         003904P001-1400A-159                     001277P001-1400A-159
GLENWOOD ARTS                      SARA GLICK                                   GLICKFELD FIELDS AND JACOBSON LLP        GLOBAL ENTERTAINMENT SECURITY INC
3859 WEST 95TH ST                  291 LINCON PL B7                             LAWRENCE M JACOBSON                      3625 E THOUSAND OAKS BLVD 202
SHAWNEE MISSION KS 66206           BROOKLYN NY 11238                            8383 WILSHIRE BLVD STE 341               THOUSAND OAKS CA 91362
                                                                                BEVERLY HILLS CA 90211




002977P001-1400A-159               002973P001-1400A-159                         002969P001-1400A-159                     001956P001-1400A-159
GLOBAL ROAD ENTERTAINMENT LLC      GLOBAL ROAD ENTERTAINMENT TELEVISION LLC     GLOBAL ROAD INTERNATIONAL LIMITED        GLOBAL STAR TECHNOLOGY
2049 CENTURY PK EAST               2049 CENTURY PK EAST                         2049 CENTURY PK EAST                     13043 166TH ST
4TH FL                             4TH FL                                       4TH FL                                   CERRITOS CA 90703
LOS ANGELES CA 90067               LOS ANGELES CA 90067                         LOS ANGELES CA 90067




001278P001-1400A-159               001297P001-1400A-159                         002066P001-1400A-159                     001999P001-1400A-159
GLOBE SOFTWARE NORTH AMERICA       GREENBERG GLUSKER                            GREENBERG GLUSKER                        GOBUYSIDE INC
624 MAIN AVE STE 4                 PAYMENT PROCESSING                           1900 AVENUE OF THE STARS STE 2100        477 MADISON AVE 6TH FL
FARGO ND 58103                     DEPT LA24047                                 LOS ANGELES CA 90067-4590                NEW YORK NY 10022
                                   PASADENA CA 91185




001994P001-1400A-159               001279P001-1400A-159                         002924P001-1400A-159                     001502P001-1400A-159
GODADDY                            GOETHE-INSTITUT WASHINGTON                   JAMES GOLD                               LISA GOLDBERG
14455 NORTH HAYDEN RD STE 219      812 SEVENTH ST NW                            ADDRESS INTENTIONALLY OMITTED            2106 REDCLIFF ST
SCOTTSDALE AZ 85260-6993           WASHINGTON DC 20001                                                                   LOS ANGELES CA 90039
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 93 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 43 of 125                                                                                                                    08/23/2019 10:14:37 PM
000661P002-1400A-159            001679P003-1400A-159                         001281P001-1400A-159                       001573P001-1400A-159
GOLDEN SPIKE PRODUCTIONS INC    NATALIE GOLDFINGER                           GOLDRUN CORP                               MARCOS A GONZALES
SHEDLER AND COHEN               3 BASCOM ST                                  132 E 28TH ST                              205 MAINE ST
685 3 RD AVE FL 4               IRVINE CA 92612-2128                         NEW YORK NY 10016                          JEFFERSON LA 70121
NEW YORK NY 10017-8408




001144P001-1400A-159            001282P001-1400A-159                         003598P001-1400A-159                       002954P001-1400A-159
ELENA GONZALEZ                  GOOD DARTS LLC                               GOOD FILMS ENTERPRISE LLC                  GOOD FILMS ENTERPRISES LLC
10140 MOUNTAIN AVE # 102        2238 CLOVERFIELD BLVD                        124 SOUTH LASKY DR                         MIRIAM SEGAL
TUJUNGA CA 91042                SANTA MONICA CA 90405                        BEVERLY HILLS CA 90212                     124 SOUTH LASKY DR
                                                                                                                        BEVERLY HILLS CA 90212




001287P001-1400A-159            002884P001-1400A-159                         001283P001-1400A-159                       003952P001-1400A-159
GOOD FILMS PRODUCTIONS US INC   CATHERINE GOODE                              GOODRICH QUALITY THEATERS INC              GOOGLE
124 S LASKY DR STE 220          ADDRESS INTENTIONALLY OMITTED                4417 BROADMOOR                             1600 AMPHITHEATRE PKWY
BEVERLY HILLS CA 90212                                                       GRAND RAPIDS MI 49512                      MOUNTAIN VIEW CA 94043




000769P001-1400A-159            003896P002-1400A-159                         001616P001-1400A-159                       002092P001-1400A-159
GOOGLE INC                      GOOGLE INC                                   MICHAEL C GORDON                           CHRISTIAN PETER GOSSETT
DEPT 33654                      PO BOX 39000                                 8141 FARRALONE AVE                         918 N PASS AVE
PO BOX 39000                    SAN FRANCISCO CA 94139                       CANOGA PARK CA 91304                       BURBANK CA 91505
SAN FRANCISCO CA 94139




001284P001-1400A-159            001285P001-1400A-159                         001288P001-1400A-159                       001289P001-1400A-159
GR ENTERTAINMENT INC            GRACE HILL MEDIA                             GRADIENT EFFECTS                           GRAND CINEMAS LLC
8295 S LA CIENEGA BLVD          12211 HUSTON ST                              4120 DEL REY AVE                           4690 N ORACLE RD
INGLEWOOD CA 90301              VALLEY VILLAGE CA 91607                      MARINA DEL REY CA 90292                    TUCSON AZ 85705




001291P001-1400A-159            001292P001-1400A-159                         001293P001-1400A-159                       002102P001-1400A-159
GRANDSON LLC                    GRANITE PRODUCTIONS                          GRAVILLIS INC                              GRAY MATTER LLC
10000 VENICE BLVD               29846 TRIUNFO DR                             4250 WILSHIRE BLVD 2ND FLR                 65 PALATINE STE 410
CULVER CITY CA 90232            AGOURA HILLS CA 91301                        LOS ANGELES CA 90010                       IRVINE CA 92612




002983P001-1400A-159            002410P001-1400A-159                         000401P001-1400A-159                       000710P001-1400A-159
GRE PUERTO RICO LLC             GREAT BOWERY (UK) LIMITED                    GREAT IOWA TREASURE HUNT                   GREAT RENTALS LLC
2049 CENTURY PK EAST            7-10 CHANDOS STREET                          UNCLAIMED PROPERTY DIVISION                BRONSON CALDER
4TH FL                          LONDON                                       LUCAS STATE OFFICE BLDG                    PO BOX 3325
LOS ANGELES CA 90067            UNITED KINGDOM                               1ST FL                                     PARK CITY UT 84060
                                                                             DES MOINES IA 50319
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 94 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 44 of 125                                                                                                                   08/23/2019 10:14:37 PM
001294P001-1400A-159            000510P001-1400A-159                         001296P001-1400A-159                       001298P001-1400A-159
GREAT-WEST RETIREMENT SVC       GREEN HASSON AND JANKS LLP                   GREEN HILLS THEATER                        GREENBERG TRAURIG GERMANY LLP
PO BOX 173764                   10990 WILSHIRE BLVD 16TH FL                  3815 GREEN HILLS VLG DR                    8400 NW 36TH ST 400
DENVER CO 80217                 LOS ANGELES CA 90024                         NASHVILLE TN 37215                         MIAMI FL 33166




000514P001-1400A-159            002042P001-1400A-159                         002073P001-1400A-159                       002663P001-1400A-159
GREENBERG TRAURIG LLP           LANA GREENBERG                               GREENHAUS GFX INC                          GRID AGENCY INC
1840 CENTURY PK EAST STE 1900   3755 MENTONE AVE APT 8                       3839 MAIN ST                               1901 AVE OF THE STARS
LOS ANGELES CA 90067            LOS ANGELES CA 90034                         CULVER CITY CA 90232                       STE 1050
                                                                                                                        LOS ANGELES CA 90067




001454P001-1400A-159            002554P001-1400A-159                         001300P001-1400A-159                       000914P001-1400A-159
KAVION GRIFFITH                 TIMOTHY MICHAEL GRIMES                       GROOVEWORX LLC                             BRIAN GROSS
4722 LANKERSHIM BLVD            1407 N HOBART BLVD 2                         1200 CHICKORY LN                           6633 W 6TH ST
NORTH HOLLYWOOD CA 91602        LOS ANGELES CA 90027                         LOS ANGELES CA 90049                       LOS ANGELES CA 90048




002818P001-1400A-159            003157P001-1400A-159                         003157S001-1400A-159                       001301P001-1400A-159
WILLIAM GRUENBERG               GSP FLUFFY MOVIE LLC                         GSP FLUFFY MOVIE LLC                       GSS SECURITY SVC INC
ADDRESS INTENTIONALLY OMITTED   4000 WARNER BLVD                             LOEB & LOEB                                20 WEST 22ND ST STE 514
                                BURBANK CA 91522                             SUSAN Z. WILLIAMS                          NEW YORK NY 10010
                                                                             10100 SANTA MONICA BLVD
                                                                             LOS ANGELES CA 90067



001302P001-1400A-159            001303P001-1400A-159                         001957P001-1400A-159                       001844P001-1400A-159
GST                             GTMC                                         GUARDIAN LIFE INSURANCE                    ROBERT GUERINGER
13043 166TH ST                  123 2ND AVE NE                               PO BOX 677458                              5333 BALBOA BLVD APT 238
CERRITIOS CA 90703              CAMBRIDGE MN 55008                           DALLAS TX 75267-7458                       ENCINO CA 91316




002412P001-1400A-159            002819P001-1400A-159                         002072P001-1400A-159                       002048P001-1400A-159
JASON GUERRASIO                 PHIL GURIN                                   JOSHUA GUTFREUND                           GUTS AND GLORY CREATIVE AGENCY LLC
85 PARK AVE                     ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED              329 S LA JOLLA AVE
UNIT 109                                                                                                                LOS ANGELES CA 90048
GLEN RIDGE NJ 07028




002069P001-1400A-159            001304P001-1400A-159                         001305P001-1400A-159                       001306P001-1400A-159
GUTTMAN ASSOCIATES              GUY SCOTT BOWLES                             H2H INC DBA FORT CINEMA                    HACKER DOUGLAS AND CO LLP
118 S BEVERLY DR                7027 RUBIO AVE                               224 WEST 18TH ST                           1900 AVENUE OF THE STARS STE 1850
STE 201                         VAN NUYS CA 91406                            FORT SCOTT KS 66701                        LOS ANGELES CA 90067
BEVERLY HILLS CA 90212
                                Case 18-12012-LSS                 Doc 829   Filed 08/28/19            Page 95 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 45 of 125                                                                                                                  08/23/2019 10:14:37 PM
001307P001-1400A-159            000869P001-1400A-159                          002992P001-1400A-159                     001308P001-1400A-159
HAIM PRODUCTIONS                WILLIAM W HALLENBECK JR                       HALLMARK SPECIALTY INSURANCE CO          HAMILTON THEATER LLC
4941 AGNES AVE                  1105 ABBEYS WAY                               7550 IH-10 WEST                          7 LEBANON ST
VALLEY VILLAGE CA 91607         TAMPA FL 33602                                14TH FL                                  HAMILTON NY 13346
                                                                              SAN ANTONIO TX 78229




002441P001-1400A-159            001309P001-1400A-159                          001460P002-1400A-159                     003158P002-1400A-159
JAKE HAMILTON                   HAMMERLAND MUSIC                              KELLI E HANSON                           HAPPY PILL DISTRIBUTION LLC
9800 PAGEWOOD LN                3585 S VERMONT AVE 7367                       9458 69TH ST S                           ENDGAME ENTERTAINMENT
APT 2503                        LOS ANGELES CA 90007                          COTTAGE GROVE MN 55016-1402              9696 WILSHIRE BLVD
HOUSTON TX 77042                                                                                                       3RD FLR
                                                                                                                       BEVERLY HILLS CA 90212



003618P001-1400A-159            003192P001-1400A-159                          001310P001-1400A-159                     001809P001-1400A-159
HAPPY PILL DISTRIBUTION LLC     HAPPY PILL PRODUCTIONS LLC                    HAPPY SHARK INC                          HARDY (RAYMOND
9100 WILSHIRE BLVD STE 100W     GREGORY SCHENZ                                665 EAST CHANNEL RD                      1029 NESTLING DR
BEVERLY HILLS CA 90212          9100 WILSHIRE BLVD 100W                       SANTA MONICA CA 90402                    LAWRENCEVILLE GA 30045
                                BEVERLY HILLS CA 90212




001311P001-1400A-159            000648P001-1400A-159                          001312P001-1400A-159                     001313P001-1400A-159
HARKINS REEL DEALS LLC          SALLY HARLOR                                  HARMONY DISTRIBUTION MUSIC               HARMONY GOLD USA INC
7511 E MCDONALD DR              204 WEST 140TH ST APT 5D                      22636 DEMASIA                            7655 W SUNSET BLVD
SCOTTSDALE AZ 85250             NEW YORK NY 10030                             MISSION VIEJO CA 92691                   LOS ANGELES CA 90046




001993P001-1400A-159            002000P001-1400A-159                          001912P001-1400A-159                     000964P001-1400A-159
HARNEY WESTWOOD AND RIEGLES     HARNEYS SVC (CAYMAN) LIMITED                  HARRELL ENTERTAINMENT LLC                CHARLES HART
103 SOUTH CHURCH ST             103 SOUTH CHURCH ST                           CREDLE AND ASSOC PLLC                    438 TOWNE HILL RD
PO BOX 1240 4TH FL HARBOUR PL   PO BOX 10240 4TH FL HARBOUR PL                818 N DOHENY DR                          MONTPELIER VT 05602
GRAND CAYMAN                    GRAND CAYMAN KY1-1002                         WEST HOLLYWOOD CA 90069
CAYMAN ISLANDS                  CAYMAN ISLANDS



003000P001-1400A-159            002708P001-1400A-159                          001326P001-1400A-159                     000857P001-1400A-159
HARTFORD FIRE INSURANCE CO      MADISON HARTSTEIN                             HILARY HATTENBACH                        BRAD HAUGEN
COMPLAINCE DEPT                 1574 SOUTH BUNDY DR                           1534 MURRAY CIR                          4219 LAURELGROVE AVE
2 PARK AVE                      LOS ANGELES CA 90025                          LOS ANGELES CA 90026                     STUDIO CITY CA 91604
5TH FL
NEW YORK NY 10016



001508P001-1400A-159            001314P001-1400A-159                          000289P001-1400A-159                     000021P001-1400A-159
LEE HAUGEN                      HAVEN CREATIVE INC                            HAWAII ATTORNEY GENERAL                  HAWAII DEPT OF LABOR AND INDUSTRIAL RELATIONS
28926 SILVERSMITH DR            6475 W PACIFIC COAST HWY 386                  RUSSELL SUZUKI                           DIRECTOR
VALENCIA CA 91354               LONG BEACH CA 90803                           425 QUEEN ST                             830 PUNCHBOWL ST
                                                                              HONOLULU HI 96813                        HONOLULU HI 96813
                                            Case 18-12012-LSS                   Doc 829   Filed 08/28/19              Page 96 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 46 of 125                                                                                                                                  08/23/2019 10:14:37 PM
000092P001-1400A-159                        000093P001-1400A-159                            001315P001-1400A-159                       002266P001-1400A-159
HAWAII DEPT OF LAND AND NATURAL RESOURCES   HAWAII OFFICE OF ENVIRONMENTAL                  HAYACHIRA MENDEZ                           KERRY HAYES
KALANIMOKU BLDG                             QUALITY CONTROL                                 1016 S ORANGE DR                           318 WILLOW AVE
1151 PUNCHBOWL ST                           235 SOUTH BERETANIA ST                          LOS ANGELES CA 90019                       TORONTO ON M4E 3K7
HONOLULU HI 96813                           STE 702                                                                                    CANADA
                                            HONOLULU HI 96813



001408P001-1400A-159                        001316P001-1400A-159                            001958P001-1400A-159                       001317P001-1400A-159
JESSICA SUSIE HAYSAKA                       HAZARD PAY PRODUCTION INC                       HAZELTON HOTEL                             HAZMAT MEDIA INC
2449 CHEREMOYA AVE                          507 E ANNIE ST                                  118 YORKVILLE AVE                          120 NORTH ROBERTSON BLVD PLZ M
LOS ANGELES CA 90068                        AUSTIN TX 78704                                 TORONTO ON M5R 1C2                         LOS ANGELES CA 90048
                                                                                            CANADA




003205P001-1400A-159                        003205S001-1400A-159                            002041P002-1400A-159                       003800P001-1400A-159
HBO PACIFIC PARTNERS VOF                    HBO PACIFIC PARTNERS VOF                        HDK MEDIA                                  HEAVYWHITE INC
SECRETARY                                   HOME BOX OFFICE SINGAPORE PTE LTD               2684 LACY ST APT 209                       120 N TOPANGA CANYON BVLD STE 111
ZEELANDIA OFFICE PARK                       JUNE TAN                                        LOS ANGELES CA 90031-1975                  TOPANGA CA 90290
KAYA WFG JOMBI                              151 LORONG CHUAN #04-05
MENSING 14 2ND FLOOR                        NEW TECH PARK 556741
WILLEMSTAD                                  SINGAPORE
CURACAO
002428P001-1400A-159                        002820P001-1400A-159                            002550P003-1400A-159                       002167P001-1400A-159
SASCHA HECKS                                BERNIE HEINZE                                   HELAVANNA PRODUCTIONS                      STEVE HENDRY
48 4TH ST                                   ADDRESS INTENTIONALLY OMITTED                   RY RUSSO-YOUNG                             246 PECK DR
HERMOSA BEACH CA 90254                                                                      613 FRONTENAC AVE                          BEVERLY HILLS CA 90212
                                                                                            LOS ANGELES CA 90065-3953




002821P001-1400A-159                        001318P001-1400A-159                            001431P001-1400A-159                       002906P001-1400A-159
TRAVIS HENNING                              HENRIK ANTON KNUDSEN JR                         JOSE C HERNANDEZ                           LOUISE HESELTINE
ADDRESS INTENTIONALLY OMITTED               410 N ROSSMORE AVE 404                          6243 PINE CREST DR                         ADDRESS INTENTIONALLY OMITTED
                                            LOS ANGELES CA 90004                            LOS ANGELES CA 90042




001319P001-1400A-159                        001320P001-1400A-159                            001321P001-1400A-159                       001322P001-1400A-159
HETTINGER THEATER FOUNDATION INC            HEY SKIMO MUSIC                                 HEYDAY MEDIA GROUP                         HFPA
PO BOX 483                                  1901 AVENUE OF THE STARS STE 700                PO BOX 65947                               646 N ROBERTSON BLVD
HETTINGER ND 58639                          LOS ANGELES CA 90067                            LOS ANGELES CA 90065                       WEST HOLLYWOOD CA 90069




001323P001-1400A-159                        001325P001-1400A-159                            000898P001-1400A-159                       002030P001-1400A-159
HI POINTE THEATRE LLC                       HIGHLAND TWIN CINEMA                            HIGHROAD MEDIA INC                         BRYAN EDWARD HILL
1005 MCCAUSLAND AVE                         PO BOX 43                                       10 UNIVERSAL CITY PLZ                      232 EAST 2ND ST #435
SAINT LOUIS MO 63117                        HARDY AR 72542                                  STE 2000                                   LOS ANGELES CA 90012
                                                                                            UNIVERSAL CITY CA 91608
                                   Case 18-12012-LSS                    Doc 829   Filed 08/28/19            Page 97 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 47 of 125                                                                                                                       08/23/2019 10:14:37 PM
003261P001-1400A-159               001018P001-1400A-159                             001327P001-1400A-159                     002657P001-1400A-159
HILLER LAW LLC                     CONRAD HILTON                                    HILTZIK STRATEGIES                       SUZANNE HINES
ADAM HILLER                        4842 SYLMAR AVE                                  381 PARK AVE SOUTH # 1201                12532 MATTESON AVE
1500 N FRENCH ST 2ND FL            SHERMAN OAKS CA 91423                            NEW YORK NY 10016                        LOS ANGELES CA 90066
WILMINGTON DE 19801




001328P001-1400A-159               002990P001-1400A-159                             001329P001-1400A-159                     000484P001-1400A-159
HIROMI ANDO                        HISCOX INSURANCY CO INC                          HITE PUBLISHING                          HOGAN LOVELLS US LLP
205 WEST END AVE 27W               104 SOUTH MICHIGAN AVE                           1976 S LA CIENEGA BLVD 256               1601 WEWATTA ST STE 900
NEW YORK NY 10023                  STE 600                                          LOS ANGELES CA 90034                     DENVER CO 80202
                                   CHICAGO IL 60603




001330P001-1400A-159               000797P001-1400A-159                             001333P001-1400A-159                     001331P001-1400A-159
HOLLYWOOD 20 CINEMA                HOLLYWOOD AWARDS LLC                             HOLLYWOOD FOREIGN PRESS ASSOCIATION      HOLLYWOOD RECORDS
PO BOX 100                         C O DICK CLARK PRODUCTIONS INC                   646 N ROBERTSON BLVD                     500 S BUENA VISTA ST
CORDOVA TN 38088                   2900 OLYMPIC BLVD 2ND FL                         WEST HOLLYWOOD CA 90069                  BURBANK CA 91521-3065
                                   SANTA MONICA CA 90404




001332P001-1400A-159               002058P001-1400A-159                             001334P001-1400A-159                     003193P001-1400A-159
HOLLYWOOD SOFTWARE INC             HOLTHOUSE CARLIN AND VAN TRIGT LLP               HOMEBREW                                 HOMEFRONT PRODUCTIONS INC
PO BOX 740916                      11444 W OLYMPIC BLVD FL11                        2550 NORTH HOLLYWOOD WAY STE 600         6423 WILSHIRE BLVD
LOS ANGELES CA 90074               LOS ANGELES CA 90064                             BURBANK CA 91505                         LOS ANGELES CA 90048




001335P002-1400A-159               001336P001-1400A-159                             002713P001-1400A-159                     003607P001-1400A-159
HOMESTEAD PRODUCTIONS              HONEY ARTISTS                                    HOST PRODUCTIONS LLC                     HOST THE FILM HOLDINGS LLC
815 N FAIRVIEW ST                  71 WEST 23RD ST STE 302                          RICE GORTON PICTURES                     1888 CENTURY PK EAST
BURBANK CA 91505-3004              NEW YORK NY 10010                                2870 LOS FELIZ PL 301                    STE 1540
                                                                                    LOS ANGELES CA 90039                     LOS ANGELES CA 90067




002477P001-1400A-159               002956P001-1400A-159                             002822P001-1400A-159                     001107P001-1400A-159
HOTEL ARTEMIS LIMITED              HOTEL ARTEMIS LIMITED                            SATINE HOVYAN                            DUSTIN HOWARD
49 NEAL ST                         BUSINESS AND LEGAL AFFAIRS                       ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
LONDON WC2H 9PZ                    49 NEAL ST
UNITED KINGDOM                     LONDON WC2H 9PZ
                                   UNITED KINGDOM



002238P001-1400A-159               000894P001-1400A-159                             003208P001-1400A-159                     001337P001-1400A-159
JAMES NEWTON HOWARD                HOWE RECORDS LLC                                 HUAHUA MEDIA CO LIMITED                  HUDLIN ENTERTAINMENT
C O GORFAINE SCHWARTZ AGENCY INC   239 ROUTE 17                                     KEITH DU                                 369 SOUTH DOHENY DR
411 W ALAMEDA AVE STE 509          PO BOX 836                                       C2 5TH FLOOR HONG KONG TRADE CENTER      BEVERLY HILLS CA 90211
BURBANK CA 91505                   TUXEDO PARK NY 10987                             161-167 DES VOEUX RD
                                                                                    CENTRAL AND WESTERN HONG KONG
                                                                                    CHINA
                                Case 18-12012-LSS                  Doc 829   Filed 08/28/19              Page 98 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 48 of 125                                                                                                                     08/23/2019 10:14:37 PM
001338P002-1400A-159            003968P001-1400A-159                           000471P001-1400A-159                        001339P002-1400A-159
HUDSON OAKS THEATRE LLC         HULU                                           HUMANA INSURANCE CO                         HUNDRED STORIES LLC
335 COCHRAN RD                  2500 BROADWAY                                  PO BOX 3024                                 122 E 55TH ST FL 4
WEATHERFORD TX 76085-6849       SANTA MONICA CA 90404                          MILWAUKEE WI 53201-3024                     NEW YORK NY 10022-4544




001592P001-1400A-159            001340P001-1400A-159                           003846P001-1400A-159                        002029P001-1400A-159
MATTHEW DAVID HURWITZ           HYBRID STUDIO                                  HYPER CRUSH INC                             HYUN WOO PARK
148 W HIGHLAND AVE              7505 W 80TH ST                                 30243 CANWOOD ST 227                        247 S HOOVER ST
SIERRA MADRE CA 91024           LOS ANGELES CA 90045                           AGOURA HILLS CA 91301                       LOS ANGELES CA 90004




003767P001-1400A-159            000871P002-1400A-159                           001342P001-1400A-159                        001343P001-1400A-159
I AM OTHER                      ICED TEA WITH LEMON                            ICG SCHOLARSHIP AND PRESERVATION FUND INC   ICM PARTNERS
584 BROADWAY STE 610            DBA ALAMO DRAFTHOUSE CINEMA                    7755 SUNSET BLVD                            10250 CONSTELLATION BLVD
NEW YORK NY 10012               2715 FORRESTER RD                              LOS ANGELES CA 90046                        LOS ANGELES CA 90067
                                TEMPLE TX 76502-4335




000290P001-1400A-159            000345P001-1400A-159                           000094P001-1400A-159                        000022P001-1400A-159
IDAHO ATTORNEY GENERAL          IDAHO ATTORNEY GENERAL'S OFFICE                IDAHO DEPT OF ENVIRONMENTAL QUALITY         IDAHO DEPT OF LABOR
LAWRENCE G WASDEN               CONSUMER PROTECTION UNIT                       1410 N HILTON                               DIRECTOR
700 W JEFFERSON ST              650 WEST STATE ST                              BOISE ID 83706                              317 W MAIN ST
PO BOX 83720                    BOISE ID 83720-0010                                                                        BOISE ID 83735
BOISE ID 83720-1000



000095P001-1400A-159            000178P001-1400A-159                           000398P001-1400A-159                        001344P001-1400A-159
IDAHO DEPT OF WATER RESOURCES   IDAHO STATE TAX COMMISION                      IDAHO STATE TREASURER                       IFACE DIGITAL LLC
322 EAST FRONT ST               PO BOX 36                                      UNCLAIMED PROPERTY DIVISION                 6320 CANOGA AVE #1470
PO BOX 83720                    BOISE ID 83722                                 304 N 8TH ST                                WOODLAND HILLS CA 91367
BOISE ID 83720                                                                 STE 208
                                                                               BOISE ID 83702



001345P001-1400A-159            003697P001-1400A-159                           002206P001-1400A-159                        001346P001-1400A-159
IFC THEATRES LLC                IFC TV LLC                                     IFP                                         IGNITION CREATIVE LLC
11 PENN PLZ 18TH FL             2425 OLYMPIC BLVD                              68 JAY ST #425                              12959 CORAL TREE PL
NEW YORK NY 10001               SANTA MONICA CA 90404                          BROOKLYN NY 11201                           LOS ANGELES CA 90066




001347P001-1400A-159            003981P001-1400A-159                           000291P001-1400A-159                        000346P001-1400A-159
IGNITION PRINT LLC              IHEARTMEDIA INC                                ILLINOIS ATTORNEY GENERAL                   ILLINOIS ATTORNEY GENERAL
12959 CORAL TREE PL             3400 W OLIVE AVE #550                          LISA MADIGAN                                CONSUMER PROTECTION DIVISION
LOS ANGELES CA 90066            BURBANK CA 91505                               JAMES R THOMPSON CENTER                     100 WEST RANDOLPH ST
                                                                               100 W RANDOLPH ST                           CHICAGO IL 60601
                                                                               CHICAGO IL 60601
                                                Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 99 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 49 of 125                                                                                                                                  08/23/2019 10:14:37 PM
000023P001-1400A-159                            000179P001-1400A-159                          000540P001-1400A-159                    000096P001-1400A-159
ILLINOIS DEPT OF LABOR                          ILLINOIS DEPT OF REVENUE                      ILLINOIS DEPT OF REVENUE                ILLINOIS ENVIRONMENTAL PROTECTION AGENCY
DIRECTOR                                        JAMES R THOMPSON CTR CONCOURSE LEVEL          PO BOX 19006                            1021 NORTH GRAND AVE EAST
160 N LASALLE ST                                100 WEST RANDOLPH ST                          SPRINGFIELD IL 62794                    PO BOX 19276
13TH FL STE C-1300                              CHICAGO IL 60601-3274                                                                 SPRINGFIELD IL 62794-9276
CHICAGO IL 60601



000399P001-1400A-159                            002955P002-1400A-159                          003599P002-1400A-159                    000463P002-1400A-159
ILLINOIS STATE TREASURER'S OFFICE               IM GLOBAL FILM FUND LLC                       IM GLOBAL FILM FUND LLC                 IM GLOBAL LLC
UNCLAIMED PROPERTY DIVISION                     STUART F                                      1800 CENTURY PARK EAST                  1800 CENTURY PARK EAST
PO BOX 19495                                    1800 CENTURY PARK EAST                        5TH FLOOR                               5TH FLOOR
SPRINGFIELD IL 62794-9495                       5TH FLOOR                                     LOS ANGELES CA 90067                    LOS ANGELES CA 90067
                                                LOS ANGELES CA 90067



003768P001-1400A-159                            001349P001-1400A-159                          003761P001-1400A-159                    003867P001-1400A-159
IMAGEM HOLDING CORP                             IMAGEM MUSIC                                  IMAGEM PRODUCTION MUSIC LLC             IMAGEM PRODUCTION MUSIC LLC
229 WEST 28TH ST 11TH FL                        229 WEST 28TH ST 11TH FL                      DBA 5 ALARM MUSIC                       44 W GREEN ST
NEW YORK NY 10001                               NEW YORK NY 10001                             3500 W OLIVE AVE STE 810                PASADENA CA 91105
                                                                                              BURBANK CA 91505




000715P001-1400A-159                            001350P001-1400A-159                          000820P001-1400A-159                    000446P001-1400A-159
IMAGEM PRODUCTION MUSIC LLC DBA 5 ALARM MUSIC   IMAGINARY FORCES                              IMAGINE GROUP ENTERTAINMENT LTD         IMG GLOBAL FILM FUND LLC
IMAGEN PRODUCTION                               6526 SUNSET BLVD                              19 CANTONMENT RD                        2049 CENTURY PK EAST 4TH FL
44 W GREEN ST                                   LOS ANGELES CA 90028                          SINGAPORE 89741                         LOS ANGELES CA 90067
PASADENA CA 91105                                                                             SINGAPORE




001351P001-1400A-159                            003209P001-1400A-159                          003694P001-1400A-159                    004043P001-1400A-159
IMMEDIATE MUSIC LLC                             IMPULS PICTURES AG                            IMPULS PICTURES AG                      IN DEMAND LLC
2801 OCEAN PK BLVD 415                          PETER SCHAUMLECHNER                           HINTERBERHSTRASSE 24                    345 HUDSON ST
SANTA MONICA CA 90405                           HINTERBERGSTRASSE 24                          CHAM 6330                               17TH FLOOR
                                                6330 CHAM                                     SWITZERLAND                             NEW YORK NY 10014
                                                6330 CHAM
                                                SWITZERLAND


001352P001-1400A-159                            000292P001-1400A-159                          000097P001-1400A-159                    000024P001-1400A-159
INDEPENDENT MARKETING EDGE                      INDIANA ATTORNEY GENERAL                      INDIANA DEPT OF ENVIRONMENTAL MGMT      INDIANA DEPT OF LABOR
638 FERGUSON AVE STE 3                          CURTIS T HILL JR                              OFFICE OF AIR QUALITY COMPLIANCE        COMMISSIONER
BOZEMAN MT 59718                                INDIANA GOVERNMENT CENTER SOUTH               100 N SENATE AVE                        402 WEST WASHINGTON ST
                                                302 WEST WASHINGTON ST 5TH FL                 MAIL CODE 50-01                         RM W195
                                                INDIANAPOLIS IN 46204-2770                    INDIANAPOLIS IN 46204-2251              INDIANAPOLIS IN 46204



000098P001-1400A-159                            000180P001-1400A-159                          000400P001-1400A-159                    001353P001-1400A-159
INDIANA DEPT OF NATURAL RESOURCES               INDIANA DEPT OF REVENUE                       INDIANA UNCLAIMED PROPERTY              INDIANA UNIVERSITY
402 WEST WASHINGTON ST                          BANKRUPTCY SECTION MS 108                     302 W WASHINGTON ST                     1213 EAST 7TH ST
INDIANAPOLIS IN 46204                           100 NORTH SENATE AVE RM N240                  INDIANAPOLIS IN 46204                   BLOOMINGTON IN 47405
                                                INDIANAPOLIS IN 46204
                                        Case 18-12012-LSS                Doc 829   Filed 08/28/19             Page 100 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 50 of 125                                                                                                                            08/23/2019 10:14:37 PM
002579P001-1400A-159                    000680P001-1400A-159                         001354P001-1400A-159                        003210P001-1400A-159
INDUSTRY CREATIVE                       INFLUENCE CENTRAL INC                        INFUSION CATERING INC                       INGENIOUS MEDIA FINANCE LIMITED
110 S FAIRFAX AVE                       55 CHAPEL ST                                 12400 VENTURA BLVD 664                      THE DIRECTORS
STE 200                                 STE 300                                      STUDIO CITY CA 91604                        15 GOLDEN SQUARE
LOS ANGELES CA 90036                    NEWTON MA 02458                                                                          LONDON W1F 9JG
                                                                                                                                 UNITED KINGDOM



001355P001-1400A-159                    000641P001-1400A-159                         003826P001-1400A-159                        002026P001-1400A-159
INGLE DODD MEDIA                        ANNETTE INSDORF                              INSIDE PASSAGE MUSIC                        INSIGHT
11661 SAN VICENTE BLVD STE 709          153 E 57 ST APT 3E                           159 WESTERN AVE W STE 486B                  6820 SOUTH HARL AVE
LOS ANGELES CA 90049                    NEW YORK NY 10022                            SEATTLE WA 98119                            TEMPE AZ 85283




001356P001-1400A-159                    001960P001-1400A-159                         001961P001-1400A-159                        001357P001-1400A-159
INSIGHT CREATIVE MEDIA INC              INSIGHT MULTI SCREENING LOU MICHAELS         INSIGHT SCREENING ROOM                      INSYNC ADVERTISING INC
4006 HIGUERA ST                         INSIGHT MULTI-MEDIA SCREENING ROOM           24300 SOUTHFIELD RD STE 308                 3530 WILSHIRE BLVD STE 1500
CULVER CITY CA 90232                    24300 SOUTHFIELD RD 350                      SOUTHFIELD MI 48075                         LOS ANGELES CA 90010
                                        SOUTHFIELD MI 48075




001358P001-1400A-159                    001359P001-1400A-159                         003211P001-1400A-159                        002265P001-1400A-159
INSYNC BEMISBALKIND                     INTEGRITY SYSTEMS                            INTERCONTINENTAL FILM DISTRIBUTORS HK LTD   INTERCONTINENTAL TORONTO CENTRE
6135 WILSHIRE BLVD                      10381 OAK RANCH WAY                          MICHAEL WONG                                225 FRONT ST WEST
LOS ANGELES CA 90048                    ESCONDIDO CA 92026                           UNIT 1 27 F WYLER CENTRE PHASE 2            TORONTO ON M5V 2X3
                                                                                     200 TAI LIN PAI RD                          CANADA
                                                                                     KWAI CHUNG, N.T.
                                                                                     HONG KONG


001962P001-1400A-159                    000181P001-1400A-159                         000001P001-1400A-159                        000002P001-1400A-159
INTERCONTINENTAL TORONTO YORKVILLE      INTERNAL REVENUE SERVICE                     INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC
220 BLOOR ST WEST                       1111 CONSTITUTION AVE NW                     CENTRALIZED INSOLVENCY OPERATION            2970 MARKET ST
TORONTO ON M5S IT8                      WASHINGTON DC 20224                          PO BOX 7346                                 MAIL STOP 5Q30133
CANADA                                                                               PHILADELPHIA PA 19101-7346                  PHILADELPHIA PA 19104-5016




000544P003-1400A-159                    002944P001-1400A-159                         001360P001-1400A-159                        002696P001-1400A-159
INTERNAL REVENUE SVC                    INTERNATIONAL ALLIANCE OF                    INTERNATIONAL CENTER FOR JOURNALISTS        INTERNATIONAL CREATIVE MANAGEMENT LLC
324 25TH ST                             THEATRICAL STAGE EMPLOYEES                   2000 M ST NW STE 250                        10250 CONSTELLATION BLVD
OGDEN UT 84401                          10045 RIVERSIDE DR                           WASHINGTON DC 20036                         7TH FL
                                        TOLUCA LAKE CA 91602                                                                     LOS ANGELES CA 90067




001361P001-1400A-159                    003737P001-1400A-159                         001362P001-1400A-159                        002001P001-1400A-159
INTERNATIONAL DOCUMENTARY ASSOCIATION   INTERNATIONAL FAMILY ENTERTAINMENT INC       INTERNATIONAL WILDLIFE FILM FESTIVAL LTD    INTRALINKS INC
3470 WILSHIRE BLVD STE 980              3800 W ALAMEDA AVE                           718 S HIGGINS AVE                           PO BOX 392134
LOS ANGELES CA 90010                    BURBANK CA 91505                             MISSOULA MT 59801                           PITTSBURGH PA 15251-9134
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 101 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 51 of 125                                                                                                                    08/23/2019 10:14:37 PM
001363P001-1400A-159              001928P001-1400A-159                         002210P001-1400A-159                      000293P001-1400A-159
INTRIGUE MUSIC LLC                INTUIT QUICKBOOKS                            INVISION MEDIA ENTERTAINMENT LLC          IOWA ATTORNEY GENERAL
465 CONGRESS ST # 701             2700 COAST AVE                               ASSOCIATED PRESS                          TOM MILLER
PORTLAND ME 04101                 MOUNTAIN VIEW CA 94043                       PO BOX 414212                             HOOVER STATE OFFICER BLDG
                                                                               BOSTON MA 02241                           1305 E WALNUT 2ND FL
                                                                                                                         DES MOINES IA 50319



000099P001-1400A-159              000182P001-1400A-159                         000025P001-1400A-159                      003954P001-1400A-159
IOWA DEPT OF NATURAL RESOURCES    IOWA DEPT OF REVENUE HOOVER BUILDING         IOWA WORKFORCE DEVELOPMENT                IPG MEDIABRANDS
502 E 9TH ST                      PO BOX 10471                                 DIRECTOR                                  CIDC 90 EU TONG SEN STREET BLOCK A
4TH FL                            DES MOINES IA 50306-3457                     1000 EAST GRAND AVE                       #04-01/02
DES MOINES IA 50319-0034                                                       DES MOINES IA 50319                        059811
                                                                                                                         SINGAPORE



001364P001-1400A-159              001365P001-1400A-159                         001366P001-1400A-159                      000183P001-1400A-159
IPSWITCH INC                      IRON DELTA                                   IRON MOUNTAIN                             IRS INTERNAL REVENUE SVC
PO BOX 3726                       1301 SOUTH B ST # 2                          PO BOX 601002                             10TH ST AND PENNSYLVANIA AVE NW
NEW YORK NY 10008                 SAN MATEO CA 94402                           PASADENA CA 91189                         WASHINGTON DC 20530




004140P001-1400A-159              001367P001-1400A-159                         001368P001-1400A-159                      002823P001-1400A-159
IRS- DEPT OF THE TREASURY         ISPOTTV INC                                  ITALENT CO LLC                            LAURA IVIE
INTERNAL REVENUE SERVICE          15831 NE 8TH ST STE 100                      5023 N PKWY CALABASAS                     ADDRESS INTENTIONALLY OMITTED
1352 MARROWS RD STE 204           BELLEVUE WA 98008                            CALABASAS CA 91302
NEWARK DE 19711-5445




001369P001-1400A-159              001370P001-1400A-159                         000861P001-1400A-159                      001371P001-1400A-159
IVY ELEVEN                        IZEA INC                                     J BLAIR GROUP                             J TRAX LLC
10797 GALVIN ST                   PO BOX 742474                                4804 LAUREL CANYON BLVD #141              228 HAMPDEN TER
CULVER CITY CA 90230              ATLANTA GA 30374                             STUDIO CITY CA 91607                      ALHAMBRA CA 91801




001374P001-1400A-159              001377P001-1400A-159                         001378P001-1400A-159                      000942P001-1400A-159
J/P HAITIAN RELIEF ORGANIZATION   JADE PRODUCTIONS                             JADE SUN GRACE                            CARL ANDREW JAEGER
6464 SUNSET BLVD STE 1170         2542 RINCONIA DR                             26112 BELLA SANTA DR                      1404 ECHO DR
LOS ANGELES CA 90036              LOS ANGELES CA 90068                         VALENCIA CA 91355                         BURNSVILLE MN 55337




001673P001-1400A-159              001381P001-1400A-159                         001382P001-1400A-159                      001383P001-1400A-159
NAIMA JAMAL                       JAMES D NGUYEN DBA NEW WIN DIGITAL           JAMES HERNANDEZ DBA ORBIT SATELLITE SVC   JAMES J FARRIS D/B/A REEL MUSIC LLC
5700 W OLYMPIC BL 115             924 N WEST KNOLL DR                          2409 N SEPULVEDA BLVD 203                 7013 RINDGE AVE
LOS ANGELES CA 90036              WEST HOLLYWOOD CA 90069                      MANHATTAN BEACH CA 90266                  PLAYA DEL REY CA 90293
                                      Case 18-12012-LSS               Doc 829    Filed 08/28/19           Page 102 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 52 of 125                                                                                                                       08/23/2019 10:14:37 PM
001388P001-1400A-159                  000912P001-1400A-159                         002737P001-1400A-159                     002083P001-1400A-159
JAMES PRINTING INC                    BRIAN D'ARCY JAMES                           JAMESTOWN PRODUCTIONS INC                JAMIK CONSTRUCTION AND MANAGEMENT
1340 TANEY ST                         41 W 83RD ST APT 4D                          4223 GLENCOE AVE                         8565 ALONDRA BLVD
KANSAS CITY MO 64116                  NEW YORK NY 10024                            STE A223                                 PARAMOUNT CA 90723
                                                                                   MARINA DEL REY CA 90292




002070P001-1400A-159                  001394P001-1400A-159                         001395P001-1400A-159                     001396P001-1400A-159
JAMS                                  JAYZEOOH INC                                 JC DHIEN PHOTOGRAPHY                     JDP COMMUNICATION
PO BOX 845402                         4450 CALHOUN AVE                             505 LA GUARDIA PL APT 22E                5334 LAKE VIEW CLUB
LOS ANGELES CA 90084                  SHERMAN OAKS CA 91423                        NEW YORK NY 10012                        ATLANTA GA 30338




001397P001-1400A-159                  000570P001-1400A-159                         001398P002-1400A-159                     002251P001-1400A-159
JE ROSS INC                           JED ROOT INC                                 JED ROOT LA INC                          JEFF MCNEAL PRODUCTIONS LLC
609 N OAKHURST DR                     333 SEVENTH AVE                              8447 WILSHIRE BLVD STE 100               SOLID TALENT
BEVERLY HILLS CA 90210                9TH FL                                       BEVERLY HILLS CA 90211-3228              2919 W BURBANK BLVD
                                      NEW YORK NY 10001                                                                     BURBANK CA 91505




001399P001-1400A-159                  001404P001-1400A-159                         002522P001-1400A-159                     003635P001-1400A-159
JEFF SANDERSON PUBLIC RELATIONS INC   JENNIFER BOOTHSTENERSON DBA GOODFOOT INC     TROY JENSEN                              JENSENS SOUND GENERATIONS LLC
DBA CHASEN AND CO                     PO BOX 426                                   1262 S HIGHLAND AVE                      31 ALEXANDER BLVD
8383 WILSHIRE BLVD STE 500            SUNSET BEACH CA 90742                        LOS ANGELES CA 90019                     POUGHKEEPSIE NY 12603
BEVERLY HILLS CA 90211




002044P001-1400A-159                  001410P002-1400A-159                         001411P004-1400A-159                     000504P002-1400A-159
JESS S MORGAN AND CO INC              JETLUX INC                                   JETSET STUDIOS                           JHS CONSULTING SVC INC
5900 WILSHIRE BLVD #2300              20900 NE 30TH AVE STE 407                    11150 W OLYMPIC BLVD STE 1020            3002 39TH AVE APT C404
LOS ANGELES CA 90036                  AVENTURA FL 33180-2163                       LOS ANGELES CA 90064-1827                L I C NY 11101-2839




002512P001-1400A-159                  003668P001-1400A-159                         001968P001-1400A-159                     003159P002-1400A-159
ANQI JIANG                            JIM EVANS STUDIO LLC                         JIM FREDRICK MOTION PICTURE MARKETING    JOBS FILM LLC
550 N FIGUEROA ST                     2305 LIVE OAK MEADOW RD                      636 31ST ST                              MMG VENTURES INC
APT 7024                              MALIBU CA 90265                              MANHATTAN BEACH CA 90266                 JOHN HARRISON
LOS ANGELES CA 90012                                                                                                        1909 WOODALL RODGERS FWY
                                                                                                                            STE 300
                                                                                                                            DALLAS TX 75201


003159S001-1400A-159                  002096P001-1400A-159                         002824P001-1400A-159                     001416P001-1400A-159
JOBS FILM LLC                         EDDIE JOFFE                                  TATYANA JOFFE                            JOHN AND JOHN
MMG Ventures                          12400 VENTURA BLVD STE 200                   ADDRESS INTENTIONALLY OMITTED            1035 SANTA BARBARA ST
Frank J. Gruber                       STUDIO CITY CA 91604                                                                  SANTA BARBARA CA 93101
1424 Fourth Street, Ste. 238
SANTA MONICA CA 90401
                                   Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 103 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 53 of 125                                                                                                                     08/23/2019 10:14:37 PM
003822P001-1400A-159               001423P001-1400A-159                          000825P001-1400A-159                     002108P001-1400A-159
JOHN F CANTU                       JOHN PARLON DBA PARLON PROTECTIVE SVC LTD     BARBARA AUGUSTUS JOHNSON                 JOCELYN JOHNSON
11306 MOORPARK ST UNIT 8           13 WHISTLER LN                                5735 WOODMAN AVE # 207                   ADDRESS INTENTIONALLY OMITTED
NORTH HOLLYWOOD CA 91602           KINGSTON MA 02364                             SHERMAN OAKS CA 91401




001451P001-1400A-159               002063P001-1400A-159                          001425P001-1400A-159                     001427P001-1400A-159
KATHIE JOHNSON                     JOHNSON8ERIC                                  JOJA TOURING INC                         JON SHESTACK DBA SHESTACK PRODUCTIONS
2765 S LISBON WAY                  1800 CENTURY PK EAST STE 580                  WEALTH MGMT                              409 N LARCHMONT AVE
AURORA CO 80013                    LOS ANGELES CA 90067                          45 BROADWAY 2230                         LOS ANGELES CA 90004
                                                                                 NEW YORK NY 10006




001847P001-1400A-159               001149P001-1400A-159                          001474P001-1400A-159                     002231P001-1400A-159
ROBIN JONAS                        ELIZABETH JONES                               KIMBERLY JONES                           WILLIAM SHERWOOD JONES
2092 MOUND ST                      720 HARTZELL ST                               2305 ROCKY MOUNTAIN RD                   2420 N BUENA VISTA ST APT A
HOLLYWOOD CA 90068                 PACIFIC PALISADES CA 90272                    MARIETTA GA 30066                        BURBANK CA 91504




002825P001-1400A-159               003212P001-1400A-159                          002580P001-1400A-159                     003213P001-1400A-159
RICHARD JORDAN                     JOYNCONTENTS GROUP                            JPA VOICE INC                            JPMORGAN CHASE BANK NA
ADDRESS INTENTIONALLY OMITTED      HAN SUNG KIM                                  AVO TALENT INC                           LYNN M BRAUN
                                   5F NAHYEON B D 58712 SINSADONG                5670 WILSHIRE BLVD #1930                 2029 CENTURY PK EAST 38TH FL
                                   GANGNAM-GU, SEOUL 135-892                     LOS ANGELES CA 90036                     LOS ANGELES CA 90067
                                   KOREA



003213S001-1400A-159               002239P001-1400A-159                          003886P001-1400A-159                     001439P001-1400A-159
JPMORGAN CHASE BANK NA             JR MEDIA SVC                                  JUAN HOWARD MUSIC JONATHAN HOWARD        JUDITH L STEVENS DBA SPOOKY STEVENS
MORGAN LEWIS AND BROCKIUS LLP      2501 W BURBANK BLVD                           ALL MEDIA MUSIC GROUP INC                1124 YALE DR
MICHAEL CHAPNICK AND CHRIS OWENS   STE 200                                       5650 CAMELLIA AVE                        GLENDALE CA 91205
101 PARK AVE                       BURBANK CA 91505                              NORTH HOLLYWOOD CA 91601
NEW YORK NY 10178



001440P001-1400A-159               003214P001-1400A-159                          003214S001-1400A-159                     001441P001-1400A-159
JUDY CASEY INC                     JUELL ENTERTAINMENT INC                       JUELL ENTERTAINMENT INC                  JULIA COLE NEAL
491 BROADWAY 2ND FL                RONALD BULARD PRESIDENT                       HARTZOG CONGER CASON AND NEVILLE         12012 GOSHEN AVE APT 202
NEW YORK NY 10012                  2401 N COMMERCE STE E                         RICK L WARREN                            LOS ANGELES CA 90049
                                   ARDMORE OK 73401                              1600 BANK OF OKLAHOMA PLZ
                                                                                 201 ROBERT S KERR AVE
                                                                                 OKLAHOMA CITY OK 73102


002750P002-1400A-159               003969P001-1400A-159                          000842P001-1400A-159                     000485P001-1400A-159
JUSTIN C LETO PA DBA LETO BASSUK   JUSTWATCH                                     K MGMT KAREN ALDER COSMETICS LTD         K2 INTELLIGENCE LLC
200 SE 1ST ST STE 703              BOXHAGENER STRABE 18                          37 ST LUKES RD                           845 THIRD AVE 15TH FL
MIAMI FL 33131-1909                BERLIN GE 10245                               OLD WINDSOR BERKS SL4 2QL                NEW YORK NY 10022
                                                                                 UNITED KINGDOM
                                              Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 104 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 54 of 125                                                                                                                                 08/23/2019 10:14:37 PM
001442P001-1400A-159                          002021P001-1400A-159                          002826P001-1400A-159                     001622P001-1400A-159
K9 CONNECTION | OCEAN PARK COMMUNITY CENTER   KAESER AND BLAIR INC                          JORDAN KAISER                            MICHAEL KAISER
1453 16TH ST                                  3771 SOLUTIONS CTR                            ADDRESS INTENTIONALLY OMITTED            2550 ASTRAL DR
SANTA MONICA CA 90404                         CHICAGO IL 60677-3007                                                                  LOS ANGELES CA 90046




002507P001-1400A-159                          001444P001-1400A-159                          002732P001-1400A-159                     001376P001-1400A-159
APUJE KALU                                    KAMPORIS CAMP CORP                            VENUS KANANI                             JACQUELINE KANE
5015 CLINTON ST APT 313                       516 STELLE GAP RD                             C O BETTY MAE INC                        1880 E ARAPAHOE ST APT 2505
LOS ANGELES CA 90004                          BRIDGEWATER NJ 08807                          13375 BEACH AVE                          DENVER CO 80202
                                                                                            MARINA DEL REY CA 90291




001389P001-1400A-159                          002827P002-1400A-159                          003930P001-1400A-159                     000294P001-1400A-159
JANE YOUNG KANG                               KEVIN KANG                                    KEVIN KANG                               KANSAS ATTORNEY GENERAL
3647 JASMINE AVE APT 205                      JIE"KEVIN" KANG                               2049 CENTURY PK EAST                     DEREK SCHMIDT
LOS ANGELES CA 90034                          ADDRESS INTENTIONALLY OMITTED                 4TH FL                                   120 SW 10TH AVE
                                                                                            LOS ANGELES CA 90067                     2ND FL
                                                                                                                                     TOPEKA KS 66612-1597



000100P001-1400A-159                          000026P001-1400A-159                          000184P001-1400A-159                     000402P001-1400A-159
KANSAS DEPT OF HEALTH AND ENVIRONMENT         KANSAS DEPT OF HUMAN RESOURCES                KANSAS DEPT OF REVENUE                   KANSAS STATE TREASURER
JENNIFER NICHOLS                              SECRETARY                                     915 SW HARRISON ST                       UNCLAIMED PROPERTY DIVISION
2501 MARKET PL                                109 SW 9TH ST                                 TOPEKA KS 66625-9000                     900 SW JACKSON
STE D                                         4TH FL                                                                                 STE 201
SALINA KS 67401                               TOPEKA KS 66612                                                                        TOPEKA KS 66612-1235



001445P001-1400A-159                          002828P001-1400A-159                          002050P001-1400A-159                     001060P001-1400A-159
KAP MUSIC LLC                                 TAL KAPELNER                                  KAREN PARK                               DAVID W KARGER
5776D LINDERO CANYON RD 395                   ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            9066 SHOREHAM DR 3
WESTLAKE VILLAGE CA 91362                                                                                                            WEST HOLLYWOOD CA 90069




002860P001-1400A-159                          001446P001-1400A-159                          003162P001-1400A-159                     001913P001-1400A-159
CHRISTINA SIEBENEICHER KARLSSON               KASBAH LLC                                    KASBAH LLC                               KASBAH PRODUCTIONS LLC
ADDRESS INTENTIONALLY OMITTED                 9350 WILSHIRE BLVD STE 400                    1800 NORTH HIGHLAND AVE                  QED INTERNATIONAL
                                              BEVERLY HILLS CA 90212                        5TH FL                                   9200 SUNSET BLVD STE 970
                                                                                            LOS ANGELES CA 90028                     WEST HOLLYWOOD CA 90069




002576P001-1400A-159                          002829P001-1400A-159                          003738P001-1400A-159                     001518P001-1400A-159
ADAM KASSAN                                   JACK KATKAVICH                                KATZ BROADCASTING LLC                    LINDA D KAUFMAN
107 S CITRUS AVE                              ADDRESS INTENTIONALLY OMITTED                 3500 PIEDMONT RD STE 400                 210 W 94TH ST APT 2J
LOS ANGELES CA 90036                                                                        ATLANTA GA 30305                         NEW YORK NY 10025
                                            Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 105 of 175
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 55 of 125                                                                                                                              08/23/2019 10:14:37 PM
000851P002-1400A-159                        001455P001-1400A-159                         002456P001-1400A-159                     001456P001-1400A-159
AUDREY JAYME RENEE KAVANAUGH                KB PICTURES LLC                              KCPI SECURITY INC                        KEEP YOUR HEAD PRODUCTIONS INC
590 W AVENUE 28                             1 MONTGOMERY ST STE 3220                     1101 WALNUT ST #303                      84 DOWNING ST
LOS ANGELES CA 90065-1039                   SAN FRANCISCO CA 94104                       KANSAS CITY MO 64106                     EAST WILLISTON NY 11596




002830P001-1400A-159                        001458P001-1400A-159                         001911P001-1400A-159                     001459P001-1400A-159
NELLI KEHEYAN                               KELLER AND VANDERNOTH INC                    KELLER WILLAMS REALTY HOLLYWOOD HILLS    KELLERHOUSE INC
ADDRESS INTENTIONALLY OMITTED               11 BROADWAY STE 468                          9000 W SUNSET BLVD                       2737 VISTA DEL MAR RD
                                            NEW YORK NY 10004-1380                       STE 1100                                 TOPANGA CA 90290
                                                                                         WEST HOLLYWOOD CA 90069




001461P001-1400A-159                        002831P001-1400A-159                         002832P001-1400A-159                     002833P001-1400A-159
KELLOFF ENTERPRISES                         CASEY KELLY                                  BRADFORD KEMBEL                          SCOTT KENNEDY
2830 WEST US 160                            ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED            ADDRESS INTENTIONALLY OMITTED
MONTE VISTA CO 81144




000560P001-1400A-159                        000295P001-1400A-159                         000101P001-1400A-159                     000185P001-1400A-159
KENNER THEATRES LLC                         KENTUCKY ATTORNEY GENERAL                    KENTUCKY DEPT FOR NATURAL RESOURCES      KENTUCKY DEPT OF REVENUE
935 GRAVIER ST                              ANDY BESHEAR                                 LINDA POTTER                             501 HIGH ST
STE 1200                                    700 CAPITOL AVE                              300 SOWER BLVD                           FRANKFORT KY 40601-2103
NEW ORLEANS LA 70112                        CAPITAL BLDG STE 118                         FRANKFORT KY 40601-4311
                                            FRANKFORT KY 40601



000102P001-1400A-159                        000103P001-1400A-159                         000027P001-1400A-159                     000403P001-1400A-159
KENTUCKY ENVIRONMENTAL QUALITY COMMISSION   KENTUCKY FOR ENVIRONMENTAL PROTECTION        KENTUCKY LABOR CABINET                   KENTUCKY STATE TREASURER
58 WILKINSON BLVD                           300 FAIR OAKS LN                             SECRETARY                                UNCLAIMED PROPERTY DIVISION
FRANKFORT KY 40601                          FRANKFORT KY 40601                           1047 US HWY 127 SOUTH SE 4               1050 US HWY 127 SOUTH
                                                                                         FRANKFORT KY 40601                       STE 100
                                                                                                                                  FRANKFORT KY 40601



001467P001-1400A-159                        001471P001-1400A-159                         002088P001-1400A-159                     001472P002-1400A-159
KEVIN LYNCH INC                             KEY CODE MEDIA INC                           KEY INFORMATION SYSTEMS INC              KEYSTONE CINEMAS
568 DRYAD RD                                270 S FLOWER ST                              30077 AGOURA CT 1ST FL                   AKA PHASE LLC
SANTA MONICA CA 90402                       BURBANK CA 91502                             AGOURA HILLS CA 91301                    MITCHELL A STONE
                                                                                                                                  2725 E JOHN ROWAN BLVD
                                                                                                                                  BARDSTOWN KY 40004



000809P001-1400A-159                        002019P001-1400A-159                         001473P001-1400A-159                     000879P001-1400A-159
KEYSTROKES                                  KIDSAY                                       KIERSEY ENTERTAINMENT GROUP              ALICE KILPATRICK
2121 CLOVERFIELD BLVD                       804 N MEADOWBROOK DR STE 16                  1555 VINE ST APT 573V                    33 BAGEROW AVE
STE 114                                     OLATHE KS 66062                              LOS ANGELES CA 90028                     TORONTO ON
SANTA MONICA CA 90404                                                                                                             CANADA
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19             Page 106 of 175
                                                               Open Road Films, LLC, et al.
                                                                     Exhibit Pages

Page # : 56 of 125                                                                                                                    08/23/2019 10:14:37 PM
002455P001-1400A-159            002045P001-1400A-159                         001475P001-1400A-159                       001476P001-1400A-159
KIM AND CHANG                   MAGNUS KIM                                   KIMBLE HAIR STUDIO INC                     KING DISPLAYS INC
JEONGDONG BUILDING 17F          656 S RIDGELEY DR #202                       513 S FAIRFAX AVE                          333 WEST 52ND ST
21-15 JEONGDONG-GIL             LOS ANGELES CA 90036                         LOS ANGELES CA 90036                       NEW YORK NY 10019
JUNG-GU SEOUL04518
SOUTH KOREA



001477P001-1400A-159            002187P001-1400A-159                         003215P001-1400A-159                       002965P001-1400A-159
KING THEATRE CIRCUIT LLC        TODD KING                                    KINO FILMS                                 KINTOP PICTURES INC
5644 IRISH PAT MURPHY DR        JASAN PAGNI WME                              YUKIKO TANIGAWA                            4341 BIRCH ST
PARKER CO 80134                 9601 WILSHIRE BLVD 3RD FL                    SHINJUKU 1LAND TOWER 3RD FLOOR 651         STE 201
                                BEVERLY HILLS CA 90210                       NISHISHINJUKU SHINJUKUKU                   NEWPORT BEACH CA 92660
                                                                             TOKYO 163-1309
                                                                             JAPAN


002904P001-1400A-159            002043P001-1400A-159                         000701P001-1400A-159                       000486P001-1400A-159
HADLEY KIRKPATRICK              KISKER MEDIA ADVISORY                        KLAATU FILMS LTD                           KLEE TUCHIN BOGDANOFF AND STERN LLP
ADDRESS INTENTIONALLY OMITTED   9544 CRESTA DR                               BOX 1295                                   1999 AVENUE OF THE STARS
                                LOS ANGELES CA 90035                         COPPER CLIFF                               39TH FL
                                                                             ONTARIO ON P0M 1N0                         LOS ANGELES CA 90067
                                                                             CANADA



001954P001-1400A-159            001963P001-1400A-159                         001479P001-1400A-159                       003641P001-1400A-159
ELLIOTT KLEINBERG               JACQUELINE KLEINBERG                         KLOUT INC                                  KNF PRODUCTIONS INC
ADDRESS INTENTIONALLY OMITTED   2740 CLUB DR                                 77 STILLMAN AVE                            910 N CITRUS AVE
                                LOS ANGELES CA 90064                         SAN FRANCISCO CA 94107                     HOLLYWOOD CA 90038




002452P001-1400A-159            001480P004-1400A-159                         001949P001-1400A-159                       000528P001-1400A-159
STEPHEN KNIGHT                  KOBALT MUSIC PUBLISHING AMERICA INC          KOEPKE&DEBRA                               KOGAN LAW FIRM
13417166 PLACE APT 5C           2 GANSEVOORT ST FL 6                         INDIANA BOOKING SVC                        KOGAN LAW
JAMAICA NY 11434                NEW YORK NY 10014-1667                       LEGACY 9                                   1901 AVE OF THE STARS # 1050
                                                                             GREENFIELD IN 46140                        LOS ANGELES CA 90067




000487P001-1400A-159            001481P001-1400A-159                         002005P001-1400A-159                       002918P001-1400A-159
KOMURA AND HO LLP               KONICA MINOLTA PREMIER                       KONICA MINOLTA PREMIER FINANCE             KENNY KORBA
115 N LAKE AVE 8TH FLR          PO BOX 824018                                PO BOX 41602                               ADDRESS INTENTIONALLY OMITTED
PASADENA CA 91101               PHILADELPHIA PA 19182                        PHILADELPHIA PA 19101-1602




002264P001-1400A-159            001485P001-1400A-159                         000882P001-1400A-159                       003716P001-1400A-159
EDWARD KOWAL                    KRAMER CREATIVE GROUP DBA BRIDGE ARTISTS     KREBS(BONNIE LAUFER                        KRISOLTA FILM AND TV UK LIMITED
542 SILVERTHORN AVE             2332 S CENTINELA AVE STE C                   286 SANDRINGHAM DR                         107B OAKHILL ROAD
TORONTO ON M6M 3H9              LOS ANGELES CA 90064                         TORONTO ON M3H 1G5                         LONDON SW15 2QL
CANADA                                                                       CANADA                                     UNITED KINGDOM
                                              Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 107 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 57 of 125                                                                                                                                08/23/2019 10:14:37 PM
002647P001-1400A-159                          002834P001-1400A-159                         002905P001-1400A-159                      000777P001-1400A-159
KSJK PRODUCTIONS INC                          JOY KUANG                                    KRISTY KUBRIN                             WALT KUENSTLER
11150 WEST OLYMPIC BLVD                       ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED             1450 5TH ST UNIT 212
STE 1020                                                                                                                             SANTA MONICA CA 90401
LOS ANGELES CA 90064




001482P002-1400A-159                          001486P001-1400A-159                         002517P001-1400A-159                      000832P001-1400A-159
L AND J AUDIO/VISUAL                          L AND R AUTO PARKS INC                       LA LIVE CINEMA LLC                        LA MESSENGER INC
219 MOUNT ELAM RD                             550 S HOPE ST STE 2200                       800 W OLYMPIC BLVD                        13351D RIVERSIDE DR #672
FITCHBURG MA 01420-6213                       LOS ANGELES CA 90078                         STE 305                                   SHERMAN OAKS CA 91423
                                                                                           LOS ANGELES CA 90015




001493P001-1400A-159                          001484P001-1400A-159                         001923P001-1400A-159                      003876P001-1400A-159
LA'S PROMISE                                  LA6721 LLC                                   LABRADOR ENTERTAINMENT INC                LABRADOR ENTERTAINMENT INC
202 W 1ST ST 160                              6721 ROMAINE ST                              SHOCK FILES                               22400 SENTAR RD
LOS ANGELES CA 90012                          LOS ANGELES CA 90038                         22400 SENTAR RD                           WOODLAND HILLS CA 91364
                                                                                           WOODLAND HILLS CA 91364




001487P001-1400A-159                          001488P001-1400A-159                         001489P001-1400A-159                      002835P001-1400A-159
LADYBIRD INC                                  LAEMMLE CHARITABLE FOUNDATION                LAEMMLE THEATRES                          CARLMICHEL LAGUERRE
11444 W OLYMPIC BLVD FLR 11                   11523 SANTA MONICA BLVD                      11523 SANTA MONICA BLVD                   ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90064                          LOS ANGELES CA 90025                         LOS ANGELES CA 90025




002291P001-1400A-159                          002952P003-1400A-159                         004129P001-1400A-159                      001490P001-1400A-159
LAKE STREET SCREENING ROOM (SEE FILMTEKNIK)   LAKESHORE ENTERTAINMENT GROUP LLC            LAKESHORE ENTERTAINMENT GROUP LLC AND     LAKESHORE ENTERTAINMENT PRODUCTIONS LLC
70 EAST LAKE ST                               ERIC REID CFO                                LAKESHORE ENTERTAINMENT PRODUCTIONS LLC   9268 W 3RD ST
16TH FL                                       9268 WEST THIRD ST                           ASHLEY MCDOW                              BEVERLY HILLS CA 90210
CHICAGO IL 60601                              BEVERLY HILLS CA 90210                       555 SOUTH FLOWER ST
                                                                                           LOS ANGELES CA 90071



002951P001-1400A-159                          003595P001-1400A-159                         001491P001-1400A-159                      001947P001-1400A-159
LAKESHORE ENTERTAINMENT PRODUCTIONS LLC       LAKESHORE ENTERTAINMENT PRODUCTIONS LLC      LANAI THEATER LLC                         DE LAGE LANDEN
ERIC REID                                     LAKESHORE ENTERTAINMENT GROUP LLC            PO BOX 630310                             PO BOX 41602
COO                                           9268 W 3RD ST                                LANAI CITY HI 96763                       PHILADELPHIA PA 19101-1602
9268 WEST THIRD ST                            BEVERLY HILLS CA 90210
BEVERLY HILLS CA 90210



002744P001-1400A-159                          000856P002-1400A-159                         000489P001-1400A-159                      003937P001-1400A-159
LANDERBROOK SCREENING ROOM                    ADAM LASUS                                   LATHAM AND WATKINS LLP                    LATHAM AND WATKINS LLP
1413 GOLDEN GATE BLVD# 205                    14645 SUTTON ST                              PO BOX 894256                             355 SOUTH GRAND
MAYFIELD HEIGHTS OH 44124                     SHERMAN OAKS CA 90403-4141                   LOS ANGELES CA 90189-4256                 SUITE 100
                                                                                                                                     LOS ANGELES CA 90071
                                            Case 18-12012-LSS              Doc 829   Filed 08/28/19           Page 108 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 58 of 125                                                                                                                             08/23/2019 10:14:37 PM
001494P001-1400A-159                        004052P001-1400A-159                       002046P002-1400A-159                     001498P001-1400A-159
LAUGHING MOMS LLC                           LAUREL CHARNETSKY                          LAUREN GRINBERG-FUNES                    LAURERN HILGER DBA GOLD MINE DIGITAL
5204 DUNSTER DR                             4335 VINELAND AVE                          1149 BEDFORD AVE #68                     111 GRANADA AVE
MC KINNEY TX 75070                          APT 315                                    BROOKLYN NY 11216-1614                   LONG BEACH CA 90803
                                            NORTH HOLLYWOOD CA 91602




001499P001-1400A-159                        002097P001-1400A-159                       002479P001-1400A-159                     000515P001-1400A-159
LAURIE ROBIN DWORSKY D/B/A DWORSKY DESIGN   LAVITECH SOLUTIONS INC                     LAW DEBENTURE CORPORATE SVC LIMITED      LAW OFFICE OF KEVIN KOLOFF
4712 ADMIRALTY WAY #395                     11684 VENTURA BLVD #951                    100 WOOD ST                              1875 CENTURY PK EAST STE 600 STE 600
MARINA DEL REY CA 90292                     STUDIO CITY CA 91604                       5TH FLR                                  LOS ANGELES CA 90067
                                                                                       LONDON EC2V 7EX
                                                                                       UNITED KINGDOM



000505P001-1400A-159                        000490P001-1400A-159                       001704P001-1400A-159                     001749P001-1400A-159
LAW OFFICE OF TONY T GAO                    LAW OFFICES CALLAWAY BRAUN RIDDLE AND      NIKKI LAWSON                             PETER J LAWSON
8011 CLAYTON RD STE 200                     HUGHES PC                                  8078 FAREHOLM DR #2                      535 N CURSON AVE
ST. LOUIS MO 63117                          PO BOX 9150                                LOS ANGELES CA 90046                     LOS ANGELES CA 90036
                                            SAVANNAH GA 31412




001850P001-1400A-159                        002037P001-1400A-159                       003163P001-1400A-159                     003163S001-1400A-159
ROGER LAWSON                                LAZ PARKING                                LD ENTERTAINMENT LC                      LD ENTERTAINMENT LC
4540 HAZELTINE AVE APT 12                   1800 AVENUE OF THE STARS                   14313 N MAY AVE                          Sheppard Mullin Richter & Hampton LLP
SHERMAN OAKS CA 91423                       LEVEL 'A' PARKING OFFICE                   STE 100                                  Robert Darwell
                                            LOS ANGELES CA 90067                       OKLAHOMA CITY OK 73134                   1901 AVENUE OF THE STARS
                                                                                                                                STE 1600
                                                                                                                                LOS ANGELES CA 90067


001500P001-1400A-159                        001501P001-1400A-159                       001125P001-1400A-159                     001507P001-1400A-159
LD ENTERTAINMENT LLC                        LDISCOVERY LLC                             DREW LEACH                               LEDCOM INC
14301 CALIBER DR STE 300                    8201 GREENSBORO DR STE 717                 708 GASKILL ST SE                        13351 D RIVERSIDE DR # 111
OKLAHOMA CITY OK 73134                      MCLEAN VA 22102                            ATLANTA GA 30316                         SHERMAN OAKS CA 91423




001286P001-1400A-159                        002035P001-1400A-159                       002836P001-1400A-159                     001678P001-1400A-159
GRACE LEE                                   MATTHEW LEE                                MATTHEW LEE                              NASUL LEE
1172 GARDINER LN                            400 S HOOVER ST APT 111                    ADDRESS INTENTIONALLY OMITTED            1212 BROCKTON AVE #302
FULLERTON CA 92833                          LOS ANGELES CA 90020                                                                LOS ANGELES CA 90025




002491P001-1400A-159                        001626P001-1400A-159                       003979P001-1400A-159                     001509P001-1400A-159
TONY LEE                                    LEE8MICHELLE                               LEGENDARY DIGITAL NETWORKS               LEONIS SEARCH GROUP LLC
48 CHARLOTTE ST                             3312 GRIFFITH PK                           2525 N NAOMI ST                          22655 DE KALB DR
LONDON W1T 2NS                              LOS ANGELES CA 90027                       BURBANK CA 91504                         CALABASAS CA 91302
UNITED KINGDOM
                                           Case 18-12012-LSS                Doc 829   Filed 08/28/19              Page 109 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 59 of 125                                                                                                                              08/23/2019 10:14:37 PM
004053P001-1400A-159                       003850P001-1400A-159                         002837P001-1400A-159                        001511P001-1400A-159
LEOPOLD PETRICH AND SMITH                  LES EDITIONS LA MARGUERITE                   LYNN LESHEM-HARRIS                          LESLIE ALYSON INC
2049 CENTURY PK EAST                       30 AVENUE CHARLES DE GAULLE                  ADDRESS INTENTIONALLY OMITTED               350 SOUTH BEVERLY DR STE 200
STE 3110                                   NEUILLY-SUR-SEINE 92200                                                                  BEVERLY HILLS CA 90212
LOS ANGELES CA 90067                       FRANCE




003216P001-1400A-159                       003739P001-1400A-159                         000491P001-1400A-159                        002506P001-1400A-159
LEV CINEMAS LTD                            LEV CINEMAS LTD                              LEVENE NEALE BENDER YOO AND BRILL LLP       AMANDA LEVIN
GUY SHANI                                  50 DIZENGOFF ST DIZENGOFF CTR                10250 CONSTELLATION BLVD STE 1700           408 N GOWER ST
50 DIZENGOFF ST                            TEL AVIV 64332                               LOS ANGELES CA 90067                        LOS ANGELES CA 90004
DIZENGOFF CENTER                           ISRAEL
TEL AVIV 64332
ISRAEL


002838P001-1400A-159                       002718P001-1400A-159                         001512P001-1400A-159                        002911P001-1400A-159
STACEY LEVIN                               STUART W LEVINE                              LEVITY ENTERTAINMENT GROUP                  CARMEN LEWIS
ADDRESS INTENTIONALLY OMITTED              3640 REDWOOD AVE                             DBA DAILY TRANSCRIPTION                     ADDRESS INTENTIONALLY OMITTED
                                           LOS ANGELES CA 90066                         6701 CENTER DR WEST THIRD FLR
                                                                                        LOS ANGELES CA 90045




001483P001-1400A-159                       001513P002-1400A-159                         002480P001-1400A-159                        002356P001-1400A-159
LGH DIGITAL MEDIA INC DBA LARSON STUDIOS   LIAM DUNN INC                                LIBERTY CORP LTD                            LICENSEMUSICCOM
6520 SUNSET BLVD                           150 W END AVE APT 11B                        AUDLEY HOUSE NORTHBRIDGE RD                 SANKT ANNAE PLADS 19A
LOS ANGELES CA 90028                       NEW YORK NY 10023-5745                       BERKHAMSTED HP4 1EH                         COPENHAGEN 1250
                                                                                        UNITED KINGDOM                              DENMARK




003789P001-1400A-159                       002903P001-1400A-159                         001514P001-1400A-159                        001515P001-1400A-159
LICENSEMUSICCOM APS                        JAMIE LIEBERMAN                              LIEN SCHERR INC                             LIGHT IN THE ATTIC RECORDS
SANKT ANNAE PLADS 19A                      ADDRESS INTENTIONALLY OMITTED                7250 FRANKLIN AVE #1004                     PO BOX 31970
COPENHAGEN 1250                                                                         LOS ANGELES CA 90046                        SEATTLE WA 98103
DENMARK




001516P001-1400A-159                       001517P001-1400A-159                         002566P001-1400A-159                        001519P001-1400A-159
LIGHT IRON DIGITAL LLC                     LIGHTS CAMERA CURE                           LIGHTYEAR DIGITAL ENTERTAINMENT             LINDA GARRIS CPA ABV CFF
6381 DE LONGPRE AVE                        3120 HOLLYRIDGE DR                           DBA CHAS AIDIKOFF SCRNG RM                  129 SPINNAKER MALL
HOLLYWOOD CA 90028                         LOS ANGELES CA 90068                         PO BOX 32158                                MARINA DEL REY CA 90292
                                                                                        LOS ANGELES CA 90032




001520P001-1400A-159                       003893P001-1400A-159                         003852P001-1400A-159                        001522P001-1400A-159
LINDA MEDVENE STYLING INC                  LINUS LAU                                    LINUS LAU MUSIC                             LINUS LAU MUSIC PUBLISHING
5857 FAIRVIEW PL                           11711 MAYFIELD AVE #15                       11711 MAYFIELD AVE #15                      11711 MAYFIELD AVE #15
AGOURA HILLS CA 91301                      LOS ANGELES CA 90049                         LOS ANGELES CA 90049                        LOS ANGELES CA 90049
                                   Case 18-12012-LSS                   Doc 829   Filed 08/28/19           Page 110 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 60 of 125                                                                                                                        08/23/2019 10:14:37 PM
003787P001-1400A-159               001523P001-1400A-159                            001524P001-1400A-159                     001894P001-1400A-159
LIONEL BLANC OBO SIDEBURN          LIONS GATE ENTERTAINMENT INC                    LIP SYNC MUSIC INC                       LIP SYNC POST LTD
GRAND-CHEMIN 53                    2700 COLORADO AVE STE 200                       POB 351538                               123 WARDOUR
EPALINGES VAUD 1066                SANTA MONICA CA 90404                           LOS ANGELES CA 90035                     LONDON W1F OUW
SWITZERLAND                                                                                                                 UNITED KINGDOM




002916P001-1400A-159               001525P001-1400A-159                            001527P001-1400A-159                     002774P001-1400A-159
ALEXANDRA LIPPINCOTT               LIQUID SOUL MEDIA LLC                           LISTEN FIRST MEDIA                       LISTENFIRST MEDIA LLC
ADDRESS INTENTIONALLY OMITTED      1024 HEMPHILL AVE NW STE B                      24 CALHOUN DR                            132 W 31ST ST
                                   ATLANTA GA 30318                                GREENWICH CT 06831                       FL 7
                                                                                                                            NEW YORK NY 10001




001528P001-1400A-159               001529P001-1400A-159                            001529S001-1400A-159                     000731P001-1400A-159
LITHOGRAPHIX INC                   LITTLE BOY PRODUCTION LLC                       LITTLE BOY PRODUCTION LLC                LITTLE DRAGON PRODUCTIONS
12250 S CRENSHAW BLVD              2950 LOS FELIZ BLVD 204                         The Logigian Company LLC                 THE COACH HOUSE
HAWTHORNE CA 90250                 LOS ANGELES CA 90039                            PO Box 716                               PINEWOOD STUDIOS
                                                                                   Huntington NY 11743                      PINEWOOD RD
                                                                                                                            IVER, BUCKINGHAMSHIRE SLO ONH
                                                                                                                            UNITED KINGDOM


003676P001-1400A-159               000583P001-1400A-159                            001530P001-1400A-159                     002198P001-1400A-159
LITTLE DRAGON PRODUCTIONS          LITTLE SISTER LAUGHS INC                        LIVE OFFICE                              ANDREA LIVOLSI
PINEWOOD STUDIOS                   AGS                                             DEPT CH 16665                            320 N CRESCENT DR 11
PINEWOOD RD                        200 PARK AVE SOUTH 8TH FL                       PALATINE IL 60055                        BEVERLY HILLS CA 90210
IVER, BUCKINGHAMSHIRE SLO ONH      NEW YORK NY 10003
UNITED KINGDOM



000745P001-1400A-159               000509P001-1400A-159                            001532P001-1400A-159                     001533P001-1400A-159
LJR AND ASSOCIATES                 LKP GLOBAL LAW LLP                              LLOYD CHRISTMAS LLC                      LMGCO LLC
AIRPORT CONCIERGE SVC              1901 AVENUE OF THE STARS STE 480                21 NORTH POPLAR ST                       24955 PACIFIC COAST HWY STE A101
PO BOX 4203                        LOS ANGELES CA 90067                            OXFORD OH 45056                          MALIBU CA 90265
REDONDO BEACH CA 90277




001534P001-1400A-159               002094P001-1400A-159                            002839P001-1400A-159                     001535P001-1400A-159
LOCAL HERO LLC                     JON LOCARNI                                     JON LOCARNI                              LOCK N LOAD MUSIC LLC
1631 16TH ST                       10869 KLING ST                                  ADDRESS INTENTIONALLY OMITTED            35630 CLOCHE DR
SANTA MONICA CA 90404              NORTH HOLLYWOOD CA 91602                                                                 WINCHESTER CA 92596




000492P001-1400A-159               002160P001-1400A-159                            003217P001-1400A-159                     003611P001-1400A-159
LOEB AND LOEB LLP                  LOFT INTERNATIONAL                              LOFT INTERNATIONAL NV                    LOFT INTERNATIONAL NV
10100 SANTA MONICA BLVD STE 2200   HARENSESTEENWEG 228                             C O MANATT PHELPS AND PHILLIPS LLP       11355 W OLYMPIC BLVD
LOS ANGELES CA 90067               VIL VOORDE 1800                                 LINDSAY CONNER                           LOS ANGELES CA 90064
                                   BELGIUM                                         11355 W OLYMPIC BLVD
                                                                                   LOS ANGELES CA 90067
                                            Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 111 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 61 of 125                                                                                                                             08/23/2019 10:14:38 PM
000866P001-1400A-159                        000751P001-1400A-159                          003894P001-1400A-159                     002505P001-1400A-159
TYLER LOGUZZO                               LOLA KENNEDY INC                              LOLA KENNEDY INC                         ZACHARY LOMIS
11784 SHELDON ST STE 2                      PORTNEY MANAGEMENT GROUP                      70 GRAND AVE STE 107                     10364 ALMAYO AVE APT 401
SUN VALLEY CA 91352                         70 GRAND AVE STE 107                          RIVER EDGE NJ 07661                      LOS ANGELES CA 90064
                                            RIVER EDGE NJ 07661




002840P001-1400A-159                        001741P001-1400A-159                          000621P001-1400A-159                     001424P002-1400A-159
ZACHARY LOMIS                               PATTY LONG                                    LONI EDWARDS DBA THE DOG AGENCY LLC      JOHN-EDGAR MARTIN LOPEZ
ADDRESS INTENTIONALLY OMITTED               1809 S ORANGE GROVE AVE                       135 MADISON AVE                          4830 VAL JEAN AVE
                                            LOS ANGELES CA 90019                          5TH FL                                   ENCINO CA 91436-1334
                                                                                          NEW YORK NY 10016




001571P001-1400A-159                        000541P001-1400A-159                          002934P001-1400A-159                     001537P001-1400A-159
MARCEL LOPEZ                                LOS ANGELES COUNTY TAX COLLECTOR              LOS ANGELES COUNTY TAX COLLECTOR         LOS ANGELES FILM CRITICS ASSOCIATION
5460 SO CAPITAL REEF DR                     PO BOX 54027                                  225 NORTH HILL ST RM 122                 132 N KENMORE 1
TAYLORSVILLE UT 84129                       LOS ANGELES CA 90054                          LOS ANGELES CA 90012                     LOS ANGELES CA 90004




001538P001-1400A-159                        001539P001-1400A-159                          001540P002-1400A-159                     001541P001-1400A-159
LOS ANGELES MAGAZINE                        LOS ANGELES MEDIA GROUP                       LOS ANGELES POLICE FOUNDATION            LOS GATOS THEATRE LLC
PO BOX 101116                               PO BOX 740860                                 633 W 5TH ST STE 960                     43 NORTH SANTA CRUZ AVE
PASADENA CA 91189                           LOS ANGELES CA 90074                          LOS ANGELES CA 90071-2053                LOS GATOS CA 95030




001542P001-1400A-159                        001543P001-1400A-159                          003794P001-1400A-159                     000296P001-1400A-159
LOTUS POST                                  LOUDER PRODUCTIONS INC                        LOUIS SCHULTZ                            LOUISIANA ATTORNEY GENERAL
1642 17TH ST                                17412 VENTURA BLVD STE 935                    2310 W 2ND ST                            JEFF LANDRY
SANTA MONICA CA 90404                       ENCINO CA 91316                               LOS ANGELES CA 90057                     PO BOX 94095
                                                                                                                                   BATON ROUGE LA 70804-4095




000104P001-1400A-159                        000028P001-1400A-159                          000186P001-1400A-159                     000404P001-1400A-159
LOUISIANA DEPT OF ENVIRONMENTAL QUALITY     LOUISIANA DEPT OF LABOR                       LOUISIANA DEPT OF REVENUE                LOUISIANA DEPT OF REVENUE AND TAXATION
LEGAL AFFAIRS DIVISION                      SECRETARY                                     PO BOX 201                               UNCLAIMED PROPERTY DIVISION
GALVEZ BUILDING                             PO BOX 94094                                  617 NORTH 3RD ST                         PO BOX 91010
602 NORTH FIFTH ST                          BATON ROUGE LA 70804                          BATON ROUGE LA 70821                     BATON ROUGE LA 70821-9010
BATON ROUGE LA 70802



003919P001-1400A-159                        003919S001-1400A-159                          001550P002-1400A-159                     001545P001-1400A-159
LOUISIANA TAX CREDIT FINANCE LLC            LOUISIANA TAX CREDIT FINANCE LLC              LOVE SEAT ENTERTAINMENT                  LOWE AND CO
A DIVISION OF FILM PRODUCTION CAPITAL LLC   A DIVISION OF FILM PRODUCTION CAPITAL LLC     15 FERNCLIFF RD                          3030 ENCINAL CANYON RD
650 OLIVE ST                                BANK OF AMERICA NA                            SCARSDALE NY 10583-5955                  MALIBU CA 90265
SHREVEPORT LA 71104                         333 S HOPE ST 13TH FL
                                            LOS ANGELES CA 90071
                                             Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 112 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 62 of 125                                                                                                                                08/23/2019 10:14:38 PM
001546P001-1400A-159                         001972P001-1400A-159                         000833P001-1400A-159                      003841P001-1400A-159
LOZANO GROUP                                 LUANNA/TRI-STATE PREVUE ROOM                 LUCKY 13 MUSIC                            LUCKY 13 MUSIC
14320 VENTURA BLVD # 417                     TRI-STATE PREVUE ROOM                        JON COCO                                  4346 MATILIJA AVE 101
SHERMAN OAKS CA 91423                        636 NORTHLAND BLVD                           4346 MATILIJA AVE 101                     SHERMAN OAKS CA 91423
                                             CINCINNATI OH 45240                          SHERMAN OAKS CA 91423




002463P001-1400A-159                         001549P001-1400A-159                         001551P001-1400A-159                      002099P001-1400A-159
SARAH LUGO                                   LUKE HITS LLC                                LUMINARY VISIONS LLC                      DAVID LUONG
3005 HOPETON RD                              137 N LARCHMONT BLVD 555                     907 N VISTA ST                            1717 EAST BADILLO ST
LA CRESCENTA CA 91214                        LOS ANGELES CA 90004                         LOS ANGELES CA 90046                      COVINA CA 91724




001553P001-1400A-159                         004142P001-1400A-159                         002008P001-1400A-159                      001680P001-1400A-159
LUXE ARTIST MANAGEMENT INC DBA OPUS BEAUTY   LYNN HARRIS                                  KATHERINE LYNN                            NATASHA LYONNE
6442 SANTA MONICA BLVD STE 200B              15260 VENTURA BLVD SUITE 1040                27 DAMON PK                               415 E 6TH ST
LOS ANGELES CA 90038                         SHERMAN OAKS CA 91403                        ARLINGTON MA 02474                        NEW YORK NY 10009




001556P002-1400A-159                         000596P001-1400A-159                         001558P001-1400A-159                      003992P001-1400A-159
LYRIC HOUSE LLC                              M ENGELMAN AND CO INC                        M3 CREATIVE                               MACARONI KID INC
3330 CAHUENGA BLVD W STE 304                 20 WEST 22ND ST                              4111 W ALAMEDA AVE 101                    7 TRADESMANS PATH
LOS ANGELES CA 90068-1309                    STE 805                                      BURBANK CA 91505                          PO BOX 22
                                             NEW YORK NY 10010                                                                      BRIDGEHAMPTON NY 11932




001559P001-1400A-159                         000922P001-1400A-159                         002892P001-1400A-159                      001560P001-1400A-159
MACENTHUSIAST INC                            BRITTANY M MACOFSKY                          MICHAEL MACPHEE                           MADISON VIP INC
10600 W PICO BLVD                            1446 ARMACOST AVE #104                       ADDRESS INTENTIONALLY OMITTED             1539 KENNELWORTH PL
LOS ANGELES CA 90064                         LOS ANGELES CA 90025                                                                   BRONX NY 10465




001561P001-1400A-159                         003218P001-1400A-159                         003218S001-1400A-159                      001562P002-1400A-159
MADRIVER PICTURES LLC                        MAGNA ENTERTAINMENT                          MAGNA ENTERTAINMENT LLC                   MAGNO SOUND
301 N CANON DR 207                           JOSHUA SASON                                 COWAN DEBAETS ABRAHAMS AND SHEPPARD LLP   PO BOX 2241
BEVERLY HILLS CA 90210                       5 HANOVER SQUARE                             SUSAN BODINE                              NEW YORK NY 10101-2241
                                             NEW YORK NY 10004                            41 MADISON AVE 34TH FL
                                                                                          NEW YORK NY 10010



002841P001-1400A-159                         000297P001-1400A-159                         000105P001-1400A-159                      000029P001-1400A-159
MARIYAM MAHBUB                               MAINE ATTORNEY GENERAL                       MAINE DEPT OF ENVIRONMENTAL PROTECTION    MAINE DEPT OF LABOR
ADDRESS INTENTIONALLY OMITTED                JANET T MILLS                                17 STATE HOUSE STATION                    COMMISSIONER
                                             6 STATE HOUSE STATION                        AUGUSTA ME 04333-0017                     54 STATE HOUSE STATION
                                             AUGUSTA ME 04333                                                                       AUGUSTA ME 04332
                                    Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 113 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 63 of 125                                                                                                                             08/23/2019 10:14:38 PM
000187P001-1400A-159                003637P001-1400A-159                           003877P001-1400A-159                          001565P001-1400A-159
MAINE REVENUE SERVICES              MAKE IT RAIN LLC                               MAKE IT RAIN LLC DBA NINJA TRACKS             MAKE UP IN MOTION INC
24 STATE HOUSE STATION              5762 ANDASOL AVE                               WOLF RIFKIN SHAPIRO                           263 N ALMONT DR
AUGUSTA ME 04333                    ENCINO CA 91316                                WOLF RIFKIN SHAPIRO SCHULMAN AND RABKIN LLP   BEVERLY HILLS CA 90211
                                                                                   5762 ANDASOL AVE
                                                                                   ENCINO CA 91316



001567P001-1400A-159                000512P001-1400A-159                           001568P001-1400A-159                          001569P002-1400A-159
MAMMOTH ADVERTISING LLC             MANATT PHELPS AND PHILLIPS LLP                 MANHATTAN PRODUCTIONS MUSIC                   MANJARES CATERING
36 EAST 20TH ST 7TH FL              11355 WEST OLYMPIC BLVD                        1650 BROADWAY STE 900                         2725 SW 115TH AVE
NEW YORK NY 10003                   LOS ANGELES CA 90064                           NEW YORK NY 10019                             MIAMI FL 33165-2128




001973P001-1400A-159                001375P001-1400A-159                           001888P001-1400A-159                          002400P001-1400A-159
MANN THEATRES INC                   JACK MANSON                                    SCOTT MANTZ                                   FLORE MAQUIN
900 EAST 80TH ST                    1531 CAMBURY AVE                               1222 N KINGS RD 9                             64 RUE NEY
BLOOMINGTON MN 55420                ARCADIA CA 91007                               WEST HOLLYWOOD CA 90069                       LYON 69006
                                                                                                                                 FRANCE




001570P001-1400A-159                001575P001-1400A-159                           000601P001-1400A-159                          001576P001-1400A-159
MARA CAPOZZI DESIGN INC             MARCUS THEATRES CORP                           MARGARET CHU TANGRAM                          MARGARET MALDONADO AGENCY
600 S CURSON AVE 546                100 EAST WISCONSIN AVE STE 2000                TANGRAM ADVISORS                              8436 MELROSE PL
LOS ANGELES CA 90036                MILWAUKEE WI 53202                             37 WEST 12TH ST STE 3F                        LOS ANGELES CA 90069
                                                                                   NEW YORK NY 10011




002399P001-1400A-159                001577P001-1400A-159                           001578P001-1400A-159                          001579P001-1400A-159
EDITIONS LA MARGUERITE              MARIKO CASIANO DBA MARIKO KAWAI                MARIPOSA LANE MUSIC INC                       MARK MONITOR INC
30 AVENUE CHARLES DE GAULLE         270 JAY ST APT #4I                             557 VIA DE LA PAZ                             PO BOX 71398
NEUILLY-SUR-SEINE 92200             BROOKLYN NY 11201                              PACIFIC PALISADES CA 90272                    CHICAGO IL 60694
FRANCE




003871P001-1400A-159                001580P001-1400A-159                           001581P001-1400A-159                          001582P001-1400A-159
MARK THOMAS HANNAH DBA BOOMERANG!   MARK WOOLLEN AND ASSOCIATES LP                 MARKET FORCE INFORMATION INC                  MARKETCAST LLC
514 SOUTH GAYLORD DR                207 ASHLAND AVE                                PO BOX 671156                                 FILE 1434 1801 W OLYMPIC BLVD
BURBANK CA 91505                    SANTA MONICA CA 90405                          DALLAS TX 75267                               PASADENA CA 91199




001583P001-1400A-159                002957P001-1400A-159                           002957S001-1400A-159                          003219P001-1400A-159
MARKHOR ENTERTAINMENT               MARSHALL FILM LLC                              MARSHALL FILM LLC                             MARSHALL FILM LLC
5466 COLLINGWOOD CIR                CEO                                            MITCHELL SILBERBERG AND KNUPP LLP             JONATHAN SANGER
CALABASAS CA 91302                  9100 WILSHIRE BLVD                             PHIL DAVIS                                    9100 WILSHIRE BLVD STE 530E
                                    STE 535E                                       11377 W OLYMPIC BLVD                          BEVERLY HILLS CA 90212
                                    BEVERLY HILLS CA 90212                         LOS ANGELES CA 90064
                                               Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 114 of 175
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 64 of 125                                                                                                                                 08/23/2019 10:14:38 PM
003613P001-1400A-159                           001584P001-1400A-159                          001421P001-1400A-159                     000790P001-1400A-159
MARSHALL FILM LLC                              MARSHALL FINE                                 JOHN MARSHALL                            MARTELL SOUND
9100 WILSHIRE BLVD                             2 MANCUSO DR                                  11356 BACON RACE RD                      STEVEN R PINES CPA
STE 535E                                       OSSINING NY 10562                             WOODBRIDGE VA 22192                      2001 WILSHIRE BLVD #250
BEVERLY HILLS CA 90212                                                                                                                SANTA MONICA CA 90403




003664P002-1400A-159                           001585P001-1400A-159                          002842P001-1400A-159                     000930P001-1400A-159
MARTELL SOUND                                  MARTHA'S VINEYARD FILM SOCIETY                MELISSA MARTINEZ                         CAITLIN MARTINI
STEVEN R PINES                                 PO BOX 4423                                   ADDRESS INTENTIONALLY OMITTED            28631 WINTERDALE DR
2001 WILSHIRE BLVD STE 250                     VINEYARD HAVEN MA 02568                                                                CANYON COUNTRY CA 91387
SANTA MONICA CA 90403




000298P001-1400A-159                           000030P001-1400A-159                          000106P001-1400A-159                     000107P001-1400A-159
MARYLAND ATTORNEY GENERAL                      MARYLAND DEPT OF LABOR                        MARYLAND DEPT OF NATURAL RESOURCES       MARYLAND DEPT OF THE ENVIRONMENT
BRIAN FROSH                                    LICENSING AND REGULATION                      580 TAYLOR AVE                           1800 WASHINTON BLVD
200 ST PAUL PL                                 SECRETARY                                     TAWES STATE OFFICE BLD                   BALTIMORE MD 21230
BALTIMORE MD 21202-2022                        500 N CALVERT ST STE 401                      ANNAPOLIS MD 21401
                                               BALTIMORE MD 21202



000406P001-1400A-159                           002765P001-1400A-159                          000299P001-1400A-159                     000351P001-1400A-159
MARYLAND TREASUERE'S OFFICE                    ASLEIGH F MARZYNSKI                           MASSACHUSETTS ATTORNEY GENERAL           MASSACHUSETTS ATTORNEY GENERAL
UNCLAIMED PROPERTY DIVISION                    709 18TH ST                                   MAURA HEALY                              CONSUMER PROTECTION DIVISION
GOLDSTEIN TREASURY BUILDING                    MOSINEE WI 54455                              ONE ASHBURTON PL                         MCCORMACK BUILDING
80 CALVERT ST                                                                                BOSTON MA 02108-1698                     ONE ASHBURTON PL
ANNAPOLIS MD 21401                                                                                                                    BOSTON MA 02108



000108P001-1400A-159                           000031P001-1400A-159                          000407P001-1400A-159                     002894P001-1400A-159
MASSACHUSETTS DEPT OF ENVIRONMENT PROTECTION   MASSACHUSETTS DEPT OF LABOR AND               MASSACHUSETTS STATE TREASURER            TYLER MASSEY
ONE WINTER ST                                  WORK FORCE DEVELOPMENT                        UNCLAIMED PROPERTY DIVISION              ADDRESS INTENTIONALLY OMITTED
BOSTON MA 02108                                DIRECTOR                                      ONE ASHBURTON PL
                                               1 ASHBURTON PL RM 2112                        12TH FL
                                               BOSTON MA 02108                               BOSTON MA 02108-1608



003757P002-1400A-159                           001591P002-1400A-159                          001974P001-1400A-159                     002783P001-1400A-159
MATADOR RECORDINGS LLC                         MATTHEW COHEN CREATIVE LLC                    MAUDE LLC                                MAXUM INDEMNITY CO
17-19 ALMA RD                                  2 5TH AVENUE APT 10C                          99 WASHINGTON ST                         AON ALBERT G RUBEN INSURANCE SVC INC
LONDON SW18 1AA                                NEW YORK NY 10011-8837                        NORWALK CT 06854                         ERIN GREEN
UNITED KINGDOM                                                                                                                        15303 VENTURA BLVD
                                                                                                                                      STE 1200
                                                                                                                                      SHERMAN OAKS CA 91403


004054P001-1400A-159                           002343P002-1400A-159                          002447P001-1400A-159                     001595P001-1400A-159
MAXUM INDEMNITY CO                             SARAH MAYS                                    CONOR MC ALLISTER                        MCBEARD MEDIA INC
3655 NORTH PT PKWY                             2000 WILANDREW DR                             7 BROWNSTOWN                             DEPT LA 24551
#500                                           DECATUR GA 30033-1919                         RATOATH COUNTY MEATH                     PASADENA CA 91185-4551
ALPHARETTA GA 30005                                                                          IRELAND
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 115 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 65 of 125                                                                                                                    08/23/2019 10:14:38 PM
001468P001-1400A-159              002843P001-1400A-159                         001596P001-1400A-159                     001172P001-1400A-159
KEVIN MCCARTHY                    MARK MCCOLEY                                 MCCONNELL VALDES LLC                     ERIC MCCORMICK
1715 TYVALE CT                    ADDRESS INTENTIONALLY OMITTED                PO BOX 364225                            12736 SARAH ST
VIENNA VA 22182                                                                SAN JUAN PR 00936                        STUDIO CITY CA 91604




000693P001-1400A-159              001597P001-1400A-159                         001607P001-1400A-159                     001598P001-1400A-159
JENNIFER MCCULLOUGH               MCINTOSH FILMS LLC                           MELISSA MCSORLEY                         MEDIA ARTS CENTER - SAN DIEGO
11126 RIVERSIDE DR                PO BOX 481171                                446 S BENTLEY                            2921 EL CAJON BLVD
APT 102                           LOS ANGELES CA 90048                         LOS ANGELES CA 90049                     SAN DIEGO CA 92104
NORTH HOLLYWOOD CA 91602




002730P002-1400A-159              002945P001-1400A-159                         003221P001-1400A-159                     003860P001-1400A-159
MEDIA CHAIN LTD                   MEDIA ENTERTAINMENT AND ARTS ALLIANCE        MEDIA FILM INTERNATIONAL                 MEDIA MANAGEMENT LP DBA MUSICBOX
PORTLAND BUILDINGS                245 CHALMERS ST                              YONG HO LEE                              266 KING ST W STE 500
127-129 PORTLAND ST               REDFERN, NSW 2016                            1139 S 4TH AVE                           TORONTO ON M5V 1HA
MANCHESTER GREATER MANCHE M14PZ   AUSTRALIA                                    LOS ANGELES CA 90019                     CANADA
UNITED KINGDOM



001600P001-1400A-159              003220P001-1400A-159                         002262P001-1400A-159                     001601P001-1400A-159
MEDIABISTRO HOLDINGS LLC          MEDIALOG CORP                                CHRISTOPHER MEESEN                       MEETING SVC INC
825 8TH AVE 29TH FL               HOJIN JEONG                                  124 MARTINEDALE CRES                     9220 ACTIVITY RD
NEW YORK NY 10019                 ADD 10F THE PAN BUILDING 1592 SANGAMDONG     BRAMPTON ON L6X 2V1                      SAN DIEGO CA 92126
                                  MAPO-GU                                      CANADA
                                  SEOUL 121-835
                                  REPUBLIC OF KOREA


001603P001-1400A-159              001604P001-1400A-159                         001605P001-1400A-159                     001686P002-1400A-159
MEGAPLEX JORDAN COMMONS 17        MEGAPLEX THEATRES                            MEGATRAX PRODUCTION MUSIC INC            NAZY MEKNAT
301 WEST SOUTH TEMPLE             9295 S STATE ST                              7629 FULTON AVE                          641 1/2 N HARPER AVE
SALT LAKE CITY UT 84101           SANDY UT 84070                               NORTH HOLLYWOOD CA 91605                 LOS ANGELES CA 90048-2224




002844P001-1400A-159              001608P001-1400A-159                         001609P001-1400A-159                     001610P001-1400A-159
ANDREW MELICHAR                   MELTWATER NEWS US INC                        MENCHIES GROUP INC                       MERCI CO LLC
ADDRESS INTENTIONALLY OMITTED     DEPT LA 24140                                17555 VENTURA BLVD STE 200               5120 COLDWATER CANYON AVE #9
                                  PASADENA CA 91185                            ENCINO CA 91316                          SHERMAN OAKS CA 91423




000642P001-1400A-159              002011P001-1400A-159                         004055P001-1400A-159                     002277P001-1400A-159
MERCURY PUBLIC AFFAIRS LLC        MEREDITH CONDIT                              MERRILL CORP HONG KONG LIMITED           MERRILL LYNCH PIERCE FENNER AND SMITH INC
ACCOUNTS REC                      28301 MORAY DR                               5/F WORLD-WIDE HOUSE                     150 N COLLEGE ST
437 MADISON AVE 3RD FLR           BONITA SPRINGS FL 34135                      19 DES VOEUX RD                          NC1-028-17-06
NEW YORK NY 10022                                                              CENTRAL HONG KONG                        CHARLOTTE NC 28255
                                                                               HONG KONG
                                Case 18-12012-LSS                  Doc 829   Filed 08/28/19         Page 116 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 66 of 125                                                                                                                   08/23/2019 10:14:38 PM
001611P001-1400A-159            001612P001-1400A-159                           000472P001-1400A-159                     004141P001-1400A-159
MET PHOTO INC                   METHODIC DOUBT MUSIC LLC                       METLIFE                                  METRO-GOLDWYN-MAYER PICTURES INC
1500 BROADWAY LEVEL C2          6427 W 87TH ST                                 METLIFE SMALL BUSINESS CENTER            THEATRICAL BUSINESS & LEGAL AFFAIRS
NEW YORK NY 10036               LOS ANGELES CA 90045                           PO BOX 804466                            245 NORTH BEVERLY DR
                                                                               KANSAS CITY MO 64180-4466                BEVERLY HILLS CA 90210




001975P001-1400A-159            001613P001-1400A-159                           001614P001-1400A-159                     002084P001-1400A-159
METROGOLDWYNMAYER STUDIOS INC   METROPLEX THEATRES LLC                         METROPOLITAN EXPOSITION SVC              METROPOLITAN WEST
10250 CONSTELLATION BLVD        2275 W 190TH ST STE 201                        115 MOONACHIE AVE                        1707A E 28TH STREET
LOS ANGELES CA 90067-6241       TORRANCE CA 90504                              MOONACHIE NJ 07074                       LONG BEACH CA 90755




001392P001-1400A-159            003997P002-1400A-159                           001617P002-1400A-159                     002039P001-1400A-159
JAY MEYER                       MFP COLLIDE LLC                                MICHAEL DAVID PRODUCTIONS INC            MICHELTORENA
122 C ST APT 1                  (IM GLOBAL LLC) / EASTWEST BANK                RDG AND PARTNERS                         701 MICHELTORENA ST
SALT LAKE CITY UT 84103         8201 BEVERLY BLVD                              69B MONROE AVE                           LOS ANGELES CA 90026
                                STE 500                                        PITTSFORD NY 14534
                                BEVERLY HILLS CA 90048



000300P001-1400A-159            000032P001-1400A-159                           000109P001-1400A-159                     000188P001-1400A-159
MICHIGAN ATTORNEY GENERAL       MICHIGAN DEPT OF ENERGY LABOR AND              MICHIGAN DEPT OF ENVIRONMENTAL QUALITY   MICHIGAN DEPT OF TREASURY
BILL SCHUETTE                   ECONOMIC GROWTH                                525 WEST ALLEGAN ST                      TREASURY BLDG
PO BOX 30212                    611 WEST OTTAWA                                PO BOX 30473                             LANSING MI 48922
525 W OTTAWA ST                 PO BOX 30004                                   LANSING MI 48909-7973
LANSING MI 48909-0212           LANSING MI 48909



000408P001-1400A-159            001627P001-1400A-159                           001628P001-1400A-159                     000855P001-1400A-159
MICHIGAN DEPT OF TREASURY       MICHIGAN TECHNOLOGICAL UNIVERSITY              MICHIGAN THEATER FOUNDATION INC          MIDNIGHT SUN
UNCLAIMED PROPERTY DIVISION     1400 TOWNSEND DR                               603 EAST LIBERTY ST                      ZACK SCHILLER AND ASSOCIATES
PO BOX 30756                    HOUGHTON MI 49931                              ANN ARBOR MI 48104                       401 WILSHIRE BLVD
LANSING MI 48909                                                                                                        STE 850
                                                                                                                        SANTA MONICA CA 90401



002958P001-1400A-159            003615P001-1400A-159                           001629P001-1400A-159                     000766P001-1400A-159
MIDNIGHT SUN LLC                MIDNIGHT SUN LLC                               MIGHTYMULTIMEDIA LLC                     MIKE RELM INC
ZACH SCHILLER AND ASSOCIATES    300 S 4TH ST                                   2762 WEST AVE 35                         BENNETT MANAGEMENT
ZACHARY SCHILLER MANAGER        LAS VEGAS NV 89101                             LOS ANGELES CA 90065                     2398 BROADWAY
300 S 4TH ST                                                                                                            SAN FRANCISCO CA 94115
LAS VEGAS NV 89101



001631P001-1400A-159            001632P001-1400A-159                           001633P001-1400A-159                     004056P001-1400A-159
MIKIEL BENYAMIN STUDIOS         MILAN CARTER                                   MILAN ENTERTAINMENT INC                  MILLER ADVERTISING AGENCY INC
215 RAY ST APT D                12456 CULVER BLVD APT 3                        3630 TACOMA AVE                          220 WEST 42ND ST
GARFIELD NJ 07026               LOS ANGELES CA 90066                           LOS ANGELES CA 90065                     12TH FL
                                                                                                                        NEW YORK NY 10036
                                             Case 18-12012-LSS                  Doc 829   Filed 08/28/19          Page 117 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 67 of 125                                                                                                                              08/23/2019 10:14:38 PM
000705P001-1400A-159                         002368P001-1400A-159                           002369P001-1400A-159                    000301P001-1400A-159
BOBBIE MILLER                                STEVE MILLER                                   STEVEN THOMPSON MILLER                  MINNESOTA ATTORNEY GENERAL
2042 PALISADES DR                            511 ARENA ST                                   511 ARENA ST                            LORI SWANSON
PACIFIC PALISADES CA 90272                   EL SEGUNDO CA 90245                            EL SEGUNDO CA 90245                     1400 BREMER TOWER
                                                                                                                                    445 MINNESOTA ST
                                                                                                                                    ST. PAUL MN 55101-2131



000409P001-1400A-159                         000033P001-1400A-159                           000110P001-1400A-159                    000189P001-1400A-159
MINNESOTA DEPT OF COMMERCE                   MINNESOTA DEPT OF LABOR AND INDUSTRY           MINNESOTA DEPT OF NATURAL RESOURCES     MINNESOTA DEPT OF REVENUE
UNCLAIMED PROPERTY DIVISION                  COMMISSIONER                                   520 LAFAYETTE RD                        600 NORTH ROBERT ST
85 7TH PL EAST                               443 LAFAYETTE RD N                             ST. PAUL MN 55155-4040                  ST. PAUL MN 55101
STE 500                                      ST. PAUL MN 55155
ST. PAUL MN 55101



000111P001-1400A-159                         001623P001-1400A-159                           002047P001-1400A-159                    002953P001-1400A-159
MINNESOTA POLLUTION CONTROL AGENCY           MICHAEL MINTER                                 MIRACLE BABY ENTERPRISES INC            MIRAMAX DISTRIBUTION SVC LLC
520 LAFAYETTE RD                             6775 SANTA MONICA BLVD STE 4273                GREEN CLEAN PO BOX 452452               ADRIAN LOPEZ
ST. PAUL MN 55155-4194                       LOS ANGELES CA 90038                           LOS ANGELES CA 90045                    SVP BUSINESS AFFAIRS
                                                                                                                                    2450 COLORADO AVE
                                                                                                                                    STE 100E
                                                                                                                                    SANTA MONICA CA 90404


001636P001-1400A-159                         001637P001-1400A-159                           000302P001-1400A-159                    000112P001-1400A-159
MISERABLE BEAST MUSIC                        MISSING PIECES INC                             MISSISSIPPI ATTORNEY GENERAL            MISSISSIPPI DEPT OF ENVIRONMENTAL QUALITY
2658 GRIFFITH PK BLVD 828                    8577 COLE CREST DR                             JIM HOOD                                LEGAL DEPT
LOS ANGELES CA 90039                         LOS ANGELES CA 90046                           DEPT OF JUSTICE                         PO BOX 2261
                                                                                            PO BOX 220                              JACKSON MS 39225
                                                                                            JACKSON MS 39205-0220



000034P001-1400A-159                         000410P001-1400A-159                           000190P001-1400A-159                    000303P001-1400A-159
MISSISSIPPI EMPLOYMENT SECURITY COMMISSION   MISSISSIPPI STATE TREASURER                    MISSISSIPPI TAX COMMISSION              MISSOURI ATTORNEY GENERAL
EXECUTIVE DIRECTOR                           UNCLAIMED PROPERTY DIVISION                    PO BOX 22808                            JOSHUA D HAWLEY
1235 ECHLON PKWY                             PO BOX 138                                     JACKSON MS 39225-2808                   SUPREME COURT BLDG
PO BOX 1699                                  JACKSON MS 39205                                                                       207 W HIGH ST
JACKSON MS 39215-1699                                                                                                               JEFFERSON CITY MO 65101



000356P001-1400A-159                         000113P001-1400A-159                           000114P001-1400A-159                    000191P001-1400A-159
MISSOURI ATTORNEY GENERALS OFFICE            MISSOURI DEPT OF CONSERVATION                  MISSOURI DEPT OF NATURAL RESOURCES      MISSOURI DEPT OF REVENUE
CONSUMER PROTECTION DIVISION                 2901 W TRUMAN BLVD                             PO BOX 176                              HARRY S TRUMAN STATE OFFICE BLDG
OLD POST OFFICE BLDG                         JEFFERSON CITY MO 65109                        1101 RIVERSIDE DR                       301 WEST HIGH ST
815 OLIVE ST STE200                                                                         JEFFERSON CITY MO 65102                 JEFFERSON CITY MO 65101
ST. LOUIS MO 63101



000035P001-1400A-159                         000411P001-1400A-159                           001976P001-1400A-159                    002354P001-1400A-159
MISSOURI LABOR AND INDUSTRIAL                MISSOURI STATE TREASURER                       MITCHELL SILBERBERG AND KNUPP LLP       MITSCHERLICH PARTMBB PATENT UND RECHTANSALTE
RELATIONS COMMISSION                         UNCLAIMED PROPERTY DIVISION                    11377 WEST OLYMPIC BLVD                 SONNESNSTR 33
CHAIRMAN                                     PO BOX 1004                                    LOS ANGELES CA 90064                    MUNICH D E 80331
3315 WEST TRUMAN BLVD ROOM 214               JEFFERSON CITY MO 65102                                                                GERMANY
PO BOX 599
JEFFERSON CITY MO 65102-0599
                                        Case 18-12012-LSS                  Doc 829   Filed 08/28/19            Page 118 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 68 of 125                                                                                                                            08/23/2019 10:14:38 PM
003986P001-1400A-159                    003938P001-1400A-159                           003652P001-1400A-159                      001639P001-1400A-159
MOBCRUSH INC                            MOCEAN LLC                                     MOCEAN PICTURES LLC                       MODERN VIDEOFILM
301 ARIZONA AVE #230                    2440 S SEPULVEDA BLVD STE 150                  2440 S SEPULVEDA BLVD STE 150             2300 WEST EMPIRE AVE STE 200
SANTA MONICA CA 90401                   LOS ANGELES CA 90064                           LOS ANGELES CA 90064                      BURBANK CA 91504




002845P001-1400A-159                    002598P001-1400A-159                           002846P001-1400A-159                      002089P001-1400A-159
THOMAS MOFFETT                          VARSHA MOHANRAJ                                RAFAEL MOLINA                             MOMENTUS INSURANCE BROKERAGE
ADDRESS INTENTIONALLY OMITTED           1145 N MCCADDEN PL                             ADDRESS INTENTIONALLY OMITTED             5990 SEPULVEDA BLVD STE 550
                                        LOS ANGELES CA 90038                                                                     VAN NUYS CA 91411




001643P001-1400A-159                    001644P001-1400A-159                           001977P001-1400A-159                      000304P001-1400A-159
MONARCH WORLDWIDE SVC                   MONKEYPOP MUSIC LLC                            MONTAGE MUSIC LLC                         MONTANA ATTORNEY GENERAL
11519 LA MAIDA ST                       8156 WARING AVE                                20485 ROCA CHICA DR                       TIM FOX
VALLEY VILLAGE CA 91601                 LOS ANGELES CA 90046                           MALIBU CA 90265                           215 N SANDERS THIRD FL
                                                                                                                                 JUSTICE BLDG
                                                                                                                                 HELENA MT 59620-1401



000115P001-1400A-159                    000036P001-1400A-159                           000192P001-1400A-159                      000412P001-1400A-159
MONTANA DEPT OF ENVIRONMENTAL QUALITY   MONTANA DEPT OF LABOR AND INDUSTRY             MONTANA DEPT OF REVENUE                   MONTANA DEPT OF REVENUE
LEE METCALF BLDG                        COMMISSIONER                                   5 SOUTH LAS CHANCE GULCH                  UNCLAIMED PROPERTY DIVISION
1520 E SIXTH AVE                        PO BOX 1728                                    HELENA MT 59860                           SAM W MITCHELL BLDG
HELENA MT 59620-0901                    HELENA, MT 59624                                                                         125 N ROBERTS 3RD FLOOR
                                                                                                                                 HELENA MT 59601



000116P001-1400A-159                    000358P001-1400A-159                           000962P001-1400A-159                      000868P001-1400A-159
MONTANA NATURAL RESOURCES INFORMATION   MONTANA OFFICE OF CONSUMER PROTECTION          CHARLENE MONTANTE                         MONTE ROSA AB
1515 EAST 6TH AVE                       DEPT OF JUSTICE                                9950 BARNSBURY RD                         GREV TUREGATAN 29 2TR
PO BOX 201800                           1219 8TH AVE                                   DOUGLASVILLE GA 30135                     STOCKHOLM 114 38
HELENA MT 59620-1800                    PO BOX 200151                                                                            SWEDEN
                                        HELENA MT 59620-0151



002287P001-1400A-159                    002551P003-1400A-159                           002549P002-1400A-159                      001645P001-1400A-159
MONTEROSA INC                           MONTEVERDE FILMS INC                           ALEJANDRO MONTEVERDE                      MOON TIDE MEDIA LLC
150 N MICHIGAN AVE                      DIANE SUTTON AND ASSOCIATES                    DIANE SUTTON AND ASSOC                    PO BOX 3760
STE 1950                                672 S LA FAYETTE PARK PL STE 37                672 S LA FAYETTE PARK PL STE 37           MANHATTAN BEACH CA 90266
CHICAGO IL 60601                        LOS ANGELES CA 90057-3234                      LOS ANGELES CA 90057-3234




001646P001-1400A-159                    001851P001-1400A-159                           001647P001-1400A-159                      002449P001-1400A-159
MORAN AND ASSOCIATES CREATIVE INC       ROGER MORAN                                    MOREL STUDIO SUPPORT                      MORGAN THE AGENCY
4721 VINCENT AVE                        6405 KENNEDY BLVD EAST APT D2                  585 WELLS AVE # 53                        13 HERBERT PL
LOS ANGELES CA 90041                    WEST NEW YORK NJ 07093                         ATLANTA GA 30312                          DUBLIN 2
                                                                                                                                 IRELAND
                                    Case 18-12012-LSS                  Doc 829   Filed 08/28/19                 Page 119 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 69 of 125                                                                                                                             08/23/2019 10:14:38 PM
001415P001-1400A-159                001959P001-1400A-159                           001648P001-1400A-159                           001435P001-1400A-159
JODY MORLOCK                        HILARY MORSE                                   MOSS LANDING                                   JOSHUA MOSSER
102 3RD AVE 3                       21245 VELICATA ST                              563 WESTMINSTER AVE STE 3                      903 E CHEVY CHASE DR
NEW YORK NY 10003                   WOODLAND HILLS CA 91365                        VENICE CA 90291                                GLENDALE CA 91205




001649P001-1400A-159                001650P001-1400A-159                           001650S001-1400A-159                           001651P001-1400A-159
MOTHER MAYHEW LLC                   MOTHERS MOVIE LLC                              MOTHERS MOVIE LLC                              MOTION PICTURE ASSOCIATION OF AMERICA INC
14205 KITTRIDGE ST                  1007 MAYBROOK DR                               IME Law, PLLC                                  15301 VENTURA BLVD BLDG E
VAN NUYS CA 91405                   BEVERLY HILLS CA 90210                         Matthew H. Hooper                              SHERMAN OAKS CA 91403
                                                                                   2801 Alaskan Way, Ste. 107
                                                                                   SEATTLE WA 98121



001652P001-1400A-159                004112P004-1400A-159                           004111P001-1400A-159                           001653P001-1400A-159
MOTION PICTURE EDITORS GUILD        MOTION PICTURE INDUSTRY                        MOTION PICTURE INDUSTRY PENSION                MOTION PICTURE MAILING INC
7715 SUNSET BLVD STE 200            PENSION AND HEALTH PLANS                       AND HEALTH PLANS                               32542 BOWMAN KNOLL DR
LOS ANGELES CA 90046                BUSH GOTTLIEB JOSEPH A KOHANSKI                BUSH GOTTLIEB A LAW CORP JOSEPH A KOHANSKI     WESTLAKE VILLAGE CA 91361
                                    801 N BRAND BLVD SUITE 950                     801 N BRAND BLVD SUITE 950
                                    GLENDALE CA 91203                              GLENDALE CA 91203



001654P002-1400A-159                001655P001-1400A-159                           002847P001-1400A-159                           001656P001-1400A-159
MOTIVE CREATIVE LLC                 MOTIVE ENTERTAINMENT                           VANESSA MOULTRIE                               MOVIE CITY NEWS INC
755 SEWARD ST                       1303 OAK GROVE PL                              ADDRESS INTENTIONALLY OMITTED                  437 1 2 N ORANGE GROVE AVE
LOS ANGELES CA 90038-3503           WESTLAKE VILLAGE CA 91362                                                                     LOS ANGELES CA 90036




001658P001-1400A-159                002105P001-1400A-159                           001659P001-1400A-159                           001978P001-1400A-159
MOVING IMAGE TECHNOLOGIES           MOVING IMAGE TECHNOLOGIES                      MOXIE PICTURES INC                             MPAA CLASSIFICATION AND RATING ADMIN
17760 NEWHOPE ST # B                17760 NEWHOPE ST                               500 FIFTH AVE STE 2700                         15301 VENTURA BLVD BLDG E
FOUNTAIN VALLEY CA 92708            FOUNTAIN VALLEY CA 92708                       NEW YORK NY 10110                              SHERMAN OAKS CA 91403




000521P001-1400A-159                001660P001-1400A-159                           003972P001-1400A-159                           001979P001-1400A-159
MPAA CONSULTING LLC                 MPT MARKETING LLC                              MTM CHOICE LLC                                 MTV NETWORKS
DBA MOTION PICTURE CONSULTING LLC   12184 LAUREL TER DR                            3411 SILVERSIDE RD                             ANCILLARY SALES
16 LEONE BLVD STE A                 STUDIO CITY CA 91604                           104 RODNEY BLDG                                PO BOX 13801
JACKSON NJ 08527                                                                   WILMINGTON DE 19810                            NEWARK NJ 07188-0801




001661P001-1400A-159                000532P001-1400A-159                           001688P001-1400A-159                           001662P001-1400A-159
MTWO LLC                            MUFG UNION BANK NA                             NELLIE MUGANDA                                 MULLENLOWE US INC
8000 SUNSET BLVD STE A201           445 S FIGUEROA ST                              358 27TH AVE                                   40 BROAD ST
LOS ANGELES CA 90046                LOS ANGELES CA 90071                           SAN FRANCISCO CA 94121                         BOSTON MA 02109
                                         Case 18-12012-LSS                Doc 829      Filed 08/28/19              Page 120 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 70 of 125                                                                                                                                08/23/2019 10:14:38 PM
000873P001-1400A-159                     001697P001-1400A-159                            001663P001-1400A-159                        003770P001-1400A-159
THOMAS MUNROE                            NICHOLAS SANDON MURRAY                          MUSIC ASSET MANAGEMENT INC                  MUSIC ASSET MANAGEMENT INC OBO MATH CLUB LLC
DBA MUNROE CONSTRUCTION                  4950 GREENBUSH AVE                              16130 VENTURA BLVD STE 560                  BAD AT MATH SONGS ASCAP
1990 FULLBROKE DR                        SHERMAN OAKS CA 91423                           ENCINO CA 91436                             AND THE MATH CLUB MUSIC BMI
THOUSAND OAKS CA 91362                                                                                                               16130 VENTURA BLVD STE 560
                                                                                                                                     ENCINO CA 91436



001664P001-1400A-159                     002377P001-1400A-159                            002706P001-1400A-159                        001640P003-1400A-159
MUSIC BEYOND                             MUSIC BEYOND LLC (OLD)                          MUSIC JUNKIES INC                           MUSIC PLUGGER INC
6100 WILSHIRE BLVD STE 1600              C O SUMMIT BUSINESS MGMT                        1111 S GRAND AVE # 1019                     3036 PALMER DR
LOS ANGELES CA 90048                     16255 VENTURA BLVD STE 625                      LOS ANGELES CA 90015                        LOS ANGELES CA 90065-4921
                                         ENCINO CA 91436




001641P001-1400A-159                     001642P001-1400A-159                            002385P001-1400A-159                        001665P001-1400A-159
MUSIC VENDORS                            MUSICAL PRODUCTION LLC DBA NOT A PUBLISHING     MUSIKVERGNUEGEN DBA BEYOND                  MX MOVIES LLC
241 SOUTH MARINE BLVD                    3250 NW 107 AVE                                 16255 VENTURA BLVD                          618 WASHINGTON AVE STE 201
JACKSONVILLE NC 28540                    DORAL FL 33172                                  STE 625                                     SAINT LOUIS MO 63101
                                                                                         ENCINO CA 91436




001666P001-1400A-159                     001667P001-1400A-159                            002540P001-1400A-159                        001668P001-1400A-159
MY EYE MEDIA LLC                         MY IMAGE STUDIOS LLC                            TIFFANY A MYERS                             MYRNA LOY CENTER
3515 W PACIFIC AVE                       46 W 116TH ST                                   12301 WILSHIRE BLVD STE 203                 15 N EWING
BURBANK CA 91505                         NEW YORK NY 10026                               LOS ANGELES CA 90025                        HELENA MT 59601




001670P001-1400A-159                     002703P001-1400A-159                            002720P001-1400A-159                        001671P001-1400A-159
NAACP EAST ST LOUIS BRANCH 3013          NAACP IMAGE AWARDS                              NADIA BRONSON AND ASSOCIATES INC            NAI ENTERTAINMENT HOLDINGS LLC
4700 STATE ST STE 2A                     4949 WILSHIRE BLVD                              8721 SUNSET BLVD                            PO BOX 9108
EAST SAINT LOUIS IL 62205                STE 310                                         PENTHOUSE 9                                 NORWOOD MA 02062
                                         LOS ANGELES CA 90010                            LOS ANGELES CA 90069




001672P002-1400A-159                     003277P001-1400A-159                            003278P001-1400A-159                        003279P001-1400A-159
NAILING HOLLYWOOD MANAGEMENT INC         NAME AND ADDRESS INTENTIONALLY OMITTED          NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED
P O BOX 34137
GRANADA HILLS CA 91394-4137




003280P001-1400A-159                     003281P001-1400A-159                            003282P001-1400A-159                        003283P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED          NAME AND ADDRESS INTENTIONALLY OMITTED      NAME AND ADDRESS INTENTIONALLY OMITTED
                                         Case 18-12012-LSS              Doc 829   Filed 08/28/19        Page 121 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 71 of 125                                                                                                                      08/23/2019 10:14:38 PM
003285P001-1400A-159                     003286P001-1400A-159                       003287P001-1400A-159                     003288P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003289P001-1400A-159                     003290P001-1400A-159                       003291P001-1400A-159                     003292P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003293P001-1400A-159                     003294P001-1400A-159                       003297P001-1400A-159                     003298P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003299P001-1400A-159                     003300P001-1400A-159                       003301P001-1400A-159                     003302P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003303P001-1400A-159                     003304P001-1400A-159                       003307P001-1400A-159                     003308P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003309P001-1400A-159                     003310P001-1400A-159                       003311P001-1400A-159                     003312P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003313P001-1400A-159                     003314P001-1400A-159                       003315P001-1400A-159                     003316P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED
                                         Case 18-12012-LSS                 Doc 829   Filed 08/28/19         Page 122 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 72 of 125                                                                                                                          08/23/2019 10:14:38 PM
003317P001-1400A-159                     003318P001-1400A-159                          003319P001-1400A-159                     003320P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003321P001-1400A-159                     003322P001-1400A-159                          003323P001-1400A-159                     003326P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003327P001-1400A-159                     003328P001-1400A-159                          003329P001-1400A-159                     003330P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




003331P001-1400A-159                     003332P001-1400A-159                          000627P001-1400A-159                     001675P001-1400A-159
NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED        NANCY MEYERS PRODUCTIONS INC             NAOSBIRMINGHAM LLC
                                                                                       CITRIN COOPERMAN                         PO BOX 52670
                                                                                       529 FIFTH AVE                            MIDLAND TX 79710
                                                                                       NEW YORK NY 10017




001676P001-1400A-159                     001677P001-1400A-159                          003222P001-1400A-159                     003222S001-1400A-159
NAPA VALLEY UNIFIED SCHOOL               NAPERVILLE THEATRE LLC                        NATIONAL BANK OF CANADA                  NATIONAL BANK OF CANADA
2425 JEFFERSON ST                        1325 REMINGTON RD STE H                       CHARLENE PALING AND ANNE SCHNEERER       JOEY MASTROGIUSEPPE
NAPA CA 94558                            SCHAUMBURG IL 60173                           145 KING ST WEST STE 720                 DENTONS CANADA LLP
                                                                                       TORONTO ON M5H 1J8                       JOEY MASTROGIUSEPPE
                                                                                       CANADA                                   MONTREAL QC H3B 4M7
                                                                                                                                CANADA


003222S002-1400A-159                     003223P001-1400A-159                          003223S001-1400A-159                     003223S002-1400A-159
NATIONAL BANK OF CANADA                  NATIONAL BANK OF CANADA                       NATIONAL BANK OF CANADA                  NATIONAL BANK OF CANADA
FRASER MILNER CASGRAIN SENCRL LLP        JULIE PRUD'HOMME                              DENTONS CANADA SENCRL                    BRIGITTE LEBLANC; MARIE-JOSEE CORBEIL
JOEY MASTROGIUSEPPE                      600 DE LA GAUCHETIERE ST WEST GROUND FL       SOFIA RUGGIERO; JOEY MASTROGIUSEPPE      600 DE LA GAUCHETIERE WEST
1 PLACE VILLE MARIE 39TH FL              MONTREAL QC H3B 4L2                           1 PLACE VILLE MARIE BUREAU 3900          4TH FL
MONTREAL QC H3B 4M7                      CANADA                                        MONTREAL QC H3B 4M7                      MONTREAL QC H3B 4L2
CANADA                                                                                 CANADA                                   CANADA


001681P001-1400A-159                     001682P001-1400A-159                          001683P002-1400A-159                     001980P001-1400A-159
NATIONAL BAR ASSOCIATION                 NATIONAL BOARD OF REVIEW OF                   NATIONAL HISPANIC MEDIA COALITION        NATIONAL MULTIPLE SCLEROSIS SOCIETY
1225 11ST NW                             MOTION PICTURES INC                           65 S GRAND AVENUE                        2440 S SEPULVEDA BLVD STE 115
WASHINGTON DC 20001                      40 WEST 37TH ST STE 501                       PASADENA CA 91105-1602                   LOS ANGELES CA 90064
                                         NEW YORK NY 10018
                                           Case 18-12012-LSS                   Doc 829   Filed 08/28/19            Page 123 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 73 of 125                                                                                                                               08/23/2019 10:14:38 PM
001684P001-1400A-159                       003650P001-1400A-159                            002755P002-1400A-159                      001689P001-1400A-159
NATIONAL RECREATION AND PARK ASSOCIATION   NATIONAL RESEARCH GROUP INC                     NATIONAL SCHOLASTIC PRESS ASSOC           NATIONAL WILDLIFE FEDERATION
CL# 500007 PO BOX 5007                     5780 W JEFFERSON BLVD                           2829 UNIVERSITY AVE SE STE 720            1110 WILDLIFE CTR DR
MERRIFIELD VA 22116                        LOS ANGELES CA 90016                            MINNEAPOLIS MN 55414-3267                 RESTON VA 20190




002403P003-1400A-159                       002403S001-1400A-159                            000780P001-1400A-159                      001687P001-1400A-159
NATIXIS COFICINE                           NATIXIS COFICINE                                DAN NAVARRO                               NCS CREATIVE INC
SILVIA LAJ                                 REED SMITH                                      INNOVATION ARTS COMMERCIALS AND VO        18981 VENTURA BLVD 300
6 RUE DE L AMIRAL HAMELIN                  RICHARD PHILIPPS; LAURA CROWLEY                 1505 10TH ST                              TARZANA CA 91356
PARIS 75116                                The Broadgate Tower                             SANTA MONICA CA 90401
FRANCE                                     20 PRIMROSE ST
                                           LONDON EC2A 2RS
                                           UNITED KINGDOM
002481P001-1400A-159                       002481S001-1400A-159                            000305P001-1400A-159                      000117P001-1400A-159
NDP SHOW DOGS LTD                          NDP SHOW DOGS LTD                               NEBRASKA ATTORNEY GENERAL                 NEBRASKA DEPT OF ENVIRONMENTAL QUALITY
99 KENTON RD HARROW                        SHERIDANS                                       DOUG PETERSON                             1200 N ST STE 400
MIDDLESEX HA3-OAN                          JAMES KAY                                       2115 STATE CAPITOL                        PO BOX 98922
UNITED KINGDOM                             76 Wardour Street                               LINCOLN NE 68509-8920                     LINCOLN NE 68509-8922
                                           LONDON W1F 0UR
                                           UNITED KINGDOM


000037P001-1400A-159                       000193P001-1400A-159                            000413P001-1400A-159                      000447P001-1400A-159
NEBRASKA DEPT OF LABOR                     NEBRASKA DEPT OF REVENUE                        NEBRASKA STATE TREASURER                  NEDDY DEAN PRODUCTIONS LIMITED
COMMISSIONER                               301 CENTENNIAL MALL SOUTH                       UNCLAIMED PROPERTY DIVISION               15 GOLDEN SQUARE
550 SOUTH 16TH ST                          2ND FL                                          809 P ST                                  LONDON W1F 9JG
ADMINISTRATIVE OFFICE                      LINCOLN NE 68509-4818                           LINCOLN NE 68508-1390                     UNITED KINGDOM
LINCOLN NE 68509



000447S001-1400A-159                       002780P001-1400A-159                            000966P001-1400A-159                      001430P001-1400A-159
NEDDY DEAN PRODUCTIONS LIMITED             NEIL SHEN                                       CHARLES NELSON                            JORGE NELSON
Ingenious Capital Management Limited       77 JIANGUO RD CHAOYANG DISTRICT                 14635 SUTTON ST                           355 STRATFORD RD APT 5B
Legal and Business Affairs                 CHINA CENTRAL PL TOWER 3 RM 3606                SHERMAN OAKS CA 91403                     BROOKLYN NY 11218
15 GOLDEN SQUARE                           BEIJING 100025
LONDON W1F 9JG                             CHINA
UNITED KINGDOM


000837P001-1400A-159                       002607P001-1400A-159                            001690P001-1400A-159                      003740P001-1400A-159
VALERIE NELSON                             ALEC NEMSER                                     NEOGANDA LLC                              NETFLIX INC
14320 VENTURA BLVD #242                    1125 N FAIRFAX AVE 461694                       6363 WILSHIRE BLVD STE 550                5808 SUNSET BLVD
SHERMAN OAKS CA 91423                      LOS ANGELES CA 90046                            LOS ANGELES CA 90048                      LOS ANGELES CA 90028




001506P001-1400A-159                       002267P001-1400A-159                            002268P001-1400A-159                      001432P001-1400A-159
LEA NETTLES                                NETTWERK ONE MUSIC CANADA LTD                   NETTWERK PRODUCTIONS LTD                  JOSEPH NEUMAIER
630 N HOLLYWOOD WAY #214                   500-575 WEST 8TH AVE                            500-575 WEST 8TH AVENUE                   41 CEDAR ST
BURBANK CA 91505                           VANCOUVER BC V5Z 0C4                            VANCOUVER BC V5Z 0C4                      DOBBS FERRY NY 10522
                                           CANADA                                          CANADA
                                            Case 18-12012-LSS                   Doc 829   Filed 08/28/19             Page 124 of 175
                                                                            Open Road Films, LLC, et al.
                                                                                  Exhibit Pages

Page # : 74 of 125                                                                                                                                     08/23/2019 10:14:38 PM
000306P001-1400A-159                        000365P001-1400A-159                            000118P001-1400A-159                          000194P001-1400A-159
NEVADA ATTORNEY GENERAL                     NEVADA ATTORNEY GENERAL                         NEVADA DEPT OF                                NEVADA DEPT OF TAXATION
ADAM PAUL LAXALT                            BUREAU OF CONSUMER PROTECTION                   CONSERVATION AND NATURAL RESOURCES            1550 E COLLEGE PKWY
OLD SUPREME COURT BLDG                      100 NORTH CARSON ST                             901 S STEWART                                 CARSON CITY NV 89706
100 N CARSON ST                             CARSON CITY NV 89701-4717                       STE 1003
CARSON CITY NV 89701                                                                        CARSON CITY NV 89701



000119P001-1400A-159                        000120P001-1400A-159                            000038P001-1400A-159                          000414P001-1400A-159
NEVADA DIVISION OF ENVIRONMENT PROTECTION   NEVADA DIVISION OF FORESTRY                     NEVADA OFFICE OF THE LABOR COMMISSIONER       NEVADA STATE TREASURER
901 S STEWART                               2478 FAIRVIEW DR                                COMMISSIONER                                  UNCLAIMED PROPERTY DIVISION
STE 1003                                    CARSON CITY NV 89701                            555 E WASHINGTON AVE STE 4100                 GRANT SAWYER BLDG
CARSON CITY NV 89701-5249                                                                   LAS VEGAS NV 89101                            555 E. WASHINGTON AVE STE 4200
                                                                                                                                          LAS VEGAS NV 89101



002482P001-1400A-159                        001981P001-1400A-159                            001691P001-1400A-159                          000307P001-1400A-159
NEVER SAY DIE RECORDS LTD                   NEW ART LABORATORIES SA DE CV                   NEW BOX SOLUTIONS LLC                         NEW HAMPSHIRE ATTORNEY GENERAL
UNIT A 176 STOKE NEWINGTON RD               MIGUEL SERRANO 25 C COL DEL VALLE               14141 COVELLO ST STE 10C                      JOSEPH A FOSTER
STOKE NEWINGTON N16 7AUY                    BENITO JUAREZ, DIF CP 03100                     VAN NUYS CA 91405                             NH DEPT OF JUSTICE
UNITED KINGDOM                              MEXICO                                                                                        33 CAPITOL ST
                                                                                                                                          CONCORD NH 03301-6397



000121P001-1400A-159                        000039P001-1400A-159                            000195P001-1400A-159                          000415P001-1400A-159
NEW HAMPSHIRE DEPT OF ENVIRONMENTAL SVC     NEW HAMPSHIRE DEPT OF LABOR                     NEW HAMPSHIRE DEPT OF REV ADMIN               NEW HAMPSHIRE TREASURER
29 HAZEN DR                                 COMMISSIONER                                    109 PLEASANT ST                               UNCLAIMED PROPERTY DIVISION
PO BOX 95                                   95 PLEASANT ST                                  CONCORD NH 03301                              25 CAPITOL ST
CONCORD NH 03302-0095                       CONCORD NH 03301                                                                              ROOM 121
                                                                                                                                          CONCORD NH 03301



001692P001-1400A-159                        000308P001-1400A-159                            000122P001-1400A-159                          000040P001-1400A-159
NEW JAMESTOWN 14                            NEW JERSEY ATTORNEY GENERAL                     NEW JERSEY DEPT OF ENVIRONMENTAL PROTECTION   NEW JERSEY DEPT OF LABOR
209 JAMESTOWN MALL                          CHRISTOPHER S PORRINO                           MARK N MAURIELLO                              COMMISSIONER
FLORISSANT MO 63034                         RICHARD J HUGHES JUSTICE COMPLEX                401 E STATE ST                                1 JOHN FITCH PLZ
                                            25 MARKET ST 8TH FL WEST WING                   7TH FL EAST WING                              PO BOX 110
                                            TRENTON NJ 08625                                TRENTON NJ 08625-0402                         TRENTON NJ 08625-0110



000196P001-1400A-159                        000309P001-1400A-159                            000041P001-1400A-159                          000417P001-1400A-159
NEW JERSEY DIVISION OF TAXATION             NEW MEXICO ATTORNEY GENERAL                     NEW MEXICO DEPT OF LABOR                      NEW MEXICO DEPT OF REVENUE
BANKRUPTCY SECTION                          HECTOR BALDERAS                                 SECRETARY                                     UNCLAIMED PROPERTY DIVISION
PO BOX 245                                  PO DRAWER 1508                                  401 BROADWAY NE                               P O BOX 8485
TRENTON NJ 08695-0245                       SANTA FE NM 87504-1508                          PO BOX 1928                                   ALBUQUERQUE NM 87198-8485
                                                                                            ALBUQUERQUE NM 87102



000123P001-1400A-159                        000197P001-1400A-159                            000616P001-1400A-159                          001693P001-1400A-159
NEW MEXICO ENVIRONMENT DEPT                 NEW MEXICO TAXN AND REVENUE DEPT                NEW NOISE FILMS INC                           NEW RAZOR AND TIE ENTERPRISE LLC
1190 ST FRANCIS DR STE N4050                LEGAL SVC BUREAU                                CRM                                           100 NORTH CRESCENT DR
PO BOX 5469                                 1100 SOUTH ST FRANCIS DR                        PO BOX 778                                    BEVERLY HILLS CA 90210
SANTA FE NM 87505                           SANTA FE NM 87504-0630                          NEW YORK NY 10013-0778
                                    Case 18-12012-LSS                Doc 829     Filed 08/28/19            Page 125 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 75 of 125                                                                                                                         08/23/2019 10:14:38 PM
003838P001-1400A-159                001694P002-1400A-159                           003921P001-1400A-159                      000310P001-1400A-159
NEW RAZOR AND TIE ENTERPRISES LLC   NEW REGENCY PRODUCTIONS INC                    NEW REGENCY PRODUCTIONS INC               NEW YORK ATTORNEY GENERAL
100 NORTH CRESCENT DR               LEGAL DEPT                                     10201 W PICO BLVD BLDG 12                 ERIC T SCHNEIDERMAN
BEVERLY HILLS CA 90210              10201 W PICO BLVD BLDG 12                      LOS ANGELES CA 91608                      DEPT OF LAW
                                    LOS ANGELES CA 91608                                                                     THE CAPITOL 2ND FL
                                                                                                                             ALBANY NY 12224-0341



000198P001-1400A-159                002937P001-1400A-159                           000042P001-1400A-159                      000199P001-1400A-159
NEW YORK CITY DEPT OF FINANCE       NEW YORK CITY DEPT OF FINANCE                  NEW YORK DEPT OF LABOR                    NEW YORK DEPT OF TAXN AND FINANCE
1 CENTRE ST MUNICIPAL BLDG #500     66 JOHN ST RM 104                              COMMISSIONER                              BANKRUPTCY SECTION
NEW YORK NY 10007                   NEW YORK NY 10038                              STATE CAMPUS BLDG 12 RM 500               PO BOX 5300
                                                                                   ALBANY NY 12240                           ALBANY NY 12205-0300




001695P001-1400A-159                000366P001-1400A-159                           001696P001-1400A-159                      000418P001-1400A-159
NEW YORK FILM CRITICS CIRCLE        NEW YORK STATE                                 NEW YORK STATE                            NEW YORK STATE COMPTROLLER
2 MANCUSO DR                        CONSUMER PROTECTION BOARD                      PO BOX 4148                               OFFICE OF UNCLAIMED FUNDS
OSSINING NY 10562                   5 EMPIRE STATE PLZ                             BINGHAMTON NY 13902                       110 STATE ST
                                    STE 2101                                                                                 ALBANY NY 12236
                                    ALBANY NY 12223-1556



000124P001-1400A-159                001982P001-1400A-159                           002079P001-1400A-159                      003870P001-1400A-159
NEW YORK STATE DEPT OF              NEWMAN DISPLAYS LIMITED                        NEWSON BROWN ACOUSTICS LLC                NICHOLAS MURRAY
ENVIRONMENTAL CONSERVATION          125 STRAND WELLINGTON HOUSE                    2001 WILSHIRE BLVD STE 301                4950 GREENBUSH AVE
625 BROADWAY                        LONDON WC2R 0AP                                SANTA MONICA CA 90403                     SHERMAN OAKS CA 91423
ALBANY NY 12233-0001                UNITED KINGDOM




002848P001-1400A-159                001701P001-1400A-159                           004113P001-1400A-159                      001702P001-1400A-159
STEPHEN NICKERSON                   NICOLE SPERLING                                NICOLE THOMAS                             NIELSEN NRG INC
ADDRESS INTENTIONALLY OMITTED       3930 BALLINA DR                                POST PRODUCTION COORDINATOR               PO BOX 601112
                                    ENCINO CA 91436                                3950 LAURAL CANYON 1994                   PASADENA CA 91189
                                                                                   STUDIO CITY CA 91604




001703P001-1400A-159                000511P001-1400A-159                           001965P001-1400A-159                      002849P001-1400A-159
NIFTYCURLY                          NIGRO KARLIN SEGAL FELDSTEIN AND BOLNO LLC     ROB NIKI                                  DIMITER NIKOLOV
3233 TERZILLA PL                    10960 WILSHIRE BLVD 5TH FL                     85 BLEEKER ST                             ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90065                LOS ANGELES CA 90024                           TORONTO ON M4X1S1
                                                                                   CANADA




001705P001-1400A-159                003861P001-1400A-159                           001706P001-1400A-159                      002404P001-1400A-159
NILIMA SRIVASTAVA DBA NIL MUIR      NITECAP MUSIC                                  NITEHAWK CINEMA                           NICOLAS NOCCHI
1750 N SYCAMORE AVE APT 307         9649 JEFFERSON BLVD STE 102                    136 METROPOLITAN AVE                      108 RUE GABRIEL HUSSON
LOS ANGELES CA 90028                CULVER CITY CA 90232                           WILLIAMSBURG NY 11249                     ROMAINVILLE 93230
                                                                                                                             FRANCE
                                                Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 126 of 175
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 76 of 125                                                                                                                                   08/23/2019 10:14:38 PM
001053P001-1400A-159                            001707P001-1400A-159                         003782P001-1400A-159                        003758P001-1400A-159
DANIELLE NOE                                    NON STOP MUSIC LIBRARY                       NONSTOP MUSIC LIBRARY LLC                   NONSTOP MUSIC LIBRARY LLC AND
3746 LOMITAS DR                                 915 WEST 100 SOUTH                           WARNER CHAPPELL PRODUCTION MUSIC INC        615 MUSIC LIBRARY LLC
LOS ANGELES CA 90032                            SALT LAKE CITY UT 84104                      10585 SANTA MONICA BLVD                     WARNER CHAPPELL PRODUCTION MUSIC INC
                                                                                             LOS ANGELES CA 90025                        915 WEST 100 SOUTH
                                                                                                                                         SALT LAKE CITY UT 84104



001348P001-1400A-159                            002850P001-1400A-159                         000707P001-1400A-159                        000311P001-1400A-159
IJAAZ NOOHU                                     STEPHANIE NOONAN                             SARAH NORRIS                                NORTH CAROLINA ATTORNEY GENERAL
7205 SAUSALITO AVE                              ADDRESS INTENTIONALLY OMITTED                468 W CHARLESTON RD                         JOSH STEIN
WEST HILLS CA 91307                                                                          PALO ALTO CA 94306                          DEPT OF JUSTICE
                                                                                                                                         PO BOX 629
                                                                                                                                         RALEIGH NC 27602-0629



000125P001-1400A-159                            000043P001-1400A-159                         000200P001-1400A-159                        000126P001-1400A-159
NORTH CAROLINA DEPT OF ENVIRONMENTAL            NORTH CAROLINA DEPT OF LABOR                 NORTH CAROLINA DEPT OF REVENUE              NORTH CAROLINA ENVIRONMENT AND
AND NATURAL RESOURCES                           COMMISSIONER                                 501 N WILMINGTON ST                         NATURAL RESOURCES
3800 BARRETT DR                                 1101 MAIL SERVICE CTR                        RALEIGH NC 27604                            3800 BARRETT DR
RALEIGH NC 27609                                RALEIGH NC 27699-1101                                                                    RALEIGH NC 27609




000419P001-1400A-159                            000312P001-1400A-159                         000127P001-1400A-159                        000044P001-1400A-159
NORTH CAROLINA STATE TREASURER                  NORTH DAKOTA ATTORNEY GENERAL                NORTH DAKOTA DEPT OF HEALTH                 NORTH DAKOTA DEPT OF LABOR
UNCLAIMED PROPERTY DIVISION                     WAYNE STENEHJEM                              ENVIRONMENTAL HEALTH                        COMMISSIONER
325 N SALISBURY ST                              600 E BOULEVARD AVE                          918 EAST DIVIDE AVE                         STATE CAPITOL BLDG
RALEIGH NC 27603                                STATE CAPITOL                                BISMARCK ND 58501-1947                      600 EAST BLVD DEPT 406
                                                BISMARCK ND 58505-0040                                                                   BISMARK ND 58505



000201P001-1400A-159                            000420P001-1400A-159                         000128P001-1400A-159                        001708P001-1400A-159
NORTH DAKOTA OFFICE OF STATE TAX COMMISSIONER   NORTH DAKOTA STATE LAND DEPT                 NORTH DAKOTA STATE WATER COMMISSION         NORTH PARK THEATRE INC
STATE CAPITOL 600 E BLVD AVE                    UNCLAIMED PROPERTY DIVISION                  900 EAST BLVD AVE                           1428 HERTEL AVE
BISMARC ND 58505                                1707 NORTH 9TH ST                            BISMARCK ND 58505-0850                      BUFFALO NY 14216
                                                PO BOX 5523
                                                BISMARK ND 58506-5523



000313P001-1400A-159                            001710P001-1400A-159                         002110P001-1400A-159                        000662P002-1400A-159
NORTHERN MARIANA ISLANDS ATTORNEY GENERAL       NORTHSHORE TOWERS CINEMA                     NOT SO LOCAL PRODUCTIONS THE GERSH AGENCY   NOT SO LOCAL PRODUCTIONS INC
EDWARD MANIBUSAN                                27240 GRAND CENTRAL PKWY                     THE GERSH AGENCY                            SHEDLER AND COHEN
ADMINISTRATION BLDG                             FLORAL PARK NY 11005                         ATT: ACCOUNTING                             685 3RD AVE FL 4
PO BOX 10007                                                                                 9465 WILSHIRE BLVD                          NEW YORK NY 10017-8408
SAIPAN MP 96950-8907                                                                         6TH FL
                                                                                             BEVERLY HILLS, CA 90212


003206P001-1400A-159                            001711P001-1400A-159                         001669P001-1400A-159                        003164P001-1400A-159
NOTORIOUS PICTURES                              NRAI CORPORATE SVC                           NT AUDIO VIDEO FILM LABS                    NU IMAGE INC
GUGLIELMO MARCHETTI                             PO BOX 4349                                  PO BOX 1766                                 TREVOR SHORT
LARGO BRINDISI 2                                CAROL STREAM IL 60197                        SANTA MONICA CA 90406                       5900 WILSHIRE BLVD
ROME 00182                                                                                                                               18TH FL
ITALY                                                                                                                                    LOS ANGELES CA 90036
                                    Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 127 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 77 of 125                                                                                                                        08/23/2019 10:14:38 PM
001927P001-1400A-159                000493P002-1400A-159                          004120P001-1400A-159                      001712P001-1400A-159
NUOVI MEDIA AND COMUNICAZIONE SRL   NW ROYALTY CONSULTING LLC                     NY- DEPT OF FINANCE                       O' NEIL CINEMAS
RIVIERA DI CHIAIA 270               6833 BURNITE MILL RD                          TAX AUDIT AND ENFORCEMENT DIV             24 CALEF HIGHWAY
NAPOLI 80121                        FELTON DE 19943-3721                          BANKRUPTCY UNIT                           EPPING NH 03042
ITALY                                                                             345 ADAMS ST 10TH FL
                                                                                  BROOKLYN NY 11201



002882P001-1400A-159                000494P001-1400A-159                          000723P001-1400A-159                      002064P001-1400A-159
RITA O'DEA                          O'MELVENY AND MYERS LLP                       STEPHEN O'SULLIVAN                        OASIS WEST REALTY LLC
ADDRESS INTENTIONALLY OMITTED       PO BOX 894436                                 537 MANOR RIDGE RD                        1800 CENTURY PK EAST STE 500
                                    LOS ANGELES CA 90489                          PELHAM NY 10803                           LOS ANGELES CA 90067




002085P001-1400A-159                001713P001-1400A-159                          003224P001-1400A-159                      001714P001-1400A-159
OBRYANT ELECTRIC INC                OCEAN SCREENING                               OCTOARTS FILMS                            ODD LOT PICTURES LLC
9314 ETON AVE                       1401 OCEAN AVE STE 110                        ORLANDO ILACAD                            9601 JEFFERSON BLVD STE A
CHATSWORTH CA 91311                 SANTA MONICA CA 90401                         108 PANAY AVE                             CULVER CITY CA 90232
                                                                                  OCTOARTS BUILDING
                                                                                  QUEZON CITY 1103
                                                                                  PHILIPPINES


001393P001-1400A-159                001983P001-1400A-159                          000339P001-1400A-159                      000545P001-1400A-159
JAYSON OERTEL                       OFFICE DEPOT INC                              OFFICE OF CONSUMER PROTECTION             OFFICE OF FINANCE CITY OF LOS ANGELES
39 KATHLEEN CT                      PO BOX 88040                                  DEPT OF CONSUMER AND REGULATORY AFFAIRS   PO BOX 30716
PACIFICA CA 94044                   CHICAGO IL 60680-1040                         941 NORTH CAPITOL ST NE                   LOS ANGELES CA 90030-0716
                                                                                  WASHINGTON DC 20002




000332P001-1400A-159                000333P001-1400A-159                          000334P001-1400A-159                      000335P002-1400A-159
OFFICE OF THE ATTORNEY GENERAL      OFFICE OF THE ATTORNEY GENERAL                OFFICE OF THE ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION UNIT            CONSUMER PROTECTION DIVISION                  CONSUMER PROTECTION DIVISION              CONSUMER PROTECTION DIVISION
PO BOX 110300                       501 WASHINGTON AVE                            323 CENTER ST                             2005 N CENTRAL AVE
JUNEAU AK 99811-0300                MONTGOMERY AL 36104                           STE 200                                   PHOENIX AZ 85004-1592
                                                                                  LITTLE ROCK AR 72201



000336P001-1400A-159                000340P001-1400A-159                          000344P001-1400A-159                      000347P001-1400A-159
OFFICE OF THE ATTORNEY GENERAL      OFFICE OF THE ATTORNEY GENERAL                OFFICE OF THE ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL
CALIFORNIA DEPT OF JUSTICE          CONSUMER PROTECTION DIVISION                  CONSUMER PROTECTION DIVISION              CONSUMER PROTECTION DIVISION
PUBLIC INQUIRY UNIT                 THOMAS STEVENS DIRECTOR                       1305 EAST WALNUST ST 2ND FL               302 W WASHINGTON ST
PO BOX 944255                       CARVEL STATE OFFICE BLDG                      HOOVER BLDG                               5TH FL
SACRAMENTO CA 94244-2550            820 NORTH FRENCH ST                           DES MOINES IA 50319                       INDIANAPOLIS IN 46204
                                    WILMINGTON DE 19801


000348P001-1400A-159                000349P001-1400A-159                          000350P001-1400A-159                      000352P001-1400A-159
OFFICE OF THE ATTORNEY GENERAL      OFFICE OF THE ATTORNEY GENERAL                OFFICE OF THE ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION        OFFICE OF CONSUMER PROTECTION                 CONSUMER PROTECTION SECTION               CONSUMER PROTECTION DIVISION
120 SW 10TH                         1024 CAPITAL CTR DR                           PO BOX 94005                              200 SAINT PAUL PL
2ND FL                              STE 200                                       BATON ROUGE LA 70804-9005                 16TH FL
TOPEKA KS 66612-1597                FRANKFORT KY 40601                                                                      BALTIMORE MD 21202-2021
                                         Case 18-12012-LSS                 Doc 829    Filed 08/28/19           Page 128 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 78 of 125                                                                                                                               08/23/2019 10:14:38 PM
000353P001-1400A-159                     000359P001-1400A-159                           000360P001-1400A-159                       000361P001-1400A-159
OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL                 OFFICE OF THE ATTORNEY GENERAL             OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION             CONSUMER PROTECTION DIVISION                   CONSUMER PROTECTION AND ANTITRUST BUREAU   DEPT OF JUSTICE
6 STATE HOUSE STATION                    9001 MAIL SVC CTR                              600 E BLVD AVE                             CONSUMER PROTECTION DIVISION
AUGUSTA ME 04333                         RALEIGH NC 27699-9001                          DPET 125                                   2115 STATE CAPITOL
                                                                                        BISMARK ND 58505                           PO BOX 98920
                                                                                                                                   LINCOLN NE 68509


000374P001-1400A-159                     000381P001-1400A-159                           000384P001-1400A-159                       000385P001-1400A-159
OFFICE OF THE ATTORNEY GENERAL           OFFICE OF THE ATTORNEY GENERAL                 OFFICE OF THE ATTORNEY GENERAL             OFFICE OF THE ATTORNEY GENERAL
CONSUMER AFFAIRS                         CONSUMER PROTECTION DIVISION                   CONSUMER PROTECTION UNIT                   CONSUMER PROTECTION DIVISION
1302 E HWY 14                            812 QUARRIER ST 6TH FL                         123 CAPITOL                                PO BOX 300152
STE 356                                  PO BOX 1789                                    200 W 24TH ST                              MONTGOMERY AL 36130
PIERRE SD 57501-8503                     CHARLESTON WV 25326-1789                       CHEYENNE WY 82002



000393P001-1400A-159                     000427P001-1400A-159                           003274P001-1400A-159                       001715P001-1400A-159
OFFICE OF THE CHIEF FINANCIAL OFFICER    OFFICE OF THE STATE TREASURER SOUTH DAKOTA     OFFICE OF THE UNITED STATES TRUSTEE        OFFICE TEAM
UNCLAIMED PROPERTY OFFICE                UNCLAIMED PROPERTY DIVISION                    FOR THE DISTRICT OF DELAWARE               PO BOX 743295
1350 PENNSYLVANIA AVE NW                 500 E CAPITOL AVE                              LINDA RICHENDERFER ESQ                     LOS ANGELES CA 90074
STE 203                                  PIERRE SD 57501-5070                           J CALEB BOGGS BUILDING
WASHINGTON DC 20004                                                                     844 KING ST STE 2207 LOCKBOX 3
                                                                                        WILMINGTON DE 19801


001716P001-1400A-159                     001717P001-1400A-159                           002851P001-1400A-159                       001718P001-1400A-159
OFFICIA IMAGING INC DBA OFFICE1          OH HONEY MUSIC                                 JUN OH                                     OHANA ISLAND INC
3930 W ALI BABA LN                       330 W 38TH ST STE 201                          ADDRESS INTENTIONALLY OMITTED              441 N PLEASANT DR
LAS VEGAS NV 89118                       NEW YORK NY 10018                                                                         GLENWOOD IL 60425




000129P001-1400A-159                     000314P001-1400A-159                           000045P001-1400A-159                       000421P001-1400A-159
OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL                          OHIO DEPT OF COMMERCE                      OHIO DEPT OF COMMERCE
50 W BROAD ST                            MIKE DEWINE                                    DIRECTOR                                   DIVISION OF UNCLAIMED FUNDS
STE 1718                                 STATE OFFICE TOWER                             77 SOUTH HIGH ST 23RD FL                   77 SOUTH HIGH ST
COLUMBUS OH 43215                        30 E BROAD ST                                  COLUMBUS OH 43215-6123                     20TH FL
                                         COLUMBUS OH 43431                                                                         COLUMBUS OH 43215-6108



000130P001-1400A-159                     000202P001-1400A-159                           000549P002-1400A-159                       000131P001-1400A-159
OHIO DEPT OF NATURAL RESOURCES           OHIO DEPT OF TAXATION                          OHIO DEPT OF TAXATION                      OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE RD                            PO BOX 530                                     BUSINESS COMPLIANCE DIVISION               50 WEST TOWN ST STE 700
BLDG D                                   COLUMBUS OH 43216-0530                         PO BOX 2678                                PO BOX 1049
COLUMBUS OH 43229-6693                                                                  COLUMBUS OH 43216                          COLUMBUS OH 43215




000550P001-1400A-159                     000315P001-1400A-159                           000368P001-1400A-159                       000132P001-1400A-159
OHIO TREASURER OF STATE                  OKLAHOMA ATTORNEY GENERAL                      OKLAHOMA ATTORNEY GENERAL                  OKLAHOMA CONSERVATION COMMISSION
OHIO DEPT OF TAXATION                    MIKE HUNTER                                    CONSUMER PROTECTION UNIT                   2800 N LINCOLN BLVD
PO BOX 182101                            313 NE 21ST STREET                             313 NE 21ST ST                             STE 160
COLUMBUS OH 43218                        OKLAHOMA CITY OK 73105                         OKLAHOMA CITY OK 73105                     OKLAHOMA CITY OK 73105
                                         Case 18-12012-LSS               Doc 829     Filed 08/28/19            Page 129 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 79 of 125                                                                                                                                  08/23/2019 10:14:38 PM
000133P001-1400A-159                     000046P001-1400A-159                          000422P001-1400A-159                           000203P001-1400A-159
OKLAHOMA DEPT OF ENVIRONMENTAL QUALITY   OKLAHOMA DEPT OF LABOR                        OKLAHOMA STATE TREASURER                       OKLAHOMA TAX COMMISSION
707 N ROBINSON                           COMMISSIONER                                  UNCLAIMED PROPERTY DIVISION                    2501 LINCOLN BLVD
PO BOX 1677                              3017 N STILES                                 2401 NW 23RD ST                                OKLAHOMA CITY OK 73194
OKLAHOMA CITY OK 73101-1677              STE 100                                       STE 42
                                         OKLAHOMA CITY OK 73105                        OKLAHOMA CITY OK 73107



003797P001-1400A-159                     003834P001-1400A-159                          002458P001-1400A-159                           001719P001-1400A-159
OLE MEDIA MANAGEMENT LP                  OLE MEDIA MANAGEMENT LP DBA 5 ALARM MUSIC     CAREY OLSEN                                    OLSON VISUAL
266 KING ST W STE 500                    3500 W OLIVE AVE STE 810                      PO BOX 10008                                   13000 WEBER WAY
TORONTO ON M5V 1H8                       BURBANK CA 91505                              WILLOW HOUSE CRICKET SQ                        HAWTHORNE CA 90250
CANADA                                                                                 GRAND CAYMAN KY1-1001
                                                                                       CAYMAN ISLANDS



002532P001-1400A-159                     002136P001-1400A-159                          001720P001-1400A-159                           001721P001-1400A-159
AMANDA OLSON                             OMNILAB MEDIA PTY LIMITED                     ON POINT RESOURCES INC                         ON THE SPOT MEDIA LLC
1327 S WESTGATE #203                     LEVEL 1 4 16 YURONG STREET                    41 WINFIELD AVE                                228 EAST 45TH ST 6TH FL
LOS ANGELES CA 90025                     EAST SYDNEYNSW2010                            FLEETWOOD NY 10552                             NEW YORK NY 10017
                                         AUSTRALIA




001722P001-1400A-159                     000438P001-1400A-159                          000438S001-1400A-159                           000438S002-1400A-159
ON-CALL PROJECTION SVC                   ONE HUNDRED TOWERS LLC                        ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS LLC
1014 WORCESTER AVE                       CBRE INC                                      JP MORGAN ASSET MGT. GLOBAL REAL ASSETS        ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL
PASADENA CA 91104                        ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT     REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO   ATTN: ANTON N. NATSIS, ESQ.
                                         2049 CENTURY PARK EAST                        2029 CENTURY PARK EAST                         1901 AVENUE OF THE STARS
                                         STE 1950                                      SUITE 4150                                     SUITE 1800
                                         LOS ANGELES CA 90067-3283                     LOS ANGELES CA 90067                           LOS ANGELES CA 90067


003922P001-1400A-159                     003922S002-1400A-159                          004057P001-1400A-159                           003922S001-1400A-159
ONE HUNDRED TOWERS LLC                   ONE HUNDRED TOWERS LLC                        ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS, LLC
CBRE INC                                 ALLEN MATKINS LECK GAMBLE MALLORY             2049 CENTURY PK EAST                           JP MORGAN ASSET MANAGEMENT
2049 CENTURY PK EAST                     AND NATSIS LLP                                STE 1950                                       GLOBAL REAL ASSETS REAL ESTATE AMERICAS
STE 1950                                 ANTON N NATSIS                                LOS ANGELES CA 90067                           2029 CENTURY PK EAST
LOS ANGELES CA 90067                     1901 AVE OF THE STARS STE 1800                                                               STE 4150
                                         LOS ANGELES CA 90067                                                                         LOS ANGELES CA 90067


002427P001-1400A-159                     001723P001-1400A-159                          000725P001-1400A-159                           001724P001-1400A-159
ONE LUV AGENCY INC                       ONE REPRESENTS INC                            ONE2ONE MEDIALLC                               ONWARD SEARCH
1000 NORTH GREEN VLY PKWY                5550 WILSHIRE BLVD APT 329                    50 SOUTH 16TH ST                               PO BOX 5063
STE 440-182                              LOS ANGELES CA 90036                          STE 2500                                       NEW YORK NY 10087
HENDERSON NV 89074                                                                     PHILADELPHIA PA 19102




001725P001-1400A-159                     000467P001-1400A-159                          002998P002-1400A-159                           002982P001-1400A-159
OPEN ROAD ENTERTAINMENT                  OPEN ROAD FILMS LLC                           OPEN ROAD FILMS LLC                            OPEN ROAD INTERNATIONAL LLC
3003 W OLIVE AVE 1ST FL                  2049 CENTURY PK EAST 4TH FL                   CHUBB NATIONAL INSURANCE CO                    2049 CENTURY PK EAST
BURBANK CA 91505                         LOS ANGELES CA 90067                          555 S FLOWER ST                                4TH FL
                                                                                       3RD FL                                         LOS ANGELES CA 90067
                                                                                       LOS ANGELES CA 90071
                                         Case 18-12012-LSS                     Doc 829   Filed 08/28/19          Page 130 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 80 of 125                                                                                                                                      08/23/2019 10:14:38 PM
002980P001-1400A-159                     001726P001-1400A-159                              002257P001-1400A-159                           003620P001-1400A-159
OPEN ROAD RELEASING LLC                  OPPOSITE ENTERTAINMENT INC                        OPTIONS FOR LIFE FOUNDATION                    OR PRODUCTIONS LLC
2049 CENTURY PK EAST                     6363 RODGERTON DR                                 23801 CALABASAS RD                             2049 CENTURY PK EAST 4TH FL
4TH FL                                   LOS ANGELES CA 90068                              STE 1017                                       LOS ANGELES CA 90067
LOS ANGELES CA 90067                                                                       CALABASAS CA 91302




000316P001-1400A-159                     000047P001-1400A-159                              000134P001-1400A-159                           000135P001-1400A-159
OREGON ATTORNEY GENERAL                  OREGON BUREAU OF LABOR AND INDUSTRIES             OREGON DEPT OF ENVIRONMENTAL QUALITY           OREGON DEPT OF FISH AND WILDLIFE
ELLEN F ROSENBLUM                        COMMISSIONER                                      811 SW 6TH AVE                                 4034 FAIRVIEW INDUSTRIAL DR SE
OREGON DEPT OF JUSTICE                   800 NE OREGON ST                                  PORTLAND OR 97204-1390                         SALEM OR 97302
1162 COURT ST NE                         STE 1045
SALEM OR 97301-4096                      PORTLAND, OR 97232



000369P001-1400A-159                     000204P001-1400A-159                              000423P001-1400A-159                           000808P001-1400A-159
OREGON DEPT OF JUSTICE                   OREGON DEPT OF REVENUE                            OREGON DEPT OF STATE LANDS                     TOM ORTENBERG
CONSUMER PROTECTION                      955 CENTER ST NE                                  UNCLAIMED PROPERTY SECTION                     ADDRESS INTENTIONALLY OMITTED
1162 COURT ST NE                         SALEM OR 97310                                    775 SUNNER ST NE
SALEM OR 97301-4096                                                                        STE 100
                                                                                           SALEM OR 97301-1279



000826P001-1400A-159                     001886P001-1400A-159                              003272P001-1400A-159                           003273P001-1400A-159
AMY OSTROWER                             OUTRUN THE MOVIE LLC                              PACHULSKI STANG ZIEHL AND JONES LLP            PACHULSKI STANG ZIEHL AND JONES LLP
4321 MATILIJA AVE #18                    1426 MAIN ST                                      ROBERT J FEINSTEIN ESQ AND SCOTT L HAZAN ESQ   COLIN R ROBINSON ESQ
SHERMAN OAKS CA 91423                    STE 201                                           780 THIRD AVE 34TH FL                          919 NORTH MARKET ST 17TH FL
                                         VENICE CA 90291                                   NEW YORK NY 10017                              WILMINGTON DE 19801




000865P001-1400A-159                     001728P001-1400A-159                              002116P001-1400A-159                           002714P001-1400A-159
PACIFIC CORMORANT LTD F/S/O BEN RIPLEY   PACIFIC DESIGN CENTER 1 LLC                       PACIFIC OFFICE INTERIORS                       PACIFIC THEATRES
GERSH AGENCY                             750 NORTH SAN VICENTE BLVD STE 1600               5304 DERRY AVE                                 120 NORTH ROBERTSON BLVD
9465 WILSHIRE BLVD                       WEST HOLLYWOOD CA 90069                           STE U                                          3RD FL TREASURY
STE 600                                                                                    AGOURA HILLS CA 91301                          LOS ANGELES CA 90048
BEVERLY HILLS CA 90212



000657P001-1400A-159                     001729P001-1400A-159                              003837P001-1400A-159                           001730P001-1400A-159
VINCENT PAGLIARO                         PAIGE DAVENPORT HAIR                              PAINTED DESERT MUSIC CORP BMI                  PALACE CINEMA
400 WEST 43RD ST APT 14F                 24761 LADERA DR                                   488 MADISON AVE                                PO BOX 100
NEW YORK NY 10036                        MISSION VIEJO CA 92691                            NEW YORK NY 10022                              CORDOVA TN 38088




001984P003-1400A-159                     000759P001-1400A-159                              001900P001-1400A-159                           000706P001-1400A-159
PALISADES MEDIA GROUP                    SANTIKOS PALLADIUM                                PALM RESTAURANT                                PALM SPRINGS INTERNATIONAL FILM SOCIETY
1601 CLOVERFIELD BLOVD STE 6000N         4630 N LOOP 1604 W                                1730 RHODE ISLAND AVE NW                       1700 E TAHQUITZ CANYON WAY
SANTA MONICA CA 90404-4178               STE 501                                           STE 900                                        STE 3
                                         SAN ANTONIO TX 78249                              WASHINGTON DC 20036                            PALM SPRINGS CA 92262
                                Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 131 of 175
                                                                Open Road Films, LLC, et al.
                                                                      Exhibit Pages

Page # : 81 of 125                                                                                                                08/23/2019 10:14:38 PM
000915P001-1400A-159            002852P001-1400A-159                         003967P001-1400A-159                     001731P001-1400A-159
BRIAN PALMER                    JACK PAN                                     PANDORA MEDIA INC                        PARAGON GROVE
2820 GRIFFITH PK BLVD 14        ADDRESS INTENTIONALLY OMITTED                2100 FRANKLIN ST                         3015 GRAND AVE
LOS ANGELES CA 90027                                                         SUITE 700                                COCONUT GROVE FL 33133
                                                                             OAKLAND CA 94612




001732P001-1400A-159            002961P001-1400A-159                         002961S001-1400A-159                     003717P001-1400A-159
PARAMOUNT PICTURES CORP         PARAMOUNT PICTURES CORP                      PARAMOUNT PICTURES CORP                  PARAMOUNT PICTURES CORP
PO BOX 100655                   PAUL D SPRINGER                              JOAN FILIPPINI AND KEVIN SUH             5555 MELROSE AVE
PASADENA CA 91189               SVP ASSISTANT GENERAL COUNSEL                5555 MELROSE AVE                         LOS ANGELES CA 90038
                                5555 MELROSE AVE                             LOS ANGELES CA 90038
                                LOS ANGELES CA 90038



001419P001-1400A-159            001698P001-1400A-159                         001985P001-1400A-159                     001733P001-1400A-159
JOHN CHRISTOPHER PARENTE        NICOLA PARISH                                PARK AVENUE SCREENING ROOM               PARKING CONCEPTS INC
2915 EMPORIA ST                 458 1ST ST 1R                                500 PARK AVE                             1400 IVAR AVE
DENVER CO 80238                 BROOKLYN NY 11215                            NEW YORK NY 10022                        HOLLYWOOD CA 90028




002379P001-1400A-159            000736P001-1400A-159                         002761P001-1400A-159                     001734P001-1400A-159
PARNES BAKERY INC               PARR BROWN GEE AND LOVELESS                  SHANI PARRISH                            PARS INTERNATIONAL CORP
16255 VENTURA BLVD              185 SOUTH STATE ST STE 800                   55 VIRGINIA AVE                          253 WEST 35TH ST 7TH FLR
STE 625                         PO BOX 11019                                 MONTCLAIR NJ 07042                       NEW YORK NY 10001
ENCINO CA 91436                 SALT LAKE CITY UT 84147




003698P001-1400A-159            002177P001-1400A-159                         002027P001-1400A-159                     001735P001-1400A-159
PARTICIPANT CHANNEL INC         PARTICIPANT MEDIA LLC                        PAS DE DEUX MUSIC PRODUCTION             PASATIEMPO PICTURES INC
331 FOOTHILL RD                 331 FOOTHILL RD                              HOCHFELDSTRASSE 13                       2053 KERWOOD AVE
3RD FL                          3RD FL                                       AUGSBURG                                 LOS ANGELES CA 90025
BEVERLY HILLS CA 90210          BEVERLY HILLS CA 90210                       86159BAVARIA
                                                                             GERMANY



002853P001-1400A-159            000888P001-1400A-159                         001736P001-1400A-159                     001739P001-1400A-159
MICHAEL PASTRANO                ALEXANDRA PATHAK                             PATRICIA B REIPLINGER CASS LAKE          PATRICK MCMULLAN CO INC
ADDRESS INTENTIONALLY OMITTED   73 INDIAN RD                                 MOVIE THEATER INC                        321 W 14TH ST #B
                                TORONTO ON M6R 2V5                           539 HIGHLAND INN RD NE                   NEW YORK NY 10014
                                CANADA                                       CASS LAKE MN 56633




001740P001-1400A-159            000516P001-1400A-159                         003269P001-1400A-159                     003270P001-1400A-159
PATRIOT CINEMAS INC             PAUL HASTINGS LLP                            PAUL HASTINGS LLP                        PAUL HASTINGS LLP
1001 HINGHAM ST STE 204         SUSAN WILIAMS                                SUSAN WILLIAMS ESQ                       ANDREW V TENZER ESQ
ROCKLAND MA 02370               1999 AVENUE OF THE STARS                     1999 AVENUE OF THE STARS 27TH FL         200 PARK AVE
                                27TH FL                                      LOS ANGELES CA 90067                     NEW YORK NY 10166
                                LOS ANGELES CA 90067
                                    Case 18-12012-LSS                Doc 829        Filed 08/28/19             Page 132 of 175
                                                                   Open Road Films, LLC, et al.
                                                                         Exhibit Pages

Page # : 82 of 125                                                                                                                             08/23/2019 10:14:38 PM
002137P001-1400A-159                000551P001-1400A-159                              001438P002-1400A-159                       001743P001-1400A-159
PAUL PATTISON                       PAYGOV                                            JUDDSON C PAYNE                            PEER INTERNATIONAL CORP
71 RAYMOND RDSPRINGWOOD             PROGRAM MANAGER PAYGOV                            13700 MARINA POINTE DR UNIT 403            901 W ALAMEDA AVE STE 108
NEW SOUTH WALES NSW2777             3201 PENNSY DR BLDG E                             MARINA DEL REY CA 90292-9257               BURBANK CA 91506
AUSTRALIA                           LANDOVER MD 20785




003835P001-1400A-159                001744P001-1400A-159                              002415P001-1400A-159                       001937P001-1400A-159
PEERMUSIC III LTD                   PEN MUSIC GROUP INC                               VALERIE DE LA PENA                         BRITTANY ANN PENEBRE
PEERSOUTHERN PRODUCTIONS INC        12456 VENTURA BLVD STE 3                          460 OAK ST 310                             654 MARINE ST UNIT B
901 W ALAMEDA AVE STE 108           STUDIO CITY CA 91604                              GLENDALE CA 91204                          SANTA MONICA CA 90405
BURBANK CA 91506




001903P001-1400A-159                000495P001-1400A-159                              000317P001-1400A-159                       000370P001-1400A-159
PENELOPE LAYNE MANAGEMENT           PENN SCHOEN AND BERLAND ASSOCIATES LLC            PENNSYLVANIA ATTORNEY GENERAL              PENNSYLVANIA ATTORNEY GENERAL
F/S/O/ ALLAN PECK                   1110 VERMONT AVE NW STE 1200                      JOSH SHAPIRO                               BUREAU OF CONSUMER PROTECTION
8846 AZUL DR                        WASHINGTON DC 20005                               1600 STRAWBERRY SQUARE                     16 FLOOR STRAWBERRY SQUARE
WEST HILLS CA 91304                                                                   16TH FL                                    HARRISBURG PA 17120
                                                                                      HARRISBURG PA 17120



000137P001-1400A-159                000136P001-1400A-159                              000048P001-1400A-159                       000205P001-1400A-159
PENNSYLVANIA DEPT OF CONSERVATION   PENNSYLVANIA DEPT OF ENVIRONMENTAL PROTECTION     PENNSYLVANIA DEPT OF LABOR AND INDUSTRY    PENNSYLVANIA DEPT OF REVENUE
AND NATURAL RESOURCES               RACHEL CARSON STATE OFFICE BLDG                   SECRETARY                                  11 STRAWBERRY SQUARE
RACHEL CARSON STATE OFFICE BLDG     400 MARKET ST                                     651 BOAS ST                                HARRISBURG PA 17128
6TH FL                              HARRISBURG PA 17101                               RM 1700
HARRISBURG PA 17105-8522                                                              HARRISBURG PA 17121



000424P001-1400A-159                001745P001-1400A-159                              001746P002-1400A-159                       001747P001-1400A-159
PENNSYLVANIA STATE TREASURY         PENSKE BUSINESS MEDIA LLC                         PENTAGRAM DESIGN INC                       PERCIVAL AND ASSOCIATES LLC
OFFICE OF UNCLAIMED PROPERTY        11175 SANTA MONICA BLVD                           250 PARK AVE S FL 12                       1455 GORDON ST
PO BOX 1837                         LOS ANGELES CA 90025                              NEW YORK NY 10003-2172                     LOS ANGELES CA 90028
HARISBURG PA 17105-1383




001742P001-1400A-159                002218P001-1400A-159                              002646P001-1400A-159                       000874P001-1400A-159
PAUL PEREZ                          ANDREW PERLOFF                                    CARINA PERRY                               VANESSA JORGE PERRY
3301 ADINA DR                       42 MAIN ST APT 8E                                 11835 W OLYMPIC BLVD                       5776 LINDERO CYN RD STE D367
LOS ANGELES CA 90068                BROOKLYN NY 11201                                 STE 640E                                   THOUSAND OAKS CA 91362
                                                                                      LOS ANGELES CA 90064




001630P001-1400A-159                001748P001-1400A-159                              003798P001-1400A-159                       001150P001-1400A-159
MIKE PESCA                          PETE HAMMOND ENTERTAINMENT INC                    PETER CHARLES HASTY                        ELIZABETH PETIT
1587 1ST AVE APT 3S                 304 N POINSETTIA AVE                              310 S NINTH ST                             52 BANK ST #3
NEW YORK NY 10028                   MANHATTAN BEACH CA 90266                          BURBANK CA 91501                           NEW YORK NY 10014
                              Case 18-12012-LSS             Doc 829   Filed 08/28/19           Page 133 of 175
                                                           Open Road Films, LLC, et al.
                                                                 Exhibit Pages

Page # : 83 of 125                                                                                                            08/23/2019 10:14:38 PM
001750P001-1400A-159          003778P001-1400A-159                      001751P001-1400A-159                     000496P001-1400A-159
PETRICHOR INC                 PFEIFER BROZ                              PFEIFER BROZ MUSIC INC                   PFEIFFER CONSULTING LLC
1717 N OGDEN DR               557 VIA DE LA PAZ                         557 VIA DE LA PAZ                        10960 WILSHIRE BLVD STE 1900
LOS ANGELES CA 90046          PACIFIC PALISADES CA 90272                PACIFIC PALISADES CA 90272               LOS ANGELES CA 90024




002260P001-1400A-159          001752P001-1400A-159                      001753P001-1400A-159                     001855P001-1400A-159
SACHA PFEIFFER                PHANTOM POWER                             PHILADELPHIA FILM SOCIETY                RONALD W PHILLIPS
52 MURRAY HILL RD             3431 KEESHEN DR                           1412 CHESTNUT ST                         131 THE GREENS DR
CAMBRIDGE MA 02140            LOS ANGELES CA 90066                      PHILADELPHIA PA 19102                    FAIRFIELD BAY AR 72088




002086P001-1400A-159          003755P001-1400A-159                      001756P001-1400A-159                     003923P001-1400A-159
PHOENIX WANG                  PHONIX LLC                                PHOTO BAKERY                             PICTURE HEAD LLC
18950 SALT LAKE PL            7119 W SUNSENT BLVD #706                  829 37TH AVE                             1132 VINE ST
NORTHRIDGE CA 91326           LOS ANGELES CA 90046                      SEATTLE WA 98122                         LOS ANGELES CA 90038




001905P001-1400A-159          001758P001-1400A-159                      002323P001-1400A-159                     002526P001-1400A-159
PICTURE PRODUCTION CO         PICTUREMILL                               PIG FACTORY USA LLC                      PINK FOX INC
6520 PLATT AVE #843           2255 N ONTARIO ST STE 230                 9469 JEFFERSON BLVD                      10960 WILSHIRE BLVD
WEST HILLS CA 91307           BURBANK CA 91504                          STE 114                                  5HT FL
                                                                        CULVER CITY CA 90232                     LOS ANGELES CA 90024




000943P001-1400A-159          000875P001-1400A-159                      001422P001-1400A-159                     002639P001-1400A-159
CARLA PINTO                   PIONEERS ASSISTANCE FUND                  JOHN MICHAEL PISANI                      ALISON PISTORESI
4758 WEST 8TH ST              10045 RIVERSIDE DR                        4725 PEBBLE BROOK DR                     11669 CHENAULT ST APT 10
LOS ANGELES CA 90005          THIRD FL                                  OLDSMAR FL 34677                         LOS ANGELES CA 90049
                              TOLUCA LAKE CA 91602




001759P001-1400A-159          000904P001-1400A-159                      002304P001-1400A-159                     001762P001-1400A-159
PITCH HAMMER MUSIC LLC        AIMEE V PITTA                             PITTSBURGH CINEMAS MANAGEMENT            PIXELOGIC MEDIA PARTNERS LLC
578 WASHINGTON BLVD STE 721   6022 GRACIOSA DR                          2163 LEE RD                              PO BOX 206794
MARINA DEL REY CA 90292       LOS ANGELES CA 90068                      STE 107                                  DALLAS TX 75320
                                                                        CLEVELAND OH 44118




003985P001-1400A-159          003982P001-1400A-159                      003912P001-1400A-159                     001764P001-1400A-159
PLACED                        PLACEIQ INC                               ALEXA PLATT                              PLAYA PUBLISHING LLC
2025 1ST AVE                  115 EAST 23RD ST                          2049 CENTURY PK EAST                     7521 W 91ST ST
4TH FLOOR                     7TH FL                                    4TH FL                                   LOS ANGELES CA 90045
SEATTLE WA 98121              NEW YORK NY 10010                         LOS ANGELES CA 90067
                                                Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 134 of 175
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 84 of 125                                                                                                                                 08/23/2019 10:14:38 PM
001765P001-1400A-159                            000735P001-1400A-159                         002203P001-1400A-159                     002270P001-1400A-159
PLEXUS ENTERTAINMENT LLC                        PLIMOTH PLANTATION INC                       ALLA PLOTKIN                             PLUTINO GROUP INC
14 MURRAY ST #103                               137 WARREN AVE                               1840 E 13 ST #24                         1444 DUPONT ST UNIT 37D
NEW YORK NY 10011                               PO BOX 1620                                  BROOKLYN NY 11229                        TORONTO ON M6P 4H3
                                                PLYMOUTH MA 02362                                                                     CANADA




001990P001-1400A-159                            001766P001-1400A-159                         002899P001-1400A-159                     001767P001-1400A-159
PM HOTEL ASSOCIATES LP DBA LE PARKER MERIDIEN   PMK-BNC                                      ERIC PODELL                              POINT 360
119 WEST 56TH ST                                PO BOX 74008221                              ADDRESS INTENTIONALLY OMITTED            2701 MEDIA CTR DR
NEW YORK NY 10019                               CHICAGO IL 60674                                                                      LOS ANGELES CA 90065




001768P001-1400A-159                            001769P001-1400A-159                         002854P001-1400A-159                     001699P001-1400A-159
POP SOUND LLC                                   POPSUGAR INC                                 LAURA PORTER                             NICOLE ASHLEY PORTER
PO BOX 31001-2010                               PO BOX 83323                                 ADDRESS INTENTIONALLY OMITTED            1952 18TH ST APT F
PASADENA CA 91110                               WOBURN MA 01813                                                                       SANTA MONICA CA 90404




003749P001-1400A-159                            001771P001-1400A-159                         001772P001-1400A-159                     001773P001-1400A-159
POSITION MUSIC INC                              POST HASTE DIGITAL                           POST MASTERS LLC SCOTT MANDELL           POST MODERN EDIT INC
702 N MARIPOSA ST                               2700 S LA CIENAGA BLVD                       4514 VAN NOORD AVE                       2941 ALTON PKWY
BURBANK CA 91506                                LOS ANGELES CA 90034                         STUDIO CITY CA 91604                     IRVINE CA 92606




003741P001-1400A-159                            001774P001-1400A-159                         001775P001-1400A-159                     001776P001-1400A-159
POST MODERN GROUP                               POST NO BILLS                                POST SVC INC                             POSTHASTE MUSIC CATALOGUE INC
3619 W MAGNOLIA BLVD                            8148 SOLUTIONS CTR                           4239 CAMELLIA AVE                        5970 W 2ND ST 6
BURBANK CA 91505                                CHICAGO IL 60677                             STUDIO CITY CA 91604                     LOS ANGELES CA 90036




001778P001-1400A-159                            001779P001-1400A-159                         001780P001-1400A-159                     001996P001-1400A-159
POSTHASTE MUSIC LIBRARY                         POUND OF IRON INC                            POWERHOUSE MUSIC PRODUCTIONS LLC         POWSTER LTD
842 N FAIRFAX AVE 2ND FL                        1623 LYMAN PL                                150 SIERRA ST                            2 NETIL LN
LOS ANGELES CA 90046                            LOS ANGELES CA 90027                         EL SEGUNDO CA 90245                      NETIL HOUSE 1 WESTGATE STREET
                                                                                                                                      LONDON E8 3RL
                                                                                                                                      UNITED KINGDOM



001387P001-1400A-159                            001781P002-1400A-159                         001782P001-1400A-159                     001783P001-1400A-159
JAMES PRAY                                      PRECISION TRANSLATING SVC INC                PREFERRED BOOKING SVC                    PREFERRED SECURITY AND INVESTIGATIONS INC
695 WHISPER TRL APT 201A                        P O BOX 940547                               PO BOX 4369                              585 STEWART AVE STE 322
AUSTELL GA 30168                                MIAMI FL 33194-0547                          APOPKA FL 32704                          GARDEN CITY NY 11530
                                       Case 18-12012-LSS                Doc 829      Filed 08/28/19           Page 135 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 85 of 125                                                                                                                          08/23/2019 10:14:38 PM
001115P001-1400A-159                   002528P001-1400A-159                            001986P001-1400A-159                     000507P001-1400A-159
DONNA PREMICK                          PRETTY LITTLE PRISON INC                        PREVIEW THEATRE JOINT VENTURE II         PRICEWATERHOUSECOOPERS LLP
1381 E ROCK SPRINGS AVE NE             SINGLELEWAK                                     636 NORTHLAND BLVD                       601 S FIGUEROA ST
ATLANTA GA 30306                       10960 WILSHIRE BLVD STE 700                     CINCINNATI OH 45240                      LOS ANGELES CA 90017
                                       LOS ANGELES CA 90024




002082P001-1400A-159                   000813P001-1400A-159                            001784P002-1400A-159                     002074P001-1400A-159
PRIME ALERT SECURITY SVC               PRIME BUSINESS CREDIT INC                       PRIME PREMIERE INC                       PRINCIPLE COMMUNICATIONS GROUP LLC
PO BOX 72                              THE BRANDORY                                    3416 SEDONA LANE                         5883 BLACKWELDER ST
LAKEWOOD CA 90714                      141 MAIN ST                                     PLANO TX 75025-4562                      CULVER CITY CA 90232
                                       SEAL BEACH CA 90740




001785P001-1400A-159                   003225P001-1400A-159                            001786P001-1400A-159                     000497P001-1400A-159
PRINTING AND MORE                      PRIS AUDIOVISUAIS SA                            PRIZM BEAUTY INC                         PROCOPE CONSULTING LLC
3719 74TH ST                           GIL SANTOS                                      604 POWELLS LN                           859 MT WASHINGTON DR
JACKSON HEIGHTS NY 11372               RUA DA ZONA INDUSTRIAL 545                      WESTBURY NY 11590                        LOS ANGELES CA 90065
                                       4525-540 VILA MAIOR-VFR
                                       PORTUGAL



001987P001-1400A-159                   004114P002-1400A-159                            001787P001-1400A-159                     001788P001-1400A-159
PRODUCCIONES SIN PERDON DE DIOS LTDA   PRODUCER-WRITERS GUILD OF AMERICA PENSION       PRODUCERS GUILD OF AMERICA INC           PRODUCTIONJUNK INC
1436CARLOS WILSON                      PLAN AND WRITERS GUILD-INDUSTRY HEALTH FUND     8530 WILSHIRE BLVD STE 400               1175 CHARLES ST
SANTIAGO                               JOSEPH A KOHANSKI                               BEVERLY HILLS CA 90211                   PASADENA CA 91103
CHILE                                  801 N BRAND BLVD STE 950
                                       GLENDALE CA 91203



001789P001-1400A-159                   001790P001-1400A-159                            001791P001-1400A-159                     001792P001-1400A-159
PROJECT XAV LLC                        PROJECTCNET INC                                 PROMETHEUS GLOBAL MEDIA LLC              PROMISE ACQUISITION LLC
2660 W OLIVE AVE                       21505 SERENDIPITY PL                            25388 NETWORK PL                         9378 WILSHIRE BLVD #210
BURBANK CA 91505                       SPICEWOOD TX 78669                              CHICAGO IL 60673                         BEVERLY HILLS CA 90212




002963P002-1400A-159                   002963S001-1400A-159                            003616P001-1400A-159                     003661P001-1400A-159
PROMISE DISTRIBUTION LLC               PROMISE DISTRIBUTION LLC                        PROMISE DISTRIBUTION LLC                 PROMOSHOP
BUSINESS AND LEGAL AFFAIRS             DAVID BOYLE ESQ                                 6725 VIA AUSTI WAY                       5420 MCCONNELL AVE
6725 VIA AUSTI WAY                     725 ARIZONE AVE STE 301                         STE 370                                  LOS ANGELES CA 90066
STE 370                                SANTA MONICA CA 90401-1723                      LAS VEGAS NV 89119
LAS VEGAS NV 89119



001794P001-1400A-159                   001795P001-1400A-159                            003226P001-1400A-159                     003226S001-1400A-159
PROOF CREATIVE GROUP LLC               PROSIGHT SPECIALTY INSURANCE SOLUTIONS LLC      PROSIGHT SPECIALTY MANAGEMENT CO INC     PROSIGHT SPECIALTY MANAGEMENT CO INC
4111 W ALAMEDA AVE #416                412 MT KEMBLE AVE                               ON BEHALF OF GOTHAM INSURANCE CO INC     PROSIGHT SYNDICATE 1110 AT LLOYD'S OF LONDON
BURBANK CA 91505                       MILLINGTON NJ 07946                             DAVID MIERCORT                           ARASH KIANKHOOY
                                                                                       101 N BRAND AVE STE 1200                 101 NORTH BRAND BLVD STE 1200
                                                                                       GLENDALE CA 91203                        LOS ANGELES CA 91203
                                            Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 136 of 175
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 86 of 125                                                                                                                               08/23/2019 10:14:38 PM
000750P001-1400A-159                        001988P001-1400A-159                           002855P001-1400A-159                      001796P001-1400A-159
PROSPECTS OPPORTUNITY AND ENRICHMENTS INC   PROVIDEO S A                                   FRANK PRUGO                               PRYTANIA THEATRE
C O REBECCA L CIOTA LEGAL GROUP             CARRERA 7B # 126-27                            ADDRESS INTENTIONALLY OMITTED             5339 PRYTANIA ST
236 MAIN ST                                 BOGOTA                                                                                   NEW ORLEANS LA 70115
RIDGEFIELD CT 06877                         COLUMBIA




001797P001-1400A-159                        003227P001-1400A-159                           003228P001-1400A-159                      000318P001-1400A-159
PSULA                                       PT PRIMA CINEMA MULTIMEDIA                     PT PRIMA CINEMA MULTIMEDIA                PUERTO RICO ATTORNEY GENERAL
3120 HOLLYRIDGE DR                          YOEWONO SUTEDJO                                YOEWONO SUTEDJO                           WANDA VÀZQUEZ GARCED
LOS ANGELES CA 90068                        GEDUNG YAYASAN AEKI LANTAI 1                   JALAN KH MOH MANSYUR 11                   GPO BOX 902192
                                            J1 RP SOEROSO NO 20 MENTENG                    KOMPLEX JEMBARAN LIMA PERMAI BLOK B2022   SAN JUAN PR 00902-0192
                                            JAKARTA PUSAT 10330                            JAKARTA PUSAT 10140
                                            INDONESIA                                      INDONESIA


000206P001-1400A-159                        000049P001-1400A-159                           000992P001-1400A-159                      001918P001-1400A-159
PUERTO RICO DEPT DE HACIENDA                PUERTO RICO DEPT OF LABOR                      CLAUDIA PUIG                              PURE FPS LLC - SEE GARNISHMENT
PO BOX 9024140                              SECRETARY                                      2327 HOLLISTER TERR                       EMPLOYMENT DEVELOPMENT DEPT
SAN JUAN PR 00902                           EDIFICIO PRUDENCIO RIVERA MARTINEZ AVE         GLENDALE CA 91206                         PO BOX 989150
                                            MUÑOS RIVERA #505 PO BOX 195540 HATO REY                                                 WEST SACRAMENTO CA 95798
                                            SAN JUAN PR 00917



002581P001-1400A-159                        001798P001-1400A-159                           003629P001-1400A-159                      001777P001-1400A-159
PURE GREEN CORP                             PURPLE ROPE ENT                                PUSHER LLC                                PXL BROS LLC
5455 WILSHIRE BLVD                          4470 S CENTINELA AVE #202                      1800 S BRAND BLVD STE 109                 849 S BROADWAY STE 602
STE 1410                                    LOS ANGELES CA 90066                           GLENDALE CA 91204                         LOS ANGELES CA 90014
LOS ANGELES CA 90036




002775P003-1400A-159                        001587P002-1400A-159                           002450P001-1400A-159                      001800P001-1400A-159
PXL BROS LLC                                MARY LYNN PYLE                                 TERRY QIAN                                QUALITY SIGN AND MARQUEE LLC
849 S BROADWAY APT 602                      530 SNATA ANA AVE                              63 GRANDVIEW                              1665 W INDUSTRIAL PK ST
LOS ANGELES CA 90014-3232                   NEWPORT BEACH CA 92663-4128                    IRVINE CA 92603                           COVINA CA 91722




002405P001-1400A-159                        002366P001-1400A-159                           000848P001-1400A-159                      001801P001-1400A-159
QUBE PROPERTIES LTD                         TROY QUEZADA                                   RYAN QUICK                                R/GA
549 AVENUE COURCETTES                       7232 LADY HAWK CT                              4605 CAHUENGA BLVD 112                    PO BOX 7247-6590
GOLFE JUAN. 06220                           EL PASO TX 79912                               TOLUCA LAKE CA 91602                      PHILADELPHIA PA 19170
FRANCE




001409P001-1400A-159                        001802P001-1400A-159                           001803P001-1400A-159                      001804P001-1400A-159
JESUS NUNEZ RABANO                          RACHELL FALIKOFF DBA LETS MAKE NEWS            RACKSPACE CLOUD                           RADER ELECTRICAL CONTRACTING
141 WEST 69TH ST                            4920 BRUGES AVE                                PO BOX 730759                             10573 W PICO BLVD STE 225
NEW YORK NY 10023                           WOODLAND HILLS CA 91364                        DALLAS TX 75373                           LOS ANGELES CA 90064
                                                Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 137 of 175
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 87 of 125                                                                                                                                  08/23/2019 10:14:38 PM
001805P001-1400A-159                            001806P001-1400A-159                         002065P001-1400A-159                     003788P001-1400A-159
RAE COSMETICS INC                               RAGTAG FILM SOCIETY                          RALPH EHRENPREIS                         RAM'S HORN MUSIC
1206 W 38TH ST 3102                             10 HITT ST                                   RALPH EHRENPREIS A PLC                   PO BOX 860 COOPER STATION
AUSTIN TX 78705                                 COLUMBIA MO 65201                            1880 CENTURY PARK EAST SUITE 550         NEW YORK NY 10276
                                                                                             LOS ANGELES CA 90067




001807P001-1400A-159                            002886P001-1400A-159                         001155P001-1400A-159                     002339P001-1400A-159
RAND STOLL INC                                  AMBER RASBERRY                               EMILY RASENICK                           RAVE CINEMAS LLC
7 EAST 86TH ST                                  ADDRESS INTENTIONALLY OMITTED                738 WILCOX AVE # 229                     2101 CEDAR SPRINGS RD
NEW YORK NY 10028                                                                            LOS ANGELES CA 90038                     STE 800
                                                                                                                                      DALLAS TX 75201




000727P001-1400A-159                            001434P001-1400A-159                         001372P002-1400A-159                     003229P001-1400A-159
RAVE MOTION PICTURES UNIV CITY 6                JOSHUA A RAVETCH                             JABARI RAYFORD                           RAZAVI GLOBAL MEDIA INC
230 S 40TH ST                                   2670 NICHOLS CANYON RD                       316 STONEGATE RD                         KAMRAN RAZAVI
S 40TH ST & WALNUT ST                           LOS ANGELES CA 90046                         BOLINGBROOK IL 60440-3637                16943 DULCE YNEZ LN
PHILADELPHIA PA 19104                                                                                                                 PACIFIC PALISADES CA 90294




003229S001-1400A-159                            003889P001-1400A-159                         001810P001-1400A-159                     003891P001-1400A-159
RAZAVI GLOBAL MEDIA INC                         RAZOR AND TIE DIRECT LLC                     RAZOR AND TIE MUSIC PUBLISHING LLC       RAZOR AND TIE PUBLISHING LLC
GRAY KRAUSS STRATFORD SANDLER DES ROCHERS LLP   214 SULLIVAN ST 4TH FL                       214 SULLIVAN ST 4TH FL                   DBA SONGS OF RAZOR AND TIE ASCAP
IAN STRATFORD                                   NEW YORK NY 10012                            NEW YORK NY 10012                        214 SULLIVAN ST 4TH FL
207 WEST 25TH ST STE 600                                                                                                              NEW YORK NY 10012
NEW YORK NY 10001



001811P001-1400A-159                            003751P001-1400A-159                         000584P001-1400A-159                     001812P001-1400A-159
RB PRO OF NEW YORK INC                          REACH MUSIC PUBLISHING INC                   READING INTERNATIONAL INC                READING THEATERS INC
601 WEST 26TH ST #1310                          321 NORTH PASS AVE STE 500                   DBA TOWN SQUARE STADIUM 14               189 SECOND AVE STE 25
NEW YORK NY 10001                               BURBANK CA 91505                             LINDA HOGARTY                            NEW YORK NY 10003
                                                                                             189 SECOND AVE STE 2S
                                                                                             NEW YORK NY 10003



000844P001-1400A-159                            001813P001-1400A-159                         002483P001-1400A-159                     002036P001-1400A-159
REAL WORLD PRODUCTIONS LTD                      REALLY SLOW MOTION LLC                       REALLY SLOW MOTION LTD                   DANA REBACK
BOX MILL MILL LANE                              3940 LAUREL CANYON BLVD 407                  7 GROSVENOR GARDENS                      1719 KELTON AVE
WILTSHIRE SN13 8PL                              STUDIO CITY CA 91604                         LONDON SW1W 0AF                          LOS ANGELES CA 90024
UNITED KINGDOM                                                                               UNITED KINGDOM




002059P001-1400A-159                            001816P001-1400A-159                         003742P001-1400A-159                     001817P001-1400A-159
REBOOT NETWORKS                                 RED CLOUD                                    REDBOX AUTOMATED RETAIL LLC              REDCOLA LLC
11835 WEST OLYMPIC BLVD 435E                    1600 SAWTELLE BLVD #108                      ONE TOWER LANE SUITE 900                 525 VENEZIA AVE
LOS ANGELES CA 90064                            LOS ANGELES CA 90025                         OAKBROOK TERRACE IL 60181                VENICE CA 90291
                                          Case 18-12012-LSS                 Doc 829    Filed 08/28/19            Page 138 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 88 of 125                                                                                                                             08/23/2019 10:14:38 PM
004001P001-1400A-159                      003971P001-1400A-159                           000448P001-1400A-159                      000448S001-1400A-159
REDCOLA LLC                               REDDIT                                         REDROVER CO LTD                           REDROVER CO LTD
1205 ALMA ST                              520 THIRD ST                                   12F13F 20 PANGYOYEOKRO 146BEONGIL         HILLER LAW LLC
GLENDALE CA 91202                         SUITE 305                                      BUNDANG-GU                                ADAM HILLER
                                          SAN FRANCISCO CA 94107                         SEONGNAM-SI, GYEONGGI-DO 13529            1500 NORTH FRENCH ST
                                                                                         SOUTH KOREA                               2ND FL
                                                                                                                                   WILMINGTON DE 19801


000448S002-1400A-159                      000819P001-1400A-159                           002959P001-1400A-159                      001818P001-1400A-159
REDROVER CO LTD                           REDROVER CO LTD                                REDROVER CO LTD                           REEL MUSIC
ENDGAME RELEASING CO LLC                  12F/13F 20 PANGYEYEOK-RO                       NAYOUNGLEE                                24777 CALLE ALTAMIRA
9100 WILSHIRE BLVD STE 100W               146 BEON-GU BUNDANG-GU SEONGNAM-SI             3F BUNDANG M TOWER                        CALABASAS CA 91302
BEVERLY HILLS CA 90212                    GEYONGGI-DO13529                               188 GUMI-DONG BUNDANG-GU SEONGNAM-SI
                                          SOUTH KOREA                                    GYEONGGI-DO
                                                                                         KOREA


001819P001-1400A-159                      001820P001-1400A-159                           001821P001-1400A-159                      001932P001-1400A-159
REEL THEATERS 3 LLC                       REGAL ATLANTIC STATION 16                      REGAL CINEMAS INC                         REGAL ENTERTAINMENT GROUP-OXNARD
12925 ROAD B7 NW                          261 19TH ST NW                                 PO BOX 844360                             21700 OXNARD ST
EPHRATA WA 98823                          ATLANTA GA 30363                               LOS ANGELES CA 90084                      STE 100
                                                                                                                                   WOODLAND HILLS CA 91367




001822P001-1400A-159                      001823P001-1400A-159                           001824P001-1400A-159                      001825P001-1400A-159
REGAL GALLERY PLACE                       REGAL MERIDIAN 16                              REGAL SAWGRASS # 9                        REGAL WATERFORD LAKES # 6
707 SEVENTH ST NW                         1507 7TH AVE                                   2600 NORTHWEST 136TH AVE                  541 NORTH ALAFAYA TRL
WASHINGTON DC 20001                       SEATTLE WA 98101                               SUNRISE FL 33323                          ORLANDO FL 32828




001826P001-1400A-159                      002213P001-1400A-159                           001827P001-1400A-159                      004058P001-1400A-159
REGENTS OF THE UNIVERSITY OF CALIFORNIA   REGENTS OF THE UNIVERSITY OF COLORADO          REGGIE ANDREWS DBA UJIMA MUSIC            REGUS MANAGEMENT GROUP LLC
121 NORTH GATE HALL MC 5860               UNIVERSITY MEMORIAL CENTER 1669 EUCLID AVE     1901 AVENUE OF THE STARS STE 700          15305 DALLAS PKWY
BERKELEY CA 94720                         UCB 207/UMC 401                                LOS ANGELES CA 90067                      STE 400
                                          BOULDER CO 80309                                                                         ADDISON TX 75001




002779P001-1400A-159                      001828P001-1400A-159                           002773P001-1400A-159                      002754P001-1400A-159
RELIANCE INDUSTRIES LIMITED               RENAISSANCE RIALTO INC                         RENTRAK CORP                              RENTRAK CORP AND SUBSIDIARIES
MAKER CHAMBERS - IV                       3200 GRAND AVE                                 7700 NE AMBASSADOR PL                     NW 6135
NAIRMAN POINT                             OAKLAND CA 94610                               3RD FL                                    PO BOX 1450
MUMBAI, MAHARASHTRA 400 021                                                              PORTLAND OR 97220                         MINNEAPOLIS MN 55485-6135
INDIA



003653P001-1400A-159                      001829P002-1400A-159                           001835P001-1400A-159                      001830P001-1400A-159
RENTRAK CORP AND SUBSIDIARIES             RESERVOIR MEDIA MANAGEMENT INC                 RHONDA RESNICK                            RESON8 INC
PO BOX 1450                               75 VARICK ST FL 9A                             4720 BREWSTER DR                          PO BOX 781
MINNEAPOLIS MN 55485-6135                 NEW YORK NY 10013-1917                         TARZANA CA 91356                          HERMOSA BEACH CA 90254
                                          Case 18-12012-LSS                 Doc 829       Filed 08/28/19            Page 139 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 89 of 125                                                                                                                                       08/23/2019 10:14:38 PM
001401P001-1400A-159                      002067P001-1400A-159                              003924P001-1400A-159                            001831P001-1400A-159
JEFFREY B RESSNER                         RESTORATION HARDWARE                              RETROGRADE MEDIA LLC                            REV CREATIVE
12217 DOROTHY ST                          8564 MELROSE AVE                                  THE LAW OFFICES OF ADAM W ROSEN ESQ             6159 SANTA MONICA BLVD
LOS ANGELES CA 90049                      WEST HOLLYWOOD CA 90069                           ADAM ROSEN                                      LOS ANGELES CA 90038
                                                                                            1801 CENTURY PK E STE 1920
                                                                                            LOS ANGELES CA 90067



001832P001-1400A-159                      001833P001-1400A-159                              001964P001-1400A-159                            001619P001-1400A-159
REVOLUTION 9                              REVOLUTION MARKETING LLC                          REX INC                                         MICHAEL J REZENDES
5043 N LAWNDALE                           170 HAMILTON AVE STE 212                          6311 ROMAINE ST #7235                           15 OCEAN AVE 202
CHICAGO IL 60625                          WHITE PLAINS NY 10601                             LOS ANGELES CA 90038                            WINTHROP MA 02152




003764P001-1400A-159                      003813P001-1400A-159                              003230P001-1400A-159                            003230S001-1400A-159
RHINO ENTERTAINMENT CO                    RHINO ENTERTAINMENT CO                            RHODA FREEDBERG                                 RHODA FREEDBERG
3400 W OLIVE AVE                          A WARNER MUSIC GROUP CO                           46 CHESTER ST                                   LAW OFFICES OF JEFFREY S KONVITZ
BURBANK CA 91505                          3400 W OLIVE AVE                                  STAMFORD CT 06905                               JEFFREY KONVITZ
                                          BURBANK CA 91505                                                                                  1801 CENTURY PK EAST STE 2400
                                                                                                                                            LOS ANGELES CA 90067



000319P001-1400A-159                      000138P001-1400A-159                              000050P001-1400A-159                            000207P001-1400A-159
RHODE ISLAND ATTORNEY GENERAL             RHODE ISLAND DEPT OF ENVIRONMENTAL MANAGEMENT     RHODE ISLAND DEPT OF LABOR AND TRAINING         RHODE ISLAND DIVISION OF TAXATION
PETER KILMARTIN                           235 PROMENADE ST                                  DIRECTOR                                        ONE CAPITOL HILL
150 S MAIN STREET                         PROVIDENCE RI 02908-5767                          1511 PONTIAC AVE                                PROVIDENCE RI 02908
PROVIDENCE RI 02903                                                                         CRANSTON RI 02920




000425P001-1400A-159                      001969P001-1400A-159                              001836P001-1400A-159                            001403P001-1400A-159
RHODE ISLAND TREASURY OFFICE              JOHN RHODES                                       RIBBOW MEDIA LLC                                JENELLE LYNN RILEY
UNCLAIMED PROPERTY DIVISION               4101 SAWTELLE BLVD                                900 DIVISION ST                                 4859 COLDWATER CANYON AVE #15
STATE HOUSE                               LOS ANGELES CA 90066                              NASHVILLE TN 37203                              SHERMAN OAKS CA 91423
RM 102
PROVIDENCE RI 02903



003763P001-1400A-159                      003774P001-1400A-159                              001837P001-1400A-159                            001838P001-1400A-159
RIPTIDE MUSIC GROUP LLC                   RIPTIDE MUSIC GROUP LLC                           RIQUE ROCKS INC                                 RIVERDALE 10 MOVIES
12301 WILSHIRE BLVD STE 600               9469 JEFFERSON BLVD                               1728 S GENESEE AVE                              PO BOX 241579
LOS ANGELES CA 90025                      STE 114                                           LOS ANGELES CA 90019                            LITTLE ROCK AR 72223
                                          CULVER CITY CA 90232




000449P001-1400A-159                      000451P001-1400A-159                              000452P001-1400A-159                            002423P001-1400A-159
RIVERSTONE PICTURES (SHOW DOGS) LIMITED   RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED     RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED   RIVERSTONE PICTURES LIMITED
72 WELLS ST                               72 WELLS ST                                       99 KENTON RD                                    99 KENTON RD
LONDON W1T 3QF                            LONDON W1T 3QF                                    HARROW, MIDDLESEX HA3 0AN                       HARROW, MIDDLESEX HA3 0AN
UNITED KINGDOM                            UNITED KINGDOM                                    UNITED KINGDOM                                  UNITED KINGDOM
                                        Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 140 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 90 of 125                                                                                                                           08/23/2019 10:14:38 PM
002964P001-1400A-159                    002964S001-1400A-159                          003925P001-1400A-159                     003925S001-1400A-159
RIVERSTONE PICTURES SHOW DOGS LIMITED   RIVERSTONE PICTURES SHOW DOGS LIMITED         RIVERSTONE PICTURES SLEEPLESS LIMITED    RIVERSTONE PICTURES SLEEPLESS LIMITED
NIK BOWER                               SHERIDANS                                     72 WELLS ST                              BANK OF AMERICA NA
72 WELLS ST                             JAMES KAY                                     LONDON W1T 3QF                           333 S HOPE ST 13TH FL
LONDON W1T 3QF                          76 WARDOUR ST                                 UNITED KINGDOM                           LOS ANGELES CA 90071
UNITED KINGDOM                          LONDON W1F 0UR
                                        UNITED KINGDOM


000453P001-1400A-159                    000453S001-1400A-159                          000454P001-1400A-159                     002002P001-1400A-159
RIVERSTONE SOLUTIONS 2 LIMITED          RIVERSTONE SOLUTIONS 2 LIMITED                RIVERSTONE SOLUTIONS 2 LIMITED           RKL ESOLUTIONS LLC
72 WELLS ST                             SHERIDANS                                     99 KENTON RD                             1800 FRUITVILLE PIKE
LONDON W1T 3QF                          JAMES KAY                                     HARROW, MIDDLESEX HA3 0AN                LANCASTER PA 17601
UNITED KINGDOM                          76 Wardour Street                             UNITED KINGDOM
                                        LONDON W1F 0UR
                                        UNITED KINGDOM


001503P001-1400A-159                    001840P001-1400A-159                          001841P001-1400A-159                     001755P001-1400A-159
LISA ROBB                               ROBERT DYLAN DBA RAM'S HORN MUSIC             ROBERT ETOLL PRODUCTIONS INC             PHILIP DEAN ROBERTS
507 RIDGECREST DR                       PO BOX 860 COOPER STATION                     1112 MONTANA AVE STE 445                 PO BOX 3073
NORCROSS GA 30071                       NEW YORK NY 10276                             SANTA MONICA CA 90403                    NEWPORT BEACH CA 92659




001934P001-1400A-159                    001625P001-1400A-159                          000734P001-1400A-159                     001815P001-1400A-159
STACY HAROLD ROBERTS                    MICHELE ROBERTSON                             WALTER V ROBINSON                        REBECCA ROBLES
105 SMOKEHILL LN                        8530 WILSHIRE BLVD STE 420                    30 ISLAND ROCK                           30 BERGEN ST APT 2
STE 170                                 BEVERLY HILLS CA 90211                        PLYMOUTH MA 02360                        BROOKLYN NY 11201
WOODSTOCK GA 30188




002402P001-1400A-159                    001848P001-1400A-159                          001849P001-1400A-159                     001700P001-1400A-159
LORENZO ROCCA                           ROCHELLE BRODIN PHOTOGRAPHY                   ROCKET RACING REBELS PUBLISHING LP       NICOLE ROCKLIN
10 RUE ALEXANDRE BACHELET               7095 HOLLYWOOD BLVD STE 767                   4900 OLD MANOR RD                        5368 GEYSER AVE
STOVEN 93400                            LOS ANGELES CA 90028                          AUSTIN TX 78723                          TARZANA CA 91356
FRANCE




002468P001-1400A-159                    003790P001-1400A-159                          002763P001-1400A-159                     002222P001-1400A-159
ROCKMASTER INTERNATIONAL NETWORK INC    ROCKMASTERS INTERNATIONAL NETWORK INC         RODEO FX                                 STACEY M RODRIGUEZ
C O BENNETT LAW OFFICE PC               132 W MAIN ST                                 90 QUEEN ST                              28 ARION PL
132 W MAIN ST                           LEWISVILLE TX 75057                           2ND FL                                   BROOKLYN NY 11206
LEWISVILLE TX 75057                                                                   MONTREAL, QC H3C 6X4
                                                                                      CANADA



001967P001-1400A-159                    001846P001-1400A-159                          001852P001-1400A-159                     003964P001-1400A-159
ROGERS CINEMA INC                       ROBERTA ROGERS                                ROGUE PLANET                             ROKU
407 SOUTH MAPLE AVE                     369 S DOHENY DR 145                           12959 CORAL TREE PL                      150 WINCHESTER CIR
MARSHFIELD WI 54449                     BEVERLY HILLS CA 90211                        LOS ANGELES CA 90066                     LOS GATOS CA 95032
                              Case 18-12012-LSS                Doc 829   Filed 08/28/19             Page 141 of 175
                                                              Open Road Films, LLC, et al.
                                                                    Exhibit Pages

Page # : 91 of 125                                                                                                                  08/23/2019 10:14:38 PM
001853P001-1400A-159          003656P001-1400A-159                         003853P001-1400A-159                       002484P001-1400A-159
ROLLING STONE LLC             ROMIN INC                                    RONALD W RINKER                            ROSE FORDE LIMITED
PO BOX 30895                  8812 RAINBOW RIDGE DR                        10725 OHIO AVE #304                        LOWER GROUND FLOOR 111 CHARTERHOUSE ST
NEW YORK NY 10087             LAS VEGAS NV 89117                           LOS ANGELES CA 90024                       LONDON EC1M6AW
                                                                                                                      UNITED KINGDOM




000916P001-1400A-159          002920P001-1400A-159                         001436P001-1400A-159                       001407P001-1400A-159
BRIAN ROSE                    TIM ROSENMAN                                 JOSHUA ROTHKOPF                            JESS ROTTER
221 BALTIC ST                 ADDRESS INTENTIONALLY OMITTED                99 JORALEMON ST APT 1B                     5367 KINCHELOE DR
BROOKLYN NY 11201                                                          BROOKLYN NY 11201                          LOS ANGELES CA 90041




002413P001-1400A-159          001859P001-1400A-159                         001860P001-1400A-159                       000455P001-1400A-159
APRIL ROUVEYROL               ROYALTY NETWORK INC                          RPM MSC INC                                RPSD2 LIMITED
1608 EL RITO AVE              224 WEST 30TH ST STE 1007                    135 GRAND ST STE 5                         72 WELLS ST
GLENDALE CA 91208             NEW YORK NY 10001                            NEW YORK NY 10013                          LONDON W1T 3QF
                                                                                                                      UNITED KINGDOM




000456P001-1400A-159          003752P001-1400A-159                         001861P001-1400A-159                       001991P001-1400A-159
RPSD2 LIMITED                 RRCB MEDIA ASSETS INC                        RRCB MEDIA ASSETS INC DBA CABIN 21 SOUND   RSA/THE GREY FILM HOLDINGS
99 KENTON RD                  24262 CROSS ST                               24262 CROSS ST                             634 N LA PEER DR
HARROW, MIDDLESEX HA3 0AN     NEWHALL CA 91321                             NEWHALL CA 91321                           WEST HOLLYWOOD CA 90069
UNITED KINGDOM




001862P001-1400A-159          001863P001-1400A-159                         002856P001-1400A-159                       002017P001-1400A-159
RSC INSURANCE BROKERAGE INC   RUBENSTEIN COMMUNICATIONS INC                DAVID RUBIN                                RUI CUI
DBA RISK STRATEGIES CO        1345 AVENUE OF THE AMERICAS                  ADDRESS INTENTIONALLY OMITTED              1214 E 57TH ST
160 FEDERAL ST                NEW YORK NY 10105                                                                       CHICAGO IL 60637
BOSTON MA 02110




001864P001-1400A-159          001845P001-1400A-159                         001866P001-1400A-159                       002616P001-1400A-159
RUN AND SHOOT FILMWORKS INC   ROBERT RUSSELL                               RUTGERS CINEMAS                            RYAN HASTINGS
PO BOX 462498                 2331 COVE AVE                                2741 JANET AVE                             2540 ASTRAL DR
AURORA CO 80046               LOS ANGELES CA 90039                         NORTH BELLMORE NY 11710                    LOS ANGELES CA 90046




000756P001-1400A-159          002509P001-1400A-159                         002076P001-1400A-159                       000660P001-1400A-159
RYAN MICHAEL PAINTER          RYAN MILLER AND ASSOCIATES                   LUKE RYAN                                  RZO MUSIC INC
234 EAST 100 SOUTH #B3        4601 WILSHIRE BLVD STE 225                   2005B BATAAN RD                            250 W 57TH ST 11TH FLR
SALT LAKE CITY UT 84111       LOS ANGELES CA 90010                         REDONDO BEACH CA 90278                     NEW YORK NY 10107
                                        Case 18-12012-LSS                Doc 829   Filed 08/28/19             Page 142 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 92 of 125                                                                                                                           08/23/2019 10:14:38 PM
003840P001-1400A-159                    000755P001-1400A-159                         002648P001-1400A-159                       002425P001-1400A-159
RZO MUSIC INC DBA ARZO PUBLISHING OBO   S AND P ON TIME COURIER SVC                  S3 MUSIC AND SOUND                         SABA AND CO INTELLECTUAL PROPERTY
JONES MUSIC AMERICA                     PO BOX 232915                                11681 GATEWAY BLVD                         SABA HOUSE BLOCK A
250 W 57TH ST 11TH FLR                  SACRAMENTO CA 95823                          LOS ANGELES CA 90064                       SAID FREIHA ST
NEW YORK NY 10107                                                                                                               HAZMIEH
                                                                                                                                LEBANON



002649P001-1400A-159                    001971P001-1400A-159                         002644P001-1400A-159                       004115P002-1400A-159
SACHA INC                               KERI SAFRAN                                  SAG-AFTRA                                  SAG-AFTRA HEALTH PLAN AND SAG-PRODUCERS
12233 W OLYMPIC BLVD STE 350            640 N BEACHWOOD DR 205                       PO BOX 54867                               PENSION PLAN
LOS ANGELES CA 90064                    LOS ANGELES CA 90004                         LOS ANGELES CA 90054                       JOSEPH A KOHANSKI
                                                                                                                                801 N BRAND BLVD SUITE 950
                                                                                                                                GLENDALE CA 91203



003231P001-1400A-159                    002925P001-1400A-159                         000523P001-1400A-159                       003895P001-1400A-159
SAGE AND TIME LLP                       ANTONIO SALAS                                SALEM PARTNERS LLC                         SALINAS MUSIC LLC
VOH LIMITED                             ADDRESS INTENTIONALLY OMITTED                11111 SANTA MONICA BLVD STE 2250           9854 NATIONAL BLVD #485
MARTIN RUSHTON-TURNER                                                                LOS ANGELES CA 90025                       LOS ANGELES CA 90034
4 THE GABLES
VALE OF HEALTH
HAMPSTEAD, LONDON NW3 1AY
UNITED KINGDOM
001273P001-1400A-159                    000757P001-1400A-159                         002325P001-1400A-159                       000529P001-1400A-159
GINO SALOMONE                           SALT LAKE FILM SOCIETY                       SALT LLC                                   SALTER GROUP
10215 W SUNSET AVE                      111 EAST 300 SOUTH #99                       9503 JEFFERSON BLVD STE B                  1840 CENTURY PK EAST STE 400
MILWAUKEE WI 53222                      SALT LAKE CITY UT 84111                      CULVER CITY CA 90232                       LOS ANGELES CA 90067




001510P001-1400A-159                    002751P001-1400A-159                         003993P001-1400A-159                       002314P001-1400A-159
LESLEY R SALVATI                        SAMANTHA KOBRIN                              SAMBA TV                                   SAMPLE DIGITAL HOLDING LLC DBA DAX INC
2200 NORCO DR                           12254 SW 105 LN                              123 TOWNSEND ST                            100 CORPORATE POINTE STE 350
NORCO CA 92860                          MIAMI FL 33186                               SAN FRANCISCO CA 94107                     CULVER CITY CA 90230




002315P001-1400A-159                    003685P003-1400A-159                         001586P001-1400A-159                       002901P001-1400A-159
SAMPLE DIGITAL HOLDINGS LLC             SAMUEL MARQUIS                               MARTIN E SAMUEL                            CHRISTOPHER SANDA
100 CORPORATE POINTE STE 350            11000 WEYBURN AVENUE #427                    1633 N SIERRA BONITA AVE                   ADDRESS INTENTIONALLY OMITTED
CULVER CITY CA 90230                    WESTWOOD CA 90024                            LOS ANGELES CA 90046




000889P001-1400A-159                    003232P001-1400A-159                         003232S001-1400A-159                       000571P001-1400A-159
SANDBOX TECHNOLOGIES INC                SANDSTONE ENTERTAINMENT LLC                  SANDSTONE ENTERTAINMENT LLC                SANDY WILBUR MUSIC INC DBA MUSIODATA
18411 CRENSHAW BLVD STE 100             MARK MANUEL                                  RASKIN ANDERSON LAW                        252 7TH AVE #17G
TORRANCE CA 90504                       325 SOUTH MARYLAND PKWY                      GARY S RASKIN                              NEW YORK NY 10001
                                        LAS VEGAS NV 89101                           THE CULVER STUDIOS
                                                                                     9336 W WASHINGTON BLVD BLDG C
                                                                                     CULVER CITY CA 90232
                            Case 18-12012-LSS                Doc 829    Filed 08/28/19           Page 143 of 175
                                                            Open Road Films, LLC, et al.
                                                                  Exhibit Pages

Page # : 93 of 125                                                                                                                     08/23/2019 10:14:38 PM
004083P003-1400A-159        000774P001-1400A-159                          000783P001-1400A-159                            001453P001-1400A-159
SANFORD M FRIEDMAN          SANTA BARBARA INTERNATIONAL FILM FESTIVAL     SANTA MONICA VIDEO INC DBA SMV COMPLETE MEDIA   KATHY SANTIAGO
SANDY FRIEDMAN              1528 CHAPALA ST STE 203                       1102 BROADWAY                                   300 S SANTA FE AVE #371
7245 ROCKRIDGE TER          SANTA BARBARA CA 93101                        SANTA MONICA CA 90401                           LOS ANGELES CA 90013
WEST HILLS CA 91307




001469P001-1400A-159        002529P001-1400A-159                          002464P001-1400A-159                            001606P001-1400A-159
KEVIN SANTIAGO              SARA CEBERIO GEROSTIZA                        SARASOTA FILM SOCIETY INC                       MEHMET GOKTUG SARIOZ
27 FARM LN                  10970 ASHTON AVE APT 106                      10715 RODERO DR # 8                             3531 MEIER ST
EASTHAMPTON NY 11937        LOS ANGELES CA 90024                          LAKEWOOD RANCH FL 34202                         LOS ANGELES CA 90066




002617P001-1400A-159        002605P001-1400A-159                          002398P001-1400A-159                            003975P001-1400A-159
SARSHAR SACKET DBA PHONIX   SATIATED PRODUCTIONS                          CORENTIN SAUVAGE                                SAWYER
7119 W SUNSENT BLVD #706    7600 FLIGHT AVE                               VILLA 48-LES HAUTS DES                          MULLEN LOWE
LOS ANGELES CA 90046        LOS ANGELES CA 90045                          ISSAMBRES-RES LE VILLAGE                        99 WASHINGTON ST
                                                                          83 380LES ISSAMBRES-VAR                         SOUTH NORWALK CT 06854-3818
                                                                          FRANCE



004059P001-1400A-159        002629P001-1400A-159                          002759P001-1400A-159                            000598P001-1400A-159
SAWYER STUDIOS LLC          SAY THE WORD INC                              SCGC INC DBA STAR CINEMA GRILL CONROE           STEPHEN SCHAEFER
36 WEST 25TH ST             984 STEARNS DR                                4811 HIGHWAY 6                                  320 EAST 23RD ST 14C
12TH FL                     LOS ANGELES CA 90048                          MISSOURI CITY TX 77459                          NEW YORK NY 10010
NEW YORK NY 10010




002217P001-1400A-159        002857P001-1400A-159                          002295P001-1400A-159                            001615P001-1400A-159
TRACEY SCHAEFER             RYAN SCHARWATH                                SCHAWK                                          MICAH SCHIFMAN
11807 LAKE BALDWIN DR       ADDRESS INTENTIONALLY OMITTED                 PO BOX 70849                                    8535 WEST KNOLL DR 321
BRISTOW VA 20136                                                          CHICAGO IL 60673                                WEST HOLLYWOOD CA 90069




001406P001-1400A-159        002258P001-1400A-159                          002461P001-1400A-159                            002395P001-1400A-159
JEROME T SCHMITZ            SCHNEIDER ENTERTAINMENT AGENCY                SCHOOL DISTRICT OF KANSAS CITY MISSOURI         SCHOOL DISTRICT OF NORTH FOND DU LAC
616 N SIERRA BONITA AVE     22287 MULHOLLAND HWY # 210                    2901 TROOST AVE                                 225 MCKINLEY ST
LOS ANGELES CA 90036        CALABASAS CA 91302                            KANSAS CITY MO 64109                            FOND DU LAC WI 54937




001589P001-1400A-159        000931P001-1400A-159                          001544P001-1400A-159                            002941P003-1400A-159
MATHIEU SCHREYER            CALE SCHULTZ                                  LOUIE SCHULTZ                                   LOREN SCHWARTZ
812 N VENDOME ST 4          8711 AVIATION BLVD                            2310 W 2ND ST                                   PROCOPIO CORY HARGREAVES & SAVITCH LLP
LOS ANGELES CA 90026        INGLEWOOD CA 90301                            LOS ANGELES CA 90057                            PHILLIP KOSSY
                                                                                                                          525 B STREET
                                                                                                                          STE 2200
                                                                                                                          SAN DIEGO CA 92101
                                               Case 18-12012-LSS                   Doc 829   Filed 08/28/19           Page 144 of 175
                                                                                  Open Road Films, LLC, et al.
                                                                                        Exhibit Pages

Page # : 94 of 125                                                                                                                                     08/23/2019 10:14:38 PM
003934P001-1400A-159                           000629P001-1400A-159                            003728P001-1400A-159                       000804P002-1400A-159
LOREN SCHWARTZ                                 SCION THREE MUSIC LLC                           SCN DISTRIBUTION LLC                       SCORE A SCORE LLC
PROCOPIO                                       240 WEST 37TH ST                                700 N CENTRAL AVE STE 600                  11766 WILSHIRE BLVD STE 500
525 B ST                                       STE 504                                         GLENDALE CA 91023                          LOS ANGELES CA 90025-6551
STE 2200                                       NEW YORK NY 10018
SAN DIEGO CA 92101



000805P001-1400A-159                           003810P001-1400A-159                            002332P001-1400A-159                       002582P001-1400A-159
SCOREBIRD MUSIC INC                            SCORPIANS RAE AMEND AND KOLLEGEN                SCRABBLE VENTURES LLC                      SCREEN ACTORS GUILD
602 ASHLAND AVE APT C                          LUDWIGSPLATZ 9                                  10550 CAMDEN DR                            5757 WILSHIRE BLVD 7TH FL
SANTA MONICA CA 90405                          GIESSEN D-35390                                 CYPRESS CA 90630                           LOS ANGELES CA 90036
                                               GERMANY




002582S001-1400A-159                           002582S002-1400A-159                            003926P001-1400A-159                       000457P001-1400A-159
SCREEN ACTORS GUILD                            SCREEN ACTORS GUILD                             SCREEN ACTORS GUILD                        SCREEN ACTORS GUILD-AMERICAN FEDERATION OF
BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC               FIELDFISHER RIVERBANK HOUSE                TELEVISION AND RADIO ARTISTS
JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ                             2 SWAN LN                                  5757 WILSHIRE BLVD 7TH FL
KIEL IRELAND                                   919 N MARKET ST STE 460                         LONDON EC4R 3TT                            LOS ANGELES CA 90036
801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801                             UNITED KINGDOM
GLENDALE CA 91203


004116P001-1400A-159                           002178P001-1400A-159                            003662P001-1400A-159                       002179P001-1400A-159
SCREEN ACTORS GUILD-AMERICAN FEDERATION OF     SCREEN CAPITAL INTERNATIONAL                    SCREEN ENGINE LLC                          SCREEN INTERNATIONAL SECURITY SVC LTD
TELEVISION AND RADIO ARTISTS                   345 NORTH MAPLE DR                              1925 CENTURY PK EAST                       9300 WILSHIRE BLVD STE 450
JOSEPH A KOHANSKI                              STE 294                                         STE 950                                    BEVERLY HILLS CA 90210
801 N BRAND BLVD STE 950                       BEVERLY HILLS CA 90210                          LOS ANGELES CA 90067
GLENDALE CA 91203



002278P001-1400A-159                           002279P001-1400A-159                            003253S001-1400A-159                       002498P001-1400A-159
SCRIPPS NETWORKS LLC DBA FOOD NETWORK          SCRIPPS NETWORKS LLC DBA HGTV                   SEAKER AND SONS A CALIFORNIA PARTNERSHIP   SEARCH FINANCE GROUP
PO BOX 602018                                  PO BOX 602028                                   ST. JAMES LAW; MICHAEL ST. JAMES           1055 WILSHIRE BLVD STE 850
CHARLOTTE NC 28260                             CHARLOTTE NC 28260                              22 BATTERY ST STE 888                      LOS ANGELES CA 90017
                                                                                               SAN FRANCISCO CA 94111




002020P001-1400A-159                           003833P001-1400A-159                            002672P001-1400A-159                       000003P001-1400A-159
SEBASTIAN ROCCA                                SECRET ROAD MUSIC PUBLISHING INC                SECRET ROAD MUSIC SVC INC                  SECRETARY OF STATE
54 RUE PIERRE LAROUSSE                         5850 FOOTHILL DR                                5850 FOOTHILL DR                           DIV OF CORPORATIONS FRANCHISE TAX
75014PARIS                                     LOS ANGELES CA 90068                            LOS ANGELES CA 90068                       PO BOX 898
FRANCE                                                                                                                                    DOVER DE 19903




000754P001-1400A-159                           002682P001-1400A-159                            000004P001-1400A-159                       000005P001-1400A-159
SECRETARY OF STATE                             SECURITAS SECURITY SVC USA INC                  SECURITIES AND EXCHANGE COMMISSION         SECURITIES AND EXCHANGE COMMISSION
STATEMENT OF INFORMATION UNIT                  FILE 57220                                      NY REG OFFICE A CALAMARI REG DIR           SEC OF THE TREASURY OFFICE OF GEN COUNSEL
PO BOX 944230                                  LOS ANGELES CA 90074                            BROOKFIELD PL                              100 F ST NE
SACRAMENTO CA 94244                                                                            200 VESEY ST STE 400                       WASHINGTON DC 20549
                                                                                               NEW YORK NY 10281-1022
                                       Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 145 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 95 of 125                                                                                                                           08/23/2019 10:14:38 PM
003677P001-1400A-159                   002542P001-1400A-159                          002593P001-1400A-159                       002631P001-1400A-159
SEE MANAGEMENT INC                     AMY SEGAL-BURKE                               SEISMIC PRODUCTIONS LLC                    SELECTRACKS INC
307 SEVENTH AVE STE 1607               933 LUCILE AVE                                7010 SANTA MONICA BLVD                     6100 WILSHIRE BLVD STE1600
NEW YORK NY 10001                      LOS ANGELES CA 90026                          LOS ANGELES CA 90038                       LOS ANGELES CA 90048




003880P001-1400A-159                   003884P001-1400A-159                          000784P001-1400A-159                       003836P001-1400A-159
SELECTRACKS INC DBA MUSIC BEYOND LLC   SELECTRACKS INC DBA XRAY DOG MUSIC            SEQUINS AT NOON MUSIC                      SEVEN SUMMITS MUSIC OBO ITSELF AND RAIN CO
6100 WILSHIRE BLVD STE 1600            4011 WEST MAGNOLIA BLVD                       1299 OCEAN AVE STE 306                     500 S BUENA VISTA ST
LOS ANGELES CA 90048                   BURBANK CA 91505                              SANTA MONICA CA 90401                      BURBANK CA 91521-3065




001889P001-1400A-159                   002393P001-1400A-159                          000798P001-1400A-159                       003902P001-1400A-159
SEW PHOTOGRAPHY                        SFG STUDIOS LLC                               SHADE VFX                                  CHRIS SHAFER
SEW PHOTO                              461 SANDY CREEK RD STE 41261                  2415 MICHIGAN AVE BLDG H STE D             ZIFFREN BRITTENHAM LLP
8721 SANTA MONICA BLVD #30             FAYETTEVILLE GA 30214                         SANTA MONICA CA 90404                      ATTN: JULIAN ZAJFEN
WEST HOLLYWOOD CA 90069                                                                                                         1801 CENTURY PARK WEST
                                                                                                                                LOS ANGELES CA 90067-6406



000801P001-1400A-159                   002333P001-1400A-159                          000821P001-1400A-159                       000822P001-1400A-159
VISHAL NEIL SHAH                       SHANAHAN MANAGEMENT PTY                       SHANGHAI JIAJI SHIYE CO LTD                SHANGHAI YI GUO YI MIN TRANSLATION
1323 14TH ST APT F                     RAPID # 78 MOUNTAIN VIEW ROAD                 555 XIZHANGNAN RD STE 2102 BLDG 3          NO 899 LINGLING ROAD
SANTA MONICA CA 90404                  DALEFIELD                                     SHANGHAI                                   SHANGHAI
                                       QUEENSTOWN                                    CHINA                                      CHINA
                                       AUSTRALIA



002679P002-1400A-159                   000643P001-1400A-159                          002885P001-1400A-159                       002434P001-1400A-159
SHANGRILA ENTERTAINMENT LLC            SHAPIRO BERNSTEIN AND CO INC                  JOELLE SHAPIRO                             SCOTT SHAPIRO
555 W 5TH ST FL 34                     488 MADISON AVE                               ADDRESS INTENTIONALLY OMITTED              6427 INNSDALE DR
LOS ANGELES CA 90013-1051              NEW YORK NY 10022                                                                        HOLLYWOOD CA 90068




002499P002-1400A-159                   003233P001-1400A-159                          003682P001-1400A-159                       002230P001-1400A-159
SHASHA LI                              SHAW RENTERS (SINGAPORE) PTE LIMITED          SHAWN EDWARDS                              SHAWN JANIFER MAKE UP
1784 CAL YOUNG RD APT 2017             CHRISTOPHER SHAW                              3030 SUMMIT                                928 N SAN FERNANDO BLVD J201
EUGENE OR 97401-2001                   SHAW CENTRE                                   KANSAS CITY MO 64108                       BURBANK CA 91504
                                       1 SCOTTS RD 13TH FL
                                       SINGAPORE 228208
                                       SINGAPORE


003772P001-1400A-159                   002380P001-1400A-159                          001593P001-1400A-159                       002438P001-1400A-159
SHELLY BAY MUSIC LLC                   SHELTER PR LLC                                MATTHEW SHELTON                            YE SHEN
TOMMY BOY MUSIC INC                    16000 VENTURA BLVD #1102                      4069 1/4 DUQUESNE AVE                      1800 CENTURY PK E #580
423 MOUNTAINVIEW RD                    ENCINO CA 91436                               CULVER CITY CA 90232                       LOS ANGELES CA 90067
ENGLEWOOD NJ 07631
                              Case 18-12012-LSS                   Doc 829   Filed 08/28/19            Page 146 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 96 of 125                                                                                                                      08/23/2019 10:14:38 PM
003786P001-1400A-159          002004P001-1400A-159                            000524P001-1400A-159                          002858P001-1400A-159
SHENANZHU LLC DBA THE DINER   QUINN SHEPHARD                                  SHEPPARD MULLIN RICHTER AND HAMPTON LLP       JENNIFER SHERIDAN
200 VARICK ST                 C O JARED SHEERWME                              333 SOUTH HOPE ST 43RD FL                     ADDRESS INTENTIONALLY OMITTED
STE 609                       11 MADISON AVE                                  LOS ANGELES CA 90071-1448
NEW YORK NY 10014             18TH FL
                              NEW YORK NY 10010



002701P001-1400A-159          003927P001-1400A-159                            003691P001-1400A-159                          002859P002-1400A-159
SHERIFF PRODUCTION INC        SHERIFF PRODUCTION INC                          SHERIFF PRODUCTION INC AND JAY RODAN          ELI SHIBLEY
21103 MULHOLLAND DR           THE GERSH AGENCY                                21103 MULHOLLAND DR                           ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 91364          BOB HOHMAN                                      LOS ANGELES CA 91364
                              9465 WILSHIRE BLVD 6TH FL
                              BEVERLY HILLS CA 90212



002500P001-1400A-159          000480P002-1400A-159                            003663P001-1400A-159                          000695P001-1400A-159
SHIRA BILLIG                  SHORELINE A LAW CORP                            SHORELINE A LAW CORP                          SHOWCASE CINEMA SEE NATIONAL AMUSEMENT
2826 DELEVAN DR               ANDREW PAULY                                    1299 OCEAN AVE                                846 UNIVERSITY AVE
LOS ANGELES CA 90065          1299 OCEAN AVE                                  STE 400                                       PO BOX 9108
                              STE 400                                         SANTA MONICA CA 90401                         NORWOOD MA 02062
                              SANTA MONICA CA 90401



002966P001-1400A-159          003743P001-1400A-159                            000566P001-1400A-159                          000525P001-1400A-159
SHOWTIME NETWORKS INC         SHOWTIME NETWORKS INC                           SHUTTERSTOCK                                  SIDLEY AUSTIN LLP
LAW DEPT                      1633 BROADWAY                                   EMPIRE STATE BUILDING                         1999 AVENUE OF THE STARS 17TH FL
1633 BROADWAY                 NEW YORK NY 10019                               350 FIFTH AVE 21ST FL                         LOS ANGELES CA 90067
NEW YORK NY 10019                                                             NEW YORK NY 10118




000817P001-1400A-159          002166P001-1400A-159                            000884P001-1400A-159                          000830P001-1400A-159
SIFF                          SIGN CENTRIX                                    SILENT HILL 2 DCP INC                         SILENT HILL 2 FILMS
305 HARRISON ST               447 SOUTH ROBERTSON BLVD STE 101                COMPLETE POST ACCOUNTING                      15233 VENTURA BLVD STE 610
SEATTLE WA 98109              BEVERLY HILLS CA 90211                          2 BERKELEY ST STE 310                         SHERMAN OAKS CA 91403
                                                                              TORONTO ON M5A 4J5
                                                                              CANADA



003165P001-1400A-159          003619P001-1400A-159                            000700P001-1400A-159                          000718P001-1400A-159
SILENT HILL 2 FILMS INC       SILENT HILL 2 FILMS INC                         SILENT HOUSE LLC                              SILVER CINEMAS ACQUISITION CO
MANIFEST INTERNATIONAL LLC    417 SOUTH HILL ST                               14301 CALIBER DR                              DBA LANDMARK THEATRES
BRUCE LILLISTON               STE 1251                                        STE 200                                       PO BOX 101874
417 SOUTH HILL ST             LOS ANGELES CA 90013                            OKLAHOMA CITY OK 73134                        PASADENA CA 91189
STE 1251
LOS ANGELES CA 90013


002650P001-1400A-159          003234P001-1400A-159                            003234S001-1400A-159                          000711P001-1400A-159
SILVER GIRL LLC               SILVER REEL ENTERTAINMENT MEZZANINE FUND LP     SILVER REEL ENTERTAINMENT MEZZANINE FUND LP   SILVER SCREEN LIMOUSINES LTD
2661 VETERAN AVE              C O SILVER REEL GP LTD                          EQUINOXE ALTERNATIVE INVESTMENT SVC           590A GREEN LANES
LOS ANGELES CA 90064          ROGER HANSON                                    IRELAND LTD JULIE CALLAGHAN                   PALMERS GREEN LONDON N14 5RY
                              PO BOX 309                                      EQUINOXE HOUSE MARINA VILLAGE                 UNITED KINGDOM
                              UGLAND HOUSE                                    MALAHIDE
                              GRAND CAYMAN KY1-1104                           CO. DUBLIN
                              CAYMAN ISLANDS                                  IRELAND
                                       Case 18-12012-LSS                  Doc 829   Filed 08/28/19            Page 147 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 97 of 125                                                                                                                           08/23/2019 10:14:38 PM
001040P001-1400A-159                   001865P001-1400A-159                           000729P001-1400A-159                      000815P001-1400A-159
DEBRA SILVERMAN                        RUSS SIMMONS                                   SIMON GLENN MICHAEL INC                   SIMPLY MEASURED 1
ADDRESS INTENTIONALLY OMITTED          5922 W 62ND TER                                64 GREAT OAKS RD                          2211 ELLIOTT AVE STE 310
                                       SHAWNEE MISSION KS 66202                       ROSLYN HEIGHTS NY 11577                   SEATTLE WA 98121




002371P001-1400A-159                   001727P001-1400A-159                           002574P001-1400A-159                      000838P001-1400A-159
SIOPIO                                 ORLY SITOWITZ                                  SIX K MANAGEMENT PRODUCTIONS LLC          SIX8 FSO PIERCE AUSTIN
5665 BABBIT AVE                        1713 S DURANGO AVE                             1171 S ROBERTSON BLVD 120                 CRITERION
ENCINO CA 91316                        LOS ANGELES CA 90035                           LOS ANGELES CA 90035                      4842 SYLMAR AVE
                                                                                                                                SHERMAN OAKS CA 91423




003783P001-1400A-159                   002986P001-1400A-159                           000602P001-1400A-159                      000810P001-1400A-159
SIXFIFTEEN MUSIC LIBRARY LLC           SIXJOY LLC                                     SIXTEEN 19                                SKIP FILMS
WARNER CHAPPELL PRODUCTION MUSIC INC   KEJIZHONGYI AVE                                44 WEST 18TH ST FLR 6                     2038 BROADWAY
10585 SANTA MONICA BLVD                TENCENT BUILDING                               NEW YORK NY 10011                         SANTA MONICA CA 90404
LOS ANGELES CA 90025                   NANSHAN DISTRICT SHENZHEN 518057
                                       CHINA



002883P001-1400A-159                   002440P001-1400A-159                           002355P001-1400A-159                      002915P001-1400A-159
SHANNON SKOCZYLAS                      SKYLIGHT ENTERTAINMENT INC                     SKYLINE 8 CINEMA LLC                      JOHN SLAMA
ADDRESS INTENTIONALLY OMITTED          DBA HOOD RIVER CINEMAS                         PO BOX 402                                ADDRESS INTENTIONALLY OMITTED
                                       107 OAK ST                                     DILLON CO 80435
                                       HOOD RIVER OR 97015




000887P001-1400A-159                   002546P001-1400A-159                           000468P001-1400A-159                      000573P001-1400A-159
SONJA SLAVKOVIC                        SLB PRINTING                                   SLEEPLESS NIGHTS PRODUCTIONS LLC          SLOSS ECKHOUSE LAWCO LLP
1470 QUEEN ST WEST APT 1               2818 S ROBERTSON BLVD                          2049 CENTURY PK EAST 4TH FL               555 W 25TH ST 4TH FLR
TORONTO ON M6K1M4                      LOS ANGELES CA 90034                           LOS ANGELES CA 90067                      NEW YORK NY 10001
CANADA




003235P001-1400A-159                   003605P001-1400A-159                           003605S001-1400A-159                      003605S002-1400A-159
SMART ASS PRODUCTIONS LLC              SMART ASS PRODUCTIONS LLC                      SMART ASS PRODUCTIONS LLC                 SMART ASS PRODUCTIONS LLC
C O IM GLOBAL LLC                      9665 WILSHIRE BLVD STE 900                     ENDGAME RELEASING FUNDING LLC             COMERICA BANK
MICHAEL ROBAN                          BEVERLY HILLS CA 90212                         9100 WILSHIRE BLVD 100W                   1717 MAIN ST
8322 BEVERLY BLVD STE 300                                                             BEVERLY HILLS CA 90212                    DALLAS CA 75201
LOS ANGELES CA 90048



002417P001-1400A-159                   002861P001-1400A-159                           002503P001-1400A-159                      002310P001-1400A-159
SMARTHIRE                              SHERI SMITH                                    TOM SMITH                                 SNACK NATION
2250 LINDSAY WAY                       ADDRESS INTENTIONALLY OMITTED                  1816 SANTA YNEZ ST                        3534 HAYDEN AVE
GLENDORA CA 91740                                                                     LOS ANGELES CA 90026                      CULVER CITY CA 90232
                                       Case 18-12012-LSS                  Doc 829   Filed 08/28/19             Page 148 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 98 of 125                                                                                                                             08/23/2019 10:14:38 PM
003958P001-1400A-159                   003958S001-1400A-159                           000612P001-1400A-159                         000890P001-1400A-159
SNAP INC                               SNAP INC                                       SNYDER MUSIC INC                             SOCIAL REWARDS INC
63 MARKET ST                           SHEPPARD MULLIN RICHTER AND HAMPTON LLP        375 GREENWICH ST                             21250 HAWTHORNE BLVD
VENICE CA 90291                        EDWARD H TILLINGHAST, ESQ                      NEW YORK NY 10013                            STE 540
                                       MICHAEL T DRISCOLL, ESQ                                                                     TORRANCE CA 90503
                                       30 ROCKEFELLER PLZ
                                       NEW YORK NY 10112


002543P001-1400A-159                   002538P001-1400A-159                           002709P001-1400A-159                         002547P001-1400A-159
SODA ENTERTAINMENT                     SOFIA VERGARA ENTERPRISES INC                  SOLE PRODUCTIONS LLC                         SOLO ARTISTS
953 EAST 3RD ST                        1990 S BUNDY DR 200                            C O TREVANNA POST INC                        2251 GUTHRIE CIR
LOS ANGELES CA 90026                   LOS ANGELES CA 90025                           11833 MISSISSIPPI AVE # 101                  LOS ANGELES CA 90034
                                                                                      LOS ANGELES CA 90025




002632P001-1400A-159                   002443P001-1400A-159                           000574P001-1400A-159                         003750P001-1400A-159
SOMATIC LLC                            SOMETHING LLC                                  SONGS MUSIC PUBLISHING LLC                   SONGS OF UNIVERSAL INC
6404 WILSHIRE BLVD STE 940             17011 BEACH BLVD                               307 7TH AVE RM 2104                          2100 COLORADO AVE
LOS ANGELES CA 90048                   STE 1110                                       NEW YORK NY 10001                            SANTA MONICA CA 90404
                                       HUNTINGTON BEACH CA 92647




003848P001-1400A-159                   003823P001-1400A-159                           003883P001-1400A-159                         001924P001-1400A-159
SONGS OF UNIVERSAL INC OF              SONGS OF UNIVERSAL INC ON BEHALF OF            SONGS OF UNIVERSAL INC ON BEHALF OF ITSELF   SONGS TO YOUR EYES LTD
WATERNBARHAM MUSIC LLC                 U CANT TEACH BEIN THE SHHH INC                 AND IMAGINE DRAGONS PUBLISHING               22817 VENTURA BLVD 839
2100 COLORADO AVE                      2100 COLORADO AVE                              2100 COLORADO AVE                            WOODLAND HILLS CA 91364
SANTA MONICA CA 90404                  SANTA MONICA CA 90404                          SANTA MONICA CA 90404




002437P001-1400A-159                   002191P001-1400A-159                           003702P001-1400A-159                         003976P001-1400A-159
SONIC POOL INC                         SONIC SYMPHONY PRODUCTIONS                     SONIFI SOLUTIONS INC                         SONY
6860 LEXINGTON AVE                     324 S BEVERLY DR STE 703                       3900 WEST INNOVATION ST                      10202 W WASHINGTON BLVD
HOLLYWOOD CA 90038                     BEVERLY HILLS CA 90212                         SIOUX FALLS SD 57107                         CULVER CITY CA 90232




003976S001-1400A-159                   003759P001-1400A-159                           002328P001-1400A-159                         002488P001-1400A-159
SONY                                   SONY ATV MUSIC PUBLISHING LLC                  SONY MUSIC ENTERTAINMENT                     SONY MUSIC ENTERTAINMENT UK
BUCHALTER A PROFESSIONAL CORPORATION   EXTREME GROUP HOLDINGS LLC                     10202 W WASHINGTON BLVD                      9 DERRY ST
PAMELA K WEBSTER                       PO BOX 11407 DEPT 1520                         AKIO MORITA BUILDING 6TH FLR                 LONDON W8 5HY
1000 WILSHIRE BLVD STE 1500            BIRMINGHAM AL 35246-1520                       CULVER CITY CA 90232                         UNITED KINGDOM
LOS ANGELES CA 90017



003791P001-1400A-159                   002326P001-1400A-159                           002683P001-1400A-159                         002327P001-1400A-159
SONY MUSIC ENTERTAINMENT UK LIMITED    SONY PICTURES ENTERTAINMENT INC                SONY PICTURES POST PRODUCTION SVC            SONY PICTURES STUDIOS
9 DERRY ST                             10202 W WASHINGTON BLVD                        DBA SONY PICTURES STUDIO GROUP               10202 WWASHINGTON BL RM 227
LONDON W8 5HY                          CULVER CITY CA 90232                           FILE 54715                                   CULVER CITY CA 90232
UNITED KINGDOM                                                                        LOS ANGELES CA 90074
                                           Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 149 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 99 of 125                                                                                                                              08/23/2019 10:14:38 PM
000458P001-1400A-159                       000459P001-1400A-159                         003909P001-1400A-159                       000558P001-1400A-159
SONY PICTURES WORLDWIDE ACQUISITIONS INC   SONY PICTURES WORLDWIDE ACQUISITIONS INC     SONY PICTURES WORLDWIDE ACQUISITIONS INC   SONY/ATV MUSIC PUBLISHING LLC
10202 WEST WASHINGTON BLVD 2ND FL          10202 WEST WASHINGTON BLVD                   10202 WASHINGTON BLVD                      PO BOX 415000 MSC 410768
CULVER CITY CA 90232                       CULVER CITY CA 90232                         2ND FL                                     NASHVILLE TN 37241-0768
                                                                                        CULVER CITY CA 90232




000223P001-1400A-159                       000224P001-1400A-159                         000225P001-1400A-159                       000226P001-1400A-159
SOS DISTRICT OF COLUMBIA                   SOS OF ALABAMA                               SOS OF ALASKA                              SOS OF ARIZONA
LAUREN C VAUGHAN                           JOHN H MERRILL                               ALASKA STATE CAPITOL BLDG                  MICHELLE REAGAN
1350 PENNSYLVANIA AVE NW                   PO BOX 5616                                  PO BOX 110001                              OFFICE OF THE SECRETARY OF STATE
RM 419                                     MONTGOMERY AL 36103-5616                     JUNEAU AK 99811-0001                       1700 W WASHINGTON ST
WASHINGTON DC 20004                                                                                                                F17
                                                                                                                                   PHOENIX AZ 85007-2888


000227P001-1400A-159                       000228P001-1400A-159                         000229P001-1400A-159                       000230P001-1400A-159
SOS OF ARKANSAS                            SOS OF CALIFORNIA                            SOS OF COLORADO                            SOS OF CONNECTICUT
MARK MARTIN                                ALEX PADILLA                                 WAYNE W WILLIAMS                           DENISE W MERRILL
STATE CAPITOL                              1500 11TH ST                                 COLORADO DEPT OF STATE                     30 TRINITY ST
500 WOODLANE AVE                           SACRAMENTO CA 95814                          1700 BROADWAY                              HARTFORD CT 06106
STE 256                                                                                 STE 200
LITTLE ROCK AR 72201                                                                    DENVER CO 80290


000231P001-1400A-159                       000232P001-1400A-159                         000233P001-1400A-159                       000234P001-1400A-159
SOS OF DELAWARE                            SOS OF FLORIDA                               SOS OF GEORGIA                             SOS OF HAWAII
JEFFREY W BULLOCK                          KEN DETZNER                                  BRIAN P KEMP                               SHAN S TSUTSUI
401 FEDERAL ST                             RA GRAY BLDG                                 214 STATE CAPITOL                          LEUTENANT GOVERNOR
STE 3                                      500 SOUTH BRONOUGH ST                        ATLANTA GA 30334                           STATE CAPITOL
DOVER DE 19901                             TALLAHASSEE FL 32399-0250                                                               RM 415
                                                                                                                                   HONOLULU HI 96813


000235P001-1400A-159                       000236P001-1400A-159                         000237P001-1400A-159                       000238P001-1400A-159
SOS OF IDAHO                               SOS OF ILLINOIS                              SOS OF INDIANA                             SOS OF IOWA
LAWERENCE DENNEY                           JESSE WHITE                                  CONNIE LAWSON                              PAUL D PATE
700 WEST JEFFERSON ST RM E205              213 STATE CAPITOL                            200 W WASHINGTON ST                        FIRST FLOOR LUCAS BLDG
PO BOX 83720                               SPRINGFIELD IL 62756                         RM 201                                     321 E 12TH ST
BOISE ID 83720-0080                                                                     INDIANAPOLIS IN 46204                      DES MOINES IA 50319



000239P001-1400A-159                       000240P001-1400A-159                         000241P001-1400A-159                       000276P001-1400A-159
SOS OF KANSAS                              SOS OF KENTUCKY                              SOS OF LOUISIANA                           SOS OF LOUISIANA
KRIS W KOBACH                              ALISON LUNDERGAN GRIMES                      TOM SCHEDLER                               TOM SCHEDLER
MEMORIAL HALL 1ST FL                       OFFICE OF THE KENTUCY SECRETARY OF STATE     8585 ARCHIVES AVE                          PO BOX 94125,
120 SW 10TH AVE                            700 CAPITAL AVE STE 152                      BATON ROUGE LA 70809                       BATON ROUGE LA 70804-9125
TOPEKA KS 66612-1594                       FRANKFORT KY 40601



000242P001-1400A-159                       000243P001-1400A-159                         000244P001-1400A-159                       000245P001-1400A-159
SOS OF MAINE                               SOS OF MARYLAND                              SOS OF MASSACHUSETTS                       SOS OF MICHIGAN
MATTHEW DUNLAP                             JOHN C WOBENSMITH                            WILLIAM FRANCIS GALVIN                     RUTH JOHNSON
148 STATE HOUSE STATION                    FRED L WINELAND BLDG                         ONE ASHBURTON PL                           MICHIGAN DEPARTMENT OF STATE
AUGUSTA ME 00433-0148                      16 FRANCIS ST                                RM 1611                                    LANSING MI 48919
                                           ANNAPOLIS MD 21401                           BOSTON MA 02108-1512
                                       Case 18-12012-LSS               Doc 829   Filed 08/28/19            Page 150 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 100 of 125                                                                                                                       08/23/2019 10:14:38 PM
000246P001-1400A-159                   000247P001-1400A-159                        000248P001-1400A-159                      000249P001-1400A-159
SOS OF MINNESOTA                       SOS OF MISSISSIPPI                          SOS OF MISSOURI                           SOS OF MONTANA
STEVE SIMON                            DELBERT HORSEMANN                           JOHN R ASHCROFT                           COREY STAPLETON
OFFICE OF THE SECRETARY OF STATE       401 MISSISSIPPI ST                          600 WEST MAIN ST                          STATE CAPITOL BLDG
RETIREMENT SYSTEMS OF MINNESOTA BLDG   JACKSON MS 39201                            JEFFERSON CITY MO 65101                   1301 E 6TH AVE
60 EMPIRE DR STE 100                                                                                                         HELENA MT 59601
ST. PAUL MN 55103


000275P001-1400A-159                   000250P001-1400A-159                        000251P001-1400A-159                      000252P001-1400A-159
SOS OF MONTANA                         SOS OF NEBRASKA                             SOS OF NEVADA                             SOS OF NEW HAMPSHIRE
COREY STAPLETON                        JOHN A GALE                                 BARBARA K CEGAVSKE                        WILLIAM M GARDNER
PO BOX 202801                          PO BOX 94608                                NEVADA STATE CAPITOL BLDG                 107 N MAIN ST RM 204
HELENA MT 59620                        LINCOLN NE 68509-4608                       101 N CARSON ST STE 3                     STATE HOUSE
                                                                                   CARSON CITY NV 89701                      CONCORD NH 03301



000253P001-1400A-159                   000254P001-1400A-159                        000255P001-1400A-159                      000256P001-1400A-159
SOS OF NEW JERSEY                      SOS OF NEW MEXICO                           SOS OF NEW YORK                           SOS OF NORTH CAROLINA
KIM GUADAGNO                           MAGGIE TOULOUSE OLIVER                      ROSSANA ROSADO                            ELAINE F MARSHALL
225 W STATE ST                         NEW MEXICO STATE CAPITOL ANNEX NORTH        ONE COMMERCE PLZ                          2 SOUTH SALISBURY ST
PO BOX 001                             325 DON GASPAR STE 300                      99 WASHINGTON AVE                         PO BOX 29622
TRENTON NJ 08625-0300                  SANTA FE NM 87501                           ALBANY NY 12231-0001                      RALEIGH NC 27626-0622



000257P001-1400A-159                   000258P001-1400A-159                        000259P001-1400A-159                      000260P001-1400A-159
SOS OF NORTH DAKOTA                    SOS OF OHIO                                 SOS OF OKLAHOMA                           SOS OF OREGON
ALVIN A AL JAEGER                      JON HUSTED                                  CHRIS BENGE                               DENNIS RICHARDSON
600 E BOULEVARD AVE                    180 EAST BROAD ST                           2300 N LINCOLN BLVD                       900 COURT ST NE
DEPT 108 1ST FL                        16TH FL                                     STE 101                                   CAPTIAL RM 136
BISMARCK ND 58505-0500                 COLUMBUS OH 43215                           OKLAHOMA CITY OK 73105-4897               SALEM OR 97310-0722



000261P001-1400A-159                   000263P001-1400A-159                        000262P001-1400A-159                      000264P001-1400A-159
SOS OF PENNSYLVANIA                    SOS OF PUERTO RICO                          SOS OF RHODE ISLAND                       SOS OF SOUTH CAROLINA
ROBERT TORRES                          ROSELLO NEVARES                             NELLIE M GORBEA                           MARK HAMMOND
302 NORTH OFFICE BLDG                  LA FORTALEZA                                82 SMITH ST                               EDGAR BROWN BLDG
HARRISBURG PA 17120                    PO BOX 9020082                              STATE HOUSE RM 217                        1205 PENDELTON ST STE 525
                                       SAN JUAN PR 00902-0082                      PROVIDENCE RI 02903                       COLUMBIA SC 29201



000265P001-1400A-159                   000266P001-1400A-159                        000267P001-1400A-159                      000268P001-1400A-159
SOS OF SOUTH DAKOTA                    SOS OF TENNESSEE                            SOS OF TEXAS                              SOS OF UTAH
SHANTEL KREBS                          TRE HARGETT                                 ROLANDO B PABLOS                          160 E 300 S
CAPITOL BLDG                           312 ROSA L PARKS AVE                        JAMES E RUDDER BLDG                       2ND FL
500 E CAPITOL AVE STE 204              8TH FL SNODGRASS TOWER                      1019 BRAZOS                               SALT LAKE CITY UT 84111
PIERRE SD 57501-5070                   NASHVILLE TN 37243-1102                     AUSTIN TX 78701



000269P001-1400A-159                   000270P001-1400A-159                        000271P001-1400A-159                      000272P001-1400A-159
SOS OF VERMONT                         SOS OF VIRGINIA                             SOS OF WASHINGTON                         SOS OF WEST VIRGINIA
JIM CONDOS                             KELLY THOMASSON                             KIM WYMAN                                 MAC WARNER
26 TERREACE ST                         PO BOX 1475                                 LEGISLATEIVE BLDG                         BLDG 1 SUITE 157-K
MONTPELIER VT 05609-1101               RICHMOND VA 23218                           PO BOX 40220                              1900 KANAWHA BLVD EAST
                                                                                   OLYMPIA WA 98504-0220                     CHARLESTON WV 25305-0770
                                         Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 151 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 101 of 125                                                                                                                          08/23/2019 10:14:38 PM
000273P001-1400A-159                     000274P001-1400A-159                          003769P001-1400A-159                      002381P001-1400A-159
SOS OF WISCONSIN                         SOS OF WYOMING                                SOUL ASSASSINS                            SOUL ASSASSINS INC
DOUG LAFOLLETTE                          ED MURRAY                                     16000 VENTURA BLVD #600                   DAVID WEISE AND ASSOC
PO BOX 7848                              STATE CAPITOL BLDG                            ENCINO CA 91436                           16000 VENTURA BLVD #600
MADISON WI 53707-7848                    200 WEST 24TH ST                                                                        ENCINO CA 91436
                                         CHEYENNE WY 82002-0020



002382P001-1400A-159                     002435P001-1400A-159                          000622P001-1400A-159                      000597P001-1400A-159
SOUND CELLAR LLC                         SOUNDELUX                                     SOUNDSCAPES PUBLISHING INC                SOUNDTRACK NEW YORK
3939 BALLINA DR                          7080 HOLLYWOOD BLVD                           244 MADISON AVE STE 314                   936 BROADWAY
ENCINO CA 91436                          HOLLYWOOD CA 90028                            NEW YORK NY 10016                         NEW YORK NY 10010




002712P001-1400A-159                     000847P001-1400A-159                          000847S001-1400A-159                      003932P001-1400A-159
SOURCELINE INC                           SOUS CHEF LLC                                 SOUS CHEF LLC                             SOUS CHEF LLC
5458 WILSHIRE BLVD                       3835 EAST THOUSAND OAKS BLVD                  LETO BASSUK                               LETO BASSUK
LOS ANGELES CA 90036                     THOUSAND OAKS CA 91362                        LAWRENCE BATTUK                           3835 EAST THOUSAND OAKS BLVD
                                                                                       777 BRICKELL AVE                          THOUSAND OAKS CA 91362
                                                                                       SUITE 600
                                                                                       MIAMI FL 33131


003932S001-1400A-159                     000320P001-1400A-159                          000373P001-1400A-159                      000139P001-1400A-159
SOUS CHEF LLC                            SOUTH CAROLINA ATTORNEY GENERAL               SOUTH CAROLINA DEPT OF CONSUMER AFFAIRS   SOUTH CAROLINA DEPT OF HEALTH
BUCHANAN INGERSOLL & ROONEY              ALAN WILSON                                   3600 FOREST DR ST 300                     AND ENVIRONMENTAL CONTROL
MARY F CALOWAY,ESQ                       REMBERT C DENNIS OFFICE BLDG                  PO BOX 5757                               2600 BULL ST
919 N MARKET ST.,STE 990                 1000 ASSEMBLY ST RM 519                       COLUMBIA SC 29250-5757                    COLUMBIA SC 29201
WILMINGTON DE 19801                      COLUMBIA SC 29211-1549



000051P001-1400A-159                     000140P001-1400A-159                          000208P001-1400A-159                      000426P001-1400A-159
SOUTH CAROLINA DEPT OF LABOR LICENSING   SOUTH CAROLINA DEPT OF NATURAL RESOURCES      SOUTH CAROLINA DEPT OF REVENUE            SOUTH CAROLINA STATE TREASURER
AND REGULATIONS                          RAMBERT C DENNIS BLDG                         301 GERVAIS ST                            UNCLAIMED PROPERTY DIVISION
DIRECTOR                                 1000 ASSEMBLY ST                              PO BOX 125                                PO BOX 11778
SYNERGY BUSINESS PK KINGSTREE BLDG       COLUMBIA SC 29201                             COLUMBIA SC 29201                         COLUMBIA SC 29211
110 CENTERVIEW DR
COLUMBIA SC 29210


000321P001-1400A-159                     000141P001-1400A-159                          000052P001-1400A-159                      000209P001-1400A-159
SOUTH DAKOTA ATTORNEY GENERAL            SOUTH DAKOTA DEPT OF ENVIRONMENT              SOUTH DAKOTA DEPT OF LABOR                SOUTH DAKOTA DEPT OF REVENUE AND REGULATION
MARTY J JACKLEY                          AND NATURAL RESOURCES                         SECRETARY                                 445 E CAPITOL AVE
1302 EAST HWY 14                         JOE FOSS BLDG PMB 2020                        700 GOVERNORS DR                          PIERRE SD 57501
STE 1                                    523 E CAPITAL                                 PIERRE SD 57501
PIERRE SD 57501-8501                     PIERRE SD 57501



002422P001-1400A-159                     003842P001-1400A-159                          003638P001-1400A-159                      003843P001-1400A-159
SOUTH FIFTH AVENUE PUBLISHING            SOUTH FIFTH AVENUE PUBLISHING                 SOUTHERN MUSIC PUBLISHING                 SOUTHERN MUSIC PUBLISHING CO
C O PILOT MUSIC BUSINESS SVC LLC         HOWE RECORDS LLC                              901 W ALAMEDA AVE                         901 W ALAMEDA AVE
25 WOODLAND DR                           25 WOODLAND DR                                STE 108                                   STE 108
GREENWICH CT 06830                       GREENWICH CT 06830                            BURBANK CA 91506                          BURBANK CA 91506
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 152 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 102 of 125                                                                                                                       08/23/2019 10:14:38 PM
000852P001-1400A-159              000565P001-1400A-159                         000845P001-1400A-159                           002510P001-1400A-159
SOUTHFIELD MUSIC                  SOUTHRN CANAL PLACE 5                        SOUTHSIDE WORKS CINEMA                         SP PLUS CORP
18500 W 10 MILE RD                333 CANAL ST 3RD FL 329                      6200 SOM CTR RD C20                            3470 WILSHIRE BLVD
SOUTHFIELD MI 48075               NEW ORLEANS LA 70130                         SOLON OH 44139                                 STE 400
                                                                                                                              LOS ANGELES CA 90010




002465P001-1400A-159              002666P001-1400A-159                         001492P001-1400A-159                           002618P001-1400A-159
SPAGO BEVERLY HILLS               SPARKS AND SHADOWS LLC                       LARON SPEARMAN                                 SPEC CONCEPTS INC
955 KELLY JOHNSON DR              1880 CENTRY PK EAST STE 1600                 2638 FARMSTEAD CT                              7119 W SUNSET BLVD 637
LAS VEGAS NV 89119                LOS ANGELES CA 90067                         GRAYSON GA 30017                               LOS ANGELES CA 90046




001931P001-1400A-159              002114P001-1400A-159                         002890P001-1400A-159                           002180P001-1400A-159
SPECIAL EVENT MANAGEMENT          SPECIALTY GRAPHICS INC                       SETH SPECTOR                                   SPEGS LLC F S O STEPHANIE MEYER
22704 VENTURA BLVD # 409          14675 MIDWAY RD STE 202                      ADDRESS INTENTIONALLY OMITTED                  UNITED TALENT AGENCY
WOODLAND HILLS CA 91364           ADDISON TX 75001                                                                            9336 CIVIC CTR DR
                                                                                                                              BEVERLY HILLS CA 90210




003608P001-1400A-159              002863P001-1400A-159                         000867P001-1400A-159                           001495P001-1400A-159
SPEGS LLC F S O STEPHENIE MEYER   SAM SPEISER                                  SPENCER TRAVEL PTY LTD                         LAURA SPINELLA
9336 CIVIC CTR DR                 ADDRESS INTENTIONALLY OMITTED                64-76 KIPPAX STREET                            3126 REID AVE
BEVERLY HILLS CA 90210                                                         STE 160 LEVEL 6                                CULVER CITY CA 90232
                                                                               SURREY HILLS, SYDNEY
                                                                               AUSTRALIA



002575P002-1400A-159              000672P001-1400A-159                         003844P001-1400A-159                           003805P001-1400A-159
SPIRIT AWARDS                     SPIRIT ONE MUSIC                             SPIRIT ONE MUSIC INC OBO SONGS OF              SPIRIT ONE MUSIC OBO SPIRIT SVC
5670 WILSHIRE BLVD FL 9           235 WEST 23RD ST 4TH FL                      GLOBAL ENTERTAINMENT BMI                       HOLDINGS SÀRL SUOLUBAF MUSIC
LOS ANGELES CA 90036-5679         NEW YORK NY 10011                            OBO GLOBAL TALENT PUBLISHING LTD               A DIV OF FABULOUS MUSIC LTD AND
                                                                               235 WEST 23RD ST 4TH FL                        ABKCO MUSIC IN
                                                                               NEW YORK NY 10011                              235 WEST 23RD ST 4TH FL
                                                                                                                              NEW YORK NY 10011


000603P001-1400A-159              003236P001-1400A-159                         002552P001-1400A-159                           003965P001-1400A-159
SPIRIT TWO MUSIC                  SPLENDID FILM GMBH                           SPM MUSIC GROUP                                SPOTIFY TECHNOLOGY
235 W 23RD ST 4TH FL              ANDREAS R KLEIN AND MAREN SCHULTZ            4470 W SUNSET BLVD                             9200 W SUNSET BLVD
NEW YORK NY 10011                 ALSDORFER STRASSE 3                          STE 90160                                      WEST HOLLYWOOD CA 90069
                                  D-50933 KOLN                                 LOS ANGELES CA 90027
                                  GERMANY



002181P001-1400A-159              003166P001-1400A-159                         003166S001-1400A-159                           000460P001-1400A-159
SPOTLIGHT FILM LLC                SPOTLIGHT FILM LLC                           SPOTLIGHT FILM LLC                             SPOTLIGHT FILMS LLC
331 FOOTHILL RD 3RD FL            PARTICIPANT MEDIA LLC                        O'MELVENY AND MYERS                            331 FOOTHILL RD 3RD FL
BEVERLY HILLS CA 90210            JEFF IVERS AND GABRIEL BRAKIN                CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH   BEVERLY HILLS CA 90210
                                  331 FOOTHILL RD                              1999 AVE OF THE STARS
                                  3RD FL                                       7TH FL
                                  BEVERLY HILLS CA 90210                       LOS ANGELES CA 90067
                                         Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 153 of 175
                                                                          Open Road Films, LLC, et al.
                                                                                Exhibit Pages

Page # : 103 of 125                                                                                                                           08/23/2019 10:14:38 PM
000722P001-1400A-159                     000690P001-1400A-159                          002501P001-1400A-159                       003928P001-1400A-159
SPOTLIGHT THEATERS EISENHOWER 6          SPUNKSHINE PRODUCTIONS                        SSI-ADVANCED POST SVC                      STAMPEDE POST PRODUCTIONS INC
EISENHOWER ENTERTAINMENT BROUP           23310 85TH PL                                 7165 W SUNSET BLVD                         816 NORTH HIGHLAND AVE
156 EAST PEACHTREE CTR # 230             SALEM WI 53168                                LOS ANGELES CA 90046                       LOS ANGELES CA 90038
PEACHTREE CITY GA 30269




002502P001-1400A-159                     002539P001-1400A-159                          002283P001-1400A-159                       002301P001-1400A-159
STANDARD PARKING                         STANDARD PARKING                              STAPLES                                    STAPLES BUSINESS ADVANTAGE
1800 CENTURY PK EAST PARKING OFFICE P1   12301 WILSHIRE BLVD                           DEPT LA PO BOX 83689                       DEPT LA
LOS ANGELES CA 90067                     LOS ANGELES CA 90025                          CHICAGO IL 60696-3689                      PO BOX 83689
                                                                                                                                  CHICAGO IL 60696




003679P001-1400A-159                     002760P001-1400A-159                          002758P001-1400A-159                       002921P001-1400A-159
STAPLES BUSINESS ADVANTAGE               STAR CINEMA GRILL - WEBSTER                   STAR SECURITY INC                          KRISTINA N STARNER
PO BOX 83689                             4811 HIGHWAY 6                                2351 ROYAL WINDSOR DR                      ADDRESS INTENTIONALLY OMITTED
CHICAGO IL 60696                         MISSOURI CITY TX 77459                        STE 205
                                                                                       MISSISSAUGA ON L5J 4S7
                                                                                       CANADA



002336P001-1400A-159                     003001P001-1400A-159                          002584P004-1400A-159                       003744P001-1400A-159
STARPLEX CINEMAS                         STARR COMPANIES                               STARWORKS ARTISTS                          STARZ ENTERTAINMENT LLC
12400 COIT RD STE 800                    90 PARK AVE                                   P O BOX 46309                              9242 BEVERLY BLVD
DALLAS TX 75251                          7TH FL                                        W HOLLYWOOD CA 90046-0309                  BEVERLY HILLS CA 90210
                                         NEW YORK NY 10016




000655P001-1400A-159                     000547P001-1400A-159                          002785P001-1400A-159                       000210P001-1400A-159
STATE ARTIST MANAGEMENT                  STATE COMPTROLLER                             STATE OF CALIFORNIA FRANCHISE TAX BOARD    STATE OF CONNECTICUT DEPT OF REVENUE SVC
200 W 41ST ST STE 1904                   TAXPAYER AMNESTY                              PO BOX 942867                              25 SIGOURNEY ST
NEW YORK NY 10036                        COMPTROLLER OF PUBLIC ACCOUNTS                SACRAMENTO CA 94267                        STE 2
                                         PO BOX 13232                                                                             HARTFORD CT 06106
                                         AUSTIN TX 78711



000542P002-1400A-159                     000211P001-1400A-159                          000341P001-1400A-159                       000212P001-1400A-159
STATE OF DELAWARE                        STATE OF DELAWARE DIVISION OF REVENUE         STATE OF FLORIDA ATTORNEY GENERAL          STATE OF FLORIDA DEPT OF REVENUE
DELAWARE DIVISION OF REVENUE             CARVEL STATE OFFICE BLDG                      CONSUMER PROTECTION DIVISION               5050 WEST TENNESSEE ST
2711 CENTERVILLE RD STE 400              820 N FRENCH ST                               THE CAPITOL PL-01                          TALLAHASSE FL 32399-0100
WILMINGTON DE 19808                      WILMINGTON DE 19801                           TALLAHASSEE FL 32399-1040




000342P001-1400A-159                     000397P001-1400A-159                          000343P001-1400A-159                       000213P001-1400A-159
STATE OF GEORGIA GOVERNOR'S OFFICE       STATE OF HAWAII                               STATE OF HAWAII CONSUMER PROTECTION        STATE OF HAWAII DEPT OF TAXATION
CONSUMER PROTECTION DIVISION             UNCLAIMED PROPERTY DIVISION                   LEIOPAPA A KAMEHAMEHA BUILDING             PO BOX 259
2 MARTIN LUTHER KING DR                  PO BOX 150                                    235 SOUTH BERETANIA ST STE 801             HONOLULU HI 96809
STE 356                                  HONOLULU HI 96810                             HONOLULU HI 96816
ATLANTA GA 30334-9077
                                Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 154 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 104 of 125                                                                                                                   08/23/2019 10:14:38 PM
000405P001-1400A-159            000354P001-1400A-159                           000538P001-1400A-159                     000806P001-1400A-159
STATE OF MAINE                  STATE OF MICHIGAN ATTORNEY GENERAL             STATE OF WASHINGTONDEPT OF REVENUE       STATIC MUSIC
OFFICE OF THE STATE TREASURER   CONSUMER PROTECTION DIVISION                   DEPT OF REVENUE                          1726 WELLESLEY DR
UNCLAIMED PROPERTY              PO BOX 30213                                   PO BOX 47464                             SANTA MONICA CA 90405
39 STATE HOUSE STATION          LANSING MI 48909-7713                          OLYMPIA WA 98504
AUGUSTA ME 04333-0039



000967P001-1400A-159            002125P001-1400A-159                           002390P001-1400A-159                     003808P001-1400A-159
CHARLOTTE STAUFFER              STAY LLC                                       TYLER T STEADMAN                         STEEL SYNCH
795 LAKE TOP WAY                914 E ROCK SPRINGS RD NE                       1118 N 1290 W                            133 W 17TH ST #4C
ROSWELL GA 30076                ATLANTA GA 30306                               FARMINGTON UT 84025                      NEW YORK NY 10011




000893P001-1400A-159            001470P001-1400A-159                           000965P001-1400A-159                     002419P001-1400A-159
STEEZ PROMO LLC                 KEVIN STEINCOSS                                CHARLES KEVIN STEINCROSS                 STEP FOUNDATION
404 HILLEN RD                   3892 CONNECTICUT ST                            3892 CONNECTICUT ST                      16449 LUDLOW ST
TOWSON MD 21286                 SAINT LOUIS MO 63116                           SAINT LOUIS MO 63116                     GRANADA HILLS CA 91344




002864P001-1400A-159            001555P001-1400A-159                           002651P001-1400A-159                     003847P002-1400A-159
LYNN STEPANIAN                  LYNN MARIE STEPANIAN                           STEPHANI LEWIS                           STEPHEN SOUDER MASSIVE NOISE MACHINE
ADDRESS INTENTIONALLY OMITTED   4130 DUNDEE DR                                 2280 WESTGATE AVE                        11316 WHEAT RIDGE RD
                                LOS ANGELES CA 90027                           LOS ANGELES CA 90064                     CHARLOTTE NC 28277-3472




003929P002-1400A-159            003695P001-1400A-159                           003237P001-1400A-159                     002411P001-1400A-159
STEPHEN SOUNDER                 STER KINEKOR ENTERTAINMENT                     STERKINEKOR ENTERTAINMENT                STERLING TRUST
MASSIVE NOISE MACHINE           A DIVISION OF PRIMEDIA PTY LTD                 A DIVISION OF PRIMEDIA PTY LTD           PO BOX 1043
11316 WHEAT RIDGE RD            185 KATHERINE ST                               STER KINEKOR MOVIE PARK                  GEORGE TOWN, GRAND CAYMAN KY1-1102
CHARLOTTE NC 28277-3472         SANDTON                                        185 KATHERINE ST                         CAYMAN ISLANDS
                                SOUTH AFRICA                                   OFF CHARLES CRESCENT
                                                                               SANDTON
                                                                               SOUTH AFRICA
002865P001-1400A-159            000478P001-1400A-159                           000667P001-1400A-159                     002182P001-1400A-159
MARK STERN                      STEVEN M KALB A PROFESSIONAL LAW CORP          STOCKLAND MARTEL                         STORY-WISE INC
ADDRESS INTENTIONALLY OMITTED   341 BEIRUT AVE                                 343 EAST 18TH ST                         9601 WILSHIRE BLVD 3RD FLR
                                PACIFIC PALISADES CA 90272                     NEW YORK NY 10003                        BEVERLY HILLS CA 90210




000476P001-1400A-159            001892P001-1400A-159                           002619P001-1400A-159                     000575P001-1400A-159
STRATEGY PR CONSULTING LLC      STREET QUALITY ENTERTAINMENT LTD               STREET WORKS PROMOTION                   STRING AND CAN LLC
535 8TH AVE 20 SOUTH            400-1112 FORT ST                               8033 W SUNSET BLVD 428                   875 AVENUE OF THE AMERICAS 19 FL
NEW YORK NY 10018               VICTORIA, BC V8V 3K8                           LOS ANGELES CA 90046                     NEW YORK NY 10001
                                CANADA
                               Case 18-12012-LSS              Doc 829   Filed 08/28/19           Page 155 of 175
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 105 of 125                                                                                                            08/23/2019 10:14:38 PM
002351P001-1400A-159           000526P001-1400A-159                       002548P001-1400A-159                     000481P001-1400A-159
STRONG TECHNICAL SVC INC       STROOCK AND STROOCK AND LAVAN LLP          STRUCTURE MUSIC                          STUBBS ALDERTON AND MARKILES LLP
PO BOX 310299                  2029 CENTURY PK EAST STE 1600              3169 S BENTLEY AVE                       15260 VENTURA BLVD 20TH FL
DES MOINES IA 50331            LOS ANGELES CA 90067                       LOS ANGELES CA 90034                     SHERMAN OAKS CA 91403




002107P001-1400A-159           003167P001-1400A-159                       003604P001-1400A-159                     002521P001-1400A-159
STUDIOCANAL FILMS LTD          STUDIOCANAL SA                             STUDIOCANAL SA                           STYLING LIFE INC
1 PLACE DU SPECTACLE           ESPACE EIFFEL                              1 PLACE DE SPECTACLE                     4524 1/2 EDGEWOOD PL
92863ISSY LES MOULINEAUX       1 PLACE DE SPECTACLE                       92 130 ISSY LES MOULINEAUX               LOS ANGELES CA 90019
FRANCE                         92 130 ISSY LES MOULINEAUX                 FRANCE
                               FRANCE



000608P001-1400A-159           000623P001-1400A-159                       002358P001-1400A-159                     001574P001-1400A-159
SUBMARINE MEDIA LLC            SUBMERSIVE MEDIA LLC                       SUCKAFISH FILMS                          MARCUS SUDAC
580 BROADWAY #905              37 EAST 28TH ST                            424 LINDEN AVE                           1420 ABINGTON CAMBS DR
NEW YORK NY 10012              STE 302                                    DOYLESTOWN PA 18901                      LAKE FOREST IL 60045
                               NEW YORK NY 10016




001925P001-1400A-159           002308P001-1400A-159                       000811P001-1400A-159                     003802P001-1400A-159
SUGAR RAY LEONARD FOUNDATION   SUGAROO! LLC                               SUMMIT ENTERTAINMENT                     SUMMY-BIRCHARD CO WARNER CHAPPELL MUSIC
21731 VENTURA BLVD STE 300     3650 HELMS AVE                             BILL BOERSMA                             10585 SANTA MONICA BLVD
WOODLAND HILLS CA 91364        CULVER CITY CA 90232                       1601 CLOVERFIELD BLVD                    LOS ANGELES CA 90025
                                                                          SANTA MONICA CA 90404




001919P001-1400A-159           002585P001-1400A-159                       002678P001-1400A-159                     002121P001-1400A-159
SUNDANCE CINEMAS LLC           SUNDANCE INSTITUTE                         SUNSET SCREENING ROOMS                   SUPREME BUILDERS AND ASSOCIATES
32998 DENVER SPRINGS DR        5900 WILSHIRE BLVD STE 800                 8730 W SUNSET BLVD                       411 E HUNTINGTON DR
WESTLAKE VILLAGE CA 91361      LOS ANGELES CA 90036                       LOS ANGELES CA 90069-2245                STE 107-307
                                                                                                                   ARCADIA CA 91006




000675P001-1400A-159           003703P001-1400A-159                       002676P001-1400A-159                     002725P001-1400A-159
SUSAN LESLIE ARONS             SWANK MOTION PICTURES INC                  SHARON C SWART                           SWETT AND CRAWFORD
RUBENSTEIN COMMUNICATIONS      10795 WATSON RD                            6818 CAHUENGA PK TRL                     PO BOX 886140
1345 AVENUE OF THE AMERICAS    ST. LOUIS MO 63127-1012                    LOS ANGELES CA 90068                     LOS ANGELES CA 90088
NEW YORK NY 10105-0109




002051P001-1400A-159           003658P001-1400A-159                       002620P001-1400A-159                     000527P001-1400A-159
NICOLE SWIRSKY                 SWISHER PRODUCTIONS LLC                    SWITCH ENTERTAINMENT INC                 SYCAMORE VALUATION
612 S BARRINGTON AVE #417      1438 N GOWER ST                            7119 W SUNSET BLVD 774                   11633 GORHAM AVE #2
LOS ANGELES CA 90049           BOX 3                                      LOS ANGELES CA 90046                     LOS ANGELES CA 90049
                               HOLLYWOOD CA 90028
                                     Case 18-12012-LSS                  Doc 829   Filed 08/28/19            Page 156 of 175
                                                                       Open Road Films, LLC, et al.
                                                                             Exhibit Pages

Page # : 106 of 125                                                                                                                       08/23/2019 10:14:38 PM
002684P001-1400A-159                 001137P001-1400A-159                           002563P001-1400A-159                      002866P001-1400A-159
SYMANTEC CORP                        ED SYMKUS                                      SYNCHRONIC LLC                            SERA TABB
PO BOX 742345                        22 DOW RD                                      6922 HOLLYWOOD BLVD 12TH FLR              ADDRESS INTENTIONALLY OMITTED
LOS ANGELES CA 90074                 WEST ROXBURY MA 02132                          LOS ANGELES CA 90028




002715P001-1400A-159                 002727P001-1400A-159                           002740P001-1400A-159                      000465P001-1400A-159
TAKEN 2 INC                          TALLAL INC                                     TAMING BEAR PUBLISHING                    TANG AND PARTNERS LIMITED
11812 SAN VICENTE BLVD               31510 ANACAPA VIEW DR                          17 TOPSAIL ST #2                          ROOM 1904 19 F TUNG WAI COMMERCIAL BLDG
4TH FL                               MALIBU CA 90265                                MARINA DEL REY CA 90292                   GLOUCESTER ROAD, 109-111
LOS ANGELES CA 90049                                                                                                          HONG KONG




002978P001-1400A-159                 002976P001-1400A-159                           002974P001-1400A-159                      000466P002-1400A-159
TANG AND PARTNERS LIMITED            TANG MEDIA PARTNERS HOLDINGS LLC               TANG MEDIA PARTNERS LIMITED               TANG MEDIA PARTNERS LLC
2049 CENTURY PK EAST                 2049 CENTURY PK EAST                           2049 CENTURY PK EAST                      1800 CENTURY PARK EAST
4TH FL                               4TH FL                                         4TH FL                                    5TH FLOOR
LOS ANGELES CA 90067                 LOS ANGELES CA 90067                           LOS ANGELES CA 90067                      LOS ANGELES CA 90067




002970P001-1400A-159                 002028P001-1400A-159                           002867P001-1400A-159                      002071P001-1400A-159
TANG MEDIA PARTNERS SECURITIES LLC   DONALD TANG                                    DONALD TANG                               JEAN TANG
2049 CENTURY PK EAST                 ADDRESS INTENTIONALLY OMITTED                  ADDRESS INTENTIONALLY OMITTED             526 N MAPLE DR
4TH FL                                                                                                                        BEVERLY HILLS CA 90210
LOS ANGELES CA 90067




000775P001-1400A-159                 003987P001-1400A-159                           000807P001-1400A-159                      000579P001-1400A-159
TANGRAM                              TAPAD INC                                      TARADAM MUSIC INC                         TARHAN CREATIVE INC
9200 SORENSEN AVE                    60 MADISON AVE                                 1541 OCEAN AVE                            35 MARKET ST #6A
SANTA FE SPRINGS CA 90670            3RD FLOOR                                      STE 200                                   NEW YORK NY 10002
                                     NEW YORK NY 10010                              SANTA MONICA CA 90401




001890P001-1400A-159                 002700P001-1400A-159                           000880P001-1400A-159                      002303P001-1400A-159
TBD MARKETING GROUP LLC              TECHNICOLOR CINEMA DISTRIBUTION                TECHNICOLOR CREATIVE SVC - CANADA         TECHNICOLOR CREATIVE SVC USA INC
620 N LA CIENEGA BLVD                PO BOX 887660                                  PO BOX 324 STATION H                      ACCOUNTS RECEIVABLE
WEST HOLLYWOOD CA 90069              LOS ANGELES CA 90088                           TORONTO ON H3G 2K8                        PO BOX 79395
                                                                                    CANADA                                    CITY OF INDUSTRY CA 91716




002698P001-1400A-159                 000591P001-1400A-159                           000564P001-1400A-159                      003707P001-1400A-159
TECHNICOLOR DIGITAL CINEMA           TECHNICOLOR POSTWORKS NEW YORK                 TECTUS MANAGEMENT SVC LLC                 TELEMUNDO NETWORK GROUP LLC
PO BOX 842389                        PO BOX 5221                                    836 SOLOMON PL                            2290 W 8TH AVE
LOS ANGELES CA 90084                 NEW YORK NY 10008                              NEW ORLEANS LA 70119-3636                 HIALEAH FL 33010
                                       Case 18-12012-LSS               Doc 829   Filed 08/28/19         Page 157 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 107 of 125                                                                                                                   08/23/2019 10:14:38 PM
003238P001-1400A-159                   003696P001-1400A-159                        003745P001-1400A-159                   000559P001-1400A-159
TELEPOOL GMBH                          TELEPOOL GMBH                               TELEVICENTRO OF PUERTO RICO LLC        TEN TEN MUSIC GROUP
THOMAS WEBER PETRA GERNGROSS           SONNENSTRASSE 21                            KM 0 HM 5 RR 19                        33 MUSIC SQUARE WEST
SONNENSTRASSE 21                       MUNICH 80331                                GUAYNABO PR 00966                      STE 110
80331 MUNICH                           GERMANY                                                                            NASHVILLE TN 37203
GERMANY



002777P001-1400A-159                   000322P001-1400A-159                        000375P001-1400A-159                   000142P001-1400A-159
TENCENT HOLDINGS LIMITED               TENNESSEE ATTORNEY GENERAL                  TENNESSEE ATTORNEY GENERAL             TENNESSEE DEPT OF ENVIRONMENT
KEJIZHONGYI AVENUE                     HERBERT H SLATERY III                       CONSUMER PROTECTION                    AND CONSERVATION
TENCENT BUILDING NANSHAN DISTRICT      PO BOX 20207                                500 JAMES ROBERTSON PKWY               BOB MARTINEAU
SHENZHEN 518057                        NASHVILLE TN 37202-0207                     5TH FL                                 312 ROSA L PARKS AVE
CHINA                                                                              NASHVILLE TN 37243-0600                NASHVILLE TN 37243



000053P001-1400A-159                   000214P001-1400A-159                        000537P001-1400A-159                   000428P001-1400A-159
TENNESSEE DEPT OF LABOR                TENNESSEE DEPT OF REVENUE                   TENNESSEE DEPT OF REVENUE              TENNESSEE DEPT OF TREASURY
COMMISSIONER                           ANDREW JACKSON BLDG                         ANDREW JACKSON STATE OFFICE BUILDING   UNCLAIMED PROPERTY DIVISION
220 FRENCH LANDING DR                  500 DEADRICK ST                             500 DEADERICK ST                       502 DEADERICK ST
NASHVILLE TN 37243                     NASHVILLE TN 37242                          NASHVILLE TN 37242                     NASHVILLE TN 37243-0203




001875P001-1400A-159                   002119P001-1400A-159                        002240P001-1400A-159                   003704P001-1400A-159
TENSION MUSIC LLC                      TENTELINO/MIDWAY CINEMA 9                   TERRY HINES AND ASSOCIATES             TERRY STEINER INTERNATIONAL INC
5248 BLUEBELL AVE                      MIDWAY CINEMA 9 BOX 967                     2550 NORTH HOLLYWOOD WAY STE 600       130 WEST 57TH ST STE 10B
VALLEY VILLAGE CA 91607                ALEXANDRIA MN 56308                         BURBANK CA 91505                       NEW YORK NY 10019




000776P002-1400A-159                   000323P001-1400A-159                        000376P001-1400A-159                   000143P001-1400A-159
TREVOR TETZLAFF                        TEXAS ATTORNEY GENERAL                      TEXAS ATTORNEY GENERAL                 TEXAS COMMISSION OF ENVIRONMENTAL QUALITY
15 CATAMARAN ST APT 8                  KEN PAXTON                                  CONSUMER PROTECTION                    PO BOX 13087
MARINA DEL REY CA 90292-5772           300 W 15TH ST                               300 W 15TH ST                          MAIL CODE TCEQ
                                       AUSTIN TX 78701                             9TH FL                                 AUSTIN TX 78711-3087
                                                                                   AUSTIN TX 78711-2548



000215P001-1400A-159                   000429P001-1400A-159                        000546P001-1400A-159                   002932P001-1400A-159
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS        TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13528 CAPITOL STATION           UNCLAIMED PROPERTY CLAIMS SECTION           PO BOX 149348                          111 E 17TH ST
AUSTIN TX 78711-3528                   PO BOX 12046                                AUSTIN TX 78714                        AUSTIN TX 78774-0100
                                       AUSTIN TX 78711-2046




000698P001-1400A-159                   000054P001-1400A-159                        003241P001-1400A-159                   002673P003-1400A-159
TEXAS THEATRE                          TEXAS WORKFORCE COMMISSION                  TF1 VIDEO SAS                          THATS DOPE LLC
231 W JEFFERSON BLVD                   EXECUTIVE DIRECTOR                          REGIS RAVANAS AND OLIVIER JACOBS       20261 RUSTON RD
OAK CLIFF TX 75208                     101 EAST 15TH ST                            1 QUAI DU PT DU JOUR                   WOODLAND HILLS CA 91364-5642
                                       ROOM 651                                    92100 BOULOGNE
                                       AUSTIN TX 78778-0001                        FRANCE
                              Case 18-12012-LSS               Doc 829      Filed 08/28/19           Page 158 of 175
                                                            Open Road Films, LLC, et al.
                                                                  Exhibit Pages

Page # : 108 of 125                                                                                                                08/23/2019 10:14:38 PM
002673S001-1400A-159          002520P001-1400A-159                           002416P001-1400A-159                     002421P001-1400A-159
THATS DOPE LLC                THE ACLU FOUNDATION OF SOUTHERN CALIFORNIA     THE ACT 1 GROUP INC                      THE ALLISON JACKSON CO
Cohen Gardner LLP             1313 W 8TH ST                                  PO BOX 29048                             12111 JEANETTE PL
Jonathan Gardner              LOS ANGELES CA 90017                           GLENDALE CA 91209                        GRANADA HILLS CA 91344
345 North Maple Drive
LOS ANGELES CA 90210



002329P002-1400A-159          001899P001-1400A-159                           001930P001-1400A-159                     002168P001-1400A-159
THE ARTERIE INC               THE ARTIST AGENCY INC                          THE AUDIO GROUP                          THE BEVERLY HILTON
5299 W WASHINGTON BLVD        1207 POTOMAC ST NW                             5930 PENFIELD AVE                        9876 WILSHIRE BLVD
LOS ANGELES CA 90016-1340     WASHINGTON DC 20007                            WOODLAND HILLS CA 91367                  BEVERLY HILLS CA 90210




002188P001-1400A-159          002204P001-1400A-159                           000686P001-1400A-159                     000814P001-1400A-159
THE BICYCLE MUSIC CO INC      THE BOSCO BOOTH LLC                            THE BRAND GROUP LLC                      THE BRANDORY
8447 WILSHIRE BLVD #400       1182 FLUSHING AVE #308                         11254 W HUSTON ST STE 104                141 MAIN ST
BEVERLY HILLS CA 90211        BROOKLYN NY 11237                              NORTH HOLLYWOOD CA 91601                 SEAL BEACH CA 90740




000679P001-1400A-159          000717P001-1400A-159                           000639P001-1400A-159                     000585P001-1400A-159
THE CDM CO INC                THE CIMARRON GROUP                             THE CINEMA SOCIETY                       THE CLAPBACK INC
12 CORPORATE PLZ DR STE 200   DEPT LA 23924                                  11 EAST 76TH ST                          BRIAN HENRY
NEWPORT BEACH CA 92660        PASADENA CA 91185                              NEW YORK NY 10021                        200 PARK AVE SOUTH
                                                                                                                      8TH FL
                                                                                                                      NEW YORK NY 10003



003673P001-1400A-159          002685P001-1400A-159                           000834P001-1400A-159                     000677P001-1400A-159
THE CLAPBACK INC              THE CREATIVE GROUP                             THE CRITERION GROUP INC                  THE CW NETWORK LLC
200 PARK AVE SOUTH            PO BOX 743295                                  4842 SYLMAR AVE                          PO BOX 13576
8TH FL                        LOS ANGELES CA 90074                           SHERMAN OAKS CA 91423                    NEWARK NJ 07188-3576
NEW YORK NY 10003




000669P001-1400A-159          003983P001-1400A-159                           002209P001-1400A-159                     000644P001-1400A-159
THE DINER                     THE DOG AGENCY                                 THE EGYPTIAN THEATRE                     THE ELITE INTELLIGENCE AND PROTECTION AGENCY
200 VARICK ST                 135 MADISON AVE                                700 W MAIN ST                            1040 FIRST AVE STE 211
STE 609                       5TH FL                                         BOISE ID 83702                           NEW YORK NY 10022
NEW YORK NY 10014             NEW YORK NY 10016




000885P001-1400A-159          002350P001-1400A-159                           002157P001-1400A-159                     002307P001-1400A-159
THE FAIRMONT ROYAL YORK       THE FLEUR CINEMA AND CAFE                      THE GARVEY GROUP WEST                    THE GATEWAY FILM CENTER
CREDIT DEPT                   4545 FLEUR DR                                  PO BOX 904                               1550 N HIGH ST
100 FRONT ST W                DES MOINES IA 50321                            BEDFORD PARK IL 60499                    COLUMBUS OH 43201
TORONTO ON M5J 1E3
CANADA
                                               Case 18-12012-LSS               Doc 829   Filed 08/28/19           Page 159 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 109 of 125                                                                                                                             08/23/2019 10:14:38 PM
000562P001-1400A-159                           000561P001-1400A-159                        002719P001-1400A-159                     000699P001-1400A-159
THE GLEASON INITIATIVE FOUNDATION              THE GRAND THEATRE OPERATING CO LP           THE GREY FILM HOLDINGS                   THE GREY LLC
930 ROBERT E LEE BLVD                          305 BARONNE ST STE 900                      1888 CENTURY PK EAST # 1540              14301 CALIBER DR
NEW ORLEANS LA 70124                           NEW ORLEANS LA 70112                        LOS ANGELES CA 90067                     STE 300
                                                                                                                                    OKLAHOMA CITY OK 73134




002364P001-1400A-159                           002337P001-1400A-159                        002595P001-1400A-159                     003863P001-1400A-159
THE HAMPTONS INTERNATIONAL FILM FESTIVAL INC   THE HARTFORD                                THE HEART PROJECT                        THE HOLLYWOOD EDGE
47 NEWTOWN LN                                  PO BOX 660916                               1140 N CITRUS AVE                        PO BOX 31001-2010
EASTHAMPTON NY 11937                           DALLAS TX 75266                             LOS ANGELES CA 90038                     PASADENA CA 91110




003168P001-1400A-159                           003169P001-1400A-159                        002348P001-1400A-159                     002602P001-1400A-159
THE HOST FILM HOLDINGS LLC                     THE HOST FILM HOLDINGS LLC                  THE ICONFACTORY INC                      THE IN-HOUSE WRITER
1888 CENTURY PK EAST                           11601 WILSHIRE BLVD                         7204 WEST FRIENDLY AVE                   5239 HIGHLAND VIEW AVE
STE 1540                                       STE 2200                                    BLDG 2 UNIT F                            LOS ANGELES CA 90041
LOS ANGELES CA 90067                           LOS ANGELES CA 90025                        GREENSBORO NC 27410-6382




002221P001-1400A-159                           003977P001-1400A-159                        002564P001-1400A-159                     003242P001-1400A-159
THE INDEPENDENT FEATURE PROJECT INC            THE INFLUENTIAL NETWORK                     THE INK FACTORY INC                      THE INK FACTORY LIMITED
30 JOHN ST                                     823 SOUTH LAS VEGAS BLVD                    1419 WILCOX AVE                          YOGITA PURI
BROOKLYN NY 11201                              SUITE 500                                   LOS ANGELES CA 90028                     49 NEAL ST
                                               LAS VEGAS NV 89101                                                                   LONDON WC2H 9PZ
                                                                                                                                    UNITED KINGDOM



003610P001-1400A-159                           000586P001-1400A-159                        001904P001-1400A-159                     001891P001-1400A-159
THE JOBS FILM LLC                              THE KARPEL GROUP                            THE LIONS SHARE GROUP INC                THE LONDON WEST HOLLYWOOD
1909 WOODALL RODGERS STE 300                   47 E 19TH ST 6TH FL                         COPE MANAGEMENT                          1020 N SAN VICENTE BLVD
DALLAS TX 75201                                NEW YORK NY 10003                           8846 AZUL DR                             WEST HOLLYWOOD CA 90069
                                                                                           WEST HILLS CA 91304




002436P001-1400A-159                           000576P001-1400A-159                        000609P001-1400A-159                     002469P001-1400A-159
THE LOS ANGELES FILM SCHOOL                    THE MADISON SQUARE GARDEN CO                THE MAGNET AGENCY                        THE MARY RIEPMA ROSS MEDIA ARTS CENTER
6363 SUNSET BLVD                               ELEVEN PENN PLAZA 3RD FLOOR                 270 LAFAYETTE ST                         BOARD OF REGENTS DBA UNIVERSITY OF NEBRASKA
HOLLYWOOD CA 90028                             NEW YORK NY 10001                           STE 901                                  313 N 13TH ST
                                                                                           NEW YORK NY 10012                        LINCOLN NE 68588




002553P001-1400A-159                           000799P001-1400A-159                        001992P001-1400A-159                     000646P001-1400A-159
THE MATH CLUB LLC                              THE MEDIA GRIND LLC                         THE MILTON AGENCY INC                    THE MOMS NETWORK INC
4610 HOLLYWOOD BLVD                            1810 14TH ST STE 207                        AS AGENT FOR MARIE LARKIN                155 W 68TH ST STE 2005
LOS ANGELES CA 90027                           SANTA MONICA CA 90404                       6715 HOLLYWOOD BLVD STE 206              NEW YORK NY 10023
                                                                                           LOS ANGELES CA 90028
                                     Case 18-12012-LSS                Doc 829   Filed 08/28/19            Page 160 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 110 of 125                                                                                                                      08/23/2019 10:14:38 PM
000649P001-1400A-159                 000635P001-1400A-159                         002342P001-1400A-159                      002164P001-1400A-159
THE MOTION PICTURE CLUB FOUNDATION   THE MUSEUM OF MODERN ART                     THE NEON CINEMA CAFE INC DBA THE NEON     THE NEWS LITERACY PROJECT INC
PO BOX 970                           11 WEST 53RD ST                              130 E 5TH ST                              5525 DEVON RD
NEW YORK NY 10185                    NEW YORK NY 10019                            DAYTON OH 45402                           BETHESDA MD 20814




000741P001-1400A-159                 000599P001-1400A-159                         003665P001-1400A-159                      002596P001-1400A-159
THE NPD GROUP                        THE ONLY AGENCY INC                          THE REFINERY                              THE REX AGENCY
900 WEST SHORE RD                    20 WEST 22ND ST STE 701                      14455 VENTURA BLVD                        6311 ROMAINE ST # 7235
PORT WASHINGTON NY 11050             NEW YORK NY 10010                            SHERMAN OAKS CA 91423                     LOS ANGELES CA 90038




000771P001-1400A-159                 002132P001-1400A-159                         003856P001-1400A-159                      002508P001-1400A-159
THE RIGHTS WORKSHOP                  THE RITZCARLTON LOS ANGELES                  THE ROYALTY NETWORK INC                   THE SHADE ROOM
39 MESA ST STE 101                   DBA MARRIOTT BUSINESS SVC                    224 WEST 30TH ST STE 1007                 PO BOX 88160
SAN FRANCISCO CA 94129               PO BOX 402642                                NEW YORK NY 10001                         LOS ANGELES CA 90009
                                     ATLANTA GA 30384




002489P001-1400A-159                 002726P001-1400A-159                         002692P001-1400A-159                      003239P001-1400A-159
THE SPECIAL TREATS PRODUCTION CO     THE SPEED ART MUSEUM                         THE TANK                                  THE TANK LLC
GRAFTON HOUSE 2 & 3 GOLDEN SQUARE    2035 SOUTH THIRD ST                          10772 CHALON RD                           IRWIN M RAPPAPORT PC
LONDON W1F9HR                        LOUISVILLE KY 40208                          LOS ANGELES CA 90077                      1550 N SIERRA BONITA AVE
UNITED KINGDOM                                                                                                              LOS ANGELES CA 90046




003240P001-1400A-159                 000708P001-1400A-159                         000600P001-1400A-159                      003243P001-1400A-159
THE TANK LLC                         THE THEATER GROUP LLC                        THE WALL GROUP LA LLC                     THE WELSH MINISTERS
MICHAEL WEXLER                       1837 N SUMNER ST                             38 WEST 21 ST                             JOEDI LANGLEY
1999 AVENUE OF THE STARS STE 1100    PAMPA TX 79065                               11TH FL                                   CATHAYS PARK
LOS ANGELES CA 90067                                                              NEW YORK NY 10010                         CARDIFF, WALES CF10 3NQ
                                                                                                                            UNITED KINGDOM



003243S001-1400A-159                 003243S002-1400A-159                         002652P001-1400A-159                      002752P001-1400A-159
THE WELSH MINISTERS                  THE WELSH MINISTERS                          THE WRAP NEWS INC                         THEATRES AT MALL OF AMERICA
PINEWOOD FILM ADVISORS (W) LIMITED   WELSH GOVERNMENT                             2260 S CENTINELA AVE STE 150              60 EAST BROADWAY
ROBERT NORRIS AND SARAH MICCICHE     JAYNE MEREDITH                               LOS ANGELES CA 90064                      MINNEAPOLIS MN 55425
3RD FLOOR 12 GREAT PORTLAND ST       QED CENTRE
LONDON W1W 8QN                       MAIN AVENUE, TREFOREST INDUSTRIAL ESTATE
UNITED KINGDOM                       PONTYPRIDD CF37 5YR
                                     WALES
002192P001-1400A-159                 000849P001-1400A-159                         001881P001-1400A-159                      002762P001-1400A-159
THINK COMMON TOURING INC             THINK LATINO!                                THINKINGBOX MEDIA AND DESIGN              THIRD SIDE MUSIC
MONARCH                              2780 SANTA MARIA RD                          200-319 WEST HASTINGS ST                  1334 NOTREDAME ST WEST STE 2
9350 WILSHIRE BL STE 328             TOPANGA CA 90290                             VANCOUVER BC V6B 1H6                      MONTREAL QC H3C 1K7
BEVERLY HILLS CA 90212                                                            CANADA                                    CANADA
                                               Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 161 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 111 of 125                                                                                                                                  08/23/2019 10:14:38 PM
003855P001-1400A-159                           000555P001-1400A-159                          000764P001-1400A-159                       003251P001-1400A-159
THIRD SIDE MUSIC INC OBO JUST ISNT MUSIC LTD   THIS IS HIT INC DBA BROKEN BOW RECORDS        THISMOMENT INC                             THOMAS HARTZELL
1334 NOTREDAME ST WEST STE 2                   1111 16TH AVE SOUTH                           222 KEARNY ST STE 500                      DLL FINANCIAL SOLUTIONS PARTNER
MONTREAL QC H3C 1K7                            NASHVILLE TN 37212                            SAN FRANCISCO CA 94108                     LITIGATION & RECOVERY SPECIALIST II
CANADA                                                                                                                                  1111 OLD EAGLE SCHOOL RD
                                                                                                                                        WAYNE PA 19087



000663P001-1400A-159                           001906P001-1400A-159                          002525P001-1400A-159                       002868P001-1400A-159
THOMAS J FITZSIMMONS INC                       ANDREW THOMAS                                 ELI THOMAS                                 NICOLE THOMAS
1641 3RD AVE # 25H                             8581 SANTA MONICA BLVD 573                    10833 WILSHIRE BLVD #310                   ADDRESS INTENTIONALLY OMITTED
NEW YORK NY 10128                              WEST HOLLYWOOD CA 90069                       LOS ANGELES CA 90024




000859P001-1400A-159                           000831P001-1400A-159                          002640P001-1400A-159                       002943P001-1400A-159
TARYN THOMAS                                   BELLA THORNE                                  ROBERT THORNTON                            ROBERT THORNTON
12946 VALLEYHEART DR # 109                     5044 FULTON AVE                               ROBERT THORNTON BILL BABBIT                BILL BABBITT
STUDIO CITY CA 91604                           SHERMAN OAKS CA 91423                         300 NORTH TIGERTAIL RD                     300 N TIGERTAIL RD
                                                                                             LOS ANGELES CA 90049                       LOS ANGELES CA 90049




002622P001-1400A-159                           003207P001-1400A-159                          003207S001-1400A-159                       003244P001-1400A-159
THREE CHAPEAU PRODUCTIONS                      THREE POINT CAPITAL LLC                       THREE POINT CAPITAL LLC                    THREE POINT CAPITAL LLC
7201 MELROSE AVE #203                          MICHAEL HANSEN                                BRUNS BRENNAN AND BERRY PLLC               ALI JAZAYERI
LOS ANGELES CA 90046                           630 FIFTH AVE STE 2505                        Hamish Berry                               1334 PARKVIEW AVE STE 100
                                               NEW YORK NY 10111                             99 Madison Avenue, 5th Fl.                 MANHATTAN BEACH CA 90266
                                                                                             NEW YORK NY 10016



003244S001-1400A-159                           000668P001-1400A-159                          001868P001-1400A-159                       001870P001-1400A-159
THREE POINT CAPITAL LLC                        THRILLIST                                     THUY NGUYEN DBA THE COSMO STUDIO           THX LTD
RAMO LAW PC                                    568 BROADWAY                                  3957 ARTESIA BLVD                          1255 BATTERY ST STE 100
ELSA RAMO                                      STE 605                                       TORRANCE CA 90504                          SAN FRANCISCO CA 94111
315 SOUTH BEVERLY DR STE 210                   NEW YORK NY 10012
BEVERLY HILLS CA 90212-4310



001869P001-1400A-159                           002193P001-1400A-159                          003669P001-1400A-159                       000610P001-1400A-159
TI SHARED SVC                                  TICKINGSOUND INC                              TICKTBOX ENTERPRISES LLC                   TIM HOWARD MANAGEMENT
LOCKBOX 223545                                 9934 1/2 DURANT DR                            7670 OPPORTUNITY RD STE 250                190 BOWERY STE 309
PITTSBURGH PA 15251                            BEVERLY HILLS CA 90212                        SAN DIEGO CA 92111                         NEW YORK NY 10012




003980P001-1400A-159                           000732P001-1400A-159                          002467P001-1400A-159                       001914P001-1400A-159
TIME WARNER                                    TIME WARNER CABLE                             TIMERAZOR INC                              TIMOTHY SHARON BLAKE
BOX 223085                                     BOX 223085                                    1602 VILLAGE MARKET BLVD                   1643 SUNSET PLZ DR
PITTSBURGH PA 15251-2085                       PITTSBURGH PA 15251-2085                      STE 205                                    WEST HOLLYWOOD CA 90069
                                                                                             LEESBURG VA 20175
                            Case 18-12012-LSS                 Doc 829   Filed 08/28/19           Page 162 of 175
                                                             Open Road Films, LLC, et al.
                                                                   Exhibit Pages

Page # : 112 of 125                                                                                                              08/23/2019 10:14:38 PM
002738P002-1400A-159        002971P001-1400A-159                          002979P001-1400A-159                     002972P001-1400A-159
TINY HORSE LLC              TMP GLOBAL LLC                                TMP INVESTMENT SHANGHAI                  TMPTV LLC
6121 W SUNSET BLVD FL 5     2049 CENTURY PK EAST                          2049 CENTURY PK EAST                     2049 CENTURY PK EAST
LOS ANGELES CA 90028-6449   4TH FL                                        4TH FL                                   4TH FL
                            LOS ANGELES CA 90067                          LOS ANGELES CA 90067                     LOS ANGELES CA 90067




004144P002-1400A-159        002667P001-1400A-159                          002122P001-1400A-159                     000716P001-1400A-159
TN- DEPT OF REVENUE         TNC TOURING INC                               TODAYS CONFERENCING INC                  TODD-AO HOLLYWOOD
TDOR/C/O ATTORNEY GENERAL   1880 CENTURY PK EAST #1600                    126 E WING ST UNIT 292                   TODD-SOUNDELUX LLC
PO BOX 20207                LOS ANGELES CA 90067                          ARLINGTON HEIGHTS IL 60004               PO BOX 31001-2010
NASHVILLE TN 37202                                                                                                 PASADENA CA 91110




002733P001-1400A-159        002728P001-1400A-159                          000836P001-1400A-159                     002960P001-1400A-159
ANGE TODOROV                TOMLINSON MANAGEMENT GROUP INC                TONI GARAVAGLIA CRITERION GROUP INC      TOON BOX ENTERTAINMENT LTD
13924 PANAY WAY APT 508     23410 CIVIC CTR WAY STE E-7                   CRITERION                                100 BROADVIEW AVE
MARINA DEL REY CA 90292     MALIBU CA 90265                               4842 SYLMAR AVE                          UNIT 400
                                                                          SHERMAN OAKS CA 91423                    TORONTO ON M4M 3H3
                                                                                                                   CANADA



000878P001-1400A-159        000886P001-1400A-159                          003816P001-1400A-159                     000772P001-1400A-159
TOONBOX ENTERTAINMENT       TORONTO INTERNATIONAL FILM FESTIVAL           TORQUE DESIGN                            TONY TOSCANO
100 BROADVIEW AVE STE 400   TIFF BELL LIGHTHOUSE                          11928 N RICASOLI WAY                     10726 SOUTH 1090 EAST
TORONTO, ON M4M 3H3         350 KING ST WEST                              NORTHRIDGE CA 91326                      SANDY UT 84094
CANADA                      TORONTO ON M5V 3X5
                            CANADA



003990P001-1400A-159        002305P001-1400A-159                          000587P001-1400A-159                     002229P001-1400A-159
TOTALLYHER MEDIA LLC        TOWER CITY CINEMAS                            TOWN SQUARE STADIUM 14                   TOY BOX ENTERTAINMENT
5140 GOLDLEAF CIR           2163 LEE RD STE 107                           LINDA HOGARTY                            400 SOUTH VICTORY BLVD
3RD FLOOR                   CLEVELAND OH 44118                            189 SECOND AVE STE 2S                    STE 201
LOS ANGELES CA 90056                                                      NEW YORK NY 10003                        BURBANK CA 91502




002597P001-1400A-159        002466P001-1400A-159                          002296P001-1400A-159                     001902P001-1400A-159
TRACEY MATTINGLY LLC        TRACINDA CORP                                 TRAILER PARK INC                         TRANSAMERICA FINANCIAL LIFE INSURANCE AGENCY
717 N HIGHLAND AVE #9       DBA PROMISE DISTRIBUTION LLC                  29437 NETWORK PL                         8488 SHEPHERD FARM DR
LOS ANGELES CA 90038        6725 VIA AUSTI PKWY STE 370                   CHICAGO IL 60673                         WEST CHESTER OH 45069
                            LAS VEGAS NV 89119




000785P002-1400A-159        002143P001-1400A-159                          000792P001-1400A-159                     003994P001-1400A-159
TRANSIT LLC                 TRANSMISSION ENTERTAINMENT LLC                TRANSMISSION HOLDINGS INC                TREMOR VIDEO
3211 S LA CIENEGA BLVD      DBA TRANSMISSION EVENTS                       1223 WILSHIRE BLVD 183                   1177 6TH AVE
LOS ANGELES CA 90016-3112   902 E 5TH ST STE 209                          SANTA MONICA CA 90403                    9TH FLOOR
                            AUSTIN TX 78702                                                                        NEW YORK NY 10036
                                 Case 18-12012-LSS                Doc 829    Filed 08/28/19           Page 163 of 175
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 113 of 125                                                                                                                   08/23/2019 10:14:38 PM
002383P001-1400A-159             003970P001-1400A-159                          002748P001-1400A-159                     002284P001-1400A-159
TRENDERA LLC                     TRESENSA INC                                  TRIANA URIBE AND MICHELSEN LTDA          TRIBUNE PUBLISHING CO LLC
16255 VENTURA BL 900             443 PARK AVE SOUTH                            COL 2137                                 435 N MICHIGAN AVE
ENCINO CA 91436                  SUITE 601                                     PO BOX 025720                            CHICAGO IL 60611
                                 NEW YORK NY 10016                             MIAMI FL 33102




002653P001-1400A-159             002767P001-1400A-159                          000743P001-1400A-159                     001385P001-1400A-159
TRIGGER LLC                      TRISTATE INDEPENDENT THEATRE OWNERS ASSOC     TRL SYSTEMS                              JAMES M TROTTER
2237 CORINTH AVE                 PO BOX 679                                    ACCOUNTS RECEIVABLE                      6024 ANNUNCIATION ST
LOS ANGELES CA 90064             MURRAY KY 42071                               9531 MILIKEN AVE                         NEW ORLEANS LA 70118
                                                                               RANCHO CUCAMONGA CA 91730




002146P001-1400A-159             000658P001-1400A-159                          001548P001-1400A-159                     000613P001-1400A-159
TROUBLEMAKER STUDIOS             TRU-TV                                        LUIS TRUJILLO                            TRUMP SOHO
4900 OLD MANOR RD                PO BOX 32183                                  8550 WILLIS AVE #28                      246 SPRING ST 36TH FL
AUSTIN TX 78723                  NEW YORK NY 10087                             PANORAMA CITY CA 91402                   NEW YORK NY 10013




002363P001-1400A-159             002908P001-1400A-159                          002869P001-1400A-159                     000628P001-1400A-159
TRUPHONE                         SIENNA TSAN                                   MIMI TSENG                               TSG REPORTING INC
4819 EMPEROR BLVD STE 400        ADDRESS INTENTIONALLY OMITTED                 ADDRESS INTENTIONALLY OMITTED            747 THIRD AVE STE 10A
DURHAM NC 27703                                                                                                         NEW YORK NY 10017




000786P001-1400A-159             002285P001-1400A-159                          002671P001-1400A-159                     003951P001-1400A-159
TUNNEL INC                       TUR PARTNERS                                  RYAN TUREK                               TURNER
233 WILSHIRE BLVD STE 100        900 N MICHIGAN AVE STE 1720                   3260 BARHAM BLVD                         1 COLUMBUS CIR
SANTA MONICA CA 90401            CHICAGO IL 60611                              LOS ANGELES CA 90068                     NEW YORK NY 10019




000659P001-1400A-159             003700P001-1400A-159                          002344P001-1400A-159                     002658P001-1400A-159
TURNER BROADCASTING SYSTEM INC   TURNER ENTERTAINMENT NETWORKS INC             SHAUL TURNER                             TVGLA
PO BOX 32183                     1050 TECHWOOD DR NW                           888 LOGAN ST 10-I                        5340 ALLA RD STE 100
NEW YORK NY 10087                ATLANTA GA 30318                              DENVER CO 80203                          LOS ANGELES CA 90066




001879P001-1400A-159             002586P001-1400A-159                          002197P001-1400A-159                     000656P001-1400A-159
RYAN TWEEDY                      TWELVE TONE PRODUCTIONS INC                   TWENTIETH CENTURY FOX FILM CORP          TWENTIETH CENTURY FOX FILMS
7432 ORION AVE                   PO BOX 36356                                  PO BOX 900                               1211 AVENUE OF THE AMERICAS
VAN NUYS CA 91406                LOS ANGELES CA 90036                          BEVERLY HILLS CA 90213                   3RD FL
                                                                                                                        NEW YORK NY 10036
                                           Case 18-12012-LSS             Doc 829   Filed 08/28/19           Page 164 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 114 of 125                                                                                                                        08/23/2019 10:14:38 PM
000877P001-1400A-159                       003960P001-1400A-159                      002347P001-1400A-159                     002457P001-1400A-159
TWENTY FOUR SEVEN SOUND LLC                TWITTER                                   UA COLORADO CENTER                       UA KING OF PRUSSIA STADIUM
2801 HALSEY RD STUDIO A                    1355 MARKET ST                            2000 S COLORADO BLVD UNIT C              300 GODDARD BLVD
TOPANGA CA 90290                           #900                                      DENVER CO 80222                          KING OF PRUSSIA PA 19406
                                           SAN FRANCISCO CA 94103




002668P001-1400A-159                       002243P001-1400A-159                      003963P001-1400A-159                     000604P001-1400A-159
UB CONTROL - FINTAGE CAM/THE HOST          SCOTT UCHIDA                              UFC                                      ULTRA INTERNATIONAL MUSIC PUBLISHING LLC
UNION BANK                                 344 WEST LINDEN AVE                       MULLEN LOWE                              235 WEST 23RD ST 6TH FLR
1901 AVENUE OF THE STARS                   BURBANK CA 91506                          99 WASHINGTON ST                         NEW YORK NY 10011
LOS ANGELES CA 90067                                                                 SOUTH NORWALK CT 06854-3818




003784P001-1400A-159                       000605P001-1400A-159                      002253P001-1400A-159                     003849P001-1400A-159
ULTRA INTERNATIONAL MUSIC PUBLISHING LLC   ULTRA RECORDS LLC                         UN PUNEDAS DE MONETAS INC                UN PUNEDAS DE MONETAS INC
DBA ULTRA TUNES ASCAP                      235 WEST 23RD ST 6TH FL                   FIRST ARTISTS MANAGEMENT                 4764 PARK GRANADA STE 210
A C ELIZAB MUSIC ASCAP                     NEW YORK NY 10011                         4764 PARK GRANADA STE 210                CALABASAS CA 91302
235 WEST 23RD ST 6TH FLR                                                             CALABASAS CA 91302
NEW YORK NY 10011



002289P001-1400A-159                       000739P001-1400A-159                      002254P001-1400A-159                     003245P001-1400A-159
UNCOMMON CULTURE                           UNIDISC MUSIC INC                         UNIFI COMPLETION GUARANTORS INSURANCE    UNIFI COMPLETION GUARANTORS ON
610 N FAIRBANKS CT 3RD FL                  57-B HYMUS BLVD                           SOLUTIONS INC                            BEHALF OF HOMELAND INSUR CO OF NY
CHICAGO IL 60611                           POINTE CLAIRE QC H9R 4T2                  22287 MULHOLLAND HWY 367                 ONEBEACON ENTERTAINMENT
                                           CANADA                                    CALABASAS CA 91302                       PETER WILLIAMS
                                                                                                                              1100 GLENDON AVE STE 900
                                                                                                                              LOS ANGELES CA 90024


002946P001-1400A-159                       002276P001-1400A-159                      002392P001-1400A-159                     002669P001-1400A-159
UNION OF BRITISH COLUMBIA PERFORMERS       UNIQUE COMMUNICATIONS                     UNIQUE STREAK LLC                        UNITED EXPRESS MESSENGERS AND
300 - 380 WEST 2ND AVE                     PO BOX 5220                               684 E LUDINGTON DR                       ATTORNEY SVC INC
VANCOUVER BC V5Y 1C8                       CERRITOS CA 90703                         FARWELL MI 48622                         2029 CENTURY PK EAST STE 1150
CANADA                                                                                                                        LOS ANGELES CA 90067




002724P001-1400A-159                       000548P003-1400A-159                      002169P001-1400A-159                     002316P001-1400A-159
UNITED HEALTHCARE                          UNITED STATES TREASURY                    UNITED TALENT AGENCY LLC                 UNITED VALET PARKING INC
DEPT 3118                                  INTERNAL REVENUE SVC                      9336 CIVIC CTR DR                        5839 GREEN VLY CIR STE 202
LOS ANGELES CA 90084-3118                  PO BOX 249                                BEVERLY HILLS CA 90210                   CULVER CITY CA 90230
                                           CINCINNATI OH 45999-0039




002292P001-1400A-159                       002686P001-1400A-159                      002113P001-1400A-159                     003811P001-1400A-159
UNIV OF CHICAGO-DOCUMENTARY FILM GROUP     UNIVERSAL CITY STUDIOS LLC                UNIVERSAL EDITION AG                     UNIVERSAL MUSIC MGB SONGS ON BEHALF OF
ORCSA                                      PO BOX 56257                              KARLSPLATZ 6                             ED ARABELLA MUSIK MUENCHEN
5706 S UNIVERSITY AVE                      LOS ANGELES CA 90074                      A1010 VIENNA                             2100 COLORADO AVE
CHICAGO IL 60637                                                                     AUSTRIA                                  SANTA MONICA CA 90404
                                              Case 18-12012-LSS                  Doc 829    Filed 08/28/19            Page 165 of 175
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 115 of 125                                                                                                                                  08/23/2019 10:14:38 PM
002302P001-1400A-159                          002299P001-1400A-159                            003632P001-1400A-159                       003828P001-1400A-159
UNIVERSAL MUSIC - Z TUNES LLC                 UNIVERSAL MUSIC CORP                            UNIVERSAL MUSIC CORP                       UNIVERSAL MUSIC CORP AND MAYDAY MALONE
15035 COLLECTIONS CTR DR                      7475 COLLECTIONS CTR DR                         2100 COLORADO AVE                          2100 COLORADO AVE
CHICAGO IL 60693                              CHICAGO IL 60693                                SANTA MONICA CA 90404                      SANTA MONICA CA 90404




003762P001-1400A-159                          004098P003-1400A-159                            002300P001-1400A-159                       003753P001-1400A-159
UNIVERSAL MUSIC CORP SONGS OF UNIVERSAL INC   UNIVERSAL MUSIC CORP SONGS OF UNIVERSAL INC     UNIVERSAL MUSIC ENTERPRISES                UNIVERSAL MUSIC ENTERPRISES
AND UNIVERSAL TUNES                           AND UNIVERSAL TUNES                             UME FINANCE -FILM/TVMUSIC                  A DIVISION OF UMG RECORDINGS INC
A DIVISION OF SONGS OF UNIVERSAL INC          ALEXANDRA GELLER DIR- LITIGATION COUNSEL        62910 COLLECTION CTR DR                    2200 COLORADO AVE
2100 COLORADO AVE                             UNIVERSAL MUSIC GRP UNIVERSAL MUSIC PUB GRP     CHICAGO IL 60693                           SANTA MONICA CA 90404
SANTA MONICA CA 90404                         2220 COLORADO AVE
                                              SANTA MONICA CA 90404


003804P001-1400A-159                          003779P001-1400A-159                            000896P001-1400A-159                       000773P001-1400A-159
UNIVERSAL MUSIC ENTERPRISES                   UNIVERSAL MUSIC PUBLISHING GROUP                UNIVERSAL PICTURES                         UNIVERSAL PROTECTION SECURITY SYSTEMS LP
A DIVISION OF UMG RECORDING INC               2100 COLORADO AVE                               100 UNIVERSAL CITY PLZ BLDG 2160 8H        DBA ALLIED UNIVERSAL SECURITY SYSTEMS
2200 COLORADO AVE                             SANTA MONICA CA 90404                           UNIVERSAL CITY CA 91608                    1815 E WILSHIRE AVE STE 910
SANTA MONICA CA 90404                                                                                                                    SANTA ANA CA 92705




000897P001-1400A-159                          002781P001-1400A-159                            002781S001-1400A-159                       003708P001-1400A-159
UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC      UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC        UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC   UNIVERSAL TELEVISION NETWORKS
100 UNIVERSAL CITY PLZ 1440/6                 10 UNIVERSAL CITY PLZ                           REED SMITH LLP                             30 ROCKFELLER PLZ
UNIVERSAL CITY CA 91608                       33RD FL                                         MARSHA A HOUSTON CHRISTOPHER O RIVAS       NEW YORK NY 10112
                                              UNIVERSAL CITY CA 91608                         355 SOUTH GRAND AVE STE 2900
                                                                                              LOS ANGELES CA 90071-1514



002968P001-1400A-159                          002968S001-1400A-159                            002642P001-1400A-159                       002293P001-1400A-159
UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC     UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC       UNIVERSITY KIDNEY RESEARCH ORGANIZATION    UNIVERSITY OF CHICAGO
SVP-BUSINESS AND LEGAL AFFAIRS                PRESIDENT                                       (UKRO) MANN PRODUCTIONS                    5801 S ELLIS AVE
100 UNIVERSAL CITY PLZ                        100 UNIVERSAL CITY PLZ                          167 GRANVILLE AVE                          CHICAGO IL 60637
UNIVERSAL CITY CA 91608                       UNIVERSAL CITY CA 91608                         LOS ANGELES CA 90049




002749P001-1400A-159                          003959P001-1400A-159                            000860P001-1400A-159                       002134P001-1400A-159
UNIVERSITY OF MIAMI                           UNIVISION                                       UNLIKELY FILMS INC                         UNUM LIFE INSURANCE CO OF AMERICA
PO BOX 248106                                 5999 CENTER DR                                  13057 WOODBRIDGE ST                        PO BOX 406990
CONTROLLER'S OFFICE                           LOS ANGELES CA 90045                            STUDIO CITY CA 91604                       ATLANTA GA 30384
MIAMI FL 33124




000630P002-1400A-159                          002282P001-1400A-159                            002352P001-1400A-159                       002739P001-1400A-159
UPDATE INC                                    UPSTAGE RIGHT PRODUCTIONS INC                   UPTOWN ENTERTAINMENT                       URBAN ENTERTAINMENT INSTITUTE
1040 AVENUE OF THE AMERICAS, 1102             32 COLES AVE                                    2211 WOODWARD AVE                          13488 MAXELLA AVE #518
NEW YORK NY 10018-3719                        CHERRY HILL NJ 08002                            DETROIT MI 48201                           MARINA DEL REY CA 90292
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 166 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 116 of 125                                                                                                                 08/23/2019 10:14:38 PM
002711P001-1400A-159              000055P001-1400A-159                         000056P001-1400A-159                     000057P001-1400A-159
URBAN SIREN INC                   US DEPT OF LABOR                             US DEPT OF LABOR OSHA                    US DEPT OF LABOR OSHA
6767 SUNSET BLVD                  200 CONSTITUTION AVE NW                      OSHA REGION 1                            OSHA REGION 2
STE 455                           WASHINGTON DC 20210                          JFK FEDERAL BLDG                         FEDERAL BLDG
LOS ANGELES CA 90028                                                           25 NEW SUDBURY ST RM E340                201 VARICK ST RM 670
                                                                               BOSTON MA 02203                          NEW YORK NY 10014



000058P001-1400A-159              000059P001-1400A-159                         000060P001-1400A-159                     000061P001-1400A-159
US DEPT OF LABOR OSHA             US DEPT OF LABOR OSHA                        US DEPT OF LABOR OSHA                    US DEPT OF LABOR OSHA
OSHA REGION 3                     OSHA REGION 4                                OSHA REGION 5                            OSHA REGION 6
THE CURTIS CTR STE 740 WEST       61 FORSYTH ST SW                             JOHN C KLUCZYNSKI FEDERAL BLDG           525 GRIFFIN ST STE 602
170 S INDEPENDENCE MALL WEST      RM 6T50                                      230 SOUTH DEARBORN ST RM 3244            DALLAS TX 75202
PHILADELPHIA PA 19106             ATLANTA GA 30303                             CHICAGO IL 60604



000062P001-1400A-159              000063P001-1400A-159                         000064P001-1400A-159                     000065P001-1400A-159
US DEPT OF LABOR OSHA             US DEPT OF LABOR OSHA                        US DEPT OF LABOR OSHA                    US DEPT OF LABOR OSHA
OSHA REGION 7                     OSHA REGION 8                                OSHA REGION 9                            OSHA REGION 10
TWO PERSHING SQUARE BLDG          CESAR CHAVEZ MEMORIAL BLDG                   SAN FRANCISCO FEDERAL BLDG               300 FIFTH AVE
2300 MAIN ST STE 1010             1244 SPEER BLVD STE 551                      90 7TH ST STE 18100                      STE 1280
KANSAS CITY MO 64108              DENVER CO 80204                              SAN FRANCISCO CA 94103                   SEATTLE WA 98104-2397



001898P001-1400A-159              002994P001-1400A-159                         002133P001-1400A-159                     000854P001-1400A-159
US NAVY MEMORIAL FOUNDATION       US SPECIALTY INSURANCE CO                    USA NETWORK-NBC                          USE # 1233 WEHRENBERG
701 PENNSYLVANIA AVE NW STE 123   37 RADIO CIR DR                              PO BOX 402971                            12800 MANCHESTER RD
WASHINGTON DC 20004               MOUNT KISCO NY 10549                         ATLANTA GA 30384                         ST. LOUIS MO 63131




000324P001-1400A-159              000144P001-1400A-159                         000066P001-1400A-159                     000216P001-1400A-159
UTAH ATTORNEY GENERAL             UTAH DEPT OF ENVIRONMENTAL QUALITY           UTAH LABOR COMMISSION                    UTAH STATE TAX COMMISSION
SEAN D REYES                      PO BOX 144810                                COMMISSIONER                             210 NORTH 1950 WEST
PO BOX 142320                     SALT LAKE CITY UT 84114-4810                 160 E 300 S                              SALT LAKE CITY UT 84134
SALT LAKE CITY UT 84114-2320                                                   STE 300
                                                                               SALT LAKE CITY UT 84114



000430P001-1400A-159              003706P002-1400A-159                         002216P001-1400A-159                     002926P001-1400A-159
UTAH TREASURER'S OFFICE           VAA FILM DISTRIBUTORS LTD                    VACO LOS ANGELES LLC                     EMMANUELLE VALADE
UNCLAIMED PROPERTY DIVISION       CORNER SPRINGFIELD AND POULI AVENUES         5410 MARYLAND WAY STE 460                ADDRESS INTENTIONALLY OMITTED
168 N 1950 W                      VALYSAN TRINIDAD                             BRENTWOOD TN 37027
STE 102                           TRINIDAD AND TOBAGO
SALT LAKE CITY UT 84116



002444P001-1400A-159              000645P001-1400A-159                         002038P001-1400A-159                     000498P001-1400A-159
VALUEMANDER INC                   VAN WAGNER COMMUNICATIONS LLC                GABRIEL VANHUSS                          VANN STRUTH CONSULTING GROUP
5501 ENGINEER DR                  DBA VAN WAGNER OUTDOOR                       1415 SOUTH BUNDY DR APT 8                2395 LAKEWOOD DR
HUNTINGTON BEACH CA 92649         800 THIRD AVE                                LOS ANGELES CA 90025                     VANCOUVER, V5N 4T8
                                  28TH FL                                                                               CANADA
                                  NEW YORK NY 10022
                                      Case 18-12012-LSS                   Doc 829   Filed 08/28/19           Page 167 of 175
                                                                      Open Road Films, LLC, et al.
                                                                            Exhibit Pages

Page # : 117 of 125                                                                                                                              08/23/2019 10:14:38 PM
002567P001-1400A-159                  000762P001-1400A-159                            000763P001-1400A-159                         002454P001-1400A-159
VARIETY BOYS AND GIRLS CLUB           VARIETY CHILDREN'S CHARITY-SF                   VARIETY CLUB OF NORTHERN CALIFORNIA          VARIETY OF GEORGIA TENT 21
2530 CINCINNATI ST                    THE PREVIEW ROOM                                582 MARKET ST STE 101                        CHASE ANDREWS
LOS ANGELES CA 90033                  582 MARKET ST STE 101                           SAN FRANCISCO CA 94104                       9800 MEDLOCK BRIDGE RD STE 1
                                      SAN FRANCISCO CA 94104                                                                       JOHNS CREEK GA 30097




001933P001-1400A-159                  000632P001-1400A-159                            002149P001-1400A-159                         002511P001-1400A-159
VARIETY OF ILLINOIS 501C3             VARIETY THE CHILDREN'S CHARITY OF NEW YORK      VARIETY THE CHILDRENS CHARITY OF TEXAS       VARIETY-THE CHILDREN'S CHARITY OF
1001 W 75TH ST #153                   505 EIGHTH AVE STE 1800                         5555 N LAMAR BLVD STE K113                   SOUTHERN CALIFORNIA
WOODRIDGE IL 60517                    NEW YORK NY 10018                               AUSTIN TX 78751                              4601 WILSHIRE BLVD STE 260
                                                                                                                                   LOS ANGELES CA 90010




000883P001-1400A-159                  000828P001-1400A-159                            000518P001-1400A-159                         003246P001-1400A-159
VARSITY THEATRE                       AYNAR VAZQUEZ                                   VENABLE LLP                                  VENTURE 4TH AG LLC
55 BLOOR ST WEST                      14140 MOORPARK ST 303                           PO BOX 62727                                 JACOB PECHENIK
TORONTO ON M4W 1A5                    SHERMAN OAKS CA 91423                           BALTIMORE MD 21264                           1308 ALTA VISTA AVE
CANADA                                                                                                                             AUSTIN TX 78704




003246S001-1400A-159                  002391P001-1400A-159                            002341P001-1400A-159                         002340P001-1400A-159
VENTURE 4TH AG LLC                    VENUS SOUND LLC                                 VERIZON COMMUNICATIONS                       VERIZON WIRELESS
BRUNS BRENNAN AND BERRY PLLC          1118 N 1290 W                                   PO BOX 920041                                PO BOX 660108
HAMISH BERRY                          FARMINGTON UT 84025                             DALLAS TX 75392-0041                         DALLAS TX 75266
99 MADISON AVE 5TH FL
NEW YORK NY 10016



000145P001-1400A-159                  000325P001-1400A-159                            000146P001-1400A-159                         000067P001-1400A-159
VERMONT AGENCY OF NATURAL RESOURCES   VERMONT ATTORNEY GENERAL                        VERMONT DEPT OF ENVIRONMENTAL CONSERVATION   VERMONT DEPT OF LABOR AND INDUSTRY
EXECUTIVE OFFICE OF GOVERNOR          TJ DONOVAN                                      COMMISIONER'S OFFICE                         COMMISSIONER
PETER SHUMLIN                         PAVILLION OFFICE BLDG                           ALYSSA B SCHUREN                             NATIONAL LIFE BUILDING DRAWER #20
109 STATE ST                          109 STATE ST                                    1 NATIONAL LIFE DR                           MONTPELIER, VT 05620
MONTPELIER VT 05609                   MONTPELIER VT 05609-1001                        DAVIS 2
                                                                                      MONTPELIER VT 05620-3520


000217P001-1400A-159                  000431P001-1400A-159                            003948P001-1400A-159                         003948S001-1400A-159
VERMONT DEPT OF TAXES                 VERMONT OFFICE OF THE STATE TREASURER           VIACOM                                       VIACOM
109 STATE ST PAVILION OFFICE BLDG     UNCLAIMED PROPERTY DIVISION                     1575 N GOWER ST                              LUSKIN STERN AND EISLER LLP
MONTPELIER VT 05609                   109 STATE ST                                    HOLLYWOOD CA 90028                           RICHARD STERN; STEPHAN E HORNUNG
                                      FL 4                                                                                         ELEVEN TIMES SQUARE
                                      MONTPELLIER VT 05609-6200                                                                    NEW YORK NY 10036



000651P001-1400A-159                  000676P001-1400A-159                            002317P002-1400A-159                         003903P001-1400A-159
VIACOM INTERNATIONAL INC              VIACOM INTERNATIONAL INC MTV2 BET               VIBE CREATIVE INC                            PAUL VICKNAIR
PO BOX 13683                          PO BOX 13683                                    1560 SANBORN AVE                             ZIFFREN BRITTENHAM LLP
NEWARK NJ 07188                       NEWARK NJ 07188                                 LOS ANGELES CA 90027-1539                    ATTN: JULIAN ZAJFEN
                                                                                                                                   1801 CENTURY PARK WEST
                                                                                                                                   LOS ANGELES CA 90067-6406
                                      Case 18-12012-LSS                  Doc 829   Filed 08/28/19             Page 168 of 175
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 118 of 125                                                                                                                           08/23/2019 10:14:38 PM
001384P001-1400A-159                  000606P001-1400A-159                           002764P001-1400A-159                       000853P001-1400A-159
JAMES LEE VIDAKOVICH                  VIDEOHELPER INC                                VIDEOVILLE SHOWTIME INC DBA VVS FILMS      VIDEX INTERNATIONAL MEDIA LTD
5027 GREENBUSH AVE                    50 WEST 17TH ST 10TH FL                        4030 BOUL POIRIER                          ONE THE ESPLANADE
SHERMAN OAKS CA 91423                 NEW YORK NY 10011                              MONTREAL QC H4R 2A5                        ST HELIER JE 2 3QA
                                                                                     CANADA                                     JERSEY




002189P001-1400A-159                  002995P001-1400A-159                           002996P001-1400A-159                       001521P001-1400A-159
VIEWPOINT                             VIGILANT INSURANCE CO                          VIGILANT INSURANCE CO                      LINDA VILLALOBOS
LINDSEY LUDWIG                        15 MOUNTAIN VIEW RD                            CHUBB NATIONAL INSURANCE CO                532 HAWTHORNE ST
8820 WILSHIRE BLVD                    WARREN NJ 07059                                555 S FLOWER ST                            GLENDALE CA 91204
STE 220                                                                              3RD FL
BEVERLY HILLS CA 90211                                                               LOS ANGELES CA 90071



002871P001-1400A-159                  002023P001-1400A-159                           002145P001-1400A-159                       002139P001-1400A-159
BELLA VILLEDA                         VINCENT TURBE                                  VIOLET CROWN CINEMA LLC                    VIOLET KAI INC
ADDRESS INTENTIONALLY OMITTED         11 RUE MULLER                                  1614 W 5TH ST                              15316 HARRIER MARSH DR
                                      75018PARIS                                     AUSTIN TX 78703                            AUSTIN TX 78738
                                      FRANCE




000326P001-1400A-159                  000327P001-1400A-159                           000378P001-1400A-159                       000147P001-1400A-159
VIRGIN ISLANDS ATTORNEY GENERAL       VIRGINIA ATTORNEY GENERAL                      VIRGINIA DEPT OF AGRICULTURE               VIRGINIA DEPT OF ENVIRONMENTAL QUALITY
CLAUDE E WALKER                       MARK R HERRING                                 AND CONSUMER SVC                           629 EAST MAIN ST
34-38 KRONPRINDSENS GADE              900 E MAIN ST                                  DIVISION OF CONSUMER PROTECTION            PO BOX 1105
GERS BLDG 2ND FL                      RICHMOND VA 23219                              102 GOVERNOR ST                            RICHMOND VA 23218
ST THOMAS VI 00802                                                                   RICHMOND VA 23219



000068P001-1400A-159                  000218P001-1400A-159                           000432P001-1400A-159                       001872P001-1400A-159
VIRGINIA DEPT OF LABOR AND INDUSTRY   VIRGINIA DEPT OF TAXATION                      VIRGINIA DEPT OF TREASURY                  VISION MEDIA MANAGEMENT AND FULFILLMENT
COMMISSIONER                          OFFICE OF CUSTOMER SVC                         UNCLAIMED PROPERTY DIVISION                29125 AVENUE PAINE
13 SOUTH THIRTEENTH ST                PO BOX 1115                                    101 NORTH 14TH ST                          VALENCIA CA 91355
RICHMOND VA 23219                     RICHMOND VA 23218-1115                         RICHMOND VA 23219




002372P001-1400A-159                  002643P001-1400A-159                           003247P001-1400A-159                       002741P001-1400A-159
VISUAL ICON INC                       VILIJA VITARTAS                                VIVA COMMUNICATIONS INC                    VOLFONI INC
2150 PARK PL STE 100                  289 SOUTH BARRINGTON AVE # A107                VINCENT DEL ROSARIO                        4712 ADMIRALTY WAY #884
EL SEGUNDO CA 90245                   LOS ANGELES CA 90049                           7TH FLOOR EAST TOWER PHILIPPINE STOCK      MARINA DEL REY CA 90292
                                                                                     EXCHANGE CENTER ORTIGAS CENTER
                                                                                     PASIG CITY 1606
                                                                                     PHILIPPINES


002723P001-1400A-159                  000714P001-1400A-159                           002757P001-1400A-159                       001391P001-1400A-159
VOLT MANAGEMENT CORP                  VORTEX INDUSTRIES INC                          ANNA VOSBIGIAN                             JASON FREDRICK VOSS
FILE#53102                            1801 W OLYMPIC BLVD                            26942 SALAZAR DR                           3646 VINTON AVE APT 3
LOS ANGELES CA 90074-3102             PASADENA CA 91199                              MISSION VIEJO CA 92691                     LOS ANGELES CA 90034
                                  Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 169 of 175
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 119 of 125                                                                                                                      08/23/2019 10:14:38 PM
002346P001-1400A-159              002603P001-1400A-159                         001443P001-1400A-159                          002384P001-1400A-159
VOTIGO INC                        ANDREW THOMAS VOTTERO                        KAITLYN VOWELS                                VOXAGE LLC
PO BOX 561515                     1895 NORTH AVE 52                            737 BROADWAY ST                               16000 VENTURA BLVD STE 1102
DENVER CO 80256-1515              LOS ANGELES CA 90042                         VENICE CA 90291                               ENCINO CA 91436




000881P001-1400A-159              003248S001-1400A-159                         003248P001-1400A-159                          003160P002-1400A-159
VP PROTECTION INC                 VRELONORAMA LLC AND MACHETE PRODUCTIONS      VRELONORAMA LLC AND MACHETE PRODUCTIONS LLC   VRELONOVAMA LLC
259 YORKLAND RD                   RASKIN LAW LLP                               C O ALDAMISA ENTERTAINMENT LLC                ALDAMISA ENTERTAINMENT
TORONTO ON M2J 5B2                GARY S RASKIN                                SERGEI BESPALOV                               SERGEI BESPALOV
CANADA                            THE CULVER STUDIOS                           15670 VENTURA BLVD STE 1450                   15760 VENTURA BLVD
                                  9336 W WASHINGTON BLVD BLDG C                ENCINO CA 91436                               ENCINO CA 91436
                                  CULVER CITY CA 90232


003612P001-1400A-159              003746P001-1400A-159                         003747P001-1400A-159                          001635P001-1400A-159
VRELONOVAMA LLC                   VUBIQUITY INC                                VUDU INC                                      MIRIAM VUKICH
15760 VENTURA BLVD                3900 W ALAMEDA AVE STE 1700                  600 W CALIFORNIA AVE                          239 S BERENDO ST
ENCINO CA 91436                   BURBANK CA 91505                             SUNNYVALE CA 94086                            LOS ANGELES CA 90004




003748P001-1400A-159              003249P001-1400A-159                         002142P001-1400A-159                          000588P001-1400A-159
VVS FILMS                         VX119 MEDIA CAPITAL LLC                      W AUSTIN                                      W NEW YORK UNION SQUARE
4030 POIRIER BLVD                 JEFFREY KONVITZ                              200 LAVACA ST                                 201 PARK AVE SOUTH
MONTREAL QC H4R 2A5               1801 CENTURY PK EAST STE 2400                AUSTIN TX 78701                               NEW YORK NY 10003
CANADA                            LOS ANGELES CA 90067




000477P001-1400A-159              001896P001-1400A-159                         002872P001-1400A-159                          000636P001-1400A-159
WACHTELL LIPTON ROSEN AND KATZ    WACO HIPPODROME THEATRE INC                  LEONIA WADE                                   WAGGINGTAIL ENTERTAINMENT LIMITED
51 WEST 52ND ST                   724 AUSTIN AVE                               ADDRESS INTENTIONALLY OMITTED                 119 W 57TH ST STE 400
NEW YORK NY 10019                 WACO TX 76701                                                                              NEW YORK NY 10019




000744P001-1400A-159              002370P001-1400A-159                         000670P001-1400A-159                          002873P001-1400A-159
WAKIDA CORP                       ARIYELA WALD-COHAIN                          WALDORF ASTORIA HOTEL                         REUBEN WALKER
PO BOX 80279                      18000 BULLOCK ST                             301 PARK AVE                                  ADDRESS INTENTIONALLY OMITTED
RANCHO SANTA MARGARITA CA 92688   ENCINO CA 91316                              NEW YORK NY 10022




003832P001-1400A-159              002722P001-1400A-159                         000556P001-1400A-159                          003890P001-1400A-159
WALT DISNEY MUSIC CO              WALT DISNEY PICTURES                         WAMA INC                                      WAMA INC O B O BIG YELLOW DOG LLC
500 S BUENA VISTA ST              BANK OF AMERICA                              PO BOX 120667                                 PO BOX 120667
BURBANK CA 91521                  FILE 51082                                   NASHVILLE TN 37212                            NASHVILLE TN 37212
                                  LOS ANGELES CA 90074
                                         Case 18-12012-LSS                Doc 829   Filed 08/28/19         Page 170 of 175
                                                                         Open Road Films, LLC, et al.
                                                                               Exhibit Pages

Page # : 120 of 125                                                                                                                      08/23/2019 10:14:38 PM
003892P001-1400A-159                     002874P001-1400A-159                         002875P001-1400A-159                   000567P001-1400A-159
WAMA INC O B O INTERNATIONAL DOG MUSIC   KEI YAN WAN                                  KELSEY WANG                            YASONG KELSEY WANG
PO BOX 120667                            ADDRESS INTENTIONALLY OMITTED                ADDRESS INTENTIONALLY OMITTED          71 BROADWAY APT 19K
NASHVILLE TN 37212                                                                                                           NEW YORK NY 10006




003845P001-1400A-159                     002490P001-1400A-159                         002250P001-1400A-159                   002297P001-1400A-159
WARDLAW BANKS LIMITED                    WARDLAW MUSIC                                WARNER BROS ADVANCED MEDIA SVC INC     WARNER BROS CONSUMER PRODUCTS INC
85 GREAT PORTLAND ST FIRST FL            85 GREAT PORTLAND ST FIRST FL                4000 WARNER BLVD BLDG 156N RM 3819     21477 NETWORK PL
LONDON W1W7LT                            LONDON W1W7LT                                BURBANK CA 91522                       CHICAGO IL 60673
UNITED KINGDOM                           UNITED KINGDOM




002495P001-1400A-159                     000720P001-1400A-159                         002687P001-1400A-159                   003630P001-1400A-159
WARNER BROS DE LANE LEA STUDIOS          WARNER BROS ENTERTAINMENT                    WARNER CHAPPELL MUSIC INC              WARNER CHAPPELL MUSIC INC
75 DEAN ST                               PO BOX 101307                                PO BOX 749938                          10585 SANTA MONICA BLVD
LONDON SW1X 9SR                          PASADENA CA 91189                            LOS ANGELES CA 90074                   LOS ANGELES CA 90025
UNITED KINGDOM




003776P001-1400A-159                     003888P001-1400A-159                         003818P001-1400A-159                   001050P001-1400A-159
WARNER CHAPPELL PRODUCTION MUSIC INC     WARNER CHAPPELL PRODUCTION MUSIC INC         WARNER MUSIC CORP                      DAHLIA ELAINE WARNER
10585 SANTA MONICA BLVD                  OBO WARNER CHAPPELL MUSIC INC                10585 SANTA MONICA BLVD                103 N 10TH ST #3G
LOS ANGELES CA 90025                     10585 SANTA MONICA BLVD                      LOS ANGELES CA 90025                   BROOKLYN NY 11249
                                         LOS ANGELES CA 90025




003879P001-1400A-159                     003773P001-1400A-159                         003839P001-1400A-159                   003869P001-1400A-159
WARNERTAMERLAND PUBLISHING CORP          WARNERTAMERLANE PUBLISHING CORP              WARNERTAMERLANE PUBLISHING CORP        WARNERTAMERLANE PUBLISHING CORP BMI
WARNER CHAPPELL MUSIC INC                WARNER CHAPPELL MUSIC INC                    OBO GOLDEN SYRUP MUSIC                 10585 SANTA MONICA BLVD
10585 SANTA MONICA BLVD                  10585 SANTA MONICA BLVD                      10585 SANTA MONICA BLVD                LOS ANGELES CA 90025
LOS ANGELES CA 90025                     LOS ANGELES CA 90025                         LOS ANGELES CA 90025




000840P001-1400A-159                     001547P001-1400A-159                         000328P001-1400A-159                   000069P001-1400A-159
WARREN BETTS COMMUNICATIONS              LUCY WARREN                                  WASHINGTON ATTORNEY GENERAL            WASHINGTON DEPT OF LABOR AND INDUSTRIES
391 FOOTHILL AVE                         951 MICHELTORENA ST                          BOB FERGUSON                           DIRECTOR
SIERRA MADRE CA 91024                    LOS ANGELES CA 90026                         1125 WASHINGTON ST SE                  PO BOX 44000
                                                                                      PO BOX 40100                           OLYMPIA WA 98504-4000
                                                                                      OLYMPIA WA 98504-0100



000433P001-1400A-159                     002933P001-1400A-159                         000382P001-1400A-159                   000148P001-1400A-159
WASHINGTON DEPT OF REVENUE               WASHINGTON DEPT OF REVENUE                   WASHINGTON STATE ATTORNEY GENERAL      WASHINGTON STATE DEPT OF ECOLOGY
UNCLAIMED PROPERTY SECTION               TREASURY MANAGEMENT                          CONSUMER PROTECTION DIVISION           PO BOX 47600
PO BOX 34053                             PO BOX 47464                                 1125 WASHINGTON ST SE                  OLYMPIA WA 98504-7600
SEATTLE WA 98124-1053                    OLYMPIA WA 98504-7464                        OLYMPIA WA 98501-0100
                                             Case 18-12012-LSS                  Doc 829   Filed 08/28/19           Page 171 of 175
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 121 of 125                                                                                                                               08/23/2019 10:14:38 PM
000149P001-1400A-159                         000219P001-1400A-159                           000150P001-1400A-159                      002707P001-1400A-159
WASHINGTON STATE DEPT OF NATURAL RESOURCES   WASHINGTON STATE DEPT OF REVENUE               WASHINGTON STATE DEPT OF TRANSPORTATION   DEBORAH WASHINGTON
PO BOX 47000                                 PO BOX 47464                                   TRANSPORTATION BUILDING                   12301 WILSHIRE BLVD
1111 WASHINGTON ST SE                        OLYMPIA WA 98504-7476                          310 MAPLE PK AVE SE                       STE 600
OLYMPIA WA 98504-7000                                                                       PO BOX 47300                              LOS ANGELES CA 90025
                                                                                            OLYMPIA WA 98504-7300



002587P001-1400A-159                         002704P001-1400A-159                           003873P001-1400A-159                      002530P001-1400A-159
WATSON DESIGN GROUP INC                      WAXPLOITATION                                  WAXPLOITATION ENTERTAINMENT GROUP INC     WAY TO BLUE AMERICA INC
5900 WILSHIRE BLVD STE 2050                  411 S MAIN ST STE 222                          411 S MAIN ST STE 222                     10250 CONSTELLATION BLVD STE 100 3RD FLR
LOS ANGELES CA 90036                         LOS ANGELES CA 90013                           LOS ANGELES CA 90013                      LOS ANGELES CA 90024




002515P001-1400A-159                         003765P001-1400A-159                           003814P001-1400A-159                      003792P001-1400A-159
WAYU INC                                     WB MUSIC CORP                                  WB MUSIC CORP                             WB MUSIC CORP ASCAP
460 S SPRING ST STE 616                      WARNER CHAPPELL MUSIC INC                      10585 SANTA MONICA BLVD                   10585 SANTA MONICA BLVD
LOS ANGELES CA 90013                         10585 SANTA MONICA BLVD                        LOS ANGELES CA 90025                      LOS ANGELES CA 90025
                                             LOS ANGELES CA 90025




002249P001-1400A-159                         002406P001-1400A-159                           002870P001-1400A-159                      000726P001-1400A-159
WB STUDIO ENTERPRISES INC                    WEATHERMAKER MUSIC LLC                         CHARLOTTE VAN WEEDE                       SCOTT WEINER
4000 WARNER BLVD                             PO BOX 1899                                    ADDRESS INTENTIONALLY OMITTED             10609 B CLARK ST
BURBANK CA 91522                             FREDERICK, MD 21702                                                                      PHILADELPHIA PA 19116




000479P001-1400A-159                         002694P001-1400A-159                           001402P001-1400A-159                      002126P001-1400A-159
WEINTRAUB TOBIN                              WEIWARD                                        JEFFREY WELLS                             WELLSAID ENTERTAINMENT LLC
400 CAPITOL MALL 11TH FL                     PO BOX 1512                                    654 ST MARKS AVE 4D                       602 MORELAND AVE NE
SACRAMENTO CA 95814                          LOS ANGELES CA 90078                           BROOKLYN NY 11216                         ATLANTA GA 30307




002286P001-1400A-159                         001915P001-1400A-159                           002389P001-1400A-159                      002117P001-1400A-159
WENCHEN TU                                   WENDY HELLER LAW INC                           AARON WERTHEIMER                          WEST COAST DISPLAYS INC
332 S MICHIGAN AVE 1032                      9000 SUNSET BLVD #1250                         9001 EAST PRAIRIE RD                      33863 SIERRA VALLEJO RD
CHICAGO IL 60604                             WEST HOLLYWOOD CA 90069                        EVANSTON IL 60203                         AGUA DULCE CA 91390




000846P001-1400A-159                         002255P002-1400A-159                           002565P001-1400A-159                      000329P001-1400A-159
WEST COAST MAILERS                           WEST COAST MARKETING                           WEST ONE MUSIC GROUP INC                  WEST VIRGINIA ATTORNEY GENERAL
5630 BORWICK AVE                             PO BOX 9142                                    6565 SUNSET BLVD STE 520                  PATRICK MORRISEY
SOUTH GATE CA 90280                          CALABASAS CA 91372-9142                        LOS ANGELES CA 90028                      STATE CAPITOL COMPLEX
                                                                                                                                      BLDG 1 RM E-26
                                                                                                                                      CHARLESTON WV 25305-0220
                                    Case 18-12012-LSS                Doc 829      Filed 08/28/19           Page 172 of 175
                                                                    Open Road Films, LLC, et al.
                                                                          Exhibit Pages

Page # : 122 of 125                                                                                                                          08/23/2019 10:14:38 PM
000151P001-1400A-159                000220P001-1400A-159                            000070P001-1400A-159                         000434P001-1400A-159
WEST VIRGINIA DEPT OF               WEST VIRGINIA DEPT OF REVENUE                   WEST VIRGINIA DIVISION OF LABOR              WEST VIRGINIA STATE TREASURER'S OFFICE
ENVIRONMENTAL PROTECTION            1206 QUARRIER ST                                COMMISSIONER                                 UNCLAIMED PROPERTY DIVISION
601 57TH ST                         CHARLESTON WV 23501                             BUREAU OF COMMERCE,STATE CAPITOL COMPLEX     ONE PLAYERS CLUB DR
CHARLESTON WV 25304                                                                 BUILDING #6 RM B749                          CHARLESTON WV 25311
                                                                                    CHARLESTON WV 25305



002876P002-1400A-159                000691P001-1400A-159                            002655P001-1400A-159                         002212P001-1400A-159
CAMERON WEST                        WESTATES THEATRES INC                           WESTSIDE POST INC DBA WESTSIDE MEDIA GROUP   WGBH EDUCATIONAL FOUNDATION
ADDRESS INTENTIONALLY OMITTED       1111 BRICKYARD RD STE 106                       12233 W OLYMPIC BLVD 152                     PO BOX 414670
                                    SALT LAKE CITY UT 84106                         LOS ANGELES CA 90064                         BOSTON MA 02241




000728P001-1400A-159                000624P001-1400A-159                            001873P001-1400A-159                         000977P001-1400A-159
WHIRLED MUSIC PUBLISHING INC        WHISTLE SPORTS INC                              WHITAKER ENTERTAINMENT GROUP                 CHRISTOPHER ROBERT WHITAKER JR
1810 W NORTHERN AVE                 FINANCE                                         204 DOGWOOD RD                               407 1 4 N BIXEL ST
STE A5 BOX 186                      79 MADISON AVE                                  VALLEY STREAM NY 11580                       LOS ANGELES CA 90026
PHOENIX AZ 85021                    8TH FL
                                    NEW YORK NY 10016



000839P001-1400A-159                000800P001-1400A-159                            002922P001-1400A-159                         002656P001-1400A-159
WHITE SPARK CREATIVE                TINKA L WHITE                                   KASSONDRA WHITING                            WIDE ANGLE GROUP INC
13545 VENTURA BLVD                  1315 23RD ST UNIT B                             ADDRESS INTENTIONALLY OMITTED                11700 NATIONAL BLVD STE L#230
SHERMAN OAKS CA 91423               SANTA MONICA CA 90404                                                                        LOS ANGELES CA 90064




001926P001-1400A-159                002093P001-1400A-159                            002129P001-1400A-159                         002330P001-1400A-159
ROLAND WIESHOFER                    JOHN WIKSTROM                                   WILD 1 TOURING LLC                           WILD CARD MEDIA LLC
2001 IDAHO AVE                      5016 BAKMAN AVE UNIT 305                        133 PEACHTREE ST NE STE 4070                 3542 HAYDEN AVE
SANTA MONICA CA 90403               NORTH HOLLYWOOD CA 91601                        ATLANTA GA 30339                             CULVER CITY CA 90232




004139P002-1400A-159                002194P001-1400A-159                            000876P001-1400A-159                         002571P001-1400A-159
WILDTRACKS                          WILL COOK FOR DOUGH INC                         WILL ROGERS MOTION PICTURE                   WILL STEPHENS INC
KNF PRODUCTIONS                     501 S BEVERLY DR 3RD FL                         PIONEERS FOUNDATION                          3735 BAGLEY AVE APT 306
NICK FORSHAGER                      BEVERLY HILLS CA 90212                          10045 RIVERSIDE DR 3RD FLR                   LOS ANGELES CA 90034
4111 W ALAMEDA AVE STE 102                                                          TOLUCA LAKE CA 91602
BURBANK CA 91505



000589P001-1400A-159                000747P001-1400A-159                            002272P001-1400A-159                         002877P001-1400A-159
WILLI HILL INC F S O MARK RUFFALO   WILLIAM D MUTH DBA RICHLAND THEATER SYSTEMS     WILLIE PRODUCTIONS INC                       JEFFREY WILLIS
200 PARK AVE SOUTH                  23339 US HWY 14                                 8846 AZUL DR                                 ADDRESS INTENTIONALLY OMITTED
8TH FL                              RICHLAND CENTER WI 53581                        CANOGA PARK CA 91304
NEW YORK NY 10003
                                              Case 18-12012-LSS                 Doc 829   Filed 08/28/19             Page 173 of 175
                                                                               Open Road Films, LLC, et al.
                                                                                     Exhibit Pages

Page # : 123 of 125                                                                                                                                 08/23/2019 10:14:38 PM
001929P001-1400A-159                          002541P001-1400A-159                          002635P001-1400A-159                       001624P001-1400A-159
WILSHIRE PACIFIC HOLDINGS LLC                 WILSHIRE PACIFIC PARTNERS LLC                 WILSHIRE TOWER                             MICHAEL WILSON
SUNRISE MANAGEMENT                            12301 WILSHIRE BLVD STE 206                   6222 WILSHIRE BLVD STE 270                 ADDRESS INTENTIONALLY OMITTED
20501 VENTURA BLVD STE 295                    LOS ANGELES CA 90025                          LOS ANGELES CA 90048
WOODLAND HILLS CA 91364




000862P002-1400A-159                          003777P001-1400A-159                          003781P001-1400A-159                       001921P001-1400A-159
WINCO GLOBAL MUSIC                            WINCO GLOBAL MUSIC                            WINCO GLOBAL MUSIC                         WINDSLOW THEATER LLC
WINOGRADSKY/SOBEL                             DBO DISTORTION MX PUBLISHING                  12650 RIVERSIDE DR 200                     115 N KINSLEY AVE
11668 MISSOURI AVE                            12650 RIVERSIDE DR 200                        STUDIO CITY CA 91607                       WINSLOW AZ 86047
LOS ANGELES CA 90025-5374                     STUDIO CITY CA 91607




002494P001-1400A-159                          001400P001-1400A-159                          001052P002-1400A-159                       000520P001-1400A-159
ZACHARY M WINFIELD                            JEFF WINGO                                    DANIEL JAMES WINKEL                        WINSTON AND STRAWN LLP
22 TYERS ESTATE BERMONDSEY ST                 15501 FOX GATE PL                             555 ORANGE GROVE CIR UNIT 245              35 W WACKER DR
LONDON SE1 3JG                                MIDLOTHIAN VA 23112                           PASADENA CA 91105-2889                     CHICAGO IL 60601
UNITED KINGDOM




000330P001-1400A-159                          000221P001-1400A-159                          000071P001-1400A-159                       000435P001-1400A-159
WISCONSIN ATTORNEY GENERAL                    WISCONSIN DEPT OF REVENUE                     WISCONSIN DEPT OF WORKFORCE DEVELOPMENT    WISCONSIN STATE TREASURER
BRAD SCHIMEL                                  2135 RIMROCK RD                               SECRETARY                                  UNCLAIMED PROPERTY UNIT
114 EAST STATE CAPITOL                        MADISON WI 53713                              PO BOX 7946                                PO BOX 2114
MADISON WI 53707-7857                                                                       MADISON WI 53707-7946                      MADISON WI 53701-2114




000152P001-1400A-159                          000153P001-1400A-159                          002523P001-1400A-159                       002256P001-1400A-159
WISCONSON DEPT OF NATURAL RESOURCES           WISCONSON DNR ENVIRONMENTAL PROTECTION        WIT PR LLC                                 WIXEN MUSIC PUBLISHING
101 S WEBSTER ST                              101 S WEBSTER ST                              911 SOUTH TREMAINE AVE                     24025 PARK SORRENTO STE 130
PO BOX 7921                                   PO BOX 7921                                   LOS ANGELES CA 90019                       CALABASAS CA 91302
MADISON WI 53707-7921                         MADISON WI 53707-7921




000577P001-1400A-159                          002311P001-1400A-159                          002195P001-1400A-159                       002518P001-1400A-159
WME IMG HOLDINGS LLC D/B/A ART+COMMERCE LLC   WOLCOTT ARCHITECTURE INTERIORS                WOLF KASTELER AND ASSOCIATES               WOLFGANG PUCK CATERING
531 WEST 25TH ST 4TH FL                       3859 CARDIFF AVE                              DBA WKT PUBLIC RELATIONS                   800 W OLYMPIC BLVD
NEW YORK NY 10001                             CULVER CITY CA 90232                          9350 WILSHIRE BLVD                         LOS ANGELES CA 90015
                                                                                            STE 450
                                                                                            BEVERLY HILLS CA 90212



001457P001-1400A-159                          002373P002-1400A-159                          001916P002-1400A-159                       003686P003-1400A-159
KELA WONG                                     WOODY FRASER ENTERPRISES INC                  WORKSHOP CREATIVE LLC                      WORLDWIDE EXPRESS
3923 EVADALE DR                               BRUCE HERSH CPA                               4525 WILSHIRE BLVD FL 1                    TOM MADINE CEO
LOS ANGELES CA 90031                          21550 OXNARD ST STE 200                       LOS ANGELES CA 90010-3842                  2323 VICTORY AVE #1600
                                              WOODLAND HILLS CA 91367-7108                                                             DALLAS TX 75219
                                               Case 18-12012-LSS                               Doc 829   Filed 08/28/19           Page 174 of 175
                                                                                          Open Road Films, LLC, et al.
                                                                                                Exhibit Pages

Page # : 124 of 125                                                                                                                                                   08/23/2019 10:14:38 PM
003946P001-1400A-159                           004060P001-1400A-159                                        003974P001-1400A-159                           000870P001-1400A-159
WORLDWIDE EXPRESS                              WORLDWIDE EXPRESS                                           WP TECHNOLOGY                                  WRIGHTS MEDIA LLC
2323 VICTORY AVE STE 1600                      PO BOX 733360                                               4950 YONGE ST                                  2407 TIMBERLOCH PL STE B
DALLAS TX 75219                                DALLAS TX 75373                                             SUITE 208                                      THE WOODLANDS TX 77380
                                                                                                           TORONTO ON M2M 3V5
                                                                                                           CANADA



002675P001-1400A-159                           003621P001-1400A-159                                        003621S001-1400A-159                           003621S002-1400A-159
WRITER GIRL                                    WRITERS GUILD OF AMERICA                                    WRITERS GUILD OF AMERICA                       WRITERS GUILD OF AMERICA
6022 GRACIOSA DR                               7000 WEST 3RD ST                                            BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC
LOS ANGELES CA 90068                           LOS ANGELES CA 90048                                        JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ
                                                                                                           KIEL IRELAND                                   919 N MARKET ST STE 460
                                                                                                           801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
                                                                                                           GLENDALE CA 91203


002938P002-1400A-159                           000615P001-1400A-159                                        000461P001-1400A-159                           000614P001-1400A-159
WRITERS GUILD OF AMERICA EAST                  WRITERS GUILD OF AMERICA EAST FOUNDATION                    WRITERS GUILD OF AMERICA EAST INC              WRITERS GUILD OF AMERICA EAST INC
ANN BURDICK                                    250 HUDSON ST STE 700                                       555 W 57TH ST                                  AWARDS
250 HUDSON ST                                  NEW YORK NY 10013                                           NEW YORK NY 10019                              250 HUDSON ST STE 700
STE 700                                                                                                                                                   NEW YORK NY 10013
NEW YORK NY 10013



000462P002-1400A-159                           000462S001-1400A-159                                        002637P001-1400A-159                           003908P001-1400A-159
WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC                           WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC
KATHERINE SHANNON CHRISTOVICH                  Bush Gottlieb Singer Lopez Kohanski Adelstein               FINANCE DEPT                                   7000 WEST 3RD ST
7000 WEST 3RD ST                               Miriam Lopez                                                7000 WEST THIRD ST                             LOS ANGELES CA 90048
LOS ANGELES CA 90048                           500 N. Central Avenue, Ste 800                              LOS ANGELES CA 90048
                                               GLENDALE CA 91203



003908S001-1400A-159                           003908S002-1400A-159                                        001901P001-1400A-159                           000331P001-1400A-159
WRITERS GUILD OF AMERICA WEST INC              WRITERS GUILD OF AMERICA WEST INC                           WVP BOSTON INC                                 WYOMING ATTORNEY GENERAL
BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC                           50 HUNT ST                                     PETER K MICHAEL
JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ                                         WATERTOWN MA 02472                             200 W 24TH ST
KIEL IRELAND                                   919 N MARKET ST STE 460                                                                                    STATE CAPITOL BLDG RM 123
801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801                                                                                        CHEYENNE WY 82002
GLENDALE CA 91203


000072P001-1400A-159                           000154P001-1400A-159                                        000222P001-1400A-159                           000436P001-1400A-159
WYOMING DEPT OF EMPLOYMENT                     WYOMING DEPT OF ENVIRONMENTAL QUALITY                       WYOMING DEPT OF REVENUE                        WYOMING TREASURER'S OFFICE
DIRECTOR                                       DEQ HEADQUARTERS                                            122 WEST 25TH ST HERSCHLER BLDG                UNCLAIMED PROPERTY DIVISION
1510 EAST PERSHING BLVD                        200 WEST 17TH ST                                            CHEYENNE WY 82002                              2515 WARREN AVE
CHEYENNE WY 82002                              CHEYENNE WY 82002                                                                                          STE 502
                                                                                                                                                          CHEYENNE WY 82002



003862P001-1400A-159                           001887P001-1400A-159                                        000688P001-1400A-159                           002242P001-1400A-159
X5 MUSIC GROUP                                 XIT MUSIC INC                                               XLRATOR MEDIA LLC                              XRAY DOG MUSIC INC
SLUSSPLAN 9 3 TR                               942 WILMER ST                                               5250 LANKERSHIM BLVD STE 730                   4011 WEST MAGNOLIA BLVD
STOCKHOLM 111 30                               VICTORIA BC V8S 4B7                                         NORTH HOLLYWOOD CA 91601                       STE 101
SWEDEN                                         CANADA                                                                                                     BURBANK CA 91505
                                     Case 18-12012-LSS                Doc 829   Filed 08/28/19           Page 175 of 175
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 125 of 125                                                                                                                      08/23/2019 10:14:38 PM
002923P001-1400A-159                 000685P001-1400A-159                         002091P001-1400A-159                     001414P001-1400A-159
HARRISON XU                          SHANA XU                                     JANET YANG                               JOANI YARBROUGH-BRUCE
ADDRESS INTENTIONALLY OMITTED        11130 OTSEGO ST APT 514                      16255 VENTURA BLVD STE 920               101 CHESTNUT ST
                                     NORTH HOLLYWOOD CA 91601                     ENCINO CA 91436                          ROSWELL GA 30075




002878P001-1400A-159                 002600P002-1400A-159                         002879P001-1400A-159                     000500P001-1400A-159
ROBERT YATES                         YEAH! RENTALS                                DONALD YEW                               YOUNG CONAWAY STARGATT AND TAYLOR LLP
ADDRESS INTENTIONALLY OMITTED        4514 N FIGUEROA ST                           ADDRESS INTENTIONALLY OMITTED            1000 NORTH KING ST
                                     LOS ANGELES CA 90065-3040                                                             WILMINGTON DE 19801




002196P001-1400A-159                 002768P001-1400A-159                         002531P001-1400A-159                     000607P001-1400A-159
YOUNGER THAN YOU PRODUCTIONS INC     BENJAMIN YOUNGER                             ZD PRODS INC                             ZEALOT
9100 WILSHIRE BLVD 400W              404 GABLES RD                                10990 WILSHIRE BLVD 8TH FL               6 WEST 18TH ST 4R
BEVERLY HILLS CA 90212               NARROWSBURG NY 12764                         LOS ANGELES CA 90024                     NEW YORK NY 10011




002123P001-1400A-159                 002880P001-1400A-159                         002361P001-1400A-159                     002881P001-1400A-159
ZERO GRAVITY CORP                    VALERIE ZIM                                  ZINEMA 2                                 JOHN ZOIS
4601 N FAIRFAX DR                    ADDRESS INTENTIONALLY OMITTED                222 E SUPERIOR ST                        ADDRESS INTENTIONALLY OMITTED
STE 1200                                                                          STE 302
ARLINGTON VA 22203                                                                DULUTH MN 55802




002407P001-1400A-159                 000818P001-1400A-159                         002623P001-1400A-159                     001842P001-1400A-159
ZOLEXA                               ZONES                                        ZOOTORIAN PRODUCTIONS                    ROBERT G ZUCKERMAN
1508 WINCHESTER ST                   PO BOX 34740                                 833 N EDINBURGH AVE 307                  19380 COLLINS AVE APT 226
FREDERICKSBURG, VA 22401             SEATTLE WA 98124-1740                        LOS ANGELES CA 90046                     SUNNY ISLES BEACH FL 33160




002158P001-1400A-159                 000611P001-1400A-159
ZYACORP ENTERTAINMENT I LLC          ZYNC MUSIC GROUP LLC
DBA CINEMAGIC STDM THTRS             243 MULBERRY ST STE 4R
80 PALOMINO LN # 204                 NEW YORK NY 10012
BEDFORD NH 03110




           Records Printed :       3494
